19-23649-rdd   Doc 74-3   Filed 09/18/19 Entered 09/18/19 18:34:44   Exhibit C
                                   Pg 1 of 187




                           EXHIBIT C




                                      1
                           19-23649-rdd      Doc 74-3        Filed 09/18/19 Entered 09/18/19 18:34:44                  Exhibit C
                                                                      Pg 2 of 187
Exhibit C



                                                                                                                                      Court /
                       Type                   Jurisdiction                          Case Name                                       Case Number
State Actions
1.         Estate                   Alabama                        Estate of Bruce Brockel v. John Patrick         Cir. Ct. Mobile Cnty.
                                                                   Couch, et al.                                   02-cv-2017-902787
2.          Hospital                Alabama                        The DCH Health Care Authority; The              Cir. Ct. Conecuh Cnty.
                                                                   Healthcare Authority for Baptist Health, an     CV-19-07
                                                                   affiliate of UAB Health System; Medical
                                                                   West Hospital Authority, and affiliate of
                                                                   UAB Health System; Evergreen Medical
                                                                   Center, LLC; Gilliard Health Services, Inc.;
                                                                   Crestwood Healthcare, L.P.; Triad of
                                                                   Alabama, LLC; QHG of Enterprise, Inc.;
                                                                   Affinity Hospital, LLC; Gadsden Regional
                                                                   Medical Center, LLC; Foley Hospital
                                                                   Corporation; The Health Care Authority of
                                                                   Clarke County, Alabama; BBH PBMC,
                                                                   LLC; BBH, WBMC, LLC; BBH SBMC,
                                                                   LLC; BBH CBMC, LLC; BBH BMC, LLC
                                                                   v. Purdue Pharma, et al.
3.          AG                      Alabama                        The State of Alabama v. Purdue Pharma           Cir. Ct. Montgomery Cnty.
                                                                   L.P., et al.                                    03-CV-2019-901174
4.          AG                      Alaska                         State of Alaska v. Purdue Pharma L.P., et al.   Super. Ct. AK, 3rd Jud. Dist.
                                                                                                                   3AN-17-09966
5.          Municipality            Arizona                        Bullhead City v. Allergan PLC, et al.           Mohave Cnty. Super. Ct.
                                                                                                                   Case No. S8015cv201900591
6.          Municipality            Arizona                        City of Glendale v. Allergan PLC, et al.        Maricopa Cnty. Super. Ct.
                                                                                                                   Case No. CV2019-010792
7.          Municipality            Arizona                        City of Prescott v. Allergan PLC, et al.        Yavapai Cnty. Super. Ct.
                                                                                                                   Case No. P1300cv201900393

8.          Municipality            Arizona                        City of Surprise v. Allergan PLC, et al.        Maricopa Cnty. Super. Ct.
                                                                                                                   Case No. CV2019-003439
9.          Municipality            Arizona                        County of Apache v. Allergan PLC, et al.        Apache Cnty. Super. Ct.
                                                                                                                   Case No. S0100cv201900101
10.         Municipality            Arizona                        County of La Paz v. Allergan PLC, et al.        La Paz Cnty. Super. Ct.
                                                                                                                   Case No. S1500cv201900053
                     19-23649-rdd    Doc 74-3          Filed 09/18/19 Entered 09/18/19 18:34:44                  Exhibit C
                                                                Pg 3 of 187


                                                                                                                                Court /
                 Type                   Jurisdiction                          Case Name                                      Case Number
11.   Hospital                Arizona                        Kingman Hospital, Inc.; Arizona Spine and       Mohave Cnty. Sup. Ct.
                                                             Joint Hospital LLC; Bullhead City Hospital      S8015cv201900563
                                                             Corporation; Carondelet St. Joseph's
                                                             Hospital; Holy Cross Hospital, Inc.; Hospital
                                                             Development of West Phoenix, Inc.;
                                                             Northwest Hospital, LLC; Oro Valley
                                                             Hospital, LLC; Oasis Hospital; Orthopedic
                                                             and Medical Specialty Company, LLC; St.
                                                             Mary's Hospital of Tucson; VHS
                                                             Acquisition Subsidiary Number 1, Inc.; and
                                                             VHS Arrowhead, Inc. v. Purdue Pharma
                                                             L.P., et al.
12.   AG                      Arizona                        State of Arizona, ex rel. Mark Brnovich,        Super. Ct. Pima Cnty.
                                                             Attorney General v. Purdue Pharma L.P., et      C20072471
                                                             al.
13.   Hospital                Arizona                        Tucson Medical Center, a corporation v.         Super. Ct. Pima County
                                                             Purdue Pharma L.P., et al.                      C20184991
14.   AG                      Arkansas                       State of Arkansas, ex rel. Leslie Rutledge v.   Cir. Ct. Pulaski Cnty.
                                                             Purdue Pharma L.P., et al.                      60CV-18-2018
15.   Prosecuting Attorney    Arkansas                       State of Arkansas, ex rel. Scott Ellington v.   Cit. Ct., Crittenden Cnty.
                                                             Purdue Pharma L.P., et al.                      CV-2018-268
16.   Municipality            California                     City of El Monte, and The People of the         El Monte Cnty. Super. Ct.
                                                             State of California, by and through El Monte    19STCV10532
                                                             City Attorney Rick Olivarez v. Purdue
                                                             Pharma L.P., et al.
17.   Municipality            California                     County of Kern, and The People of the State     Kern Cnty. Super. Ct.
                                                             of California, by and through Kern County       BCV-19-100861
                                                             Counsel Margo Raison v. Purdue Pharma
                                                             L.P., et al.
18.   AG                      California                     The People of the State of California v.        Los Angeles Cnty. Super. Ct.
                                                             Purdue Pharma L.P., et al.                      19STCV19045
19.   Municipality            California                     The People of the State of California, acting   Orange County Super. Ct.
                                                             by and through Santa Clara County Counsel       30-2014-00725287-CU-BT-CXC
                                                             James R. Williams, Orange County District       (Short version: 14-725287)
                                                             Attorney Tony Rackauckas, Los Angeles
                                                             County Counsel Mary C. Wickham, and
                                                             Oakland City Attorney Barbara
                                                             J. Parker v. Purdue Pharam L.P., et al.


                                                                      2
                     19-23649-rdd   Doc 74-3        Filed 09/18/19 Entered 09/18/19 18:34:44                 Exhibit C
                                                             Pg 4 of 187


                                                                                                                              Court /
              Type                   Jurisdiction                           Case Name                                       Case Number
20.   AG                      Colorado                    The State of Colorado ex rel. Philip J.        Dist. Ct. Denver
                                                          Weiser, Attorney General v. Purdue Pharma      2018CV33300
                                                          L.P., et al.
21.   Class Action            Connecticut                 Andrea Harley, individually and on behalf of   Hartford State Super. Ct.
                                                          all others similarly situated v. Purdue        HHDCV196115559S
                                                          Pharma L.P., et al.
22.   Municipality            Connecticut                 City of New Britain v. Purdue Pharma L.P.,     Hartford State Super. Ct.
                                                          et al.                                         HHD-CV-XX-XXXXXXX-S
23.   Municipality            Connecticut                 City of New Haven v. Purdue Pharma L.P.,       Hartford State Super. Ct.
                                                          et al.                                         HHD-CV-XX-XXXXXXX-S
24.   Municipality            Connecticut                 City of Waterbury v. Purdue Pharma L.P., et    Hartford State Super. Ct.
                                                          al.                                            HHD-CV-XX-XXXXXXX-S
25.   AG                      Connecticut                 State of Connecticut v. Purdue Pharma L.P.,    Hartford State Super. Ct.
                                                          et al.                                         X07 HHD-CV-XX-XXXXXXX-S
26.   Municipality            Connecticut                 The City of Ansonia, The City of Danubury,     Hartford State Super. Ct.
                                                          The City of Derby, and The City of Norwalk     HHD-CV-XX-XXXXXXX-S
                                                          v. Purdue Pharma L.P., et al.
27.   Municipality            Connecticut                 The City of Bridgeport, et al. v. Purdue       Hartford State Super. Ct.
                                                          Pharma L.P., et al.                            HHD-CV-XX-XXXXXXX-S
28.   Municipality            Connecticut                 The City of New London v. Purdue Pharma        Hartford State Super. Ct.
                                                          L.P., et al.                                   HHD-CV-XX-XXXXXXX-S
29.   Municipality            Connecticut                 The Town of Stratford; The Town of Berlin;     Hartford State Super. Ct.
                                                          The Town of Middlebury; The Town of            HHD-CV-XX-XXXXXXX-S
                                                          Seymour; The Town of Prospect; The Town
                                                          of Wolcott; The Town of Bethlehem; The
                                                          Town of New Milford; The Town of
                                                          Roxbury; and The Town of Coventry v.
                                                          Purdue Pharma L.P., et al.
30.   Municipality            Connecticut                 Town of Wallingford v. Purdue Pharma           Hartford State Super. Ct.
                                                          L.P., et al.                                   HHD-CV-XX-XXXXXXX-S
31.   AG                      DC                          District of Columbia v. Purdue Pharma L.P.,    Super. Ct. District of Columbia
                                                          et al.                                         2019 CA 003680 B
32.   Municipality            Delaware                    City of Dover, a municipal corporation of      Super. Ct. Of Delaware
                                                          the State of Delaware; City of Seaford, a      K19C-06-022 JJC
                                                          municipal corporation of the State of
                                                          Delaware; and Kent County, a political
                                                          subdivision of the State of Delaware v.
                                                          Purdue Pharma L.P., et al.

                                                                   3
                     19-23649-rdd        Doc 74-3   Filed 09/18/19 Entered 09/18/19 18:34:44                   Exhibit C
                                                             Pg 5 of 187


                                                                                                                                Court /
               Type                  Jurisdiction                           Case Name                                        Case Number
33.   AG                      Delaware                    State of Delaware, ex rel. Kathy Jennings v.     Super. Ct. of Delaware
                                                          Purdue Pharma L.P., et al.                       C.A. No. N18C-01-223 MMJ (CCLD)
34.   AG                      Florida                     State of Florida, Office of the Attorney         Cir. Ct. Pasco Cnty.
                                                          General, Department of Legal Affairs v.          2018-CA-001438
                                                          Purdue Pharma L.P., et al.
35.   AG                      Georgia                     State of Georgia v. Purdue Pharma L.P., et       Super. Ct. Gwinnett Cnty.
                                                          al.                                              19-A-00060-4
36.   AG                      Guam                        Territory of Guam v. Purdue Pharma, L.P.,        Super. Ct. Guam, Hagatna
                                                          et al.                                           CV1020-19
37.   Municipality            Hawaii                      County of Hawai’i v. Purdue Pharma L.P., et      3rd Cir. Ct. of Hawaii
                                                          al.                                              19-1-156
38.   AG                      Hawaii                      State of Hawaii, ex rel. Clare E. Connors,       1st Cir. Ct. of Hawaii
                                                          Attorney General v. Purdue Pharma L.P., et       09-1-0862-06 JHA
                                                          al.
39.   AG                      Idaho                       State of Idaho, Through Attorney General         Ada County District Court
                                                          Lawrence G. Wasden vs. Purdue Pharma             CV01-19-10061
                                                          L.P., et al.
40.   Municipality            Illinois                    City of Granite City, Illinois v.                Cir. Ct. Madison Cnty.
                                                          AmerisourceBergen Drug Corp., et al.             2018-L-00587

                                                                                                           Cir. Ct. Cook Cnty.
                                                                                                           2018-L-010351
41.   Municipality            Illinois                    County of Lake, et al. v. Purdue Pharma          Cir. Ct. Cook Cnty.
                                                          L.P., et al.                                     2018-L-003728
42.   Estate                  Illinois                    Terri Daley as Independent Administrator         Cir. Ct. Dupage Cnty.
                                                          for the Estate of Dana Hendrickson v.            2019-L-000312
                                                          Subhash Rao, M.D. et al.
43.   Municipality            Illinois                    The City of Burbank v. Purdue Pharma L.P.,       Cir. Ct. Cook Cnty.
                                                          et al.                                           2018L012659
44.   Municipality            Illinois                    The City of Countryside v. Purdue Pharma         Cir. Ct. Cook Cnty.
                                                          L.P., et al.                                     2018L012640
45.   Municipality            Illinois                    The City of Sesser v. Purdue Pharma L.P., et     Cir. Ct. Cook Cnty.
                                                          al.                                              2019-L-008147
46.   Municipality            Illinois                    The People of the State of Illinois and Boone    Cir. Ct. Boone Cnty.
                                                          County, Illinois v. Purdue Pharma L.P., et al.   2018L7




                                                                   4
                     19-23649-rdd        Doc 74-3       Filed 09/18/19 Entered 09/18/19 18:34:44                   Exhibit C
                                                                 Pg 6 of 187


                                                                                                                                   Court /
              Type                       Jurisdiction                         Case Name                                         Case Number
47.   Municipality            Illinois                        The People of the State of Illinois and          Cir. Ct. Cook Cnty.
                                                              Bureau County, Illinois v. Purdue Pharma         2018-L-004542
                                                              L.P., et al.
48.   Municipality            Illinois                        The People of the State of Illinois and          Cir. Ct. Champaign Cnty.
                                                              Champaign County, Illinois v. Purdue             2018-L-000006
                                                              Pharma L.P., et al.
                                                                                                               Cir. Ct. Cook Cnty.
                                                                                                               2018-L-005935
49.   Municipality            Illinois                        The People of the State of Illinois and Cook     Cir. Ct. Cook County
                                                              County, Illinois v. Purdue Pharma L.P., et al.   2017-L-013180
50.   Municipality            Illinois                        The People of the State of Illinois and          Cir. Ct. Cook Cnty.
                                                              DuPage County, Illinois v. Purdue Pharma         2018-L-004542
                                                              L.P., et al.
51.   Municipality            Illinois                        The People of the State of Illinois and Kane     Kankakee Cnty.
                                                              County, Illinois v. Purdue Pharma L.P., et al.   2017-L-000104

                                                                                                               Cir. Ct. Cook Cnty.
                                                                                                               2018-L-004538
52.   Municipality            Illinois                        The People of the State of Illinois and          Cir. Ct. LaSalle Cnty.
                                                              LaSalle County v. Purdue Pharma L.P., et al.     2019-L-000052

                                                                                                               Cir. Ct. Cook Cnty.
                                                                                                               2019-L-008722
53.   Municipality            Illinois                        The People of the State of Illinois and          Cir. Ct. Cook Cnty.
                                                              Macon County, Illinois v. Purdue Pharma          2018-L-002916
                                                              L.P., et al.
54.   Municipality            Illinois                        The People of the State of Illinois and          Cir. Ct. McLean Cnty.
                                                              McLean County, Illinois v. Purdue Pharma         2019-L-0000108
                                                              L.P. et al.

55.   Municipality            Illinois                        The People of the State of Illinois and          Cir. Ct. Cook Cnty.
                                                              McHenry County, Illinois v. Purdue Pharma        2018-L-002948
                                                              L.P., et al.
56.   Municipality            Illinois                        The People of the State of Illinois and Will     Cir. Ct. Cook Cnty.
                                                              County, Illinois v. Purdue Pharma L.P., et al.   2018-L-004546
57.   AG                      Illinois                        The People of the State of Illinois v. Purdue    Cir. Ct. Cook Cnty.
                                                              Pharma L.P., et al.                              2019-CH-04406



                                                                       5
                     19-23649-rdd        Doc 74-3       Filed 09/18/19 Entered 09/18/19 18:34:44                   Exhibit C
                                                                 Pg 7 of 187


                                                                                                                                    Court /
              Type                       Jurisdiction                         Case Name                                         Case Number
58.   Municipality            Illinois                        The People of the State of Illinois, and         Cir. Ct. DeKalb Cnty.
                                                              DeKalb County, Illinois v. Purdue Pharma         2018-L-000072
                                                              L.P., et al.
                                                                                                               Cir. Ct. Cook Cnty.
                                                                                                               2018-L-013655
59.   Municipality            Illinois                        The People of the State of Illinois, and         Cir. Ct. Henry Cnty.
                                                              Henry County, Illinois v. Purdue Pharma          2018-L-000016
                                                              L.P., et al.
                                                                                                               Cir. Ct. Cook Cnty.
                                                                                                               2018-L-012690
60.   Municipality            Illinois                        The People of the State of Illinois, and         Cir. Ct. Kendall Cnty.
                                                              Kendall County, Illinois v. Purdue Pharma        2018-L-000078
                                                              L.P., et al.
                                                                                                               Cir. Ct. Cook Cnty.
                                                                                                               2018-L-012741
61.   Municipality            Illinois                        The People of the State of Illinois, and         Cir. Ct. Macoupin Cnty.
                                                              Macoupin County, Illinois v. Purdue Pharma       2018-L-000030
                                                              L.P., et al.
                                                                                                               Cir. Ct. Cook Cnty.
                                                                                                               2018-L-013247
62.   Municipality            Illinois                        The People of the State of Illinois, and Piatt   Cir. Ct. Piatt Cnty.
                                                              County, Illinois v. Purdue Pharma L.P., et al.   2018-L-000007

                                                                                                               Cir. Ct. Cook Cnty.
                                                                                                               2018-L-012689
63.   Municipality            Illinois                        The People of the State of Illinois, the         Cir. Ct. Cook Cnty.
                                                              people of Jersey County and Jersey County        2018-L-003908
                                                              v. Purdue Pharma L.P., et al.
64.   Municipality            Illinois                        The People of the State of Illinois, the         Kankakee Cnty.
                                                              people of Kankakee Cnty v. Purdue Pharma         2017-L-000104
                                                              L.P., et al.
                                                                                                               Cir. Ct. Cook Cnty.
                                                                                                               2018-L-004538
65.   Municipality            Illinois                        The Village of Bedford Park v. Purdue            Cir. Ct. Cook Cnty.
                                                              Pharma L.P., et al.                              2018-L-008819
66.   Municipality            Illinois                        The Village of Evergreen Park v. Purdue          Cir. Ct. Cook Cnty.
                                                              Pharma L.P., et al.                              2018-L-012652



                                                                       6
                     19-23649-rdd        Doc 74-3       Filed 09/18/19 Entered 09/18/19 18:34:44                Exhibit C
                                                                 Pg 8 of 187


                                                                                                                                  Court /
              Type                       Jurisdiction                          Case Name                                       Case Number
67.   Municipality            Illinois                        The Village of Lyons v. Purdue Pharma         Cir. Ct. Cook Cnty.
                                                              L.P., et al.                                  2018-L-008746
68.   Municipality            Illinois                        The Village of Summit v. Purdue Pharma        Cir. Ct. Cook Cnty.
                                                              L.P., et al.                                  2018-L-008803
69.   Municipality            Illinois                        Village of Bridgeview v. Purdue Pharma        Cit. Ct. Cook Cnty.
                                                              L.P., et al.                                  2018-L-009526
70.   Municipality            Illinois                        Village of Hodgkins v. Purdue Pharma L.P.,    Cir. Ct. Cook Cnty.
                                                              et al.                                        2018-L-009848
71.   AG                      Indiana                         State of Indiana v. Purdue Pharma L.P., et    Cir. / Superior Ct. Marion Cnty.
                                                              al.                                           49D10-1811-PL-045447
72.   AG                      Iowa                            State of Iowa, Thomas J. Miller, Attorney     Polk Cnty. Dist. Cit.
                                                              General of Iowa v. Purdue Pharma L.P., et     EQCE 084514
                                                              al.
73.   AG                      Kansas                          State of Kansas, ex rel. Derek Schmidt,       Shawnee Cnty. Dist. Ct.
                                                              Attorney General v. Purdue Pharma L.P., et    2019-cv-000369
                                                              al.
74.   AG                      Louisiana                       State of LA f/k/a Louisiana Dept. of Health   19th Judicial District Court, Parish of East Baton
                                                              v. Purdue Pharma L.P.., et al.                Rouge
                                                                                                            661638
75.   AG                      Maine                           State of Maine v. Purdue Pharma L.P.          State of Maine Kennebec County Superior Court
                                                                                                            CV-19-112
76.   Municipality            Maryland                        Anne Arundel County, Maryland v. Purdue       Cir. Ct. Anne Arundel Cnty.
                                                              Pharma L.P., et al.                           C-02-CV-18-000021
77.   AG                      Maryland                        Consumer Protection Division Office of the    Consumer Protection Division of the Office of the
                                                              Attorney General v. Purdue Pharma L.P., et    Attorney General (Md.) / Office of Administrative
                                                              al.                                           Hearings
                                                                                                            CPD Case No.: 311366
                                                                                                            OAH Case No. 1923474
78.   Municipality            Maryland                        Mayor & City Council of Baltimore v.          Cir. Ct. Baltimore City
                                                              Purdue Pharma L.P., et al.                    25C1800515
79.   Municipality            Massachusetts                   City of Boston, The Boston Public Health      Super. Ct. Suffolk Cnty.
                                                              Commission, The Boston Housing Authority      1884CV02860B
                                                              v. Purdue Pharma L.P., et al.
80.   Municipality            Massachusetts                   City of Cambridge v. Purdue Pharma L.P., et   Super. Ct. Middlesex Cnty.
                                                              al.                                           19-1044
81.   Municipality            Massachusetts                   City of Chicopee v. Purdue Pharma L.P., et    Super. Ct. Hampden Cnty.
                                                              al.                                           1979CV00074


                                                                       7
                     19-23649-rdd    Doc 74-3       Filed 09/18/19 Entered 09/18/19 18:34:44                  Exhibit C
                                                             Pg 9 of 187


                                                                                                                                 Court /
              Type                   Jurisdiction                         Case Name                                           Case Number
82.   Municipality            Massachusetts               City of Framingham v. Purdue Pharma L.P.,       Super. Ct. Middlesex Cnty.
                                                          et al.                                          18-3483
83.   Municipality            Massachusetts               City of Gloucester v. Purdue Pharma L.P., et    Super. Ct. Essex Cnty.
                                                          al.                                             1877CV01773
84.   Municipality            Massachusetts               City of Haverhill v. Purdue Pharma L.P., et     Super. Ct. Essex Cnty.
                                                          al.                                             1899CV01762A
85.   Municipality            Massachusetts               City of Salem v. Purdue Pharma L.P., et al.     Super. Ct. Essex Cnty.
                                                                                                          1899CV01767A
86.   Municipality            Massachusetts               City of Worcester v. Purdue Pharma L.P., et     Super. Ct. Suffolk Cnty.
                                                          al.                                             No. 1984CV00543
87.   AG                      Massachusetts               Commonwealth of Massachusetts v. Purdue         Super. Ct. Suffolk Cnty.
                                                          Pharma L.P., et al.                             1884-cv-01808 (BLS2)
88.   Municipality            Massachusetts               Town of Canton v. Purdue Pharma L.P., et        Super. Ct. Norfolk Cnty.
                                                          al.                                             18-1582
89.   Municipality            Massachusetts               Town of Lynnfield v. Purdue Pharma L.P.,        Super. Ct. Essex Cnty.
                                                          et al.                                          1899CV01769D
90.   Municipality            Massachusetts               Town of Natick v. Purdue Pharma L.P., et        Super. Ct. Middlesex Cnty.
                                                          al.                                             19-646
91.   Municipality            Massachusetts               Town of Randolph v. Purdue Pharma L.P.,         Super. Ct. Norfolk Cnty.
                                                          et al.                                          1982CV00400
92.   Municipality            Massachusetts               Town of Springfield v. Purdue Pharma L.P.,      Super. Ct. Hampden Cnty.
                                                          et al.                                          18-938
93.   Municipality            Massachusetts               Town of Wakefield v. Purdue Pharma L.P.,        Super. Ct. Middlesex Cnty.
                                                          et al.                                          18-3458
94.   AG                      Minnesota                   State of Minnesota by its Attorney General,     4th Jud. Dist. Ct., Hennepin Cnty.
                                                          Lori Swanson v. Purdue Pharma L.P., et al.      Court File No. 27-CV-18-10788
95.   Individual              Mississippi                 Gary Carr, individually as next friend and on   Cir. Ct. Tippah Cnty.
                                                          behalf of all wrongful death beneficiaries of   CV2019-075-JKL
                                                          Luther Greer, deceased v. Charles Elliott,
                                                          M.D., et al.
96.   AG                      Mississippi                 State of Mississippi v. Purdue Pharma L.P.,     Hinds Cnty.
                                                          et al.                                          25CH1:15-cv-001814
97.   Class Action            Missouri                    Cynthia Drake v. Westport Plaza Medical         Cir. Ct. Jackson Cnty.
                                                          Group, Inc., et al.                             1916-CV03720
98.   Municipality            Missouri                    Jefferson County, et al. v. Dannie E.           22nd Judicial Circuit Court, St. Louis City
                                                          Williams, M.D., et al.                          1922-CC00203



                                                                   8
                      19-23649-rdd   Doc 74-3        Filed 09/18/19 Entered 09/18/19 18:34:44                    Exhibit C
                                                              Pg 10 of 187


                                                                                                                                    Court /
                Type                  Jurisdiction                           Case Name                                          Case Number
99.    AG                      Missouri                    State of Missouri, ex rel. Eric Schmitt, in his   Cir. Ct. St. Louis City
                                                           official capacity as Missouri Attorney            1722-CC10626
                                                           General v. Purdue Pharma L.P.
100.   AG                      Montana                     State of Montana v. Purdue Pharma L.P., et        Lewis & Clark Cty.
                                                           al.                                               ADV-2017-949
101.   AG                      Nevada                      State of Nevada v. McKesson Corp., et al.         Dist. Ct. Clark County
                                                                                                             A-19-796755-B
102.   Municipality            Nevada                      City of Henderson v. Purdue Pharma L.P., et       Eighth Jud. Dist. Ct. Clark Cnty.
                                                           al.                                               A-19-800695-B
                                                                                                             Dept. 11
103.   Municipality            Nevada                      City of Las Vegas v. Purdue Pharma L.P., et       Eighth Jud. Dist. Ct. Clark Cnty.
                                                           al.                                               A-19-800697-B
                                                                                                             Dept. 27
104.   Municipality            Nevada                      City of North Las Vegas v. Purdue Pharma          Eighth Jud. Dist. Ct. Clark Cnty.
                                                           L.P., et al.                                      A-19-800699-B
                                                                                                             Dept. 11
105.   Municipality            Nevada                      City of Reno v. Purdue Pharma L.P., et al.        Eighth Jud. Dist Ct. Washoe Cnty.
                                                                                                             CV18-01895
106.   AG                      New Hampshire               State of New Hampshire v. Purdue Pharma           Merrimack Super. Ct.
                                                           L.P., et al.                                      217-2017-CV-00402
107.   Municipality            New Jersey                  City of Trenton v. Purdue Pharma L.P., et al.     Super. Ct. NJ, Mercer Cnty.
                                                                                                             MER-L001167-19
108.   Municipality            New Jersey                  County of Ocean, New Jersey v. Purdue             Super. Ct. NJ, Ocean Cnty.
                                                           Pharma L.P., et al.                               OCN-L-001474019
109.   Municipality            New Jersey                  Cumberland County v. Purdue Pharma L.P.,          Super. Ct. NJ, Cumberland Cnty.
                                                           et al.                                            CUM-L-000567-19
110.   Individual              New Jersey                  Francisco Perez, individually, as                 Super. Ct. NJ Passaic Cnty.
                                                           administrator and administrator ad                PAS-L-003289-18
                                                           prosequendum for the Estate of Tanny
                                                           Robles-Perez, Fransheka Robles Gomez,
                                                           Sarai Perez Robles, a minor, by Francisco
                                                           Perez, his guardian ad litem v. Fred S.
                                                           Revordero, M.D., et al.
111.   Individual              New Jersey                  Fredrick Hill v. Purdue Pharma L.P., et al.       Super Ct. NJ Camden Cnty.
                                                                                                             Not yet assigned
112.   AG                      New Jersey                  Gurbir S. Grewal, et al. v. Purdue Pharma         Super. Ct. NJ Chancery. Div., Essex Cty.
                                                           L.P., et al.                                      ESX-C-245-17


                                                                     9
                      19-23649-rdd   Doc 74-3       Filed 09/18/19 Entered 09/18/19 18:34:44                 Exhibit C
                                                             Pg 11 of 187


                                                                                                                            Court /
               Type                  Jurisdiction                         Case Name                                       Case Number
113.   AG                      New Mexico                 State of New Mexico, ex rel., Hector           Santa Fe Dist.
                                                          Balderas, Attorney General v. Purdue           D-101-CV-201702541
                                                          Pharma L.P., et al.
114.   Municipality            New York                   City of Albany v. Purdue Pharma L.P., et al.   Sup. Ct. Suffolk Cnty.
                                                                                                         400004/2019
115.   Municipality            New York                   City of Ithaca v. Purdue Pharma L.P., et al.   Sup. Ct. Suffolk Cnty
                                                                                                         400002/2018
116.   Municipality            New York                   City of New York v. Purdue Pharma L.P., et     Sup. Ct. Suffolk Cnty
                                                          al.                                            400006/2018
117.   Municipality            New York                   City of Plattsburgh v. Purdue Pharma L.P.,     Sup. Ct. Suffolk Cnty.
                                                          et al.                                         400003/2019
118.   Municipality            New York                   City of Schenectady v. Purdue Pharma L.P.,     Sup. Ct. Suffolk Cnty.
                                                          et al.                                         400005/2019
119.   Municipality            New York                   City of Troy v. Purdue Pharma L.P., et al.     Sup. Ct. Suffolk Cnty.
                                                                                                         400006/2019
120.   Municipality            New York                   City of Yonkers v. Purdue Pharma L.P., et      Sup. Ct. Westchester Cnty.
                                                          al.                                            58368/2019
121.   Municipality            New York                   County of Broome v. Purdue Pharma L.P., et     Sup. Ct. Suffolk Cnty.
                                                          al.                                            400002/2017
122.   Municipality            New York                   County of Columbia v. Purdue Pharma L.P.,      Sup. Ct. Suffolk Cnty.
                                                          et al.                                         400015/2018
123.   Municipality            New York                   County of Dutchess v. Purdue Pharma L.P.,      Sup. Ct. Suffolk Cnty.
                                                          et al.                                         400005/2017
124.   Municipality            New York                   County of Erie v. Purdue Pharma L.P., et al.   Sup. Ct. Suffolk Cnty.
                                                                                                         400003/2017
125.   Municipality            New York                   County of Nassau v. Purdue Pharma L.P., et     Sup. Ct. Suffolk County
                                                          al.                                            400008/2017
126.   Municipality            New York                   County of Niagara v. Purdue Pharma L.P., et    Sup. Ct. Suffolk Cnty.
                                                          al.                                            400012/2017
127.   Municipality            New York                   County of Orange v. Purdue Pharma L.P., et     Sup. Ct. Suffolk Cnty.
                                                          al.                                            400004/2017
128.   Municipality            New York                   County of Oswego v. Purdue Pharma L.P.,        Sup. Ct. Suffolk Cnty
                                                          et al.                                         400007/2018
129.   Municipality            New York                   County of Rensselaer v. Purdue Pharma          Sup. Ct. Suffolk Cnty.
                                                          L.P., et al.                                   400011/2017




                                                                   10
                      19-23649-rdd   Doc 74-3       Filed 09/18/19 Entered 09/18/19 18:34:44                Exhibit C
                                                             Pg 12 of 187


                                                                                                                             Court /
               Type                  Jurisdiction                         Case Name                                       Case Number
130.   Municipality            New York                   County of Saratoga v. Purdue Pharma L.P.,     Sup. Ct. Suffolk Cnty.
                                                          et al.                                        400009/2018
                                                                                                        Sup. Ct. Saratoga Cnty.
131.   Municipality            New York                   County of Schenectady v. Purdue Pharma        Sup. Ct. Suffolk Cnty.
                                                          L.P., et al.                                  400009/2017
132.   Municipality            New York                   County of Schoharie v. Purdue Pharma L.P.,    Sup. Ct. Suffolk Cnty.
                                                          et al.                                        400010/2017
133.   Municipality            New York                   County of Seneca v. Purdue Pharma L.P., et    Sup. Ct. Suffolk Cnty.
                                                          al.                                           400006/2017
134.   Municipality            New York                   County of St. Lawrence v. Purdue Pharma       Sup. Ct. Suffolk Cnty.
                                                          L.P., et al.                                  400002/2019
135.   Municipality            New York                   County of Suffolk v. Purdue Pharma L.P., et   Sup. Ct. Suffolk County
                                                          al.                                           400001/2017
136.   Municipality            New York                   County of Sullivan v. Purdue Pharma L.P.,     Sup. Ct. Suffolk Cnty.
                                                          et al.                                        400007/2017
137.   Municipality            New York                   County of Tompkins v. Purdue Pharma L.P.,     Sup. Ct. Suffolk Cnty
                                                          et al.                                        400001/2018
138.   Municipality            New York                   County of Westchester v. Purdue Pharma        Sup. Ct. Suffolk Cnty
                                                          L.P., et al.                                  400010/2018
139.   Municipality            New York                   The City of Mount Vernon v. Purdue            Sup. Ct. Suffolk Cnty.
                                                          Pharma L.P., et al.                           400016/2019
140.   Municipality            New York                   The County of Cattaraugus v. Purdue           Sup. Ct. Cattaraugus Cnty.
                                                          Pharma L.P., et al.                           87139/2018
141.   Municipality            New York                   The County of Cayuga v. Purdue Pharma         Sup. Ct. Suffolk Cnty.
                                                          L.P., et al.                                  400013/2019
142.   Municipality            New York                   The County of Chautauqua v. Purdue            Sup. Ct. Chautauqua Cnty.
                                                          Pharma L.P., et al.                           KI-2018-57
143.   Municipality            New York                   The County of Chenango v. Purdue Pharma       Sup. Ct. Chenango Cnty.
                                                          L.P., et al.                                  2018-5072
144.   Municipality            New York                   The County of Clinton v. Purdue Pharma        Sup. Ct. Suffolk Cnty
                                                          L.P., et al.                                  400003/2018

145.   Municipality            New York                   The County of Cortland v. Purdue Pharma       Sup. Ct. Suffolk Cnty.
                                                          L.P., et al.                                  400019/2018
146.   Municipality            New York                   The County of Essex v. Purdue Pharma L.P.,    Sup. Ct. Suffolk Cnty.
                                                          et al.                                        400019/2019



                                                                  11
                      19-23649-rdd   Doc 74-3       Filed 09/18/19 Entered 09/18/19 18:34:44              Exhibit C
                                                             Pg 13 of 187


                                                                                                                            Court /
               Type                  Jurisdiction                         Case Name                                      Case Number
147.   Municipality            New York                   The County of Franklin v. Purdue Pharma      Sup. Ct. Suffolk Cnty
                                                          L.P., et al.                                 400012/2018
148.   Municipality            New York                   The County of Fulton v. Purdue Pharma        Sup. Ct. Suffolk Cnty.
                                                          L.P., et al.                                 400018/2018
149.   Municipality            New York                   The County of Genesee v. Purdue Pharma       Sup. Ct. Suffolk Cnty
                                                          L.P., et al.                                 400011/2018
150.   Municipality            New York                   The County of Greene v. Purdue Pharma        Sup. Ct. Suffolk Cnty
                                                          L.P., et al.                                 400008/2018
151.   Municipality            New York                   The County of Hamilton v. Purdue Pharma      Sup. Ct. Suffolk Cnty
                                                          L.P., et al.                                 400005/2018
152.   Municipality            New York                   The County of Herkimer v. Purdue Pharma      Sup. Ct. Suffolk Cnty.
                                                          L.P., et al.                                 400008/2019
153.   Municipality            New York                   The County of Lewis v. Purdue Pharma         Sup. Ct. Suffolk Cnty.
                                                          L.P., et al.                                 400007/2019
154.   Municipality            New York                   The County of Livingston v. Purdue Pharma    Sup. Ct. Suffolk Cnty.
                                                          L.P., et al.                                 400013/2018
155.   Municipality            New York                   The County of Madison v. Purdue Pharma       Sup. Ct. Madison Cnty.
                                                          L.P., et al.                                 2018-1046
156.   Municipality            New York                   The County of Monroe v. Purdue Pharma        Sup. Ct. Suffolk Cnty.
                                                          L.P., et al.                                 400017/2018
157.   Municipality            New York                   The County of Montgomery v. Purdue           Sup. Ct. Suffolk Cnty.
                                                          Pharma L.P., et al.                          400009/2019
158.   Municipality            New York                   The County of Ontario v. Purdue Pharma       Sup. Ct. Suffolk Cnty.
                                                          L.P., et al.                                 400001-2019
159.   Municipality            New York                   The County of Otsego v. Purdue Pharma        Sup. Ct. Otsego Cnty.
                                                          L.P., et al.                                 EF2018-621
160.   Municipality            New York                   The County of Putnam v. Purdue Pharma        Sup. Ct. Suffolk Cnty.
                                                          L.P., et al.                                 400014/2019
161.   Municipality            New York                   The County of Schuyler v. Purdue Pharma      Sup. Ct. Suffolk Cnty.
                                                          L.P., et al.                                 400014/2018
162.   Municipality            New York                   The County of Steuben v. Purdue Pharma       Sup. Ct. Suffolk Cnty
                                                          L.P., et al.                                 400004/2018
163.   Municipality            New York                   The County of Tioga v. Purdue Pharma L.P.,   Sup. Ct. Tioga Cnty.
                                                          et al.                                       2018-60025
164.   Municipality            New York                   The County of Ulster v. Purdue Pharma        Sup. Ct. Suffolk Cnty.
                                                          L.P., et al.                                 400011-2019



                                                                  12
                      19-23649-rdd    Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44                 Exhibit C
                                                             Pg 14 of 187


                                                                                                                              Court /
               Type                  Jurisdiction                          Case Name                                       Case Number
165.   Municipality            New York                   The County of Warren v. Purdue Pharma          Sup. Ct. Warren Cnty.
                                                          L.P., et al.                                   2018-64959
166.   Municipality            New York                   The County of Washington v. Purdue             Sup. Ct. Suffolk Cnty.
                                                          Pharma L.P., et al.                            400010/2019
167.   Municipality            New York                   The County of Wyoming v. Purdue Pharma         Sup. Ct. Suffolk Cnty
                                                          L.P., et al.                                   400013/2018
168.   AG                      New York                   The People of the State of New York, by        Sup. Ct. Suffolk Cnty.
                                                          Letitia James, Attorney General of the State   400016-2018
                                                          of New York v. Purdue Pharma L.P., et al.
169.   Municipality            New York                   The Town of Amherst v. Purdue Pharma           Sup. Ct. Erie Cnty.
                                                          L.P., et al.                                   803887-2018
170.   Municipality            New York                   The Town of Cheektowaga v. Purdue              Sup. Ct. Erie Cnty.
                                                          Pharma L.P., et al.                            806151-2018
171.   Municipality            New York                   The Town of Lancaster v. Purdue Pharma         Sup. Ct. Erie Cnty.
                                                          L.P., et al.                                   809160-2018
172.   Municipality            New York                   The Town of Tonawanda v. Purdue Pharma         Sup. Ct. Erie Cnty.
                                                          L.P., et al.                                   810783-2018
173.   AG                      North Carolina             State of North Carolina, ex rel. Joshua H.     Super. Ct. Wake Cnty.
                                                          Stein, Attorney General v. Purdue Pharma       18-cv-6051
                                                          L.P., et al.
174.   AG                      North Dakota               State of North Dakota, ex rel. Wayne           Dist. Ct. Burleigh Cnty.
                                                          Stenehjem, Attorney General v. Purdue          08-2018-CV-01300
                                                          Pharma L.P., et al.
175.   AG                      Ohio                       State of Ohio, ex rel. David Yost, Ohio        C.P. Ross Cnty.
                                                          Attorney General v. Purdue Pharma L.P., et     17CI000261
                                                          al.
176.   Municipality            Ohio                       The County of Fayette, Ohio; The State of      C.P. Fayette Cnty.
                                                          Ohio ex rel. Prosecuting Attorney of Fayette   CVH-2019-0261
                                                          County, Jess Weade v. Purdue Pharma L.P.,
                                                          et al.
177.   Municipality            Ohio                       The County of Medina, Ohio; The State of       C.P. Medina Cnty.
                                                          Ohio ex rel. Prosecuting Attorney of Medina    19-CIV-0838
                                                          County, S. Forrest Thompson v. Purdue
                                                          Pharma L.P., et al.
178.   Tribal                  Oklahoma                   Apache Tribe of Oklahoma v. Purdue             D. Ct. Caddo Cnty.
                                                          Pharma L.P., et al.                            CJ-2019-69




                                                                  13
                      19-23649-rdd   Doc 74-3       Filed 09/18/19 Entered 09/18/19 18:34:44               Exhibit C
                                                             Pg 15 of 187


                                                                                                                            Court /
               Type                  Jurisdiction                        Case Name                                      Case Number
179.   Municipality            Oklahoma                   Board of County Commissioners of             D. Ct. Cleveland Cnty.
                                                          Cleveland County v. Purdue Pharma L.P., et   CJ-2019-592
                                                          al.
180.   Municipality            Oklahoma                   Board of County Commissioners of Coal        D. Ct. Coal Cnty.
                                                          County v. Purdue Pharma L.P., et al.         CJ-2019-11
181.   Municipality            Oklahoma                   Board of County Commissioners of Greer       D. Ct. Greer Cnty.
                                                          County v. Purdue Pharma L.P., et al.         CJ-2019-12
182.   Municipality            Oklahoma                   Board of County Commissioners of Hughes      D. Ct. Hughes Cnty.
                                                          County v. Purdue Pharma L.P., et al.         CJ-2019-36
183.   Municipality            Oklahoma                   Board of County Commissioners of Jackson     D. Ct. Jackson Cnty.
                                                          County v. Purdue Pharma L.P., et al.         CJ-2019-70
184.   Municipality            Oklahoma                   Board of County Commissioners of Kay         D. Ct. Kay Cnty.
                                                          County v. Purdue Pharma L.P., et al.         CJ-2019-56
185.   Municipality            Oklahoma                   Board of County Commissioners of LeFlore     D. Ct. LeFlore Cnty.
                                                          County v. Purdue Pharma L.P., et al.         CJ-2019-34
186.   Municipality            Oklahoma                   Board of County Commissioners of Lincoln     D. Ct. Lincoln Cnty.
                                                          County v. Purdue Pharma L.P., et al.         CJ-2019-89
187.   Municipality            Oklahoma                   Board of County Commissioners of Logan       D. Ct. Logan Cnty.
                                                          County v. Purdue Pharma L.P., et al.         CJ-2019-35
188.   Municipality            Oklahoma                   Board of County Commissioners of Love        D. Ct. Love Cnty.
                                                          County v. Purdue Pharma L.P., et al.         CJ-2019-8
189.   Municipality            Oklahoma                   Board of County Commissioners of Major       D. Ct. Major Cnty.
                                                          County v. Purdue Pharma L.P., et al.         CJ-2019-5
190.   Municipality            Oklahoma                   Board of County Commissioners of             D. Ct. McCurtain Cnty.
                                                          McCurtain County v. Purdue Pharma L.P., et   CJ-2019-54
                                                          al.
191.   Municipality            Oklahoma                   Board of County Commissioners of Noble       D. Ct. Noble Cnty.
                                                          County v. Purdue Pharma L.P., et al.         CJ-2019-05
192.   Municipality            Oklahoma                   Board of County Commissioners of             D. Ct. Oklahoma Cnty.
                                                          Oklahoma County v. Purdue Pharma L.P., et    CJ-2019-4562
                                                          al.
193.   Municipality            Oklahoma                   Board of County Commissioners of             D. Ct. Pottawatomie Cnty.
                                                          Pottawatomie County v. Purdue Pharma         CJ-2019-80
                                                          L.P., et al.
194.   Municipality            Oklahoma                   Board of County Commissioners of Texas       D. Ct. Texas Cnty.
                                                          County v. Purdue Pharma L.P., et al.         CJ-2019-11




                                                                  14
                      19-23649-rdd   Doc 74-3       Filed 09/18/19 Entered 09/18/19 18:34:44                 Exhibit C
                                                             Pg 16 of 187


                                                                                                                            Court /
               Type                  Jurisdiction                         Case Name                                      Case Number
195.   Municipality            Oklahoma                   Board of Woods Commissioners of Woods          D. Ct. Woods Cnty.
                                                          County v. Purdue Pharma L.P., et al.           CJ-2019-6
196.   Municipality            Oklahoma                   Board of County Commissioners of               D. Ct. Woodward Cnty.
                                                          Woodward County v. Purdue Pharma L.P.,         CJ-2019-73
                                                          et al.
197.   Tribal                  Oklahoma                   Citizen Potawatomi Nation v. Purdue            D. Ct. Pottawatomie Cnty.
                                                          Pharma L.P., et al.                            CJ-2019-00270
198.   Municipality            Oklahoma                   City of Burns Flat v. Purdue Pharma L.P., et   D. Ct. Washita Cnty.
                                                          al.                                            CJ-2019-29
199.   Tribal                  Oklahoma                   Delaware Nation v. Purdue Pharma L.P., et      D. Ct. Caddo Cnty.
                                                          al.                                            CJ-2019-70
200.   Tribal                  Oklahoma                   Pawnee Nation of Oklahoma v. Purdue            D. Ct. Pawnee Cnty.
                                                          Pharma L.P., et al.                            CJ-2019-63
201.   Tribal                  Oklahoma                   Sac & Fox Nation v. Purdue Pharma L.P., et     D. Ct. Lincoln Cnty.
                                                          al.                                            CJ-2019-104
202.   Tribal                  Oklahoma                   The Thlopthlocco Tribal Town v. Purdue         D. Ct. Creek (Bristow) Cnty.
                                                          Pharma L.P., et al.                            CJ-2019-21
203.   AG                      Oregon                     State of Oregon, ex rel. Ellen F. Rosenblum,   Cir. Ct. Multnomah Cnty.
                                                          Attorney General for the State of Oregon v.    18CV40526
                                                          Purdue Pharma L.P., et al.
204.   AG                      Oregon                     State of Oregon, ex rel. Ellen F. Rosenblum,   Cir. Ct. Multnomah Cnty.
                                                          Attorney General for the State of Oregon v.    19CV22185
                                                          Purdue Pharma L.P., et al.
205.   Municipality            Pennsylvania               Adams County v. Purdue Pharma L.P., et al.     C.P. Adams Cnty.
                                                                                                         2019-SV-923
206.   Third Party Payor       Pennsylvania               AFSCME District Council 33 Health &            C.P. Philadelphia
                                                          Welfare Fund v. Purdue Pharma L.P., et al.     180302269
207.   Third Party Payor       Pennsylvania               AFSCME District Council 47 Health &            C.P. Philadelphia
                                                          Welfare Fund v. Purdue Pharma L.P., et al.     180302255
208.   Municipality            Pennsylvania               Armstrong County, PA v. Purdue Pharma          C.P. Armstrong Cty.
                                                          L.P., et al.                                   2017-1570-CV
209.   Municipality            Pennsylvania               Beaver County, Pennsylvania v. Purdue          C.P. Beaver Cnty
                                                          Pharma L.P., et al.                            11326-2017
210.   Third Party Payor       Pennsylvania               Bricklayers and Allied Craftworkers            C.P. Philadelphia
                                                          Local Union No. 1 of PA/DE                     180302256
                                                          Health and Welfare Fund v. Purdue Pharma
                                                          L.P., et al.


                                                                  15
                      19-23649-rdd   Doc 74-3        Filed 09/18/19 Entered 09/18/19 18:34:44                 Exhibit C
                                                              Pg 17 of 187


                                                                                                                             Court /
               Type                   Jurisdiction                        Case Name                                        Case Number
211.   Municipality            Pennsylvania                Bucks County v. Purdue Pharma L.P., et al.     C.P. Bucks Cnty.
                                                                                                          No. 2018-03144
212.   Municipality            Pennsylvania                Cambria County, Pennsylvania v. Purdue         C.P. Cambria Cnty
                                                           Pharma L.P., et al.                            2017-4131
213.   Third Party Payor       Pennsylvania                Carpenters Health & Welfare of                 C.P. Philadelphia
                                                           Philadelphia & Vicinity v. Purdue Pharma       180302264
                                                           L.P., et al.
214.   Municipality            Pennsylvania                City of Lock Haven v. Purdue Pharma L.P.,      C.P. Clinton Cnty.
                                                           et al.                                         1126-2018
215.   Municipality            Pennsylvania                City of Philadelphia v. Allergan PLC, et al.   C.P. Philadelphia
                                                                                                          January Term, 2018
                                                                                                          No. 02718
216.   Municipality            Pennsylvania                City of Pittsburgh v. Purdue Pharma L.P., et   C.P. Allegheny Cnty.
                                                           al.                                            18-006153
217.   Municipality            Pennsylvania                Clearfield County, Pennsylvania v. Purdue      C.P. Clearfield Cnty.
                                                           Pharma L.P., et al.                            2018-1484-CD
218.   Municipality            Pennsylvania                Clinton County v. Purdue Pharma L.P., et al.   C.P. Clinton Cnty.
                                                                                                          752-2018
219.   Municipality            Pennsylvania                Commonwealth of PA, acting by James            C.P. Lehigh Cnty.
                                                           Martin; People of Lehigh County and            2018-C-0716
                                                           Lehigh County, PA v. Purdue Pharma L.P.,
                                                           et al.
220.   Municipality            Pennsylvania                Commonwealth of PA, acting by and              C.P. Delaware Cnty.
                                                           through Philadelphia District Attorney         CV-2017-008095
                                                           Lawrence S. Krasner v. Purdue Pharma L.P.,
                                                           et al.                                         Phila. Ct. Com. Pl., January Term 2018, No.
                                                                                                          05594
221.   AG                      Pennsylvania                Commonwealth of Pennsylvania by                Commonwealth Ct. of PA
                                                           Attorney General Josh Shapiro v. Purdue        257-md-19
                                                           Pharma L.P., et al.
222.   Municipality            Pennsylvania                County of Allegheny v. Purdue Pharma L.P.,     C.P. Allegheny Cnty.
                                                           et al.                                         18-006155
223.   Municipality            Pennsylvania                County of Bradford v. Purdue Pharma L.P.,      C.P. Bradford Cnty.
                                                           et al.                                         2018-CV-0059
224.   Municipality            Pennsylvania                County of Carbon v. Purdue Pharma L.P., et     C.P. Carbon Cnty.
                                                           al.                                            No. 18-0990




                                                                    16
                      19-23649-rdd   Doc 74-3        Filed 09/18/19 Entered 09/18/19 18:34:44                 Exhibit C
                                                              Pg 18 of 187


                                                                                                                               Court /
               Type                   Jurisdiction                         Case Name                                        Case Number
225.   Municipality            Pennsylvania                County of Clarion v. Purdue Pharma L.P., et    C.P. Clarion Cnty.
                                                           al.                                            285-CD-2018
226.   Municipality            Pennsylvania                County of Cumberland v. Purdue Pharma          C.P. Cumberland
                                                           L.P., et al.                                   2018-02147
227.   Municipality            Pennsylvania                County of Erie v. Purdue Pharma L.P., et al.   C.P. Erie Cnty.
                                                                                                          11577-18
228.   Municipality            Pennsylvania                County of Fayette v. Purdue Pharma L.P., et    C.P. Fayette County
                                                           al.                                            2017-2676
229.   Municipality            Pennsylvania                County of Monroe v. Purdue Pharma L.P., et     C.P. Monroe Cnty.
                                                           al.                                            3972-CV-18
230.   Municipality            Pennsylvania                County of Tioga v. Purdue Pharma L.P., et      C.P. Tioga Cnty.
                                                           al.                                            563-CV-2018
231.   Municipality            Pennsylvania                County of Washington v. Purdue Pharma          C.P. Washington Cnty
                                                           L.P., et al.                                   2017-6268
232.   Municipality            Pennsylvania                County of Westmoreland v. Purdue Pharma        C.P. Westmoreland Cnty
                                                           L.P., et al.                                   2017-5975
233.   Municipality            Pennsylvania                County of York v. Purdue Pharma L.P., et       C.P. York Cnty
                                                           al.                                            2017-SU-003372
234.   Municipality            Pennsylvania                Dauphin County, PA v. Purdue Pharma L.P.,      C.P. Dauphin Cnty.
                                                           et al.                                         2018-CV-716
235.   Municipality            Pennsylvania                Delaware County, Pennsylvania v. Purdue        C.P. Delaware Cnty.
                                                           Pharma L.P., et al.                            No. 2017-008095
236.   Municipality            Pennsylvania                Franklin County v. Purdue Pharma L.P., et      C.P. Franklin Cnty.
                                                           al.                                            2019-2445
237.   Municipality            Pennsylvania                Greene County, Pennsylvania v. Purdue          C.P. Greene Cnty
                                                           Pharma L.P., et al.                            791-2017
238.   Third Party Payor       Pennsylvania                IBEW Local 728 Family Healthcare Plan v.       C.P. Philadelphia Cnty.
                                                           Allergan PLC, et al.                           003872
239.   Third Party Payor       Pennsylvania                International Brotherhood of Electrical        C.P. Philadelphia
                                                           Workers Local 728 Family Healthcare Plan       No. 003872
                                                           v. Allergan, PLC, et al.
240.   Third Party Payor       Pennsylvania                International Brotherhood of Electrical        C.P. Philadelphia Cnty.
                                                           Workers Local 98 Health & Welfare Fund         002063
                                                           and International Brotherhood of Electrical
                                                           Workers Local 89 Sound and
                                                           Communication Health & Welfare Fund v.
                                                           Endo Pharmaceuticals Inc., et al.


                                                                   17
                      19-23649-rdd   Doc 74-3        Filed 09/18/19 Entered 09/18/19 18:34:44                Exhibit C
                                                              Pg 19 of 187


                                                                                                                              Court /
                Type                  Jurisdiction                          Case Name                                      Case Number
241.   Third Party Payor       Pennsylvania                International Union of Painters and Allied    C.P. Philadelphia Cnty.
                                                           Trades, District Council No. 21 Welfare       001983
                                                           Fund v. Allergan PLC, et al.
242.   Class Action            Pennsylvania                Iron Workers District Council of              C.P. Philadelphia Cnty.
                                                           Philadelphia and Vicinity, Benefit Fund v.    180502442
                                                           Abbott Laboratories, Inc.
243.   Municipality            Pennsylvania                Lackawanna County, Pennsylvania v.            C.P. Lackawanna Cnty
                                                           Purdue Pharma L.P., et al.                    17-cv-5156
244.   Municipality            Pennsylvania                Lawrence County, Pennsylvania v. Purdue       C.P. Beaver Cnty
                                                           Pharma L.P., et al.                           11180-2017
245.   Municipality            Pennsylvania                Mahoning Township v. Purdue Pharma L.P.,      C.P. Philadelphia Cnty.
                                                           et al.                                        180603466
246.   Municipality            Pennsylvania                Mercer County v. Purdue Pharma L.P., et al.   C.P. Mercer Cnty.
                                                                                                         2018-1596
247.   Municipality            Pennsylvania                Newtown Township v. Purdue Pharma L.P.,       C.P. Bucks Cnty.
                                                           et al.                                        2019-03043
248.   Municipality            Pennsylvania                People of Northampton County and              C.P. Northampton County
                                                           Northampton County, PA v. Purdue Pharma       C48-cv-2017-11557
                                                           L.P., et al.
249.   Third Party Payor       Pennsylvania                Philadelphia Federation of Teachers Health    C.P. Philadelphia Cnty.
                                                           and Welfare Fund v. Endo Pharmaceuticals,     180403891
                                                           Inc., et al.
250.   Municipality            Pennsylvania                Pike County, Pa. v. Purdue Pharma L.P., et    C.P. Pike Cnty.
                                                           al.                                           No. 602-2018
251.   Municipality            Pennsylvania                Schuylkill County, Pa. v. Purdue Pharma       C.P. Schuylkill Cnty.
                                                           L.P., et al.                                  S-1241-18
252.   Third Party Payor       Pennsylvania                Southeastern Pennsylvania Transportation      C.P. Philadelphia Cnty.
                                                           Authority v. Endo Pharmaceuticals, Inc., et   March Term 2018 No. 02923
                                                           al.
253.   Municipality            Pennsylvania                The Municipality of Norristown and The        C.P. Montgomery Cnty.
                                                           Township of West Norriton v. Purdue           2019-12178
                                                           Pharma L.P., et al.
254.   Third Party Payor       Pennsylvania                The Trustees of the Unite Here Local 634      C.P. Philadelphia Cnty.
                                                           Health & Welfare Fund v. Purdue Pharma        180401123
                                                           L.P., et al.
255.   Third Party Payor       Pennsylvania                UFCW Local 23 and Employers Health            C.P. Philadelphia Cnty.
                                                           Fund v. Endo Pharmaceuticals, Inc.            180403485


                                                                   18
                      19-23649-rdd   Doc 74-3        Filed 09/18/19 Entered 09/18/19 18:34:44                 Exhibit C
                                                              Pg 20 of 187


                                                                                                                               Court /
               Type                   Jurisdiction                           Case Name                                      Case Number
256.   Municipality            Pennsylvania                Wampum Borough v. Purdue Pharma L.P.,          C.P. Philadelphia Cnty.
                                                           et al.                                         July Term 2018 No. 01963
257.   Municipality            Pennsylvania                Warrington Township v. Purdue Pharma           C.P. Bucks Cnty.
                                                           L.P., et al.                                   2019-04956
258.   Third Party Payor       Pennsylvania                Western Pennsylvania Electrical Employees      C.P. Philadelphia Cnty.
                                                           Insurance Trust Fund v. Endo                   181002038
                                                           Pharmaceuticals Inc., et al.
259.   AG                      Puerto Rico                 The Commonwealth of Puerto Rico v.             Super. Ct. San Juan
                                                           Purdue Pharma L.P., et al.                     SJ2018CV01659
260.   AG                      Rhode Island                State of Rhode Island, by and through Peter    Providence/Bristol County Super. Ct.
                                                           F. Neronha, Attorney General v. Purdue         PC-18-4555
                                                           Pharma L.P., et al.
261.   Municipality            South Carolina              City of Charleston v. Purdue Pharma L.P., et   C.P. Charleston Cnty.
                                                           al.                                            2019-CP-10-04294
262.   Municipality            South Carolina              City of North Charleston v. Purdue Pharma      C.P. Charleston Cnty.
                                                           L.P., et al.                                   2019-CP-10-03978
263.   Municipality            South Carolina              County of Abbeville v. Rite Aid of South       C.P. Abbeville Cnty.
                                                           Carolina Inc., et al.                          2019-CP-01-00154
264.   Municipality            South Carolina              County of Aiken v. Rite Aid of South           C.P. Aiken Cnty.
                                                           Carolina Inc., et al.                          2019-CP-02-01086
265.   Municipality            South Carolina              County of Allendale v. Purdue Pharma L.P.,     C.P. Allendale Cnty.
                                                           et al.                                         2018-CP-03-00125
266.   Municipality            South Carolina              County of Anderson v. Rite Aid of South        C.P. Anderson Cnty.
                                                           Carolina Inc., et al.                          2018-CP-04-01108
267.   Municipality            South Carolina              County of Bamberg v. Purdue Pharma L.P.,       C.P. Bamberg Cnty.
                                                           et al.                                         2018-CP-05-00189
268.   Municipality            South Carolina              County of Barnwell v. Purdue Pharma L.P.,      C.P. Barnwell Cnty.
                                                           et al.                                         2018-CP-06-00329
269.   Municipality            South Carolina              County of Beaufort v. Purdue Pharma L.P.,      C.P. Beaufort Cnty.
                                                           et al.                                         2018-CP-07-01245
270.   Municipality            South Carolina              County of Calhoun v. Rite Aid of South         C.P. Calhoun Cnty.
                                                           Carolina Inc., et al.                          2019-CP-09-00065
271.   Municipality            South Carolina              County of Cherokee v. Rite Aid of South        C.P. Cherokee Cnty.
                                                           Carolina, Inc., et al.                         2018-CP-11-00503
272.   Municipality            South Carolina              County of Chesterfield v. Rite Aid of South    C.P. Chesterfield Cnty.
                                                           Carolina, Inc., et al.                         2018-CP-13410



                                                                   19
                      19-23649-rdd   Doc 74-3        Filed 09/18/19 Entered 09/18/19 18:34:44                Exhibit C
                                                              Pg 21 of 187


                                                                                                                               Court /
               Type                   Jurisdiction                           Case Name                                      Case Number
273.   Municipality            South Carolina              County of Clarendon v. Rite Aid of South       C.P. Clarendon Cnty.
                                                           Carolina Inc., et al.                          2019-CP-14-00236
274.   Municipality            South Carolina              County of Colleton v. Purdue Pharma L.P.,      C.P. Colleton Cnty.
                                                           et al.                                         2018-CP-15-00438
275.   Municipality            South Carolina              County of Dillon v. Rite Aid of South          C.P. Dillon Cnty.
                                                           Carolina Inc., et al.                          2019-CP-17-00213
276.   Municipality            South Carolina              County of Dorchester v. Purdue Pharma          C.P. Dorchester Cnty.
                                                           L.P., et al.                                   2018-CP-18-01122
277.   Municipality            South Carolina              County of Edgefield v. Rite Aid of South       C.P. Edgefield Cnty.
                                                           Carolina Inc., et al.                          2019-CP-19-00120
278.   Municipality            South Carolina              County of Fairfield v. Rite Aid of South       C.P. Fairfield Cnty.
                                                           Carolina, Inc., et al.                         2018-CP-20-00272
279.   Municipality            South Carolina              County of Florence v. Rite Aid of South        C.P. Florence Cnty.
                                                           Carolina Inc., et al.                          2019-CP-21-01213
280.   Municipality            South Carolina              County of Greenwood v. Rite Aid of South       C.P. Cherokee Cnty.
                                                           Carolina, Inc., et al.                         2018-CP-24-00775
281.   Municipality            South Carolina              County of Hampton v. Purdue Pharma L.P.,       C.P. Hampton Cnty.
                                                           et al.                                         2018-CP-25-00258
282.   Municipality            South Carolina              County of Horry v. Rite Aid of South           C.P. Horry Cnty.
                                                           Carolina Inc., et al.                          2019-CP-26-02684
283.   Municipality            South Carolina              County of Jasper v. Purdue Pharma L.P., et     C.P. Jasper Cnty.
                                                           al.                                            2018-CP-27-00332
284.   Municipality            South Carolina              County of Kershaw and The Kershaw              C.P. Kershaw Cnty.
                                                           County Hospital Board a/k/a Kershaw            2018-CP-28-00553
                                                           Health d/b/Health Service District of
                                                           Kershaw County v. Purdue Pharma L.P., et
                                                           al.
285.   Municipality            South Carolina              County of Lancaster v. Rite Aid of South       C.P. Lancaster Cnty.
                                                           Carolina Inc., et al.                          2019-CP-29-00540
286.   Municipality            South Carolina              County of Laurens v. Rite Aid of South         C.P. Laurens Cnty.
                                                           Carolina, Inc., et al.                         2018-CP-30-00606
287.   Municipality            South Carolina              County of Lee v. Rite Aid of South Carolina,   C.P. Lee Cnty.
                                                           Inc., et al.                                   2018-CP-31-00207
288.   Municipality            South Carolina              County of Lexington v. Purdue Pharma L.P.,     C.P. Lexington Cnty.
                                                           et al.                                         2018-CP-32-02207
289.   Municipality            South Carolina              County of Marion v. Rite Aid of South          C.P. Marion Cnty.
                                                           Carolina Inc., et al.                          2019-CP-33-00299


                                                                   20
                      19-23649-rdd   Doc 74-3        Filed 09/18/19 Entered 09/18/19 18:34:44                    Exhibit C
                                                              Pg 22 of 187


                                                                                                                                   Court /
               Type                   Jurisdiction                           Case Name                                         Case Number
290.   Municipality            South Carolina              County of McCormick v. Rite Aid of South          C.P. McCormick Cnty.
                                                           Carolina Inc., et al.                             2019-CP-35-00031
291.   Municipality            South Carolina              County of Oconee v. Rite Aid of South             C.P. Oconee Cnty.
                                                           Carolina, Inc., et al.                            2018-CP-37-00458
292.   Municipality            South Carolina              County of Orangeburg v. Rite Aid of South         C.P. Orangeburg Cnty.
                                                           Carolina, Inc., et al.                            2018-CP-38-00841
293.   Municipality            South Carolina              County of Pickens v. Purdue Pharma L.P., et       C.P. Pickens Cnty.
                                                           al.                                               18-CP-39-00675
294.   Municipality            South Carolina              County of Saluda v. Rite Aid of South             C.P. Clarendon Cnty.
                                                           Carolina Inc., et al.                             2019-CP-41-00111
295.   Municipality            South Carolina              County of Sumter v. Rite Aid of South             C.P. Sumter Cnty.
                                                           Carolina Inc., et al.                             2019-CP-43-00891
296.   Municipality            South Carolina              County of Union v. Rite Aid of South              C.P. Union Cnty.
                                                           Carolina, Inc., et al.                            2018-CP-44-00288
297.   Municipality            South Carolina              County of Williamsburg v. Purdue Pharma           C.P. Williamsburg Cnty.
                                                           L.P., et al.                                      2018-CP-45-00276
298.   Municipality            South Carolina              County of York v. Rite Aid of South               C.P. York Cnty.
                                                           Carolina, Inc., et al.                            2018-CP-46-02446
299.   Municipality            South Carolina              Greenville County v. Purdue Pharma L.P., et       C.P. Greenville Cnty.
                                                           al.                                               2018-CP-23-01294
300.   Municipality            South Carolina              Spartanburg County v. Purdue Pharma L.P.,         C.P. Spartanburg Cnty.
                                                           et al.                                            2018-CP-42-00760
301.   AG                      South Carolina              State of South Carolina, ex rel. Alan Wilson      C.P. Richland Cnty.
                                                           Attorney General v. Purdue Pharma L.P., et        2017CP4004872
                                                           al.
302.   Municipality            South Carolina              Town of Mount Pleasant v. Purdue Pharma           C.P. Charleston Cnty.
                                                           L.P., et al.                                      2019-CP-10-04302
303.   AG                      South Dakota                State of South Dakota, ex rel. Jason              Cir. Ct. Hughes Cnty.
                                                           Ravnsborg, South Dakota Attorney General          32CIV18-000065
                                                           v. Purdue Pharma L.P., et al.
304.   Class Action            Tennessee                   Barry Staubus, et al. v. Purdue Pharma, L.P.,     Cir. Ct. Sullivan Cnty.
                                                           et al.                                            No. C-41916
305.   Class Action            Tennessee                   Bryant C. Dunaway, et al. v. Purdue Pharma        Cir. Ct. Cumberland Cnty.
                                                           L.P., et al.                                      CCI-2018-CV-6331
306.   Class Action            Tennessee                   Jared Effler, et al. v. Purdue Pharma, L.P., et   Eastern Section at Knoxville Court of Appeals
                                                           al.                                               No. E2018-01994-COA-R3-CV



                                                                    21
                      19-23649-rdd     Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44                  Exhibit C
                                                              Pg 23 of 187


                                                                                                                                 Court /
               Type                   Jurisdiction                           Case Name                                       Case Number
307.   Municipality            Tennessee                   Shelby County, by the Shelby Board of           Cir. Ct. Shelby Cnty.
                                                           Commissioners v. Purdue Pharma L.P., et al.     No. CT-004500-17
308.   AG                      Tennessee                   State of Tennessee, ex rel. Herbert H.          Cit. Ct. Knox Cnty.
                                                           Slatery III, Attorney General and Reporter v.   1-173-18
                                                           Purdue Pharma L.P., a foreign limited
                                                           partnership
309.   Municipality            Texas                       City of Houston, Texas v. Purdue Pharma         Harris Cnty. Dist. Ct.
                                                           L.P., et al.                                    2019-43219
310.   Municipality            Texas                       County of Bee v. Purdue Pharma L.P., et al.     Harris Cnty. Dist. Ct.
                                                                                                           2018-76897

311.   Municipality            Texas                       County of Bexar v. Purdue Pharma L.P., et       Harris Cnty. Dist. Ct.
                                                           al.                                             2018-77066

312.   Municipality            Texas                       County of Burleson v. Purdue Pharma L.P.,       Harris Cnty. Dist. Ct.
                                                           et al.                                          2018-77087

313.   Municipality            Texas                       County of Burnet v. Purdue Pharma L.P., et      Harris Cnty. Dist. Ct.
                                                           al.                                             2018-77090

314.   Municipality            Texas                       County of Cameron v. Purdue Pharma L.P.,        Harris Cnty. Dist. Ct.
                                                           et al.                                          2018-77093

315.   Municipality            Texas                       County of Cass v. Purdue Pharma L.P., et al.    Harris Cnty. Dist. Ct.
                                                                                                           2018-76905

316.   Municipality            Texas                       County of Cooke v. Purdue Pharma L.P., et       Harris Cnty. Dist. Ct.
                                                           al.                                             2018-76907

317.   Municipality            Texas                       County of Coryell v. Purdue Pharma L.P., et     Coryell Cnty. Dist. Ct.
                                                           al.                                             2018-77097

318.   Municipality            Texas                       County of Dallas v. Purdue Pharma L.P., et      Harris Cnty. Dist. Ct.
                                                           al.                                             2018-77098

319.   Municipality            Texas                       County of Delta v. AmerisourceBergen Drug       Harris Cnty. Dist. Ct.
                                                           Corp., et al.                                   2018-77104



                                                                    22
                      19-23649-rdd     Doc 74-3       Filed 09/18/19 Entered 09/18/19 18:34:44                  Exhibit C
                                                               Pg 24 of 187


                                                                                                                                   Court /
               Type                    Jurisdiction                       Case Name                                            Case Number
320.   Municipality            Texas                        County of Dimmit v. Purdue Pharma L.P., et      Harris Cnty. Dist. Ct.
                                                            al.                                             2018-76933

321.   Municipality            Texas                        County of Ector v. Purdue Pharma L.P., et       Harris Cnty. Dist. Ct.
                                                            al.                                             2018-76934

322.   Municipality            Texas                        County of El Paso v. Purdue Pharma L.P., et     Harris Cnty. Dist. Ct.
                                                            al.                                             2018-76970

323.   Municipality            Texas                        County of Falls v. Purdue Pharma L.P., et al.   Harris Cnty. Dist. Ct.
                                                                                                            2018-77106

324.   Municipality            Texas                        County of Fannin v. Purdue Pharma L.P., et      Harris Cnty. Dist. Ct.
                                                            al.                                             2018-76974

325.   Municipality            Texas                        County of Freestone v. Purdue Pharma L.P.,      Harris Cnty. Dist. Ct.
                                                            et al.                                          2018-76981

326.   Municipality            Texas                        County of Grayson v. Purdue Pharma L.P.,        Harris Cnty. Dist. Ct.
                                                            et al.                                          2018-76994

327.   Municipality            Texas                        County of Harrison v. Purdue Pharma L.P.,       Harris Cnty. Dist. Ct.
                                                            et al.                                          2018-77108

328.   Municipality            Texas                        County of Hidalgo v. Purdue Pharma L.P., et     Harris Cnty. Dist. Ct.
                                                            al.                                             2018-77109

329.   Municipality            Texas                        County of Hopkins v. Purdue Pharma L.P.,        Harris Cnty. Dist. Ct.
                                                            et al.                                          2018-77111

330.   Municipality            Texas                        County of Houston v. Purdue Pharma L.P.,        Harris Cnty. Dist. Ct.
                                                            et al.                                          2018-77021

331.   Municipality            Texas                        County of Kendall v. Purdue Pharma L.P., et     Harris Cnty. Dist. Ct.
                                                            al.                                             2018-77023
332.   Municipality            Texas                        County of Kerr v. Purdue Pharma L.P., et al.    Harris Cnty. Dist. Ct.
                                                                                                            2018-77114



                                                                     23
                      19-23649-rdd     Doc 74-3       Filed 09/18/19 Entered 09/18/19 18:34:44                Exhibit C
                                                               Pg 25 of 187


                                                                                                                                 Court /
               Type                    Jurisdiction                         Case Name                                        Case Number
333.   Municipality            Texas                        County of Liberty v. Purdue Pharma L.P., et   Harris Cnty. Dist. Ct.
                                                            al.                                           2018-77116

334.   Municipality            Texas                        County of Limestone v. Purdue Pharma L.P.,    Harris Cnty. Dist. Ct.
                                                            et al.                                        2018-77025

335.   Municipality            Texas                        County of Marion v. Purdue Pharma L.P., et    Harris Cnty. Dist. Ct.
                                                            al.                                           2018-77026

336.   Municipality            Texas                        County of McMullen v. Purdue Pharma L.P.,     Harris Cnty. Dist. Ct.
                                                            et al.                                        2018-77067

337.   Municipality            Texas                        County of Milam v. Purdue Pharma L.P., et     Harris Cnty. Dist. Ct.
                                                            al.                                           2018-77141

338.   Municipality            Texas                        County of Nacogdoches v. Purdue Pharma        Harris Cnty. Dist. Ct.
                                                            L.P., et al.                                  2018-77027

339.   Municipality            Texas                        County of Nueces and Nueces County            Harris Cnty. Dist. Ct.
                                                            Hospital District v. Purdue Pharma L.P., et   2018-77083
                                                            al.
340.   Municipality            Texas                        County of Orange v. Purdue Pharma L.P., et    Harris Cnty. Dist. Ct.
                                                            al.                                           2018-77036

341.   Municipality            Texas                        County of Panola v. Purdue Pharma L.P., et    Harris Cnty. Dist. Ct.
                                                            al.                                           2018-77037

342.   Municipality            Texas                        County of Parker v. Purdue Pharma L.P., et    Harris Cnty. Dist. Ct.
                                                            al.                                           2018-77143

343.   Municipality            Texas                        County of Potter v. Purdue Pharma L.P., et    Harris Cnty. Dist. Ct.
                                                            al.                                           2018-77039

344.   Municipality            Texas                        County of Robertson v. Purdue Pharma L.P.,    Harris Cnty. Dist. Ct.
                                                            et al.                                        2018-77043




                                                                    24
                      19-23649-rdd     Doc 74-3       Filed 09/18/19 Entered 09/18/19 18:34:44                 Exhibit C
                                                               Pg 26 of 187


                                                                                                                                  Court /
               Type                    Jurisdiction                        Case Name                                          Case Number
345.   Municipality            Texas                        County of San Patricio v. Purdue Pharma        Harris Cnty. Dist. Ct.
                                                            L.P., et al.                                   2018-77075

346.   Municipality            Texas                        County of Shelby v. Purdue Pharma L.P., et     Harris Cnty. Dist. Ct.
                                                            al.                                            2018-77062

347.   Municipality            Texas                        County of Travis v. Purdue Pharma L.P., et     Harris Cnty. Dist. Ct.
                                                            al.                                            2018-77144

348.   Municipality            Texas                        County of Trinity v. Purdue Pharma L.P., et    Harris Cnty. Dist. Ct.
                                                            al.                                            2018-77080

349.   Municipality            Texas                        County of Van Zandt v. AmerisourceBergen       Harris Cnty. Dist. Ct.
                                                            Drug Corp., et al.                             2018-77150

350.   Municipality            Texas                        County of Waller v. Purdue Pharma L.P., et     Harris Cnty. Dist. Ct.
                                                            al.                                            2018-77153

351.   Municipality            Texas                        County of Wood v. Purdue Pharma L.P., et       Harris Cnty. Dist. Ct.
                                                            al.                                            2018-77081

352.   Municipality            Texas                        Fire and Police Retirement Health Care         Harris Cnty. Dist. Ct.
                                                            Fund, San Antonio v. Richard D. Sackler, et    2018-33724
                                                            al.
353.   Municipality            Texas                        Johnson County v. Purdue Pharma, L.P. et       Harris Cnty. Dist. Ct.
                                                            al.                                            2018-87346

354.   Individual              Texas                        Nicholas A. Padron v. Purdue Pharma L.P.,      Dallas Cnty. Dist. Ct.
                                                            et al.                                         DC-18-12305
355.   AG                      Texas                        State of Texas v. Purdue Pharma L.P., et al.   Harris Cnty. Dist. Ct.
                                                                                                           2018-77003
356.   Municipality            Utah                         Cache County, Utah; Rich County, Utah v.       1st Dist. Ct. Cache Cnty.
                                                            Purdue Pharma L.P., et al.                     190100112
357.   Municipality            Utah                         Davis County v. Purdue Pharma L.P., et al.     2nd Dist. Ct. Davis Cnty.
                                                                                                           180700870
358.   Municipality            Utah                         Grand County v. Purdue Pharma L.P., et al.     7th Jud. Dist. Ct. Grand Cnty.
                                                                                                           180700040


                                                                     25
                      19-23649-rdd    Doc 74-3       Filed 09/18/19 Entered 09/18/19 18:34:44                 Exhibit C
                                                              Pg 27 of 187


                                                                                                                                 Court /
               Type                   Jurisdiction                          Case Name                                         Case Number
359.   AG                      Utah                        In the Matter of Purdue Pharma L.P. et al.     Division of Consumer Protection of the
                                                                                                          Department of Commerce of the State of Utah
                                                                                                          DCP Case No. 107102
360.   Municipality            Utah                        Iron County v. Purdue Pharma L.P., et al.      5th Jud. Dist. Ct. Iron Cnty.
                                                                                                          180500149
361.   Municipality            Utah                        Millard County v. Purdue Pharma L.P., et al.   4th Jud. Dist. Ct. Millard Cnty.
                                                                                                          180700044
362.   Municipality            Utah                        San Juan County v. Purdue Pharma L.P., et      7th Jud. Dist. Ct. Grand Cnty.
                                                           al.                                            180700040
363.   Municipality            Utah                        Sanpete County v. Purdue Pharma L.P., et       6th Jud. Dist. Ct. Sanpete Cnty.
                                                           al.                                            180600095
364.   Municipality            Utah                        Sevier County, Utah; Juab County, Utah;        6th Jud. Dis. Ct. Sevier Cnty.
                                                           Emery County, Utah; Wayne County, Utah;        190600050
                                                           Piute County, Utah v. Purdue Pharma L.P.,
                                                           et al.
365.   Municipality            Utah                        Summit County, Utah v. Purdue Pharma           3rd Dist. Ct. Summit Cnty.
                                                           L.P., et al.                                   180500119
366.   Municipality            Utah                        Tooele County, Utah v. Purdue Pharma L.P.,     3rd Dist. Ct. Tooele Cnty.
                                                           et al.                                         180300423
367.   Municipality            Utah                        Uintah County, Utah; Duscesne County,          8th Dist. Ct. Uintah Cnty.
                                                           Utah; Daggett County, Utah; and Tri-County     180800056
                                                           Health Department v. Purdue Pharma L.P.,
                                                           et al.
368.   Municipality            Utah                        Wasatch County, Utah v. Purdue Pharma          4th Dist. Ct. Wasatch Cnty.
                                                           L.P., et al.                                   180500079
369.   Municipality            Utah                        Washington County, Utah; Kane County,          5th Dist. Ct. Washington Cnty.
                                                           Utah; Beaver County, Utah; Garfield            190500179
                                                           County, Utah v. Purdue Pharma L.P., et al.
370.   Municipality            Utah                        Weber County, Utah v. Purdue Pharma L.P.,      2nd Dist. Ct. Weber Cnty.
                                                           et al.                                         180903087
371.   AG                      Vermont                     State of Vermont v. Purdue Pharma L.P., et     Super. Ct. Chittenden Civ. Div.
                                                           al.                                            757-9-18-CRCV
372.   Municipality            Virginia                    City of Martinsville, Virginia v. Purdue       Cir. Ct. Martinsville Cnty.
                                                           Pharma L.P., et al.                            CL18000240-00
373.   AG                      Virginia                    Commonwealth of Virginia, ex rel. Mark R.      Cir. Ct. Tazewell Cnty.
                                                           Herring, Attorney General v. Purdue Pharma     CL18-1076
                                                           L.P., et al.


                                                                    26
                      19-23649-rdd    Doc 74-3        Filed 09/18/19 Entered 09/18/19 18:34:44                 Exhibit C
                                                               Pg 28 of 187


                                                                                                                                Court /
               Type                    Jurisdiction                         Case Name                                        Case Number
374.   Municipality            Virginia                     Dinwiddie County, Virginia v. Purdue           Cir. Ct. Dinwiddie Cnty.
                                                            Pharma L.P., et al.                            CL19000317-00
375.   Municipality            Virginia                     Mecklenburg County, Virginia v. Purdue         Cir. Ct. Mecklenburg County
                                                            Pharma L.P., et al.                            CL19000558-00

376.   Municipality            Virginia                     The County Board of Arlington County,          Cir. Ct. Arlington Cnty.
                                                            Virginia v. Purdue Pharma L.P., et al.         CL19001081-00
377.   AG                      Washington                   State of Washington v. Purdue Pharma L.P.,     Super. Ct. King Cty.
                                                            et al.                                         17-2-25505-0 SEA
378.   Municipality            West Virginia                Brooke County Commission, Hancock              Cir. Ct. Marshall Cnty.
                                                            County Commission, Harrison County             17-C-248H
                                                            Commission, Lewis County Commission,           17-C-249H
                                                            Marshall County Commission, Ohio County        17-C-250H
                                                            Commission, Tyler County Commission,           17-C-251H
                                                            and Wetzel County Commission v. Purdue         17-C-252H
                                                            Pharma L.P., et al.                            17-C-253H
                                                                                                           17-C-254H
                                                            Consolidated before MLP                        17-C-255H
                                                            In re Opioid Litigation
                                                                                                           Cir. Ct. Kanawha County
                                                                                                           19-C-9000
379.   Municipality            West Virginia                Mayor Peggy Knotts Barney, on behalf of        Cir. Ct. Marshall Cnty.
                                                            the City of Grafton, and Mayor Philip          19-C-151
                                                            Bowers, on behalf of the City of Philippi v.   19-C-152
                                                            Purdue Pharma L.P., et al.


                                                                                                           Cir. Ct. Kanawha County
                                                                                                           19-C-9000
380.   Municipality            West Virginia                Monongalia County Commission; Marion           Cir. Ct. Marshall Cnty.
                                                            County Commission; Doddridge County            18-C-222H
                                                            Commission; Randolph County                    18-C-233H
                                                            Commission; and Upshur County                  18-C-234H
                                                            Commission v. Purdue Pharma L.P., et al.       18-C-235H
                                                                                                           18-C-236H

                                                            Consolidated before MLP                        Cir. Ct. Kanawha County
                                                            In re Opioid Litigation                        19-C-9000


                                                                     27
                      19-23649-rdd   Doc 74-3        Filed 09/18/19 Entered 09/18/19 18:34:44              Exhibit C
                                                              Pg 29 of 187


                                                                                                                            Court /
               Type                   Jurisdiction                          Case Name                                    Case Number
381.   Municipality            West Virginia               Roane County Commission; The City of        Cir. Ct. Marshall Cnty.
                                                           Spencer; Jackson County Commission; The     19-C-96H
                                                           City of Ripley; The Town of Ravenswood;     19-C-108H
                                                           Wood County Commission; The City of
                                                           Williamstown; Wirt County Commission;
                                                           The Town of Elizabeth; Pleasants County
                                                           Commission; City of St. Mary's; Ritchie
                                                           County Commission; Town of Harrisville v.
                                                           Mylan Pharmaceuticals Inc., et al.

                                                           Consolidated before MLP                     Cir. Ct. Kanawha County
                                                           In re Opioid Litigation                     19-C-9000
382.   AG                      West Virginia               State of West Virginia, ex rel. Patrick     Cir. Ct. Boone Cnty.
                                                           Morrisey, Attorney General v. Purdue        19-C-62
                                                           Pharma L.P., et al.
383.   Municipality            West Virginia               The County Commission of Mason County;      Cir. Ct. Marshall County
                                                           The County Commission of Barbour
                                                           County; Mayor Chris Tatum on behalf of      19-C-4H
                                                           The Village of Barboursville; The County    19-C-5H
                                                           Commission of Taylor County; The County     19-C-6H
                                                           Commission of Webster County; and Mayor     19-C-7H
                                                           Don E. McCourt, on behalf of the Town of    19-C-8H
                                                           Addison a/k/a The Town of Webster Springs   19-C-9H
                                                           v. Purdue Pharma L.P., et al.

                                                           Consolidated before MLP                     Cir. Ct. Kanawha County
                                                           In re Opioid Litigation                     19-C-9000




                                                                   28
                    19-23649-rdd   Doc 74-3        Filed 09/18/19 Entered 09/18/19 18:34:44                Exhibit C
                                                            Pg 30 of 187


                                                                                                                            Court /
                  Type              Jurisdiction                          Case Name                                      Case Number
384.   Hospital              West Virginia               West Virginia University Hospitals Inc.;      Civ. Action Nos. 19-C-69 through 19-C-88 and
                                                         Appalachian Regional Healthcare, Inc.;        19-C-134 through 19-C-139
                                                         Bluefield Hospital Company, LLC;
                                                         Broaddus Hospital Association; Camden-        Consolidated before MLP
                                                         Clark Memorial Hospital Corporation;          In re Opioid Litigation, Cir. Ct. Kanawha County
                                                         Charleston Area Medical Center, Inc.; The     19-C-9000
                                                         Charles Town General Hospital; City
                                                         Hospital, Inc.; Community Health
                                                         Association d/b/a Jackson General Hospital;
                                                         Davis Memorial Hospital; Grafton City
                                                         Hospital, Inc.; Grant Memorial Hospital;
                                                         Greenbrier VMC, LLC; Monongalia County
                                                         General Hospital Company; Oak Hill
                                                         Hospital Corporation d/b/a Plateau Medical
                                                         Center; Potomac Valley Hospital of W. Va.,
                                                         Inc.; Preston Memorial Hospital
                                                         Corporation; Princeton Community Hospital
                                                         Association, Inc.; Reynolds Memorial
                                                         Hospital Inc.; St. Joseph's Hospital of
                                                         Buckhannon, Inc.; Walgreens Boots
                                                         Alliance, Inc.; Stonewall Jackson Memorial
                                                         Hospital Company; United Hospital Center,
                                                         Inc.; Webster County Memorial Hospital,
                                                         Inc.; Wetzel County Hospital Association;
                                                         Williamson Memorial Hospital, LLC.; and
                                                         Braxton County Memorial Hospital, Inc. v.
                                                         Purdue Pharma Inc., et al.
385.   AG                    Wisconsin                   State of Wisconsin v. Purdue Pharma L.P.,     Cir. Ct. Dane Cnty.
                                                         et al.                                        2019CX000009




                                                                 29
                            19-23649-rdd      Doc 74-3        Filed 09/18/19 Entered 09/18/19 18:34:44                      Exhibit C
                                                                       Pg 31 of 187


                                                                                                                                              Court /
                     Type                    Jurisdiction                             Case Name                                           Case Number
386.         AG                        Wyoming                         State of Wyoming, ex rel. Bridget Hill,          1st Jud. Ct. Laramie Cnty.
                                                                       Attorney General v. Purdue Pharma L.P., et       190-576
                                                                       al.

Federal Court (Pending Transfer to MDL) 1
387.      Municipality              Alabama                            Alexander City, Alabama v. Purdue Pharma         M.D. Ala.
                                                                       L.P., et al.                                     3:19-cv-00630
388.         Municipality              Alabama                         City of Oxford, Alabama v. Purdue Pharma         N.D. Ala.
                                                                       L.P., et al.                                     1:19-cv-01401
389.         Municipality              Alabama                         Russell County, Alabama v. Purdue Pharma         M.D. Ala.
                                                                       L.P., et al.                                     3:19-cv-00646
390.         Municipality              California                      City of Costa Mesa and the People of the         N.D. Cal.
                                                                       State of California by and through Costa         4:19-cv-02320
                                                                       Mesa City Attorney Kimberly Hall Barlow.
                                                                       Purdue Pharma L.P.
391.         Municipality              California                      City of Fullerton and the People of the State    N.D. Cal.
                                                                       of California by and through Fullerton City      3:19-cv-02321
                                                                       Attorney Richard D. Jones v. Purdue Pharma
                                                                       L.P.
392.         Municipality              California                      City of Irvine and the People of the State of    N.D. Cal.
                                                                       California by and through Irvine City            3:19-cv-02323
                                                                       Attorney Jeffrey Melching v. Purdue Pharma
                                                                       L.P.
393.         Municipality              California                      City of San Clemente and the People of the       N.D. Cal.
                                                                       State of California, by and through San          4:19-cv-02326
                                                                       Clemente City Attorney Scott C. Smith v.
                                                                       Purdue Pharma L.P.
394.         Municipality              California                      City of Santa Ana and the People of the          N.D. Cal.
                                                                       State of California, by and through Santa        3:19-cv-02324
                                                                       Ana City Attorney Sonia R. Carvalho v.
                                                                       Purdue Pharma L.P.



         1
          Actions in this category are anticipated to be transferred to the Northern District of Ohio Multidistrict Litigation (“MDL”) but are currently pending in
other federal courts.



                                                                                30
                      19-23649-rdd       Doc 74-3     Filed 09/18/19 Entered 09/18/19 18:34:44                  Exhibit C
                                                               Pg 32 of 187


                                                                                                                               Court /
               Type                    Jurisdiction                          Case Name                                       Case Number
395.   Municipality            California                   City of Westminster and the People of the        N.D. Cal.
                                                            State of California by and through               3:19-cv-02325
                                                            Westminster City Attorney Richard D. Jones
                                                            v. Purdue Pharma L.P.
396.   Municipality            California                   County of Alameda and the People of the          N.D. Cal.
                                                            State of California by and through County        3:19-cv-02307
                                                            Counsel Donna Ziegler v. Purdue Pharma
                                                            L.P.
397.   Municipality            Florida                      City of Ocala, Florida v. Purdue Pharma          M.D. Fla.
                                                            L.P., et al.                                     5:19-cv-00440
398.   Hospital                Florida                      West Volusia Hospital Authority v. Purdue        M.D. Fla.
                                                            Pharma L.P., et al.                              6:19-cv-01765
399.   Municipality /Class     Hawaii                       County of Kaua'i, a political subdivision of     D. Haw.
       Action                                               the State of Hawaii, for themselves              1:19-cv-00377
                                                            individually, and on behalf of all similarly
                                                            situated persons, and on behalf of the
                                                            general public, as a class v. CVS Health
                                                            Corporation, et al.
400.   Municipality            Maine                        City of Rockland, State of Maine v. Purdue       D. Me.
                                                            Pharma L.P., et al.                              2:19-cv-00373
401.   Municipality            Maine                        Knox County, State of Maine, individually,       D. Me.
                                                            and on behalf of all others similarly situated   2:19-cv-00371
                                                            v. Purdue Pharma L.P., et al.
402.   Municipality            Maryland                     Howard County, Maryland v. Purdue                D. Md.
                                                            Pharma L.P., et al.                              1:19-cv-02116
403.   Individual              Massachusetts                Thomas Hickey v. Purdue Pharma L.P., et          D. Mass.
                                                            al.                                              1:19-cv-11806
404.   Qui Tam                 Massachusetts                U.S. ex rel., Robert E. Manchester, et al. v.    D. Mass.
                                                            Purdue Pharma L.P., et al.                       1:16-cv-10947
405.   Municipality            Michigan                     Charter Township of Harrison v. The Pain         E.D. Mich.
                                                            Center USA, PLLC, et al.                         2:19-cv-11681
406.   Municipality            Michigan                     City of Sterling Heights v. The Pain Center      E.D. Mich.
                                                            USA, PLLC, et al.                                2:19-cv-11685
407.   Municipality            Michigan                     City of Warren v. The Pain Center USA,           E.D. Mich.
                                                            PLLC, et al.                                     2:19-cv-11687
408.   Municipality            Minnesota                    City of Coon Rapids, Minnesota v. Purdue         D. Minn.
                                                            Pharma L.P., et al.                              0:19-cv-02379


                                                                     31
                      19-23649-rdd   Doc 74-3        Filed 09/18/19 Entered 09/18/19 18:34:44                 Exhibit C
                                                              Pg 33 of 187


                                                                                                                             Court /
               Type                   Jurisdiction                         Case Name                                       Case Number
409.   Municipality            Missouri                    St. Francois County v. Dannie E. Williams,      E.D. Mo.
                                                           M.D., et al.                                    4:19-cv-01722
410.   Municipality            Nevada                      Clark County v. Purdue Pharma L.P., et al.      D. Nev.
                                                                                                           2:19-cv-01616
411.   Municipality            New Jersey                  County of Burlington, NJ v. Purdue Pharma       D. N.J.
                                                           L.P., et al.                                    1:19-cv-13684
412.   Municipality            New Jersey                  Township of Brick v. Purdue Pharma Inc., et     D. N.J.
                                                           al.                                             3:19-cv-17998
413.   Municipality            New York                    City of Amsterdam v. Purdue Pharma L.P.         N.D.N.Y.
                                                                                                           1:19-cv-00896
414.   Municipality            New York                    City of Auburn v. Purdue Pharma L.P., et al.    W.D.N.Y.
                                                                                                           6:19-cv-06490
415.   Municipality            New York                    City of Rochester v. Purdue Pharma L.P., et     E.D.N.Y.
                                                           al.                                             2:18-cv-03800
416.   Municipality            New York                    The City of Ogdensburg v. Purdue Pharma         N.D.N.Y
                                                           L.P., et al.                                    8:19-cv-00782
417.   Municipality            New York                    The City of Poughkeepsie, individually, and     S.D.N.Y.
                                                           on behalf of all others similarly situated v.   7:19-cv-06800
                                                           Purdue Pharma L.P., et al.
418.   Municipality            New York                    The City of Saratoga Springs v. Purdue          N.D.N.Y.
                                                           Pharma L.P., et al.                             1:19-cv-00789
419.   Municipality            Oklahoma                    Board of Commissioners of Okfuskee              E.D. Okla.
                                                           County, State of Oklahoma v. Purdue             6:19-cv-00300
                                                           Pharma L.P., et al.
420.   Municipality            Oklahoma                    Board of County Commissioners of Atoka          E.D. Okla.
                                                           County v. Purdue Pharma L.P., et al.            6:19-cv-00279
421.   Municipality            Oklahoma                    Board of County Commissioners of Caddo          W.D. Okla.
                                                           County v. Purdue Pharma L.P., et al.            5:19-cv-00710
422.   Municipality            Oklahoma                    Board of County Commissioners of                W.D. Okla.
                                                           Cimarron County v. Purdue Pharma L.P., et       5:19-cv-00776
                                                           al.
423.   Municipality            Oklahoma                    Board of County Commissioners of Grady          W.D. Okla.
                                                           County v. Purdue Pharma L.P., et al.            5:19-cv-00703
424.   Municipality            Oklahoma                    Board of County Commissioners of Haskell        E.D. Okla.
                                                           County v. Purdue Pharma L.P., et al.            6:19-cv-00280




                                                                    32
                      19-23649-rdd     Doc 74-3     Filed 09/18/19 Entered 09/18/19 18:34:44               Exhibit C
                                                             Pg 34 of 187


                                                                                                                          Court /
               Type                  Jurisdiction                          Case Name                                    Case Number
425.   Municipality            Oklahoma                   Board of County Commissioners of              W.D. Okla.
                                                          Jefferson County v. Purdue Pharma L.P., et    5:19-cv-00721
                                                          al.
426.   Municipality            Oklahoma                   Board of County Commissioners of Latimer      E.D. Okla.
                                                          County v. Purdue Pharma L.P., et al.          6:19-cv-00282
427.   Municipality            Oklahoma                   City of Anadarko v. Purdue Pharma L.P., et    W.D. Okla.
                                                          al.                                           5:19-cv-00815
428.   Municipality            Oklahoma                   City of Bethany v. Purdue Pharma L.P., et     W.D. Okla.
                                                          al.                                           5:19-cv-00804
429.   Municipality            Oklahoma                   City of Fort Cobb v. Purdue Pharma L.P., et   W.D. Okla.
                                                          al.                                           5:19-cv-00816
430.   Municipality            Oklahoma                   City of Jenks v. Purdue Pharma L.P., et al.   N.D. Okla.
                                                                                                        4:19-cv-00380
431.   Municipality            Oklahoma                   City of Seminole v. Purdue Pharma L.P., et    E.D. Okla.
                                                          al.                                           6:19-cv-00291
432.   Municipality            Oklahoma                   City of Shawnee v. Purdue Pharma L.P., et     W.D. Okla.
                                                          al.                                           5:19-cv-00711
433.   Tribal                  Oklahoma                   Osage Nation v. Purdue Pharma L.P., et al.    N.D. Okla.
                                                                                                        4:19-cv-00485
434.   Municipality            Pennsylvania               City of Allentown, Pennsylvania v.            E.D. Pa.
                                                          AmerisourceBergen Drug Corp., et al.          5:19-cv-03884
435.   Third Party Payor       Pennsylvania               I-Kare Treatment Center, LLC v. Purdue        E.D. Pa.
                                                          Pharma L.P., et al.                           2:19-cv-03899
436.   Hospital                Tennessee                  Takoma Regional Hospital, Inc. f/k/a/         E.D. Tenn.
                                                          Takoma Hospital, Inc., et al., v. Purdue      2:19-cv-00157
                                                          Pharma, L.P., et al.
437.   Municipality            Texas                      County of Duval v. Purdue Pharma L.P., et     S.D. Tex.
                                                          al.                                           4:19-cv-02504
438.   Municipality            Texas                      County of Jim Hogg v. Purdue Pharma L.P.,     S.D. Tex.
                                                          et al.                                        4:19-cv-02816
439.   Municipality            Texas                      County of Kleberg v. Purdue Pharma L.P., et   S.D. Tex.
                                                          al.                                           4:19-cv-02815
440.   Municipality            Texas                      County of Williamson v. Purdue Pharma         S.D. Tex.
                                                          L.P., et al.                                  4:19-cv-03299
441.   Municipality            Texas                      Ellis County v. Purdue Pharma L.P., et al.    S.D Tex.
                                                                                                        4:19-cv-02256



                                                                  33
                      19-23649-rdd     Doc 74-3       Filed 09/18/19 Entered 09/18/19 18:34:44                 Exhibit C
                                                               Pg 35 of 187


                                                                                                                              Court /
               Type                    Jurisdiction                          Case Name                                      Case Number
442.   Municipality            Texas                        Rockwall County v. Purdue Pharma L.P., et       S.D. Tex.
                                                            al.                                             4:19-cv-02181
443.   Municipality            Utah                         Salt Lake County v. Purdue Pharma L.P., et      D. Utah
                                                            al.                                             2:19-cv-00626
444.   Municipality            Virginia                     Charlotte County, Virginia v. Purdue            W.D. Va.
                                                            Pharma L.P., et al.                             4:19-cv-00029
445.   Municipality            Virginia                     City of Emporia, Virginia v. Purdue Pharma      E.D. Va.
                                                            L.P., et al.                                    3:19-cv-00513
446.   Municipality            Virginia                     City of Fredericksburg, Virginia v. Purdue      E.D. Va.
                                                            Pharma L.P., et al.                             3:19-cv-00457
447.   Municipality            Virginia                     City of Portsmouth v. McKesson                  E.D. Va.
                                                            Corporation, et al.                             2:19-cv-00331
448.   Municipality            Virginia                     City of Radford v. Purdue Pharma L.P., et       W.D. Va.
                                                            al.                                             7:19-cv-00525
449.   Municipality            Virginia                     Culpeper County, Virginia v. Purdue             W.D. Va.
                                                            Pharma L.P., et al.                             3:19-cv-00037
450.   Municipality            Virginia                     Cumberland County, Virginia v. Purdue           W.D. Va.
                                                            Pharma L.P., et al.                             6:19-cv-00054
451.   Municipality            Virginia                     Greensville County, Virginia v. Purdue          E.D. Va.
                                                            Pharma L.P., et al.                             3:19-cv-00459
452.   Municipality            Virginia                     Loudoun County, Virginia v. Purdue Pharma       E.D. Va.
                                                            L.P., et al.                                    1:19-cv-00778
453.   Municipality            Virginia                     Patrick County, Virginia v. Purdue Pharma       W.D. Va.
                                                            L.P., et al.                                    4:19-cv-00032
454.   Municipality            Virginia                     Prince George County, Virginia v. Purdue        E.D. Va.
                                                            Pharma L.P., et al.                             3:19-cv-00458
455.   Municipality            Virginia                     Shenandoah County, Virginia v. Purdue           W.D. Va.
                                                            Pharma L.P., et al.                             5:19-cv-00056
456.   Municipality            Virginia                     The City of Waynesboro, Virginia v. Purdue      W.D. Va.
                                                            Pharma L.P., et al.                             5:19-cv-00058
457.   Municipality            Virginia                     Wise County Board of Supervisors v.             W.D. Va.
                                                            AmerisourceBergen Drug Corporation, et al.      2:19-cv-00039
458.   Neonatal Abstinence     West Virginia                Mary Tilley, as next friend of K.B. Tilley, a   S.D. W. Va.
       Syndrom (“NAS”)                                      minor child under the age of 18 v. Purdue       2:19-cv-00566
                                                            Pharma L.P., et al.




                                                                     34
                            19-23649-rdd      Doc 74-3          Filed 09/18/19 Entered 09/18/19 18:34:44                   Exhibit C
                                                                         Pg 36 of 187


                                                                                                                                           Court /
                   Type                          Jurisdiction                          Case Name                                         Case Number
United States Supreme Court
459.       AG                          Arizona                         State of Arizona, ex rel. Mark Brnovich,        U.S. Supreme Court
                                                                       Attorney General v. Purdue Pharma L.P., et      No. 22O151
                                                                       al.
MDL 2
460.         NAS                       MDL No. 2804                    A.M.H., individually and in her capacity as     N.D. Ohio
                                                                       legal custodian of Baby C.E., on behalf of      1:19-op-45052
                                                                       themselves and all others similarly situated
                                                                       v. Purdue Pharma L.P., et al.
461.         Municipality              MDL No. 2804                    Accomack County, Virginia v. Purdue             N.D. Ohio
                                                                       Pharma L.P., et al.                             1:19-op-4571
462.         Municipality              MDL No. 2804                    Ada County v. Purdue Pharma L.P., et al         N.D. Ohio
                                                                                                                       1:19-op-45775
463.         Municipality              MDL No. 2804                    Adair County, et al. v. Purdue Pharma L.P.,     N.D. Ohio
                                                                       et al.                                          1:18-op-45122
464.         Municipality              MDL No. 2804                    Adams County Board of County                    N.D. Ohio
                                                                       Commissioners v. AmerisourceBergen Drug         1:18-op-45042
                                                                       Corp., et al.
465.         Municipality              MDL No. 2804                    Adams County v. Purdue Pharma L.P., et al.      N.D. Ohio
                                                                                                                       1:17-op-45093
466.         Municipality              MDL No. 2804                    Adams County, Blaine County, Boise              N.D. Ohio
                                                                       County, Bonneville County, Caribou              1:18-op-46062
                                                                       County, Cassia County, Elmore County,
                                                                       Latah County, Minidoka County, Owyhee
                                                                       County, and Payette County v. Purdue
                                                                       Pharma L.P., et al.
467.         Municipality              MDL No. 2804                    Adams County, Mississippi v.                    N.D. Ohio
                                                                       AmerisourceBergen Drug Corp., et al             1:18-op-45831
468.         Municipality              MDL No. 2804                    Alamance County v. AmerisourceBergen            M.D.N.C.
                                                                       Drug Corp., et al.                              1:19-cv-00594*
469.         Third Party Payor         MDL No. 2804                    Alaska Native Tribal Health Consortium v.       N.D. Ohio
                                                                       Purdue Pharma L.P., et al.                      1:18-op-46293

         2
          This is inclusive of cases that are currently subject to transfer to the MDL or are otherwise expected to be transferred to the MDL without objection.
Actions that have not yet been assigned a Northern District of Ohio MDL Case Number or whose MDL Case Number could not be identified are marked with
“*”.



                                                                                35
                      19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44                  Exhibit C
                                                            Pg 37 of 187


                                                                                                                             Court /
                Type                Jurisdiction                          Case Name                                        Case Number
470.   Third Party Payor       MDL No. 2804              Aleutian Pribilof Islands Association, Inc. v.   N.D. Ohio
                                                         Purdue Pharma L.P., et al.                       1:19-op-45024
471.   Municipality            MDL No. 2804              Alexander County v. AmerisourceBergen            N.D. Ohio
                                                         Drug Corp., et al.                               1:18-op-46205
472.   NAS                     MDL No. 2804              Alicia Simonson, individually and as next        N.D. Ohio
                                                         friend and guardian of Baby M.S., on behalf      1:19-op-45479
                                                         of themselves and all others similarly
                                                         situated v. Purdue Pharma L.P., et al.
473.   Municipality            MDL No. 2804              Allamakee County v. Purdue Pharma L.P., et       N.D. Ohio
                                                         al.                                              1:18-op-45983
474.   Municipality            MDL No. 2804              Allegany County v. Purdue Pharma L.P., et        E.D.N.Y.
                                                         al.                                              2:19-cv-04891*
475.   Municipality            MDL No. 2804              Allegany County, Maryland v.                     N.D. Ohio
                                                         AmerisourceBergen Drug Corp., et al.             1:18-op-45652
476.   Municipality            MDL No. 2804              Alleghany County v. AmerisourceBergen            W.D.N.C.
                                                         Drug Corp., et al.                               5:18-cv-00129*
477.   Municipality            MDL No. 2804              Alleghany County, Virginia v. Purdue             N.D. Ohio
                                                         Pharma L.P., et al.                              1:19-op-45700
478.   Municipality            MDL No. 2804              Allen County Board of County                     N.D. Ohio
                                                         Commissioners v. AmerisourceBergen Drug          1:18-op-45401
                                                         Corp., et al.
479.   NAS                     MDL No. 2804              Alyssa Lyle, individually and as next friend     N.D. Ohio
                                                         and guardian of Baby A.W. v. Purdue              1:19-op-45524
                                                         Pharma L.P., et al.
480.   Third Party Payor       MDL No. 2804              Amalgamated Union Local 450-A Welfare            E.D.N.Y.
                                                         Fund v. Purdue Pharma L.P., et al.               1:19-cv-04949*
481.   NAS                     MDL No. 2804              Amanda Gibson, individually and as next          N.D. Ohio
                                                         friend and guardian of Baby B.A. v. Purdue       1:19-op-45515
                                                         Pharma L.P., et al.
482.   Class Action            MDL No. 2804              Amanda Hanlon, et al. v. Purdue Pharma           N.D. Ohio
                                                         L.P., et al.                                     1:19-op-45206

                                                                                                          6th Cir.
                                                                                                          19-3398
483.   NAS                     MDL No. 2804              Amanda Muffley, individually and as next         N.D. Ohio
                                                         friend and guardian of Baby M.S. v. Purdue       1:19-op-45507
                                                         Pharma L.P., et al.


                                                                  36
                      19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44                 Exhibit C
                                                            Pg 38 of 187


                                                                                                                            Court /
                Type                Jurisdiction                           Case Name                                      Case Number
484.   Class Action            MDL No. 2804              Amel Eiland, individually and on behalf of      N.D. Ohio
                                                         all others similarly situated v. Purdue         1:18-op-46283
                                                         Pharma L.P., et al.
485.   Third Party Payor       MDL No. 2804              American Federation of State, County and        N.D. Ohio
                                                         Municipal Employees District Council 37         1:18-op-45013
                                                         Health & Security Plan v. Purdue Pharma
                                                         L.P. et al
486.   Third Party Payor       MDL No. 2804              American Resources Insurance Company,           N.D. Ohio
                                                         Inc. v. Purdue Pharma L.P., et al.              1:18-op-45910
487.   Municipality            MDL No. 2804              Amite County, Miss. v. AmerisourceBergen        N.D. Ohio
                                                         Drug Corp., et al.                              1:18-op-45097
488.   Third Party Payor       MDL No. 2804              A-MMED Ambulance, Inc. v.                       M.D. La.
                                                         AmerisourceBergen Drug Corp., et al.            3:18-cv-00953*
489.   NAS                     MDL No. 2804              Amy Shepard, individually and as next           N.D. Ohio
                                                         friend and guardian of Baby E.S. v. Purdue      1:19-op-45536
                                                         Pharma L.P., et al.
490.   NAS                     MDL No. 2804              Andrew G. Riling and Beverly Riling, as         N.D. Ohio
                                                         next friends of A.P. Riling, a minor under      1:19-op-45056
                                                         the age of 18 v. Purdue Pharma L.P., et al.
491.   Municipality            MDL No. 2804              Androscoggin County v. Purdue Pharma            N.D. Ohio
                                                         L.P., et al.                                    1:19-op-45205
492.   Municipality            MDL No. 2804              Andy Brown, in his capacity as the Sheriff      N.D. Ohio
                                                         for Jackson Parish v. Purdue Pharma L.P., et    1:18-op-45926
                                                         al.
493.   Wrongful Death          MDL No. 2804              Angel Bolton and Christopher Bolton, as         S.D. Ga.
                                                         surviving children of Kevi Bolton, deceased     4:18-cv-00136*
                                                         v. Frank Bynes, Jr., et al.
494.   NAS                     MDL No. 2804              Angela Cherry, individually and as next         N.D. Ohio
                                                         friend and guardian of Baby Z.C.T., on          1:19-op-45490
                                                         behalf of themselves and all others similarly
                                                         situated v. Purdue Pharma L.P., et al.
495.   Municipality            MDL No. 2804              Anson County v. AmerisourceBergen Drug          N.D. Ohio
                                                         Corp., et al.                                   1:18-op-46364
496.   Third Party Payor       MDL No. 2804              ApolloMD Business Services, LLC, a              N.D. Ohio
                                                         Georgia Limited Liability Company v.            1:18-op-45548
                                                         Attain Med, Inc., et al.




                                                                  37
                      19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44              Exhibit C
                                                            Pg 39 of 187


                                                                                                                         Court /
                Type                Jurisdiction                          Case Name                                    Case Number
497.   NAS                     MDL No. 2804              April Berzinski, individually and as next    N.D. Ohio
                                                         friend and guardian of Baby A.Z. v. Purdue   1:19-op-45503
                                                         Pharma L.P., et al.
498.   NAS                     MDL No. 2804              Aracya Johnson, individually and as next     N.D. Ohio
                                                         friend and guardian of Baby R.H. v. Purdue   1:19-op-45521
                                                         Pharma L.P., et al.
499.   Third Party Payor       MDL No. 2804              Arizona Counties Insurance Pool v. Purdue
                                                         Pharma L.P., et al.                          N.D. Ohio
                                                                                                      1:18-op-45632
500.   Third Party Payor       MDL No. 2804              Arizona Municipal Risk Retention Pool v.
                                                         Purdue Pharma L.P., et al.                   N.D. Ohio
                                                                                                      1:18-op-45178
501.   Tribal                  MDL No. 2804              Aroostook Band of Micmacs v.                 N.D. Ohio
                                                         AmerisourceBergen Drug Corp., et al.         1:19-op-45349
502.   Municipality            MDL No. 2804              Aroostook County v. Purdue Pharma L.P., et   N.D. Ohio
                                                         al.                                          1:19-op-45183
503.   Third Party Payor       MDL No. 2804              Asbestos Workers Local 6 Health and          N.D. Ohio
                                                         Welfare Fund and Massachusetts               1:18-op-45542
                                                         Bricklayers & Masons Trust Funds v.
                                                         Purdue Pharma L.P., et al.
504.   Municipality            MDL No. 2804              Ascension Parish Government v. Purdue        N.D. Ohio
                                                         Pharma L.P., et al.                          1:19-op-45027
505.   Municipality            MDL No. 2804              Ashe County v. AmerisourceBergen Drug        N.D. Ohio
                                                         Corp., et al.                                1:18-op-46185
506.   Municipality            MDL No. 2804              Ashland County Board of County               N.D. Ohio
                                                         Commissioners v. AmerisourceBergen Drug      1:18-op-45012
                                                         Corp., et al.
507.   Municipality            MDL No. 2804              Ashland County v. Purdue Pharma L.P., et     N.D. Ohio
                                                         al.                                          1:17-op-45130
508.   Municipality            MDL No. 2804              Atchison County, Missouri v.                 W.D. Mo.
                                                         AmerisourceBergen Drug Corp., et al.         5:18-cv-06086*
509.   Municipality            MDL No. 2804              Athens County Board of County                N.D. Ohio
                                                         Commissioners v. AmerisourceBergen Drug      1:18-op-45326
                                                         Corp., et al.
510.   Municipality            MDL No. 2804              Atkinson County, Georgia v. Purdue Pharma    N.D. Ohio
                                                         L.P., et al.                                 1:19-op-45118




                                                                 38
                      19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44             Exhibit C
                                                            Pg 40 of 187


                                                                                                                        Court /
               Type                 Jurisdiction                         Case Name                                    Case Number
511.   Municipality            MDL No. 2804              Audrain County, Missouri v. Purdue Pharma   N.D. Ohio
                                                         L.P., et al.                                1:18-op-46263
512.   Municipality            MDL No. 2804              Auglaize County Board of County             N.D. Ohio
                                                         Commissioners v. AmerisourceBergen Drug     1:18-op-45570
                                                         Corp., et al.
513.   Municipality            MDL No. 2804              Augusta, GA v. AmerisourceBergen Drug       S.D. Ga.
                                                         Corp., et al.                               1:18-cv-00029*
514.   Municipality            MDL No. 2804              Autauga County, Alabama v. Purdue           N.D. Ohio
                                                         Pharma L.P., et al.                         1:19-op-45086
515.   Hospital                MDL No. 2804              Bacon County Hospital Foundation, Inc.      S.D. Ga.
                                                         d/b/a Bacon County Hospital and Health      5:18-cv-00020*
                                                         System v. AmerisourceBergen Drug Corp.,
                                                         et al.
516.   Municipality            MDL No. 2804              Bacon County, Georgia v.                    S.D. Ga.
                                                         AmerisourceBergen Drug Corp., et al.        5:18-cv-00069*
517.   Tribal                  MDL No. 2804              Bad River Band of Lake Superior Chippewa    N.D. Ohio
                                                         v. Purdue Pharma L.P., et al.               1:19-op-45256
518.   Municipality            MDL No. 2804              Baldwin County, Alabama v.                  N.D. Ohio
                                                         AmerisourceBergen Drug Corp., et al.        1:18-op-45152
519.   Municipality            MDL No. 2804              Baltimore County, Maryland v. Purdue        N.D. Ohio
                                                         Pharma L.P., et al.                         1:18-op-45554
520.   Municipality            MDL No. 2804              Banks County, Georgia v.                    N.D. Ohio
                                                         AmerisourceBergen Drug Corp., et al.        1:18-op-45378
521.   Municipality            MDL No. 2804              Bannock County v. Purdue Pharma L.P., et    N.D. Ohio
                                                         al.                                         1:19-op-45359




                                                                 39
                      19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44                 Exhibit C
                                                            Pg 41 of 187


                                                                                                                            Court /
                  Type              Jurisdiction                           Case Name                                      Case Number
522.   Hospital                MDL No. 2804              Baptist Healthcare System, Inc. d/b/a Baptist   N.D. Ohio
                                                         Health Corbin, Baptist Health La Grange,        1:18-op-46058
                                                         Baptist Health Lexington, Baptist Health
                                                         Louisville, Baptist Health Paducah, and
                                                         Baptist Health Floyd; Baptist Health
                                                         Madisonville, Inc. d/b/a Baptist Health
                                                         Madisonville; Baptist Health Richmond, Inc.
                                                         d/b/a Baptist Health Richmond; Bowling
                                                         Green Warren County Community Hospital
                                                         Corporation d/b/a The Medical Center at
                                                         Bowling Green d/b/a The Medical Center at
                                                         Caverna d/b/a The Medical Center at
                                                         Scottsville; The Medical Center at Clinton
                                                         County, Inc. d/b/a The Medical Center at
                                                         Albany; The Medical Center at Franklin,
                                                         Inc. d/b/a The Medical Center at Franklin v.
                                                         AmerisourceBergen Drug Corp., et al.
523.   Hospital                MDL No. 2804              Baptist Hospital Inc. and Jay Hospital v.       N.D. Ohio
                                                         McKesson Corp., et al.                          1:18-op-45073
524.   Class Action            MDL No. 2804              Barbara Rivers, individually and on behalf      N.D. Ohio
                                                         of all others similarly situated v. Purdue      1:18-op-45962
                                                         Pharma L.P., et al.
525.   Municipality            MDL No. 2804              Barbour County, Alabama v. Purdue Pharma        N.D. Ohio
                                                         L.P., et al.                                    1:18-op-45244
526.   Municipality            MDL No. 2804              Barnes County v. Purdue Pharma L.P., et al.     N.D. Ohio
                                                                                                         1:19-op-45640
527.   Municipality            MDL No. 2804              Barron County, La Crosse County, Lafayette      N.D. Ohio
                                                         County and Menominee County v. Purdue           1:18-op-45277
                                                         Pharma L.P., et al.
528.   Municipality            MDL No. 2804              Bartow County, Georgia v.                       N.D. Ohio
                                                         AmerisourceBergen Drug Corp., et al.            1:19-op-45045
529.   Tribal                  MDL No. 2804              Battle Mountain of the Te-Moak Tribe of         N.D. Ohio
                                                         Western Shoshone Indians v. McKesson            1:18-op-46017
                                                         Corp., et al.
530.   Municipality            MDL No. 2804              Bay County v. AmerisourceBergen Drug            N.D. Fla.
                                                         Corp., et al.                                   5:18-cv-00086*
531.   Tribal                  MDL No. 2804              Bay Mills Indian Community v. Purdue            N.D. Ohio
                                                         Pharma L.P., et al.                             1:19-op-45287

                                                                  40
                      19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44               Exhibit C
                                                            Pg 42 of 187


                                                                                                                          Court /
               Type                 Jurisdiction                          Case Name                                     Case Number
532.   Municipality            MDL No. 2804              Bayfield County v. Purdue Pharma L.P., et     N.D. Ohio
                                                         al.                                           1:17-op-45168
533.   Municipality            MDL No. 2804              Beaufort County v. AmerisourceBergen          N.D. Ohio
                                                         Drug Corp., et al.                            1:18-op-45261
534.   Municipality            MDL No. 2804              Beauregard Parish Police Jury v.              N.D. Ohio
                                                         AmerisourceBergen Drug Corp., et al.          1:18-op-46086
535.   Municipality            MDL No. 2804              Belmont County Board of County                S.D. Ohio
                                                         Commissioners v. AmerisourceBergen Drug       2:17-cv-00663*
                                                         Corp., et al.
536.   Municipality            MDL No. 2804              Beltrami County, Minnesota v. Purdue          N.D. Ohio
                                                         Pharma L.P., et al.                           1:19-op-45776
537.   Municipality            MDL No. 2804              Ben Hill County, Georgia v.                   N.D. Ohio
                                                         AmerisourceBergen Drug Corp., et al.          1:18-op-45505
538.   Municipality            MDL No. 2804              Benson County v. Purdue Pharma L.P., et al.   N.D. Ohio
                                                                                                       1:19-op-45643
539.   Municipality            MDL No. 2804              Benton County v. Purdue Pharma L.P., et al.   N.D. Ind.
                                                                                                       4:18-cv-00074*
540.   Municipality            MDL No. 2804              Benton County, Miss. v.                       N.D. Ohio
                                                         AmerisourceBergen Drug Corp., et al.          1:18-op-45119
541.   Municipality            MDL No. 2804              Benton Fire Protection District No. 4 v.      M.D. La.
                                                         AmerisourceBergen Drug Corp., et al.          3:18-cv-00970*
542.   Municipality            MDL No. 2804              Bergen County v. Purdue Pharma L.P., et al.   N.D. Ohio
                                                                                                       1:18-op-45616
543.   Municipality            MDL No. 2804              Berkeley County Council v. Purdue             N.D. Ohio
                                                         Pharmaceutical Products L.P., et al.          1:17-op-45171
544.   Municipality            MDL No. 2804              Berlin, New Hampshire v. Purdue Pharma        N.D. Ohio
                                                         L.P., et al.                                  1:18-op-46040
545.   Municipality            MDL No. 2804              Berrien County, Georgia v. Purdue Pharma      N.D. Ohio
                                                         L.P., et al.                                  1:18-op-45834
546.   Municipality            MDL No. 2804              Bertie County v. AmerisourceBergen Drug       E.D.N.C.
                                                         Corp., et al.                                 2:19-cv-00025*
547.   Municipality            MDL No. 2804              Bibb County, Alabama v.                       N.D. Ala.
                                                         AmerisourceBergen Drug Corp., et al.          7:18-cv-00473*




                                                                 41
                      19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44                Exhibit C
                                                            Pg 43 of 187


                                                                                                                           Court /
                Type                Jurisdiction                           Case Name                                     Case Number
548.   Other                   MDL No. 2804              Big Bend Community Based Care Inc.;            N.D. Ohio
                                                         Lutheran Services Florida Inc.; Central        1:18-op-45493
                                                         Florida Cares health System Inc; Southeast
                                                         Florida Behavioral Health Network Inc;
                                                         Central Florida Behavioral Health Network
                                                         Inc. v. Purdue Pharma L.P., et al.
549.   Tribal                  MDL No. 2804              Big Sandy Rancheria of Western Mono            N.D. Cal.
                                                         Indians v. McKesson Corp., et al.              3:18-cv-02537*
550.   Tribal                  MDL No. 2804              Big Valley Band of Pomo Indians of the Big     N.D. Cal.
                                                         Valley Rancheria v. McKesson Corp.             3:18-cv-02536*
551.   NAS                     MDL No. 2804              Billie Ivie, individually and as next friend   N.D. Ohio
                                                         and guardian of Baby A.I., on behalf of        1:19-op-45489
                                                         themselves and all others similarly situated
                                                         v. Purdue Pharma L.P., et al.
552.   Municipality            MDL No. 2804              Bingham County v. Purdue Pharma L.P., et       N.D. Ohio
                                                         al.                                            1:19-op-45758
553.   Municipality            MDL No. 2804              Black Hawk County, Des Moines County,          N.D. Ohio
                                                         Harrison County, Howard County, Jasper         1:18-op-45303
                                                         County, Lyon County, Mills County, Tama
                                                         County, Union County, Worth County v.
                                                         Purdue Pharma L.P., et al.
554.   Municipality            MDL No. 2804              Blackford County, Indiana v.                   N.D. Ind.
                                                         AmerisourceBergen Drug Corp., et al.           1:18-cv-00380*
555.   Municipality            MDL No. 2804              Bladen County v. AmerisourceBergen Drug        E.D.N.C.
                                                         Corp., et al.                                  7:19-cv-00104*
556.   Municipality            MDL No. 2804              Bland County, Virginia v.                      N.D. Ohio
                                                         AmerisourceBergen Drug Corp., et al.           1:18-op-46065
557.   Municipality            MDL No. 2804              Blount County v. Purdue Pharma L.P., et al.    N.D. Ohio
                                                                                                        1:18-op-45415
558.   Municipality            MDL No. 2804              Blount County, Tennessee and Jefferson         N.D. Ohio
                                                         County, Tennessee v. Purdue Pharma L.P.,       1:19-op-45132
                                                         et al.
559.   Municipality            MDL No. 2804              Board Commissioners of Fulton County,          N.D. Ohio
                                                         Ohio v. Purdue Pharma L.P., et al.             1:19-op-45440




                                                                 42
                      19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44               Exhibit C
                                                            Pg 44 of 187


                                                                                                                          Court /
               Type                 Jurisdiction                         Case Name                                      Case Number
560.   Municipality            MDL No. 2804              Board of Commissioners for Lucas County,      N.D. Ohio
                                                         Ohio; Mental Health & Recovery Services       1:18-op-46177
                                                         Board of Lucas County; Lucas County
                                                         Children Services Board of Trustees v.
                                                         Purdue Pharma L.P., et al.
561.   Municipality            MDL No. 2804              Board of Commissioners of Leavenworth         D. Kan.
                                                         County, Kansas v. AmerisourceBergen Drug      2:19-cv-02316*
                                                         Corp., et al.
562.   Municipality            MDL No. 2804              Board of County Commissioners for Dewey       W.D. Okla.
                                                         County v. Purdue Pharma L.P., et al.          5:19-cv-00736*
563.   Municipality            MDL No. 2804              Board of County Commissioners for San         N.D. Ohio
                                                         Miguel County v. Purdue Pharma L.P., et al.   1:19-op-45354
564.   Municipality            MDL No. 2804              Board of County Commissioners of              D. Kan.
                                                         Cherokee County, Kansas v.                    6:18-cv-01110*
                                                         AmerisourceBergen Drug Corp., et al.
565.   Municipality            MDL No. 2804              Board of County Commissioners of Cowley
                                                         County, Kansas v. AmerisourceBergen Drug      N.D. Ohio
                                                         Corp., et al.                                 1:18-op-45898
566.   Municipality            MDL No. 2804              Board of County Commissioners of              D. Kan.
                                                         Crawford County, Kansas v.                    2:18-cv-02246*
                                                         AmerisourceBergen Drug Corp., et al.
567.   Municipality            MDL No. 2804              Board of County Commissioners of Finney       N.D. Ohio
                                                         County, Kansas and Thomas Burgardt,           1:19-op-45387
                                                         Finney County Counselor v. Purdue Pharma
                                                         L.P., et al.
568.   Municipality            MDL No. 2804              Board of County Commissioners of Harper       N.D. Ohio
                                                         County v. Purdue Pharma L.P., et al.          1:19-op-45757
569.   Municipality            MDL No. 2804              Board of County Commissioners of              N.D. Ohio
                                                         Jefferson County v. Purdue Pharma L.P., et    1:19-op-45035
                                                         al.
570.   Municipality            MDL No. 2804              Board of County Commissioners of              E.D. Okla.
                                                         Johnston County v. Purdue Pharma L.P., et     6:19-cv-00261*
                                                         al.
571.   Municipality            MDL No. 2804              Board of County Commissioners of Morton       N.D. Ohio
                                                         County, Kansas and Eric Witcher, Morton       1:19-op-45393
                                                         County Counselor v. Purdue Pharma L.P., et
                                                         al.



                                                                 43
                      19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44              Exhibit C
                                                            Pg 45 of 187


                                                                                                                         Court /
               Type                 Jurisdiction                          Case Name                                    Case Number
572.   Municipality            MDL No. 2804              Board of County Commissioners of Neosho      N.D. Ohio
                                                         County, Kansas v. AmerisourceBergen Drug     1:18-op-46125
                                                         Corp., et al.
573.   Municipality            MDL No. 2804              Board of County Commissioners of             E.D. Okla.
                                                         Pittsburg County v. Purdue Pharma L.P., et   6:19-cv-00100*
                                                         al.
574.   Municipality            MDL No. 2804              Board of County Commissioners of Pratt       D. Kan.
                                                         County, Kansas v. AmerisourceBergen Drug     6:18-cv-01109*
                                                         Corp., et al.
575.   Municipality            MDL No. 2804              Board of County Commissioners of Seward      N.D. Ohio
                                                         County, Kansas and Russell Hasenbank,        1:19-op-45391
                                                         Seward County Counselor v. Purdue Pharma
                                                         L.P., et al.
576.   Municipality            MDL No. 2804              Board of County Commissioners of             N.D. Ohio
                                                         Stephens County v. Purdue Pharma L.P., et    1:19-op-45756
                                                         al.
577.   Municipality            MDL No. 2804              Board of County Commissioners of the         N.D. Ohio
                                                         County of Adams; Board of County             1:19-op-45036
                                                         Commissioners of the County of Arapahoe;
                                                         City of Aurora; City of Black Hawk; Board
                                                         of County Commissioners of the County of
                                                         Boulder; City and County of Broomfield;
                                                         City of Commerce City; City and County of
                                                         Denver; Board of County Commissioners of
                                                         the County of Fremont; Town of Hudson;
                                                         Board of County Commissioners of County
                                                         of Larimer; City of Northglenn; Board of
                                                         County Commissioners of the County of
                                                         Teller; City of Westminster; Tri-County
                                                         Health Department v. Purdue Pharma L.P.,
                                                         et al.
578.   Municipality            MDL No. 2804              Board of County Commissioners of the         D.N.M.
                                                         County of Bernadillo v. AmerisourceBergen    1:19-cv-00342*
                                                         Drug Corp., et al.
579.   Municipality            MDL No. 2804              Board of County Commissioners of the
                                                         County of Catron v. AmerisourceBergen        N.D. Ohio
                                                         Drug Corp., et al.                           1:19-op-45320



                                                                 44
                      19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44             Exhibit C
                                                            Pg 46 of 187


                                                                                                                        Court /
               Type                 Jurisdiction                          Case Name                                   Case Number
580.   Municipality            MDL No. 2804              Board of County Commissioners of the        N.D. Ohio
                                                         County of Cibola v. AmerisourceBergen       1:19-op-45321
                                                         Drug Corp., et al.
581.   Municipality            MDL No. 2804              Board of County Commissioners of the        N.D. Ohio
                                                         County of Curry v. AmerisourceBergen        1:19-op-45347
                                                         Drug Corp., et al.
582.   Municipality            MDL No. 2804              Board of County Commissioners of the        N.D. Ohio
                                                         County of Dona Ana, New Mexico v.           1:18-op-46206
                                                         AmerisourceBergen Drug Corp., et al.
583.   Municipality            MDL No. 2804              Board of County Commissioners of the
                                                         County of Lea v. AmerisourceBergen Drug     N.D. Ohio
                                                         Corp., et al.                               1:19-op-45266
584.   Municipality            MDL No. 2804              Board of County Commissioners of the        N.D. Ohio
                                                         County of Lincoln v. AmerisourceBergen      1:19-op-45513
                                                         Drug Corp., et al.
585.   Municipality            MDL No. 2804              Board of County Commissioners of the        D.N.M.
                                                         County of McKinley v. AmerisourceBergen     1:19-cv-00023*
                                                         Drug Corp., et al.
586.   Municipality            MDL No. 2804              Board of County Commissioners of the
                                                         County of Otero v. AmerisourceBergen        N.D. Ohio
                                                         Drug Corp., et al.                          1:19-op-45216
587.   Municipality            MDL No. 2804              Board of County Commissioners of the
                                                         County of Santa Fe v. Purdue Pharma L.P.,   N.D. Ohio
                                                         et al.                                      1:18-op-45776
588.   Municipality            MDL No. 2804              Board of County Commissioners of the
                                                         County of Sierra v. AmerisourceBergen       N.D. Ohio
                                                         Drug Corp., et al.                          1:19-op-45322
589.   Municipality            MDL No. 2804              Board of County Commissioners of the        N.D. Ohio
                                                         County of Socorro v. AmerisourceBergen      1:19-op-45323
                                                         Drug Corp., et al.
590.   Municipality            MDL No. 2804              Board of County Commissioners of the        N.D. Ohio
                                                         County of Taos v. AmerisourceBergen Drug    1:19-op-45051
                                                         Corp., et al.
591.   Municipality            MDL No. 2804              Board of County Commissioners of the
                                                         County of Valencia v. AmerisourceBergen     N.D. Ohio
                                                         Drug Corp., et al.                          1:19-op-45324




                                                                 45
                      19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44                Exhibit C
                                                            Pg 47 of 187


                                                                                                                           Court /
               Type                 Jurisdiction                        Case Name                                        Case Number
592.   Municipality            MDL No. 2804              Board of County Commissioners of Tulsa
                                                         County v. Purdue Pharma L.P., et al.           N.D. Ohio
                                                                                                        1:19-op-45352
593.   Municipality            MDL No. 2804              Board of County Commissioners of               D. Md.
                                                         Washington County, Maryland v.                 1:18-cv-02592*
                                                         AmerisourceBergen Drug Corp., et al.
594.   Municipality            MDL No. 2804              Board of Kiowa Commissioners of Kiowa
                                                         County v. Purdue Pharma L.P., et al.           N.D. Ohio
                                                                                                        1:19-op-45755
595.   Municipality            MDL No. 2804              Board of Miami County Commissioners, on        N.D. Ohio
                                                         behalf of Miami County, Ohio v. Purdue         1:19-op-45335
                                                         Pharma L.P., et al.
596.   Municipality            MDL No. 2804              Board of Supervisors, Prince William           N.D. Ohio
                                                         County v. Purdue Pharma L.P., et al.           1:19-op-45687
597.   NAS                     MDL No. 2804              Bobbie Lou Moore, individually and as next     N.D.
                                                         friend and guardian of minor of minor          Ohio 1:18-op-46305
                                                         R.R.C., on behalf of themselves and all
                                                         others similarly situated v. Purdue Pharma
                                                         L.P., et al.
598.   Municipality            MDL No. 2804              Bobby Guidroz, duly elected Sheriff of St.     N.D. Ohio
                                                         Landry Parish, Louisiana, in his capacity as   1:18-op-46051
                                                         Ex Officio of the St. Landry Parish's Office
                                                         and the St. Landry Parish Law Enforcement
                                                         District v. Purdue Pharma L.P., et al.
599.   Hospital                MDL No. 2804              Bon Secours Health System, Inc.; Our Lady      N.D. Ohio
                                                         of Bellefonte Hospital, Inc; and Bellefonte    1:18-op-45822
                                                         Physician Services, Inc. v. Purdue Pharma
                                                         L.P., et al.
600.   Municipality            MDL No. 2804              Boone County, Missouri v. Purdue Pharma        N.D. Ohio
                                                         L.P., et al.                                   1:19-op-45375
601.   Municipality            MDL No. 2804              Bossier City v. AmerisourceBergen Drug         M.D. La.
                                                         Corp., et al.                                  3:18-cv-00817*
602.   Municipality            MDL No. 2804              Bossier Parish Emergency Medical Services      M.D. La.
                                                         Ambulance District v. AmerisourceBergen        3:18-cv-00971*
                                                         Drug Corp., et al.
603.   Municipality            MDL No. 2804              Bossier Parish v. Cardinal Health, Inc.        M.D. LA
                                                                                                        3:17-cv-01815*



                                                                  46
                      19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44                 Exhibit C
                                                            Pg 48 of 187


                                                                                                                           Court /
               Type                 Jurisdiction                         Case Name                                       Case Number
604.   Municipality            MDL No. 2804              Boulder City v. Purdue Pharma L.P., et al.      N.D. Ohio
                                                                                                         1:19-op-45648
605.   Municipality            MDL No. 2804              Bourbon County, Kansas v.
                                                         AmerisourceBergen Drug Corp., et al.            N.D. Ohio
                                                                                                         1:18-op-45781
606.   Municipality            MDL No. 2804              Bradford County, Florida v. Purdue Pharma       N.D. Ohio
                                                         L.P., et al.                                    1:19-op-45564
607.   NAS                     MDL No. 2804              Brandi Brumbarger, individually and as next     N.D. Ohio
                                                         friend and guardian of Baby J.B.B., on          1:19-op-45469
                                                         behalf of themselves and all others similarly
                                                         situated v. Purdue Pharma L.P., et al.
608.   Municipality            MDL No. 2804              Brantley County, Georgia v.                     N.D. Ohio
                                                         AmerisourceBergen Drug Corp., et al.            1:18-op-45714
609.   Municipality            MDL No. 2804              Braxton County Commission, West Virginia        N.D. Ohio
                                                         v. Cardinal Health, Inc., et al.                1:18-op-45313
610.   Municipality            MDL No. 2804              Brazos County v. Purdue Pharma L.P., et al.
                                                                                                         N.D. Ohio
                                                                                                         1:18-op-45863
611.   Third Party Payor       MDL No. 2804              Bridge House Corporation v. Purdue Pharma
                                                         L.P., et al.                                    N.D. Ohio
                                                                                                         1:18-op-46061
612.   Municipality            MDL No. 2804              Bristol Township, Pennsylvania v. Purdue        N.D. Ohio
                                                         Pharma L.P., et al.                             1:19-op-45434
613.   NAS                     MDL No. 2804              Brittany Flach, individually and as next        N.D. Ohio
                                                         friend and guardian of Babies A.B. and          1:19-op-45488
                                                         G.B., on behalf of themselves and all others
                                                         similarly situated v. Purdue Pharma L.P., et
                                                         al.
614.   Municipality            MDL No. 2804              Brooks County, Georgia v. Purdue Pharma
                                                         L.P., et al.                                    N.D. Ohio
                                                                                                         1:18-op-45981
615.   Third Party Payor       MDL No. 2804              Broward Behavioral Health Coalition v.          N.D. Ohio
                                                         Purdue Pharma L.P., et al.                      1:19-op-45338
616.   Municipality            MDL No. 2804              Broward County, Florida v. Purdue Pharma        N.D. Ohio
                                                         L.P., et al.                                    1:18-op-45332




                                                                  47
                      19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44                Exhibit C
                                                            Pg 49 of 187


                                                                                                                           Court /
               Type                 Jurisdiction                          Case Name                                      Case Number
617.   Municipality            MDL No. 2804              Brown County Board of County                   S.D. Ohio
                                                         Commissioners v. AmerisourceBergen Drug        2:17-cv-00664*
                                                         Corp., et al.
618.   Municipality            MDL No. 2804              Brown County, et al. v. Purdue Pharma L.P.,    E.D. Wi.
                                                         et al.                                         2:18-cv-00022*
619.   Municipality            MDL No. 2804              Brunswick County v. AmerisourceBergen          E.D.N.C.
                                                         Drug Corp., et al.                             7:18-cv-00021*
620.   Municipality            MDL No. 2804              Buchanan County v. Purdue Pharma L.P., et
                                                         al.                                            N.D. Ohio
                                                                                                        1:19-op-45253
621.   Municipality            MDL No. 2804              Buchanan County, Missouri v.
                                                         AmerisourceBergen Drug Corp., et al.           N.D. Ohio
                                                                                                        1:18-op-45028
622.   Municipality            MDL No. 2804              Buffalo County v. Purdue Pharma L.P., et al.   N.D. Ohio
                                                                                                        1:17-op-45141
623.   Municipality            MDL No. 2804              Bulloch County, Georgia v.                     N.D. Ohio
                                                         AmerisourceBergen Drug Corp., et al.           1:18-op-45394
624.   Municipality            MDL No. 2804              Bullock County, Alabama v.                     M.D. Ala.
                                                         AmerisourceBergen Drug Corp., et al.           2:18-cv-00119*
625.   Municipality            MDL No. 2804              Buncombe County v. AmerisourceBergen           W.D.N.C.
                                                         Drug Corp., et al.                             1:17-cv-00310*
626.   Municipality            MDL No. 2804              Burke County v. AmerisourceBergen Drug         W.D.NC
                                                         Corp., et al.                                  1:18-vc-00020*
627.   Municipality            MDL No. 2804              Burke County, Georgia v. Purdue Pharma         N.D. Ohio
                                                         L.P., et al.                                   1:19-op-45207
628.   Municipality            MDL No. 2804              Burleigh County v. Purdue Pharma L.P., et
                                                         al.                                            N.D. Ohio
                                                                                                        1:19-op-45630
629.   Municipality            MDL No. 2804              Burnett County v. Purdue Pharma L.P., et al.   N.D. Ohio
                                                                                                        1:17-op-45131
630.   Municipality            MDL No. 2804              Butler County Board of Commissioners v.        N.D. Ohio
                                                         AmerisourceBergen Drug Corp., et al.           1:18-op-45037
631.   Municipality            MDL No. 2804              Butler County, Alabama v. Purdue Pharma        N.D. Ohio
                                                         L.P., et al.                                   1:18-op-45441
632.   Municipality            MDL No. 2804              Butts County, Georgia v.                       N.D. Ohio
                                                         AmerisourceBergen Drug Corp., et al.           1:18-op-45490




                                                                 48
                      19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44              Exhibit C
                                                            Pg 50 of 187


                                                                                                                         Court /
               Type                 Jurisdiction                           Case Name                                   Case Number
633.   Municipality            MDL No. 2804              Cabarrus County v. Purdue Pharma L.P., et    N.D. Ohio
                                                         al.                                          1:18-op-45747
634.   Municipality            MDL No. 2804              Cabell County Commission and City of         N.D. Ohio
                                                         Huntington, West Virginia v.                 1:17-op-45053 (Cabell)
                                                         AmerisourceBergen Drug Corp., et al.         1:17-op-45054 (Huntington)
635.   Municipality            MDL No. 2804              Caddo Fire Protection District No. 1 v.      M.D. La.
                                                         AmerisourceBergen Drug Corp., et al.         3:18-cv-00975*
636.   Municipality            MDL No. 2804              Caddo Parish v. AmerisourceBergen Drug       M.D. La.
                                                         Corp., et al.                                3:18-cv-00936*
637.   Tribal                  MDL No. 2804              Cahto Indian Tribe of the Laytonville        N.D. Ohio
                                                         Rancheria; Cher-Ae Heights Indian            1:19-op-45038
                                                         Community of the Trinidad Rancheria;
                                                         Ewiiaapaayp Band of Kumeyaay Indians;
                                                         Koi Nation of Northern California;
                                                         Manchester Band of Pomo Indians of the
                                                         Manchester Rancheria; Potter Valley Tribe;
                                                         Resighini Rancheria v. McKesson Corp., et
                                                         al.
638.   Municipality            MDL No. 2804              Caldwell County v. AmerisoureceBergen        W.D.N.C.
                                                         Drug Corp., et al.                           5:18-cv-00039*
639.   Municipality            MDL No. 2804              Caldwell Parish v. AmerisourceBergen Drug    M.D. La.
                                                         Corp., et al.                                3:18-cv-00929*
640.   Municipality            MDL No. 2804              Calhoun County Commission, West Virginia     N.D. Ohio
                                                         v. AmerisourceBergen Drug Corp., et al.      1:18-op-45312
641.   Municipality            MDL No. 2804              Calhoun County, Alabama v. Cardinal          N.D. Ohio
                                                         Health Inc., et al.                          1:18-op-45191
642.   Municipality            MDL No. 2804              Calhoun County, Florida v.                   N.D. Fla.
                                                         AmerisourceBergen Drug Corp., et al.         3:18-cv-00067*
643.   Municipality            MDL No. 2804              Calhoun County, Michigan v. Purdue           N.D. Ohio
                                                         Pharma L.P., et al.                          1:19-op-45560
644.   Municipality            MDL No. 2804              Calhoun County, South Carolina v.            D.S.C.
                                                         AmerisourceBergen Drug Corp., et al          5:18-cv-01526*
645.   Municipality            MDL No. 2804              Callaway County, Missouri v. Purdue          N.D. Ohio
                                                         Pharma L.P., et al.                          1:19-op-45378
646.   Municipality            MDL No. 2804              Calumet County v. Purdue Pharma L.P., et     N.D. Ohio
                                                         al.                                          1:17-op-45142




                                                                 49
                      19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44                 Exhibit C
                                                            Pg 51 of 187


                                                                                                                             Court /
               Type                 Jurisdiction                          Case Name                                        Case Number
647.   Municipality            MDL No. 2804              Camas County, Idaho v. Purdue Pharma            N.D. Ohio
                                                         L.P., et al.                                    1:19-op-45407
648.   Municipality            MDL No. 2804              Camden County, Georgia v.                       N.D. Ohio
                                                         AmerisourceBergen Drug Corp., et al.            1:18-op-45717
649.   Municipality            MDL No. 2804              Camden County, NJ v. Purdue Pharma L.P.,        N.D. Ohio
                                                         et al.                                          1:18-op-46306
650.   Municipality            MDL No. 2804              Cameron Parish v. AmerisourceBergen Drug        M.D. La.
                                                         Corp., et al.                                   3:19-cv-00390*
651.   Municipality            MDL No. 2804              Campbell County, TN v.                          E.D. Tenn.
                                                         AmerisourceBergen Drug Corp., et al.            3:18-cv-00006*
652.   Municipality            MDL No. 2804              Candler County, GA v. AmerisourceBergen         N.D. Ohio
                                                         Drug Corp., et al.                              1:18-op-45165
653.   Municipality            MDL No. 2804              Canyon County v. Purdue Pharma L.P., et al.     N.D. Ohio
                                                                                                         1:18-op-46277
654.   Municipality            MDL No. 2804              Cape May County, New Jersey v. Purdue           N.D. Ohio
                                                         Pharma L.P., et al.                             1:19-op-45372
655.   Municipality            MDL No. 2804              Carbon County, Utah v. Purdue Pharma Inc.,
                                                         et al.                                          N.D. Ohio
                                                                                                         1:18-op-46270
656.   Municipality            MDL No. 2804              Carbon County, Wyoming v. Purdue Pharma
                                                         L.P., et al.                                    N.D. Ohio
                                                                                                         1:18-op-45625
657.   Municipality            MDL No. 2804              Carlton County, Minnesota v. Purdue
                                                         Pharma L.P., et al.                             N.D. Ohio
                                                                                                         1:19-op-45608
658.   Estate                  MDL No. 2804              Carmen Siebler, as Personal Representative      S.D. Fla.
                                                         of the Estate of George Siebler, deceased v.    1:18-cv-023684*
                                                         Purdue Pharma L.P., et al.
659.   NAS                     MDL No. 2804              Carol Lively, individually and as next friend   N.D. Ohio
                                                         and guardian of Baby L.L. v. Purdue Pharma      1:19-op-45523
                                                         L.P., et al.
660.   NAS                     MDL No. 2804              Caroline VonCannon, individually and as         N.D. Ohio
                                                         next friend and guardian of Babies C.W. and     1:19-op-45540
                                                         S.W. v. Purdue Pharma L.P., et al.




                                                                  50
                      19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44                Exhibit C
                                                            Pg 52 of 187


                                                                                                                           Court /
                  Type              Jurisdiction                         Case Name                                       Case Number
661.   Hospital                MDL No. 2804              Carpenter Hospice of Northwest Louisiana,      N.D. Ohio
                                                         LLC; St. Joseph Hospice, LLC; St. Joseph       1:19-op-45614
                                                         Hospice of Acadiana, LLC; St. Joseph
                                                         Hospice of Bayou Region, LLC; St. Joseph
                                                         Hospice of Cenla, LLC; St. Joseph Hospice
                                                         & Palliative Care of Monroe, LLC; Grace
                                                         Hospice of New Orleans, LLC; St. Joseph
                                                         Hospice & Palliative Care-Northshore, LLC;
                                                         St. Joseph Hospice of Southern Mississippi,
                                                         LLC; St. Joseph Hospice of Houston, LLC;
                                                         St. Joseph Hospice of South Alabama, LLC;
                                                         St. Joseph Hospice of Southwest Louisiana,
                                                         LLC; Stat Home Health, LLC; Stat Home
                                                         Health-North, LLC; Stat-Home Health-
                                                         West, LLC; Bellator Healthcare
                                                         Management, LLC; Stat Home Health
                                                         Florida Panhandle, LLC; Stat Home Health
                                                         of Northwest Louisiana, LLC; Stat Home
                                                         Health of Southwest Louisiana, LLC; Stat
                                                         Home Health Houston, LLC; Stat Home
                                                         Health Houston Bellaire, LLC; CHP
                                                         Properties, LLC D/B/A Capitol House; Care
                                                         Plan Oversight, LLC D/B/A Sage
                                                         Rehabilitation Hospital; Sage LTAC, LLC;
                                                         Homedica of Louisiana, LLC; Companion
                                                         Home Services, LLC; NOLA SJH II, LLC;
                                                         Stat Home Health of Southeast Louisiana,
                                                         LLC; Lakeshore Home Health Care, LLC;
                                                         Stat Home Health of Cenark, LLC; St.
                                                         Joseph Hospice of West Mississippi, LLC v.
                                                         Purdue Pharma L.P., et al.
662.   Municipality            MDL No. 2804              Carroll County Board of County                 N.D. Ohio
                                                         Commissioners v. AmerisourceBergen Drug        1:18-op-46079
                                                         Corp., et al.
663.   Municipality            MDL No. 2804              Carroll County v. Purdue Pharma L.P., et al.   N.D. Ohio
                                                                                                        1:18-op-46269
664.   Municipality            MDL No. 2804              Carroll County, Mississippi v.                 N.D. Miss.
                                                         AmerisourceBergen Drug Corp., et al.           4:19-cv-00034*


                                                                 51
                      19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44                 Exhibit C
                                                            Pg 53 of 187


                                                                                                                            Court /
               Type                 Jurisdiction                           Case Name                                      Case Number
665.   Municipality            MDL No. 2804              Carroll County, Virginia v.                     N.D. Ohio
                                                         AmerisourceBergen Drug Corp., et al.            1:18-op-46068
666.   Municipality            MDL No. 2804              Carteret County, North Carolina v.              E.D.N.C.
                                                         AmerisourceBergen Drug Corp., et al.            4:18-cv-00082*
667.   Municipality            MDL No. 2804              Carver County, Minnesota v. Purdue Pharma       D. Minn.
                                                         L.P., et al.                                    0:19-cv-02388*
668.   Municipality            MDL No. 2804              Casper, Wyoming v. Purdue Pharma L.P., et       N.D. Ohio
                                                         al.                                             1:19-op-45079
669.   Municipality            MDL No. 2804              Cass County, Missouri v.                        N.D. Ohio
                                                         AmerisourceBergen Drug Corp., et al.            1:18-op-45841
670.   Municipality            MDL No. 2804              Cass County, North Daktoa and City of           D.N.D.
                                                         Grand Forks, North Dakota, individually and     3:19-cv-00055*
                                                         on behalf of all others similarly situated v.
                                                         Purdue Pharma L.P., et al.
671.   Municipality            MDL No. 2804              Caswell County v. AmerisourceBergen Drug        N.D. Ohio
                                                         Corp., et al.                                   1:18-op-45875
672.   Municipality            MDL No. 2804              Catahoula Parish Police Jury v.                 M.D. La.
                                                         AmerisourceBergen Drug Corp., et al.            3:18-cv-00943*
673.   Municipality            MDL No. 2804              Catawba County, NC v. AmerisourceBergen         W.D.N.C.
                                                         Drug Corp., et al.                              5:18-cv-00007*
674.   Municipality            MDL No. 2804              Catoosa County, Georgia v. Purdue Pharma        N.D. Ohio
                                                         L.P., et al.                                    1:18-op-45497
675.   Municipality            MDL No. 2804              Cecil County, Maryland v.                       D. Md.
                                                         AmerisourceBergen Drug Corp., et al.            1:18-cv-00063*
676.   Third Party Payor       MDL No. 2804              Center Point, Inc. v. McKesson Corporation,
                                                         et al.                                          N.D. Ohio
                                                                                                         1:18-op-45921
677.   Third Party Payor       MDL No. 2804              Central States, Southeast and Southwest         N.D. Ohio
                                                         Areas Health & Welfare Fund v. Purdue           1:18-op-45623
                                                         Pharma L.P., et al.
678.   Municipality            MDL No. 2804              Chambers County, Alabama v. Purdue              N.D. Ohio
                                                         Pharma L.P., et al.                             1:18-op-45408
679.   Municipality            MDL No. 2804              Champaign County Board of County                S.D. Ohio
                                                         Commissioners v. AmerisourceBergen Drug         2:17-cv-01132*
                                                         Corp., et al.
680.   Municipality            MDL No. 2804              Charleston County, South Carolina v.            D.S.C.
                                                         Purdue Pharma L.P., et al.                      2:19-cv-02099*


                                                                  52
                      19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44                  Exhibit C
                                                            Pg 54 of 187


                                                                                                                              Court /
               Type                 Jurisdiction                         Case Name                                          Case Number
681.   Municipality            MDL No. 2804              Charlton County, Georgia v.                      N.D. Ohio
                                                         AmerisourceBergen Drug Corp., et al.             1:18-op-45713
682.   Municipality            MDL No. 2804              Charter Township of Canton; City of              N.D. Ohio
                                                         Livonia; Charter Township of Northville;         1:18-op-46134
                                                         City of Romulus; Charter Township of Van
                                                         Buren; City of Wayne; and Charter
                                                         Township of Huron, Michigan v. Purdue
                                                         Pharma L.P., et al.
683.   Municipality            MDL No. 2804              Charter Township of Clinton, Michigan v.         N.D. Ohio
                                                         Purdue Pharma L.P., et al.                       1:18-op-46135
684.   Municipality            MDL No. 2804              Charter Township of Pittsfield, Michigan v.      N.D. Ohio
                                                         Purdue Pharma L.P., et al.                       1:19-op-45566
685.   Municipality            MDL No. 2804              Chatham County Hospital Authority,               S.D. Ga.
                                                         Georgia v. AmerisourceBergen Drug Corp.,         4:19-cv-00086
                                                         et al.
686.   Municipality            MDL No. 2804              Chatham County Hospital Authority,               S.D. Ga.
                                                         Georgia v. AmerisourceBergen Drug Corp.,         4:19-cv-00159*
                                                         et al.
687.   Municipality            MDL No. 2804              Chatham County, Georgia v.                       S.D. Ga.
                                                         AmerisourceBergen Drug Corp., et al.             4:18-cv-00042*
688.   Municipality            MDL No. 2804              Chelan County v. Purdue Pharma L.P., et al.
                                                                                                          N.D. Ohio
                                                                                                          1:18-op-46139
689.   Municipality            MDL No. 2804              Cherokee County v. AmerisourceBergen             W.D.N.C.
                                                         Drug Corp., et al.                               1:18-cv-00215*
690.   Municipality            MDL No. 2804              Cherokee County, Alabama v.                      N.D. Ala.
                                                         AmerisourceBergen Drug Corp., et al.             4:18-cv-00172 *
691.   Municipality            MDL No. 2804              Cherokee County, Georgia v. Purdue               N.D. Ohio
                                                         Pharma L.P., et al.                              1:19-op-45174
692.   Municipality            MDL No. 2804              Cheshire County v. Purdue Pharma L.P., et        N.D. Ohio
                                                         al.                                              1:19-op-45706
693.   Municipality            MDL No. 2804              Chester County, Pennsyvania, individually        E.D. Pa.
                                                         and on behalf of all others similarly situated   2:19-cv-01018*
                                                         v. Purdue Pharma L.P., et al.
694.   Tribal                  MDL No. 2804              Cheyenne & Arapaho Tribes v. Purdue              N.D. Ohio
                                                         Pharma L.P., et al.                              1:19-op-45231




                                                                  53
                      19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44                 Exhibit C
                                                            Pg 55 of 187


                                                                                                                            Court /
                Type                Jurisdiction                          Case Name                                       Case Number
695.   Tribal                  MDL No. 2804              Cheyenne River Sioux Tribe v. Purdue            N.D. Ohio
                                                         Pharma L.P., et al.                             1:19-op-45114
696.   Municipality            MDL No. 2804              Cheyenne, Wyoming v. Purdue Pharma L.P.,        N.D. Ohio
                                                         et al.                                          1:19-op-45280
697.   Municipality            MDL No. 2804              Chickasaw County, Mississippi v.                N.D. Miss.
                                                         AmerisourceBergen Drug Corp., et al.            1:19-cv-00044*
698.   Tribal                  MDL No. 2804              Chickasaw Nation v. Purdue Pharma L.P., et      N.D. Ohio
                                                         al.                                             1:19-op-45066
699.   Municipality            MDL No. 2804              Chilton County, Alabama v.                      M.D. Ala.
                                                         AmerisourceBergen Drug Corp., et al.            2:18-cv-00547*
700.   Tribal                  MDL No. 2804              Chippewa Cree Tribe of the Rocky Boy's          N.D. Ohio
                                                         Reservation v. Purdue Pharma L.P., et al.       1:19-op-45395
701.   Tribal                  MDL No. 2804              Chitimacha Tribe of Louisiana v. Purdue         N.D. Ohio
                                                         Pharma L.P., et al.                             1:18-op-45825
702.   NAS                     MDL No. 2804              Chloe Paul, individually and as next friend     N.D. Ohio
                                                         and guardian of Baby A.R.P., on behalf of       1:19-op-45467
                                                         themselves and all others similarly situated
                                                         v. Purdue Pharma L.P., et al.
703.   Tribal                  MDL No. 2804              Choctaw Nation v. Purdue Pharma L.P., et        N.D. Ohio
                                                         al.                                             1:19-op-45065
704.   Municipality            MDL No. 2804              Chowan County v. AmerisourceBergen              E.D.N.C.
                                                         Drug Corp., et al.                              2:18-cv-00051*
705.   Municipality            MDL No. 2804              Chris Steverson in his offocial capacity as     N.D. Ohio
                                                         the Sherriff of Telfair County, Georgia v.      1:19-op-45313
                                                         Purdue Pharma L.P., et al.
706.   NAS                     MDL No. 2804              Christina Delancey, individually and as next    N.D. Ohio
                                                         friend and guardian of Baby A.J.W., on          1:19-op-45480
                                                         behalf of themselves and all others similarly
                                                         situated v. Purdue Pharma L.P., et al.
707.   Municipality            MDL No. 2804              City of Abbeville, AL v. Purdue Pharma
                                                         L.P., et al.                                    N.D. Ohio
                                                                                                         1:18-op-45437
708.   Municipality            MDL No. 2804              City of Aberdeen, Maryland v. Purdue            N.D. Ohio
                                                         Pharma L.P., et al.                             1:19-op-45772
709.   Municipality            MDL No. 2804              City of Ada v. Purdue Pharma L.P., et al.
                                                                                                         N.D. Ohio
                                                                                                         1:19-op-45400


                                                                  54
                      19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44                 Exhibit C
                                                            Pg 56 of 187


                                                                                                                            Court /
               Type                 Jurisdiction                         Case Name                                        Case Number
710.   Municipality            MDL No. 2804              City of Adel, Georgia v. Purdue Pharma          N.D. Ohio
                                                         L.P., et al.                                    1:19-op-45318
711.   Municipality            MDL No. 2804              City of Albany, Georgia v.
                                                         AmerisourceBergen Drug Corp., et al.            N.D. Ohio
                                                                                                         1:18-op-46337
712.   Municipality            MDL No. 2804              City of Alexandria v. Purdue Pharma L.P., et    N.D. Ohio
                                                         al.                                             1:19-op-45246
713.   Municipality            MDL No. 2804              City of Alexandria, City of Elwood and          S.D. Ind.
                                                         Madison County v. Purdue Pharma L.P., et        1:18-cv-00123*
                                                         al.
714.   Municipality            MDL No. 2804              City of Alexandria, Louisiana v. Purdue         N.D. Ohio
                                                         Pharma L.P., et al.                             1:18-op-46050
715.   Municipality            MDL No. 2804              City of Alma, Georgia v.                        S.D. Ga.
                                                         AmerisourceBergen Drug Corp., et al.            5:18-cv-00041*
716.   Municipality            MDL No. 2804              City of Amory, Mississippi v.                   N.D. Miss.
                                                         AmerisourceBergen Drug Corp., et al.            1:19-cv-00106*
717.   Municipality            MDL No. 2804              City of Anacortes and Sedro-Woolley             W.D. Wa.
                                                         School District v. Purdue Pharma L.P., et al.   2:18-cv-01853*
718.   Municipality            MDL No. 2804              City of Annapolis, Maryland v. Purdue           N.D. Ohio
                                                         Pharma L.P., et al.                             1:19-op-45710
719.   Municipality            MDL No. 2804              City of Anniston, Alabama v. Purdue             N.D. Ohio
                                                         Pharma L.P., et al.                             1:18-op-45329
720.   Municipality            MDL No. 2804              City of Ashland, Ohio v. Purdue Pharma          N.D. Ohio
                                                         L.P., et al.                                    1:18-op-46203
721.   Municipality            MDL No. 2804              City of Atlanta v. Purdue Pharma L.P., et al.   N.D. Ohio
                                                                                                         1:18-op-46308
722.   Municipality            MDL No. 2804              City of Auburn v. Purdue Pharma L.P., et al.    N.D. Ohio
                                                                                                         1:19-op-45188
723.   Municipality            MDL No. 2804              City of Augusta v. Purdue Pharma L.P., et       N.D. Ohio
                                                         al.                                             1:19-op-45182
724.   Municipality            MDL No. 2804              City of Austin v. Purdue Pharma L.P., et al.    N.D. Ohio
                                                                                                         1:19-op-45739
725.   Municipality            MDL No. 2804              City of Bainbridge, Georgia v.                  N.D. Ohio
                                                         AmerisourceBergen Drug Corp., et al.            1:18-op-45383
726.   Municipality            MDL No. 2804              City of Bangor v. Purdue Pharma L.P., et al.    N.D. Ohio
                                                                                                         1:18-op-46314



                                                                  55
                      19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44                Exhibit C
                                                            Pg 57 of 187


                                                                                                                           Court /
               Type                 Jurisdiction                          Case Name                                      Case Number
727.   Municipality            MDL No. 2804              City of Bastrop, Louisiana v. Purdue Pharma    N.D. Ohio
                                                         L.P., et al.                                   1:18-op-45771
728.   Municipality            MDL No. 2804              City of Baton Rouge, Parish of East Baton      M.D. LA
                                                         Rouge v. AmerisourceBergen Drug Corp., et      3:18-cv-00047*
                                                         al.
729.   Municipality            MDL No. 2804              City of Beech Grove, Indiana v.                S.D. Ind.
                                                         AmerisourceBergen Drug Corp., et al.           1:18-cv-02757*
730.   Municipality            MDL No. 2804              City of Bel Air, Maryland v. Purdue Pharma     N.D. Ohio
                                                         L.P., et al.                                   1:19-op-45669
731.   Municipality            MDL No. 2804              City of Belknap v. Purdue Pharma L.P., et      D.N.H.
                                                         al.                                            1:19-cv-00326*
732.   Municipality            MDL No. 2804              City of Belmont v. Purdue Pharma L.P., et      D.N.H.
                                                         al.                                            1:19-cv-00326*
733.   Municipality            MDL No. 2804              City of Benham v. Purdue Pharma L.P., et       N.D. Ohio
                                                         al.                                            1:19-op-45105
734.   Municipality            MDL No. 2804              City of Berlin, Maryland v. Purdue Pharma
                                                         L.P., et al.                                   N.D Ohio
                                                                                                        1:19-op-45676
735.   Municipality            MDL No. 2804              City of Beverly, Massachusetts v.              D. Mass.
                                                         AmerisourceBergen Drug Corp., et al.           1:19-cv-10398*
736.   Municipality            MDL No. 2804              City of Biddeford, a municipality in York      D. Me.
                                                         County, State of Maine v. Purdue Pharma        2:19-cv-00092-NT*
                                                         L.P., et al.
737.   Municipality            MDL No. 2804              City of Birmingham, Alabama, et al. v.         N.D. Ohio
                                                         AmerisourceBergen Drug Corp., et al.           1:17-op-45008
738.   Municipality            MDL No. 2804              City of Bismarck v. Purdue Pharma L.P., et
                                                         al.                                            N.D. Ohio
                                                                                                        1:19-op-45629
739.   Municipality            MDL No. 2804              City of Blackshear, Georga v.                  S.D. Ga.
                                                         AmerisourceBergen Drug Corp., et al.           5:19-cv-00071*
740.   Municipality            MDL No. 2804              City of Blakely, Georgia; City of Arlington,   N.D. Ohio
                                                         Georgia; City of Demascus, Georgia v.          1:19-op-45129*
                                                         AmerisourceBergen Drug Corp., et al.
741.   Municipality            MDL No. 2804              City of Bloomington and Monroe County v.       S.D. Ind.
                                                         Purdue Pharma L.P., et al.                     1:18-cv-00378*
742.   Municipality            MDL No. 2804              City of Bluefield, West Virginia v.            N.D. Ohio
                                                         AmerisourceBergen Drug Corporation, et al.     1:18-op-45659


                                                                 56
                      19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44               Exhibit C
                                                            Pg 58 of 187


                                                                                                                          Court /
               Type                 Jurisdiction                          Case Name                                     Case Number
743.   Municipality            MDL No. 2804              City of Bogalusa, Louisiana v. Purdue         N.D. Ohio
                                                         Pharma L.P., et al.                           1:18-op-46297
744.   Municipality            MDL No. 2804              City of Boise v. Purdue Pharma L.P., et al.   D. Ida.
                                                                                                       1:18-cv-00500*
745.   Municipality            MDL No. 2804              City of Bradenton v. AmerisourceBergen        M.D. Fla.
                                                         Drug Corp., et al.                            8:18-cv-02861*
746.   Municipality            MDL No. 2804              City of Brighton v. Purdue Pharma L.P., et    N.D. Ohio
                                                         al.                                           1:19-op-45298
747.   Municipality            MDL No. 2804              City of Bristol, Virginia v. Purdue Pharma    N.D. Ohio
                                                         L.P., et al.                                  1:19-op-45719
748.   Municipality            MDL No. 2804              City of Broken Arrow v. Purdue Pharma         N.D. Ohio
                                                         L.P., et al.                                  1:19-op-45415
749.   Municipality            MDL No. 2804              City of Brunswick, Georgia v.                 S.D. Ga.
                                                         AmerisourceBergen Drug Corp., et al.          2:18-cv-00023*
750.   Municipality            MDL No. 2804              City of Buckhorn v. Purdue Pharma L.P., et    N.D. Ohio
                                                         al.                                           1:19-op-45111
751.   Municipality            MDL No. 2804              City of Cambridge, Maryland v. Purdue         N.D. Ohio
                                                         Pharma L.P., et al.                           1:19-op-45611
752.   Municipality/Class      MDL No. 2804              City of Canton, a municipal corporation;      N.D. Ohio
       Action                                            Chatham County, North Carolina, and all       1:19-op-45462
                                                         others similarly situated
753.   Municipality            MDL No. 2804              City of Central Falls, RI v.                  D.R.I.
                                                         AmerisourceBergen Drug Corp., et al           1:18-cv-00142*
754.   Municipality            MDL No. 2804              City of Charles Town v. AmerisourceBergen
                                                         Drug Corp., et al.                            N.D. Ohio
                                                                                                       1:19-op-45250
755.   Municipality            MDL No. 2804              City of Charleston, Miss. v.                  N.D. Miss.
                                                         AmerisourceBergen Drug Corp., et al.          3:18-cv-00076*
756.   Municipality            MDL No. 2804              City of Charlestown, Maryland v. Purdue
                                                         Pharma L.P., et al.                           N.D. Ohio
                                                                                                       1:19-op-45677
757.   Municipality            MDL No. 2804              City of Chelsea v. AmerisourceBergen Drug     N.D. Ohio
                                                         Corp., et al.                                 1:18-op-45693
758.   Municipality            MDL No. 2804              City of Chester, South Carolina v. Purdue     D.S.C.
                                                         Pharma L.P., et al.                           0:19-cv-01704*




                                                                  57
                      19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44                Exhibit C
                                                            Pg 59 of 187


                                                                                                                            Court /
               Type                 Jurisdiction                         Case Name                                        Case Number
759.   Municipality            MDL No. 2804              City of Chicago v. Purdue Pharma L.P., at      N.D. Ohio
                                                         al.                                            1:17-op-45169

760.   Municipality            MDL No. 2804              City of Chubbuck v. Purdue Pharma L.P., et     N.D. Ohio
                                                         al.                                            1:19-op-45729*
761.   Municipality            MDL No. 2804              City of Chula Vista, California, a municipal   S.D. Cal.
                                                         corporation v. Purdue Pharma L.P., et al.      3:19-cv-01115 *
762.   Municipality            MDL No. 2804              City of Cincinnati v. AmerisourceBergen        S.D. Ohio
                                                         Drug Corp., et al.                             2:17-cv-00713*
763.   Municipality            MDL No. 2804              City of Clanton, Alabama, a municipal          M.D. Ala.
                                                         corporation v. AmerisourceBergen Drug          2:18-cv-00761*
                                                         Corp., et al.
764.   Municipality            MDL No. 2804              City of Claremont v. Purdue Pharma L.P., et
                                                         al.                                            N.D. Ohio
                                                                                                        1:19-op-45690
765.   Municipality            MDL No. 2804              City of Clarksdale v. Purdue Pharma L.P., et
                                                         al.                                            N.D. Ohio
                                                                                                        1:19-op-45620
766.   Municipality            MDL No. 2804              City of Clearwater in the County of Pinellas   N.D. Ohio
                                                         v. Purdue Pharma L.P., et al.                  1:19-op-45009
767.   Municipality            MDL No. 2804              City of Cleveland v. AmerisourceBergen         N.D. Ohio
                                                         Drug Corp., et al.                             1:18-op-45132
768.   Municipality            MDL No. 2804              City of Coatesville, Pennsylvania v. Purdue    N.D. Ohio
                                                         Pharma L.P., et al.                            1:19-op-45396
769.   Municipality            MDL No. 2804              City of Columbia, Mississippi v.               S.D. Miss.
                                                         AmerisourceBergen Drug Corp., et al.           2:19-cv-00008*
770.   Municipality            MDL No. 2804              City of Columbus, Mississippi v.               N.D. Miss.
                                                         AmerisourceBergen Drug Corp., et al.           1:18-cv-00204*
771.   Municipality            MDL No. 2804              City of Concord, New Hampshire and City        D.N.H.
                                                         of Dover, New Hampshire v. Purdue Pharma       1:18-cv-00328*
                                                         L.P., et al.
772.   Municipality            MDL No. 2804              City of Connersville and Fayette County v.     S.D. Ind.
                                                         Purdue Pharma L.P., et al.                     1:18-cv-00175 *
773.   Municipality            MDL No. 2804              City of Covington v. Purdue Pharma L.P., et    E.D. La.
                                                         al.                                            2:18-cv-04789*




                                                                 58
                      19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44              Exhibit C
                                                            Pg 60 of 187


                                                                                                                         Court /
               Type                 Jurisdiction                         Case Name                                     Case Number
774.   Municipality            MDL No. 2804              City of Covington, Kentucky v. Purdue
                                                         Pharma L.P., et al.                          N.D. Ohio
                                                                                                      1:18-op-45967
775.   Municipality            MDL No. 2804              City of Covington, Virginia v. Purdue
                                                         Pharma L.P., et al.                          N.D. Ohio
                                                                                                      1:19-op-45799
776.   Municipality            MDL No. 2804              City of Cranston, RI v. AmerisourceBergen    D.R.I.
                                                         Drug Corp., et al                            1:18-cv-00149*
777.   Municipality            MDL No. 2804              City of Cullman, Alabama v.                  N.D. Ala.
                                                         AmerisourceBergen Drug Corp., et al.         5:19-cv-00444*
778.   Municipality            MDL No. 2804              City of Cumberland, Maryland v.              N.D. Ohio
                                                         AmerisourceBergen Drug Corp., et al.         1:18-op-45624
779.   Municipality            MDL No. 2804              City of Dadeville, Alabama v. Purdue         N.D. Ohio
                                                         Pharma L.P., et al.                          1:19-op-45779
780.   Municipality            MDL No. 2804              City of Danville v. AmerisourceBergen        W.D. Va.
                                                         Drug Corp., et al.                           4:19-cv-00025*
781.   Municipality            MDL No. 2804              City of Dawson, Georgia v. Purdue Pharma
                                                         L.P., et al.                                 N.D. Ohio
                                                                                                      1:19-op-45619
782.   Municipality            MDL No. 2804              City of Daytona Beach Shores, Florida v.
                                                         Purdue Pharma L.P., et al.                   N.D. Ohio
                                                                                                      1:19-op-45587
783.   Municipality            MDL No. 2804              City of Daytona Beach, Florida v. Purdue
                                                         Pharma L.P., et al.                          N.D. Ohio
                                                                                                      1:19-op-45598
784.   Municipality            MDL No. 2804              City of Decatur, Alabama v.                  N.D. Ala.
                                                         AmerisourceBergen Drug Corp., et al.         5:18-cv-00173*
785.   Municipality            MDL No. 2804              City of Deerfield Beach, Florida v. Purdue
                                                         Pharma L.P., et al.                          N.D. Ohio
                                                                                                      1:19-op-45021
786.   Municipality            MDL No. 2804              City of Delray Beach v. Purdue Pharma        N.D. Ohio
                                                         L.P., et al.                                 1:18-op-45051
787.   Municipality            MDL No. 2804              City of Deltona, Florida v. Purdue Pharma    N.D. Ohio
                                                         L.P., et al.                                 1:19-op-45586
788.   Municipality            MDL No. 2804              City of Demopolis, Alabama v.                S.D. Ala.
                                                         AmerisourceBergen Drug Corp., et al.         2:18-cv-00044*




                                                                 59
                      19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44                 Exhibit C
                                                            Pg 61 of 187


                                                                                                                            Court /
               Type                 Jurisdiction                          Case Name                                       Case Number
789.   Municipality            MDL No. 2804              City of Demorest, Georga v.                     N.D. Ga.
                                                         AmerisourceBergen Drug Corp., et al.            2:18-cv-00161*
790.   Municipality            MDL No. 2804              City of Detroit v. Purdue Pharma L.P., et al.   N.D. Ohio
                                                                                                         1:18-op-45084
791.   Municipality            MDL No. 2804              City of Diamondhead, Mississippi v.             S.D. Miss.
                                                         AmerisourceBergen Drug Corp., et al.            1:19-cv-00427*
792.   Municipality            MDL No. 2804              City of Donaldsonville v. Purdue Pharma
                                                         L.P., et al.                                    N.D. Ohio
                                                                                                         1:19-op-45028
793.   Municipality            MDL No. 2804              City of Duluth, Minnesota v. Purdue Pharma
                                                         L.P., et al.                                    N.D. Ohio
                                                                                                         1:19-op-45304
794.   Municipality            MDL No. 2804              City of East Cleveland, OH v.                   N.D. Ohio
                                                         AmerisourceBergen Drug Corp., et al.            1:18-op-45448
795.   Municipality            MDL No. 2804              City of East Lansing, Michigan v. Purdue        N.D. Ohio
                                                         Pharma L.P., et al.                             1:18-op-45902
796.   Municipality            MDL No. 2804              City of East Providence v.                      D.R.I.
                                                         AmerisourceBergen Drug Corp., et al             1:18-cv-00140*
797.   Municipality            MDL No. 2804              City of Easthampton, Mass. v.                   D. Mass.
                                                         AmerisourceBergen Drug Corp., et al.            3:18-cv-30041*
798.   Municipality            MDL No. 2804              City of Edmond v. Purdue Pharma L.P., et
                                                         al.                                             N.D. Ohio
                                                                                                         1:19-op-45496
       Municipality            MDL No. 2804              City of Enid v. Purdue Pharma L.P., et al.      N.D. Ohio
                                                                                                         1:19-op-45717
799.   Municipality            MDL No. 2804              City of Enterprise, Alabama v.                  M.D. Ala.
                                                         AmerisourceBergen Drug Corp., et al.            1:18-cv-00068*
800.   Municipality            MDL No. 2804              City of Escanaba, Michigan v. Purdue            N.D. Ohio
                                                         Pharma L.P., et al.                             1:18-op-45068
801.   Municipality            MDL No. 2804              City of Eunice, Louisiana v. Purdue Pharma      N.D. Ohio
                                                         L.P., et al.                                    1:18-op-46328
802.   Municipality            MDL No. 2804              City of Eureka; The People of the State of      N.D. Cal.
                                                         California, acting by and through Interim       1:18-cv-05353*
                                                         Eureka City Attorney, Robert Norris Black
                                                         v. Purdue Pharma L.P., et al.
803.   Municipality            MDL No. 2804              City of Evansville, Indiana v.                  S.D. Ind.
                                                         AmerisourceBergen Drug Corp., et al.            3:18-cv-00086*


                                                                  60
                      19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44               Exhibit C
                                                            Pg 62 of 187


                                                                                                                          Court /
               Type                 Jurisdiction                          Case Name                                     Case Number
804.   Municipality            MDL No. 2804              City of Everett v. AmerisourceBergen Drug
                                                         Corp., et al.                                 N.D. Ohio
                                                                                                       1:18-op-45596
805.   Municipality            MDL No. 2804              City of Everett v. Purdue Pharma, et al.
                                                                                                       N.D. Ohio
                                                                                                       1:17-op-45046
806.   Municipality            MDL No. 2804              City of Evergreen, Alabama v. Purdue          S.D. Ala.
                                                         Pharma L.P., et al.                           1:18-cv-00212*
807.   Municipality            MDL No. 2804              City of Fairfield, Ohio v.                    S.D. Ohio
                                                         AmerisourceBergen Drug Corp., et al.          1:19-cv-00589*
808.   Municipality            MDL No. 2804              City of Fauquier, Virgnia v. Purdue Pharma    E.D. Va.
                                                         L.P., et al.                                  1:19-cv-00364*
809.   Municipality            MDL No. 2804              City of Fayetteville v. AmerisourceBergen     E.D.N.C.
                                                         Drug Corp., et al.                            5:18-cv-00230*
810.   Municipality            MDL No. 2804              City of Federal Heights v. Purdue Pharma      N.D. Ohio
                                                         L.P., et al.                                  1:19-op-45573
811.   Municipality            MDL No. 2804              City of Fishers, Indiana v.                   S.D. Ind.
                                                         AmerisourceBergen Drug Corp., et al.          1:18-cv-01925*
812.   Municipality            MDL No. 2804              City of Fitzgerald, Georgia v.                N.D. Ohio
                                                         AmerisourceBergen Drug Corp., et al.          1:18-op-45603
813.   Municipality            MDL No. 2804              City of Flint, Michigan, a municipal          E.D. Mich.
                                                         corporation v. Purdue Pharma L.P., et al.     2:19-cv-10488*
814.   Municipality            MDL No. 2804              City of Florence v. Purdue Pharma L..P., et   N.D. Ohio
                                                         al.                                           1:19-op-45084
815.   Municipality            MDL No. 2804              City of Florida City, Florida v. Purdue       S.D. Fla.
                                                         Pharma L.P., et al.                           1:19-cv-22476*
816.   Municipality            MDL No. 2804              City of Fort Lauderdale, Florida v. Purdue
                                                         Pharma L.P., et al.                           N.D. Ohio
                                                                                                       1:18-op-46329
817.   Municipality            MDL No. 2804              City of Fort Payne, Alabama, et al. v.        N.D. Ala.
                                                         AmerisourceBergen Drug Corp., et al.          4:17-cv-01877*
818.   Municipality            MDL No. 2804              City of Fort Pierce, Florida v. Purdue
                                                         Pharma L.P., et al.                           N.D. Ohio
                                                                                                       1:19-op-45595
819.   Municipality            MDL No. 2804              City of Fostoria v. Purdue Pharma L.P., et    N.D. Ohio
                                                         al.                                           3:18-cv-00850*




                                                                  61
                      19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44               Exhibit C
                                                            Pg 63 of 187


                                                                                                                          Court /
               Type                 Jurisdiction                          Case Name                                     Case Number
820.   Municipality            MDL No. 2804              City of Franklin v. AmerisourceBergen Drug    M.D. La.
                                                         Corp., et al.                                 3:18-cv-00944*
821.   Municipality            MDL No. 2804              City of Franklin, New Hampshire v.            D.N.H.
                                                         AmerisourceBergen Drug Corp., et al.          1:18-cv-00417*
822.   Municipality            MDL No. 2804              City of Franklin, Town of Pendleton, and      S.D. Ind.
                                                         City of Richmond v. Purdue Pharma L.P., et    1:18-cv-03174*
                                                         al.
823.   Municipality            MDL No. 2804              City of Frostburg, Maryland v.                N.D. Ohio
                                                         AmerisourceBergen Drug Corp., et al.          1:18-op-45617
824.   Municipality            MDL No. 2804              City of Gadsden, Alabama, et al. v.           N.D. Ala.
                                                         AmerisourceBergen Drug Corp., et al.          4:17-cv-01800*
825.   Municipality            MDL No. 2804              City of Galax v. Purdue Pharma L.P., et al.
                                                                                                       N.D. Ohio
                                                                                                       1:19-op-45243
826.   Municipality            MDL No. 2804              City of Garfield Heights v. Purdue Pharma     N.D. Ohio
                                                         L.P., et al.                                  1:18-op-45993
827.   Municipality            MDL No. 2804              City of Gary, Indiana v. Purdue Pharma
                                                         L.P., et al.                                  N.D. Ohio
                                                                                                       1:18-op-45929
828.   Municipality            MDL No. 2804              City of Geneva, New York v. Purdue
                                                         Pharma L.P., et al.                           N.D Ohio
                                                                                                       1:19-op-45214
829.   Municipality            MDL No. 2804              City of Georgiana, AL v. Purdue Pharma        N.D. Ohio
                                                         L.P., et al.                                  1:18-op-45436
830.   Municipality            MDL No. 2804              City of Grand Rapids, Michigan v. Purdue
                                                         Pharma L.P., et al.                           N.D. Ohio
                                                                                                       1:18-op-45406
831.   Municipality            MDL No. 2804              City of Grantsville, Maryland v. Purdue       N.D. Ohio
                                                         Pharma L.P., et al.                           1:19-op-45668
832.   Municipality            MDL No. 2804              City of Grayson v. Purdue Pharma L..P., et
                                                         al.                                           N.D. Ohio
                                                                                                       1:19-op-45085
833.   Municipality            MDL No. 2804              City of Great Falls, County of Anaconda-      D. Mt.
                                                         Deer Lodge, County of Lake, and City of       4:19-cv-00008*
                                                         Missoula v. Purdue Pharma L.P., et al.




                                                                 62
                      19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44                Exhibit C
                                                            Pg 64 of 187


                                                                                                                           Court /
               Type                 Jurisdiction                          Case Name                                      Case Number
834.   Municipality            MDL No. 2804              City of Greenfield v. AmerisourceBergen
                                                         Drug Corp., et al.                             N.D. Ohio
                                                                                                        1:18-op-45017
835.   Municipality            MDL No. 2804              City of Greensboro v. AmerisourceBergen        M.D.N.C.
                                                         Drug Corp., et al.                             1:19-cv-00383*
836.   Municipality            MDL No. 2804              City of Greensboro, AL v. Actavis LLC
                                                                                                        N.D. Ohio
                                                                                                        1:18-op-45421
837.   Municipality            MDL No. 2804              City of Greenville, Alabama v. Purdue
                                                         Pharma L.P., et al.                            N.D. Ohio
                                                                                                        1:18op45023
838.   Municipality            MDL No. 2804              City of Greenwood, Indiana v.                  S.D. Ind.
                                                         AmerisourceBergen Drug Corp., et al.           1:18-cv-00047*
839.   Municipality            MDL No. 2804              City of Greenwood, Mississippi v.              S.D. Miss.
                                                         AmerisourceBergen Drug Corp., et al            4:18-cv-00143*
840.   Municipality            MDL No. 2804              City of Grenada v. Purdue Pharma L.P., et      N.D. Ohio
                                                         al.                                            1:19-op-45622
841.   Municipality            MDL No. 2804              City of Gretna v. Purdue Pharma L.P., et al.
                                                                                                        N.D. Ohio
                                                                                                        1:19-op-45043
842.   Municipality            MDL No. 2804              City of Guin, AL v. AmerisourceBergen          N.D. Ala.
                                                         Drug Corp., et al.                             6:18-cv-00531*
843.   Municipality            MDL No. 2804              City of Guthrie County v. Purdue Pharma        N.D. Ohio
                                                         L.P., et al.                                   1:19-op-45497
844.   Municipality            MDL No. 2804              City of Hagerstown, Maryland v.
                                                         AmerisourceBergen Drug Corp., et al.           N.D. Ohio
                                                                                                        1:18-op-45622
845.   Municipality            MDL No. 2804              City of Hamilton, AL v. AmerisourceBergen      N.D. Ala.
                                                         Drug Corp., et al.                             6:18-cv-00532*
846.   Municipality            MDL No. 2804              City of Hamilton, Ohio v.                      S.D. Ohio
                                                         AmerisourceBergen Drug Corp., et al.           1:18-cv-00577*
847.   Municipality            MDL No. 2804              City of Hammond, et al. v. Purdue Pharma       N.D. Ohio
                                                         L.P., et al.                                   1:17-op-45082
848.   Municipality            MDL No. 2804              City of Harlan v. Purdue Pharma L.P., et al.   N.D. Ohio
                                                                                                        1:19-op-45106




                                                                  63
                      19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44                Exhibit C
                                                            Pg 65 of 187


                                                                                                                            Court /
               Type                 Jurisdiction                         Case Name                                        Case Number
849.   Municipality            MDL No. 2804              City of Harrisburg, Illinois v. Purdue
                                                         Pharma L.P., et al.                            N.D. Ohio
                                                                                                        1:18-op-45594
850.   Municipality            MDL No. 2804              City of Harrisonville, Cass County, Missouri   N.D. Ohio
                                                         v. Purdue Pharma L.P., et al.                  1:19-op-45369
851.   Municipality            MDL No. 2804              City of Hartford, Indiana v.                   S.D. Ind.
                                                         AmerisourceBergen Drug Corp., et al.           1:18-cv-01872 *
852.   Municipality            MDL No. 2804              City of Hartselle, Alabama, a municipal
                                                         corporation v. Purdue Pharma L.P., et al.      N.D. Ohio
                                                                                                        1:18-op-45736
853.   Municipality            MDL No. 2804              City of Harvey; Village of Broadview;          N.D. Ohio
                                                         Village of Chicago Ridge; Village of           1:18-op-46335
                                                         Dolton; Village of Hoffman Estates; Village
                                                         of Maywood; Village of Marrionette Park;
                                                         Village of North Riverside; Village of
                                                         Orland Park; City of Peoria; Village of
                                                         Posen; Village of River Grove; Village of
                                                         Stone Park; Orland Fire Protection District
                                                         v. Purdue Pharma L.P., et al.
854.   Municipality            MDL No. 2804              City of Hattiesburg, MS v.                     N.D. Ohio
                                                         AmerisourceBergen Drug Corp., et al.           1:18-op-45512
855.   Municipality            MDL No. 2804              City of Havre De Grace, Maryland v. Purdue     N.D. Ohio
                                                         Pharma L.P., et al.                            1:19-op-45678
856.   Municipality            MDL No. 2804              City of Henderson County v.                    E.D.N.C.
                                                         AmerisourceBergen Drug Corp., et al.           5:18-cv-00278*
857.   Municipality            MDL No. 2804              City of Henderson, Kentucky v.                 W.D. Ky.
                                                         AmerisourceBergen Drug Corp., et al.           4:18-cv-00169*
858.   Municipality            MDL No. 2804              City of Hickory v. AmerisourceBergen Drug      W.D.N.C.
                                                         Corp., et al.                                  5:18-cv-00184*
859.   Municipality            MDL No. 2804              City of Holyoke v. AmerisourceBergen           N.D. Ohio
                                                         Drug Corp., et al.                             1:18-op-45694
860.   Municipality            MDL No. 2804              City of Hoover, a municipal corporation v.     N.D. Ohio
                                                         Purdue Pharma L.P., et al.                     1:19-op-45746
861.   Municipality            MDL No. 2804              City of Hopewell, Virginia v. Purdue           N.D. Ohio
                                                         Pharma L.P., et al.                            1:19-op-45433
862.   Municipality            MDL No. 2804              City of Huntington, Indiana v.                 N.D. Ind.
                                                         AmerisourceBergen Drug Corp., et al.           1:18-cv-00399*


                                                                  64
                      19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44                 Exhibit C
                                                            Pg 66 of 187


                                                                                                                            Court /
               Type                 Jurisdiction                         Case Name                                        Case Number
863.   Municipality            MDL No. 2804              City of Huntington, West Virginia v. Purdue     N.D. Ohio
                                                         Pharma L.P. et al.                              1:17-op-45054

864.   Municipality            MDL No. 2804              City of Huron, Ohio v. Cardinal Health, Inc.,   N.D. Ohio
                                                         et al.                                          1:18-op-45431
865.   Municipality            MDL No. 2804              City of Hurricane, West Virginia v.             N.D. Ohio
                                                         AmerisourceBergen Drug Corporation, et al.      1:18-op-45293
866.   Municipality            MDL No. 2804              City of Hyden v. Purdue Pharma L.P., et al.
                                                                                                         N.D. Ohio
                                                                                                         1:19-op-45101
867.   Municipality            MDL No. 2804              City of Indianapolis, et al. v. Purdue Pharma
                                                         L.P., et al.                                    N.D. Ohio
                                                                                                         1:17-op-45091
868.   Municipality            MDL No. 2804              City of Indianola v. Purdue Pharma L.P., et     N.D. Ohio
                                                         al.                                             1:19-op-45624
869.   Municipality            MDL No. 2804              City of Iron Mountain, Michigan v. Purdue
                                                         Pharma L.P., et al.                             N.D. Ohio
                                                                                                         1:18-op-45344
870.   Municipality            MDL No. 2804              City of Ironton, Ohio v. AmerisourceBergen      S.D. Ohio
                                                         Drug Corp., et al.                              1:18-cv-00579*
871.   Municipality            MDL No. 2804              City of Iuka, Mississippi v.                    N.D. Miss.
                                                         AmerisourceBergen Drug Corp., et al.            1:18-cv-00182*
872.   Municipality            MDL No. 2804              City of Jackson, Michigan v. Purdue Pharma      N.D. Ohio
                                                         L.P., et al.                                    1:18-op-45904
873.   Municipality            MDL No. 2804              City of Jacksonville v. AmerisourceBergen       E.D.N.C.
                                                         Drug Corp., et al.                              7:18-cv-00002*
874.   Municipality            MDL No. 2804              City of Jacksonville, a Florida Municipal       N.D. Ohio
                                                         Corporation v. Purdue Pharma L.P., et al.       1:18-op-46120
875.   Municipality            MDL No. 2804              City of Jasper, Indiana v.                      S.D. Ind.
                                                         AmerisourceBergen Drug Corp., et al.            3:18-cv-00140*
876.   Municipality            MDL No. 2804              City of Jeffersonville, Indiana v.              S.D. Ind.
                                                         AmerisourceBergen Drug Corp., et al.            1:18-cv-02122*
877.   Municipality            MDL No. 2804              City of Jersey City, New Jersey v. Purdue       N.D. Ohio
                                                         Pharma L.P., et al.                             1:18-op-45948
878.   Municipality            MDL No. 2804              City of Jonestown v. Purdue Pharma L.P., et
                                                         al.                                             N.D. Ohio
                                                                                                         1:19-op-45623


                                                                  65
                      19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44               Exhibit C
                                                            Pg 67 of 187


                                                                                                                          Court /
               Type                 Jurisdiction                         Case Name                                      Case Number
879.   Municipality            MDL No. 2804              City of Kansas City, Missouri v. Purdue
                                                         Pharma L.P., et al.                           N.D. Ohio
                                                                                                       1:18-op-46029
880.   Municipality            MDL No. 2804              City of Keene, NH v. Purdue Pharma L.P.,
                                                         et al.                                        N.D. Ohio
                                                                                                       1:18-op-45511
881.   Municipality            MDL No. 2804              City of Kenner v. AmerisourceBergen Drug      E.D. La.
                                                         Corp., et al.                                 2:19-cv-01174*
882.   Municipality            MDL No. 2804              City of Kent v. Purdue Pharma L.P., et al.
                                                                                                       N.D. Ohio
                                                                                                       1:18-op-45590
883.   Municipality            MDL No. 2804              City of Kent, Michigan v. Purdue Pharma       N.D. Ohio
                                                         L.P., et al.                                  1:19-op-00001
884.   Municipality            MDL No. 2804              City of Kingman v. Purdue Pharma L.P., et
                                                         al.                                           N.D. Ohio
                                                                                                       1:18-op-46057
885.   Municipality            MDL No. 2804              City of Kokomo, Indiana v.                    S.D. Ind.
                                                         AmerisourceBergen Drug Corp., et al.          1:18-cv-00060*
886.   Municipality            MDL No. 2804              City of Lackawanna, New York v. Purdue
                                                         Pharma L.P., et al.                           N.D. Ohio
                                                                                                       1:19-op-45303
887.   Municipality            MDL No. 2804              City of Laconia, New Hampshire v.             D.N.H.
                                                         AmerisourceBergen Drug Corp., et al.          1:18-cv-00347*
888.   Municipality            MDL No. 2804              City of Lafayette, et al. v. Purdue Pharma
                                                         L.P., et al.                                  N.D. Ohio
                                                                                                       1:17-op-45081
889.   Municipality            MDL No. 2804              City of Laguna Beach, California v. Purdue    N.D. Ohio
                                                         Pharma L.P., et al.                           1:19-op-45447
890.   Municipality            MDL No. 2804              City of Lake Charles v. Purdue Pharma L.P.,   N.D. Ohio
                                                         et al.                                        1:19-op-45449
891.   Municipality            MDL No. 2804              City of Lakeland, Georgia v. Purdue Pharma
                                                         L.P., et al.                                  N.D. Ohio
                                                                                                       1:19-op-45618
892.   Municipality            MDL No. 2804              City of Lakewood v. Purdue Pharma L.P., et    N.D. Ohio
                                                         al.                                           1:18-cv-00502




                                                                  66
                      19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44                 Exhibit C
                                                            Pg 68 of 187


                                                                                                                            Court /
               Type                 Jurisdiction                        Case Name                                         Case Number
893.   Municipality            MDL No. 2804              City of Lakewood v. Purdue Pharma L.P., et
                                                         al.                                             N.D. Ohio
                                                                                                         1:18-op-45240
894.   Municipality            MDL No. 2804              City of Lansing v. Purdue Pharma L.P., et al.   N.D. Ohio
                                                                                                         1:18-op-45054
895.   Municipality            MDL No. 2804              City of Laurel, Maryland v. Purdue Pharma       N.D. Ohio
                                                         L.P., et al.                                    1:19-op-45714
896.   Municipality            MDL No. 2804              City of Laurel, Mississippi v.                  S.D. Miss.
                                                         AmerisourceBergen Drug Corp., et al.            2:18-cv-00173*
897.   Municipality            MDL No. 2804              City of Lawrence, Indiana v.                    S.D. Ind.
                                                         AmerisourceBergen Drug Corp., et al.            1:18-cv-01836*
898.   Municipality            MDL No. 2804              City of Lawton v. Purdue Pharma L.P., et al.
                                                                                                         N.D. Ohio
                                                                                                         1:19-op-45500
899.   Municipality            MDL No. 2804              City of Leominster v. AmerisourceBergen         D. Mass.
                                                         Drug Corp., et al.                              4:18-cv-40080*
900.   Municipality            MDL No. 2804              City of Lewiston v. Purdue Pharma L.P., et      N.D. Ohio
                                                         al.                                             1:18-op-46315
901.   Municipality            MDL No. 2804              City of Lexington, Virginia v. Purdue           N.D. Ohio
                                                         Pharma L.P., et al.                             1:19-op-45693
902.   Municipality            MDL No. 2804              City of Lima v. AmerisourceBergen Drug          N.D. Ohio
                                                         Corp., et al.                                   3:18-cv-00755
903.   Municipality            MDL No. 2804              City of Lincoln, Alabama, a municipal           N.D. Ala.
                                                         corporation v. Cardinal Health, Inc., et al.    1:18-cv-00820*
904.   Municipality            MDL No. 2804              City of Logan, West Virginia v.                 N.D. Ohio
                                                         AmerisourceBergen Drug Corporation, et al.      1:18-op-45317
905.   Municipality            MDL No. 2804              City of Logansport v. Purdue Pharma L.P.,       N.D. Ohio
                                                         et al.                                          1:18-op-45692
906.   Municipality            MDL No. 2804              City of London v. Purdue Pharma L.P., et al.    N.D. Ohio
                                                                                                         1:19-op-45103
907.   Municipality            MDL No. 2804              City of Los Angeles, California v. Purdue       N.D. Ohio
                                                         Pharma L.P., et al.                             1:18-op-45601
908.   Municipality            MDL No. 2804              City of Lowell v. AmerisourceBergen Drug        N.D. Ohio
                                                         Corp., et al                                    1:18-op-45514
909.   Municipality            MDL No. 2804              City of Loyall v. Purdue Pharma L.P., et al.    N.D. Ohio
                                                                                                         1:19-op-45107



                                                                  67
                      19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44                Exhibit C
                                                            Pg 69 of 187


                                                                                                                           Court /
               Type                 Jurisdiction                         Case Name                                       Case Number
910.   Municipality            MDL No. 2804              City of Lumberton, Mississippi v.              S.D. Miss.
                                                         AmerisourceBergen Drug Corp., et al.           2:18-cv-00185*
911.   Municipality            MDL No. 2804              City of Lynch v. Purdue Pharma L.P., et al.    E.D. Ky.
                                                                                                        6:19-cv-00043*
912.   Municipality            MDL No. 2804              City of Lyndhurst v. AmerisourceBergen         N.D. Ohio
                                                         Drug Corp., et al.                             1:18-op-45636
913.   Municipality            MDL No. 2804              City of Lynn v. AmerisourceBergen Drug         D. Mass.
                                                         Corp., et al.                                  1:18-cv-11219*
914.   Municipality            MDL No. 2804              City of Macedonia, OH v.                       N.D. Ohio
                                                         AmerisourceBergen Drug Corp., et al.           1:18-op-45447
915.   Municipality            MDL No. 2804              City of Madison, Indiana, a political          S.D. Ind.
                                                         subdivision of the State of Indiana, located   4:19-cv-00156*
                                                         in Jefferson County, Indiana, by and through
                                                         its Mayor and Common Council v. Purdue
                                                         Pharma L.P., et al.
916.   Municipality            MDL No. 2804              City of Malden v. AmerisourceBergen Drug       N.D. Ohio
                                                         Corp., et al.                                  1:18-op-45487
917.   Municipality            MDL No. 2804              City of Manchester v. Purdue Pharma L.P.,
                                                         et al.                                         N.D. Ohio
                                                                                                        1:19-op-45138
918.   Municipality            MDL No. 2804              City of Manchester v. Purdue Pharma L.P.,
                                                         et al.                                         N.D. Ohio
                                                                                                        1:17-op-45163
919.   Municipality            MDL No. 2804              City of Mandeville v. Purdue Pharma L.P.,      N.D. Ohio
                                                         et al.                                         1:19-op-45753
920.   Municipality            MDL No. 2804              City of Mansfield v. Purdue Pharma L.P., et    N.D. Ohio
                                                         al.                                            1:18op45380
921.   Municipality            MDL No. 2804              City of Marion, Alabama v.                     N.D. Ala.
                                                         AmerisourceBergen Drug Corp., et al.           2:18-cv-00053*
922.   Municipality            MDL No. 2804              City of Martinsville, Indiana v.               S.D. Ind.
                                                         AmerisourceBergen Drug Corp., et al.           1:18-cv-00878*
923.   Municipality            MDL No. 2804              City of Melrose v. AmerisourceBergen Drug      N.D. Ohio
                                                         Corp., et al.                                  1:18-op-45951
924.   Municipality            MDL No. 2804              City of Memphis v. Purdue Pharma L.P., et
                                                         al.                                            N.D. Ohio
                                                                                                        1:19-op-45220




                                                                  68
                      19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44              Exhibit C
                                                            Pg 70 of 187


                                                                                                                         Court /
               Type                 Jurisdiction                          Case Name                                    Case Number
925.   Municipality            MDL No. 2804              City of Meridian v. AmerisourceBergen        S.D. Miss.
                                                         Drug Corp., et al.                           3:18-cv-00486*
926.   Municipality            MDL No. 2804              City of Mesquite v. Purdue Pharma L.P., et
                                                         al.                                          N.D. Ohio
                                                                                                      1:19-op-45649
927.   Municipality            MDL No. 2804              City of Methuen v. AmerisourceBergen         D. Mass.
                                                         Drug Corp., et al.                           3:18-cv-10035*
928.   Municipality            MDL No. 2804              City of Metropolis, Illinois v.              N.D. Ohio
                                                         AmerisourceBergen Drug Corp., et al.         1:18-op-45537
929.   Municipality            MDL No. 2804              City of Miami Gardens, Florida v.            S.D. Fla.
                                                         AmerisourceBergen Drug Corp., et al.         1:18-cv-22182*
930.   Municipality            MDL No. 2804              City of Middletown v. Purdue Pharma L.P.,
                                                         et al.                                       N.D. Ohio
                                                                                                      1:19-op-45651
931.   Municipality            MDL No. 2804              City of Midfield, Alabama v. Purdue Pharma
                                                         L.P., et al.                                 N.D. Ohio
                                                                                                      1:18-op-45416
932.   Municipality            MDL No. 2804              City of Midwest City v. Purdue Pharma
                                                         L.P., et al.                                 N.D. Ohio
                                                                                                      1:19-op-45709
933.   Municipality            MDL No. 2804              City of Millington, Tennessee v. Purdue      N.D. Ohio
                                                         Pharma L.P., et al.                          1:19-op-45474
934.   Municipality            MDL No. 2804              City of Milton, West Virginia v.             N.D. Ohio
                                                         AmerisourceBergen Drug Corporation, et al.   1:18-op-45321
935.   Municipality            MDL No. 2804              City of Minneapolis, Minnesota v. Purdue
                                                         Pharma L.P., et al.                          N.D. Ohio
                                                                                                      1:18-op-45850
936.   Municipality            MDL No. 2804              City of Mobile, Alabama v.
                                                         AmerisourceBergen., et al.                   N.D. Ohio
                                                                                                      1:18-op-45076
937.   Municipality            MDL No. 2804              City of Monroe, Louisiana v. Purdue Pharma   N.D. Ohio
                                                         L.P., et al.                                 1:18-op-45732
938.   Municipality            MDL No. 2804              City of Montepelier, Indiana v.              S.D. Ind.
                                                         AmerisourceBergen Drug Corp., et al.         1:18-cv-01866*
939.   Municipality            MDL No. 2804              City of Montgomery, AL v. Purdue Pharma
                                                         L.P., et al.                                 N.D. Ohio
                                                                                                      1:18-op-45494


                                                                 69
                      19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44               Exhibit C
                                                            Pg 71 of 187


                                                                                                                           Court /
               Type                 Jurisdiction                         Case Name                                       Case Number
940.   Municipality            MDL No. 2804              City of Morehead v. Purdue Pharma L.P., et    N.D. Ohio
                                                         al.                                           1:19-op-45104
941.   Municipality            MDL No. 2804              City of Moulton, Alabama v.                   N.D. Ala.
                                                         AmerisourceBergen Drug Corp., et al.          5:18-cv-00174 *
942.   Municipality            MDL No. 2804              City of Mound Bayou, Mississippi v. Purdue    N.D. Ohio
                                                         Pharma L.P., et al.                           1:19-op-45422
943.   Municipality            MDL No. 2804              City of Mountain Lake Park, Maryland v.
                                                         Purdue Pharma L.P., et al.                    N.D. Ohio
                                                                                                       1:19-op-45666
944.   Municipality            MDL No. 2804              City of Mustang v. Purdue Pharma L.P., et     N.D. Ohio
                                                         al.                                           1:19-op-45708
945.   Municipality            MDL No. 2804              City of Nanticoke, Pennsylvania v. Purdue
                                                         Pharma L.P., et al.                           N.D. Ohio
                                                                                                       1:19-op-45081
946.   Municipality            MDL No. 2804              City of Nashville, Georgia v. Purdue Pharma   N.D. Ohio
                                                         L.P., et al.                                  1:19-op-45617
947.   Municipality            MDL No. 2804              City of Nettleton, Mississippi v.             N.D. Miss.
                                                         AmerisourceBergen Drug Corp., et al.          1:19-cv-00050*
948.   Municipality            MDL No. 2804              City of New Albany, Indiana v.                S.D. Ind.
                                                         AmerisourceBergen Drug Corp., et al.          4:18-cv-00198*
949.   Municipality            MDL No. 2804              City of New Albany, Mississippi v.            S.D. Miss.
                                                         AmerisourceBergen Drug Corp., et al           3:18-cv-00159 *
950.   Municipality            MDL No. 2804              City of New Bedford, Massachusetts v.         D. Mass.
                                                         AmerisourceBergen Drug Corp., et al.          1:19-cv-11266*
951.   Municipality            MDL No. 2804              City of New Castle v. Purdue Pharma L.P.,     N.D. Ohio
                                                         et al.                                        1:18-op-45939
952.   Municipality            MDL No. 2804              City of New Iberia v. AmerisourceBergen       M.D. La.
                                                         Drug Corp., et al.                            3:18-cv-00954*
953.   Municipality            MDL No. 2804              City of New Orleans v. Purdue Pharma L.P.,    N.D. Ohio
                                                         et al.                                        1:19-op-45003
954.   Municipality            MDL No. 2804              City of New Roads, Louisiana v. Purdue        N.D. Ohio
                                                         Pharma L.P., et al.                           1:19-op-45011
955.   Municipality            MDL No. 2804              City of Newburgh Heights, OH v.               N.D. Ohio
                                                         AmerisourceBergen Drug Corp., et al.          1:18-op-45449
956.   Municipality            MDL No. 2804              City of Newburyport v. AmerisourceBergen      D. Mass.
                                                         Drug Corp., et al.                            1:18-cv-11017*



                                                                 70
                      19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44             Exhibit C
                                                            Pg 72 of 187


                                                                                                                        Court /
               Type                 Jurisdiction                          Case Name                                   Case Number
957.   Municipality            MDL No. 2804              City of Newport, RI v. AmerisourceBergen    D.R.I.
                                                         Drug Corp., et al                           1:18-cv-00156*
958.   Municipality            MDL No. 2804              City of Noblesville, Indiana v.             S.D. Ind.
                                                         AmerisourceBergen Drug Corp., et al.        1:18-cv-00048*
959.   Municipality            MDL No. 2804              City of Norfolk v. AmerisourceBergen Drug   E.D. Va.
                                                         Corp., et al.                               2:19-cv-00299*
960.   Municipality            MDL No. 2804              City of North Adams v. AmerisourceBergen    D. Mass.
                                                         Drug Corp., et al.                          3:18-cv-30072*
961.   Municipality            MDL No. 2804              City of North East, Maryland v. Purdue      N.D. Ohio
                                                         Pharma L.P., et al.                         1:19-op-45670
962.   Municipality            MDL No. 2804              City of North Miami, Florida v.             S.D. Fla.
                                                         AmerisourceBergen Drug Corp., et al.        1:18-cv-22133*
963.   Municipality            MDL No. 2804              City of North Paul, Minnesota v. Purdue     D. Minn.
                                                         Pharma L.P., et al.                         0:19-cv-01995*
964.   Municipality            MDL No. 2804              City of North Royalton, OH v.               N.D. Ohio
                                                         AmerisourceBergen Drug Corp., et al.        1:18-op-45427
965.   Municipality            MDL No. 2804              City of Northampton v. AmerisourceBergen    D. Mass.
                                                         Drug Corp., et al.                          3:18-cv-30042*
966.   Municipality            MDL No. 2804              City of Norton, Virginia v. Purdue Pharma   N.D. Ohio
                                                         L.P., et al.                                1:19-op-45249
967.   Municipality            MDL No. 2804              City of Norwalk v. Purdue Pharma L.P., et   N.D. Ohio
                                                         al.                                         1:18-op-46351
968.   Municipality            MDL No. 2804              City of Norwich v. Purdue Pharma L.P., et   D. Conn.
                                                         al.                                         3:19-cv-00770*
969.   Municipality            MDL No. 2804              City of Oakland, Maryland v. Purdue         D. Md.
                                                         Pharma L.P., et al.                         8:19-cv-02026*
970.   Municipality            MDL No. 2804              City of Oklahoma City v. Purdue Pharma      N.D. Ohio
                                                         L.P., et al.                                1:19-op-45498
971.   Municipality            MDL No. 2804              City of Olympia v. Purdue Pharma L.P., et   N.D. Ohio
                                                         al.                                         1:18-op-46021
972.   Municipality            MDL No. 2804              City of Opp, Alabama v.                     N.D. Ohio
                                                         AmerisourceBergen Drug Corporation et al    1:18-op-45011
973.   Municipality            MDL No. 2804              City of Orangeburg, South Carolina v.       N.D. Ohio
                                                         Purdue Pharma L.P., et al.                  1:19-op-45607
974.   Municipality            MDL No. 2804              City of Overland Park, Kansas v.            N.D. Ohio
                                                         AmerisourceBergen Drug Corp., et al.        1:18-op-46287



                                                                 71
                      19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44                Exhibit C
                                                            Pg 73 of 187


                                                                                                                           Court /
               Type                 Jurisdiction                         Case Name                                       Case Number
975.   Municipality            MDL No. 2804              City of Oviedo, Florida v. Purdue Pharma       N.D. Ohio
                                                         L.P., et al.                                   1:19-op-45584
976.   Municipality            MDL No. 2804              City of Owasso v. Purdue Pharma L.P., et al.   N.D. Ohio
                                                                                                        1:19-op-45718
977.   Municipality            MDL No. 2804              City of Ozark, Alabama v.                      M.D. Ala.
                                                         AmerisourceBergen Drug Corp., et al.           1:18-cv-00073*
978.   Municipality            MDL No. 2804              City of Paducah, Kentucky v. Purdue            N.D. Ohio
                                                         Pharma, L.P. et al.                            1:18-op-45592
979.   Municipality            MDL No. 2804              City of Palm Bay v. Purdue Pharma L.P., et     N.D. Ohio
                                                         al.                                            1:18-op-46132
980.   Municipality            MDL No. 2804              City of Palmetto v. Purdue Pharma L.P., et     N.D. Ohio
                                                         al.                                            1:18-op-46055
981.   Municipality            MDL No. 2804              City of Patterson v. AmerisourceBergen         M.D. La.
                                                         Drug Corp., et al.                             3:18-cv-00946*
982.   Municipality            MDL No. 2804              City of Pawtucket, RI v. AmerisourceBergen     D. R.I.
                                                         Drug Corp., et al                              1:18-cv-00139*
983.   Municipality            MDL No. 2804              City of Peabody v. AmerisourceBergen           D. Mass.
                                                         Drug Corp., et al.                             1:18-cv-11408*
984.   Municipality            MDL No. 2804              City of Pembroke Pines, Florida v. Purdue      N.D. Ohio
                                                         Pharma L.P., et al.                            1:18-op-46363
985.   Municipality            MDL No. 2804              City of Pensacola v. AmerisourceBergen         N.D. Fla.
                                                         Drug Corp., et al.                             3:18-cv-00417*
986.   Municipality            MDL No. 2804              City of Perryville, Maryland v. Purdue         N.D. Ohio
                                                         Pharma L.P., et al.                            1:19-op-45679
987.   Municipality            MDL No. 2804              City of Peru, Indiana v. AmerisourceBergen     N.D. Ind.
                                                         Drug Corp., et al.                             3:18-cv-00463*
988.   Municipality            MDL No. 2804              City of Philadelphia, Miss. v. Purdue          S.D. Miss.
                                                         Pharma L.P., et al.                            3:18-cv-00143*
989.   Municipality            MDL No. 2804              City of Phoenix v. Purdue Pharma L.P., et      N.D. Ohio
                                                         al.                                            1:18-op-45510
990.   Municipality            MDL No. 2804              City of Pinellas Park v. AmerisourceBergen     M.D. Fla.
                                                         Drug Corp., et al.                             8:18-cv-01454*
991.   Municipality            MDL No. 2804              City of Pineville, Louisiana v. Purdue         N.D. Ohio
                                                         Pharma L.P., et al.                            1:19-op-45037
992.   Municipality            MDL No. 2804              City of Pippa Passes v. Purdue Pharma L.P.,    N.D. Ohio
                                                         et al.                                         1:19-op-45137



                                                                 72
                       19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44                 Exhibit C
                                                             Pg 74 of 187


                                                                                                                             Court /
                Type                 Jurisdiction                           Case Name                                      Case Number
993.    Municipality            MDL No. 2804              City of Pittsfield v. AmerisourceBergen         D. Mass.
                                                          Drug Corp., et al.                              3:18-cv-30040*
994.    Municipality            MDL No. 2804              City of Pocatello v. Purdue Pharma L.P., et     N.D. Ohio
                                                          al.                                             1:19-op-45578
995.    Municipality            MDL No. 2804              City of Ponca City v. Purdue Pharma L.P., et    N.D. Ohio
                                                          al.                                             1:19-op-45495
996.    Municipality            MDL No. 2804              City of Pooler, Gerogia v.                      S.D. Ga.
                                                          AmerisourceBergen Drug Corp., et al.            4:18-cv-00061*
997.    Municipality            MDL No. 2804              City of Port St. Lucie, Florida v. Purdue       N.D. Ohio
                                                          Pharma L.P., et al.                             1:19-op-45596
998.    Municipality            MDL No. 2804              City of Portland and Jay County v. Purdue       N.D. Ind.
                                                          Pharma L.P., et al.                             1:18-cv-00290*
999.    Municipality            MDL No. 2804              City of Portland v. Purdue Pharma L.P., et      N.D. Ohio
                                                          al.                                             1:18-op-46140
1000.   Municipality            MDL No. 2804              City of Portland, Oregon v.                     D. Or.
                                                          AmerisourceBergen Drug Corp., et al.            3:18-cv-00817*
1001.   Municipality            MDL No. 2804              City of Portsmouth v. AmerisourceBergen         N.D. Ohio
                                                          Drug Corp., et al.                              1:17-op-45042
1002.   Municipality            MDL No. 2804              City of Preston v. Purdue Pharma L.P., et al.   N.D. Ohio
                                                                                                          1:19-op-45067
1003.   Municipality            MDL No. 2804              City of Prichard, Alabama v. Purdue Pharma      N.D. Ohio
                                                          L.P., et al.                                    1:18-op-45690
1004.   Municipality            MDL No. 2804              City of Princeton, Illinois v. Purdue Pharma    C.D. Ill.
                                                          L.P., et al.                                    4:18-cv-04088*
1005.   Municipality            MDL No. 2804              City of Providence v. AmerisourceBergen         D.R.I.
                                                          Drug Corp., et al                               1:18-cv-00360*
1006.   Municipality            MDL No. 2804              City of Rainsville, Alabama and Town of         N.D. Ohio
                                                          Hammondville, Alabama v.                        1:19-op-45135
                                                          AmerisourceBergen Drug Corp., et al.
1007.   Municipality            MDL No. 2804              City of Red Bay, Alabama; City of               N.D. Ohio
                                                          Russellville, Alabama; City of Sheffield,       1:19-op-45136
                                                          Alabama; Town of Leighton, Alabama v.
                                                          AmerisourceBergen Drug Corp., et al.
1008.   Municipality            MDL No. 2804              City of Revere v. AmerisourceBergen Drug        N.D. Ohio
                                                          Corp., et al.                                   1:18-op-45155
1009.   Municipality            MDL No. 2804              City of Richmond Hill, Georgia v.               S.D. Ga.
                                                          AmerisourceBergen Drug Corp., et al.            4:18-cv-00047*


                                                                   73
                       19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44                 Exhibit C
                                                             Pg 75 of 187


                                                                                                                             Court /
                Type                 Jurisdiction                          Case Name                                       Case Number
1010.   Municipality            MDL No. 2804              City of Richmond v. AmerisourceBergen           E.D. Va.
                                                          Drug Corp., et al.                              3:19-cv-00404*
1011.   Municipality            MDL No. 2804              City of Roanoke, Virginia v. Purdue Pharma      N.D. Ohio
                                                          L.P., et al.                                    1:19-op-45696
1012.   Municipality            MDL No. 2804              City of Rochester and County of Merrimack       D.N.H.
                                                          v. Purdue Pharma L.P., et al.                   1:18-cv-00808*
1013.   Municipality            MDL No. 2804              City of Rochester, Minnesota v. Purdue          N.D. Ohio
                                                          Pharma L.P., et al.                             1:19-op-45501
1014.   Municipality            MDL No. 2804              City of Rockford, an Illinois Municipal         N.D. Ill.
                                                          Corporation v. AmerisourceBergen Drug           3:18-cv-50092*
                                                          Corp., et al.
1015.   Municipality            MDL No. 2804              City of Rome, Floyd County, Chattooga           N.D. Ga.
                                                          County, Whitfield County and City of            4:18-cv-00052*
                                                          Catersville v. Purdue Pharma L.P., et al.
1016.   Municipality            MDL No. 2804              City of Rome, New York v. Purdue Pharma         N.D. Ohio
                                                          L.P., et al.                                    1:19-op-45284
1017.   Municipality            MDL No. 2804              City of Saco v. Purdue Pharma L.P., et al.      N.D. Ohio
                                                                                                          1:19-op-45310
1018.   Municipality            MDL No. 2804              City of Saint Martinville v.                    N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al.            1:19-op-45013
1019.   Municipality            MDL No. 2804              City of Salem, Virginia v. Purdue Pharma        N.D. Ohio
                                                          L.P., et al.                                    1:19-op-45697
1020.   Municipality            MDL No. 2804              City of San Jose, a political subdivision of    N.D. Cal.
                                                          California, the People of the State of          5:19-cv-04529*
                                                          California, acting by and through the City of
                                                          San Jose v. AmerisourceBergen Drug Corp.,
                                                          et al.
1021.   Municipality            MDL No. 2804              City of Sandusky v. Purdue Pharma L.P., et      N.D. Ohio
                                                          al.                                             1:18-op-45788

1022.   Municipality            MDL No. 2804              City of Sanford v. Purdue Pharma L.P., et al.   N.D. Ohio
                                                                                                          1:19-op-45311
1023.   Municipality            MDL No. 2804              City of Sanford, Florida v. Purdue Pharma       N.D. Ohio
                                                          L.P., et al.                                    1:19-op-45599
1024.   Municipality            MDL No. 2804              City of Sarasota v. Purdue Pharma L.P., et      N.D. Ohio
                                                          al.                                             1:18-op-45513




                                                                   74
                       19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44                 Exhibit C
                                                             Pg 76 of 187


                                                                                                                              Court /
                Type                 Jurisdiction                          Case Name                                        Case Number
1025.   Municipality            MDL No. 2804              City of Sault Ste. Marie, Michigan v. Purdue    N.D. Ohio
                                                          Pharma L.P., et al.                             1:18-op-45928
1026.   Municipality            MDL No. 2804              City of Seattle v. Purdue Pharma, et al.        N.D. Ohio
                                                                                                          1:18-op-45089
1027.   Municipality            MDL No. 2804              City of Seven Hills, Ohio v. Purdue Pharma      N.D. Ohio
                                                          L.P., et al.                                    1:19-op-45413
1028.   Municipality            MDL No. 2804              City of Seymour, Indiana v.                     S.D. Ind.
                                                          AmerisourceBergen Drug Corp., et al.            4:18-cv-00082*
1029.   Municipality            MDL No. 2804              City of Shannon, Mississippi v.                 N.D. Miss.
                                                          AmerisourceBergen Drug Corp., et al.            1:19-cv-00047*
1030.   Municipality            MDL No. 2804              City of Shelbyville, Indiana v.                 S.D. Ind.
                                                          AmerisourceBergen Drug Corp., et al.            1:18-cv-02119*
1031.   Municipality            MDL No. 2804              City of Sheridan v. Purdue Pharma L.P., et      N.D. Ohio
                                                          al.                                             1:19-op-45572
1032.   Municipality            MDL No. 2804              City of Shreveport v. Purdue Pharma L.P., et    N.D. Ohio
                                                          al.                                             1:18-op-46064
1033.   Municipality            MDL No. 2804              City of Slidell v. Purdue Pharma L.P., et al.   N.D. Ohio
                                                                                                          1:19-op-45769
1034.   Municipality            MDL No. 2804              City of Somerville v. Purdue Pharma L.P., et    N.D. Ohio
                                                          al.                                             1:19-op-45319
1035.   Municipality            MDL No. 2804              City of South Bend, Indiana v.                  N.D. Ind.
                                                          AmerisourceBergen Drug Corp., et al.            3:18-cv-00206*
1036.   Municipality            MDL No. 2804              City of South Sioux City, Nebraska, a           D. Ne.
                                                          municipal corporation v.                        8:19-cv-00244 *
                                                          AmerisourceBergen Drug Corp., et al
1037.   Municipality            MDL No. 2804              City of Springfield, Georgia v. Purdue          N.D. Ohio
                                                          Pharma L.P., et al.                             1:19-op-45199
1038.   Municipality            MDL No. 2804              City of St. Albans, VT v.                       N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al.            1:19-op-45721
1039.   Municipality            MDL No. 2804              City of St. Augustine, Florida v. Purdue        N.D. Ohio
                                                          Pharma L.P., et al.                             1:19-op-45592
1040.   Municipality            MDL No. 2804              City of St. Joseph, Missouri v.                 W.D. Mo.
                                                          AmerisourceBergen Drug Corp., et al.            5:18-cv-06087*
1041.   Municipality            MDL No. 2804              City of St. Louis v. Purdue Pharma L.P., et     N.D. Ohio
                                                          al.                                             1:18-op-46267
1042.   Municipality            MDL No. 2804              City of St. Mary's Ohio v.                      N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al.            1:18-op-45638


                                                                   75
                       19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44                 Exhibit C
                                                             Pg 77 of 187


                                                                                                                             Court /
                Type                 Jurisdiction                           Case Name                                      Case Number
1043.   Municipality            MDL No. 2804              City of St. Paul, Minnesota v. Purdue           N.D. Ohio
                                                          Pharma L.P., et al.                             1:19-op-45424
1044.   Municipality            MDL No. 2804              City of Starkville, Mississippi v.              N.D. Miss.
                                                          AmerisourceBergen Drug Corp., et al.            1:19-cv-00046*
1045.   Municipality            MDL No. 2804              City of Superior v. Purdue Pharma L.P., et      W.D. Wi.
                                                          al.                                             3:19-cv-00340*
1046.   Municipality            MDL No. 2804              City of Syracuse, New York v. Purdue            N.D. Ohio
                                                          Pharma L.P., et al.                             1:18-op-46169
1047.   Municipality            MDL No. 2804              City of Tacoma v. Purdue Pharma L.P., et al.    N.D. Ohio
                                                                                                          1:17-op-45047
1048.   Municipality            MDL No. 2804              City of Tallahasse v. AmerisourceBergen         N.D. Fla.
                                                          Drug Corp., et al.                              4:18-cv-00484*
1049.   Municipality            MDL No. 2804              City of Thornton v. Purdue Pharma L.P., et      N.D. Ohio
                                                          al.                                             1:19-op-45034
1050.   Municipality            MDL No. 2804              City of Traverse City, Michigan v. Purdue       N.D. Ohio
                                                          Pharma L.P., et al.                             1:18-op-45901
1051.   Municipality            MDL No. 2804              City of Trenton v. Purdue Pharma L.P., et al.   D.N.J.
                                                                                                          3:19-cv-17155*
1052.   Municipality            MDL No. 2804              City of Troy, Alabama v.                        M.D. Ala.
                                                          AmerisourceBergen Drug Corp., et al.            2:18-cv-00677*
1053.   Municipality            MDL No. 2804              City of Tucson, a municipal corporation v.      D. Ariz.
                                                          Purdue Pharma L.P., et al.                      4:19-cv-00166*
1054.   Municipality            MDL No. 2804              City of Tupelo, Mississippi v.                  N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al.            1:19-op-45491
1055.   Municipality            MDL No. 2804              City of Tuscaloosa, Alabama v. Cardinal
                                                          Health Inc., et al.                             N.D. Ohio
                                                                                                          1:18-op-45553
1056.   Municipality            MDL No. 2804              City of Tuskegee, Alabama v. Purdue             N.D. Ohio
                                                          Pharma L.P., et al.                             1:18-op-45544
1057.   Municipality            MDL No. 2804              City of Twin Falls v. Purdue Pharma L.P., et    N.D. Ohio
                                                          al.                                             1:19-op-45743
1058.   Municipality            MDL No. 2804              City of Union Springs, Alabama v.               M.D. Ala.
                                                          AmerisourceBergen Drug Corp., et al.            2:18-cv-00071*
1059.   Municipality            MDL No. 2804              City of Utica, New York v. Purdue Pharma
                                                          L.P., et al.                                    N.D. Ohio
                                                                                                          1:18-op-46359



                                                                   76
                       19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44                Exhibit C
                                                             Pg 78 of 187


                                                                                                                             Court /
                Type                 Jurisdiction                          Case Name                                       Case Number
1060.   Municipality            MDL No. 2804              City of Van Wert v. AmerisourceBergen          N.D. Ohio
                                                          Drug Corp., et al.                             1:18-op-46345
1061.   Municipality            MDL No. 2804              City of Verona, Mississippi v.                 N.D. Miss.
                                                          AmerisourceBergen Drug Corp., et al.           1:19-cv-00048*
1062.   Municipality            MDL No. 2804              City of Vestavia Hills, Alabama v.             N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al.           1:19-op-45141
1063.   Municipality            MDL No. 2804              City of Vienna, Maryland v. Purdue Pharma      N.D. Ohio
                                                          L.P., et al.                                   1:19-op-45680
1064.   Municipality            MDL No. 2804              City of Virginia Beach and Sheriff of the      E.D. Va.
                                                          City of Virginia Beach v.                      2:18-cv-00485 *
                                                          AmerisourceBergen Drug Corp., et al.
1065.   Municipality            MDL No. 2804              City of Warren v. Purdue Pharma L.P., et al.   N.D. Ohio
                                                                                                         1:18-op-45434
1066.   Municipality            MDL No. 2804              City of Warwick, Georgia v. Purdue Pharma      N.D. Ohio
                                                          L.P., et al.                                   1:19-op-45621
1067.   Municipality            MDL No. 2804              City of Warwick, RI v. AmerisourceBergen       D. R.I.
                                                          Drug Corp., et al                              1:18-cv-00136*
1068.   Municipality            MDL No. 2804              City of Waterville v. Purdue Pharma L.P., et   N.D. Ohio
                                                          al.                                            1:19-op-45193
1069.   Municipality            MDL No. 2804              City of Weaver, Alabama v. Actavis LLC, et     N.D. Ohio
                                                          al.                                            1:18-op-45565
1070.   Municipality            MDL No. 2804              City of West Lafayette v. Purdue Pharma        N.D. Ohio
                                                          L.P., et al.                                   1:18-op-45300
1071.   Municipality            MDL No. 2804              City of West Monroe, Louisiana v. Purdue       N.D. Ohio
                                                          Pharma L.P., et al.                            1:18-op-46133
1072.   Municipality            MDL No. 2804              City of Westfield, Indiana v.                  S.D. Ind.
                                                          AmerisourceBergen Drug Corp., et al.           1:18-cv-02576 *
1073.   Municipality            MDL No. 2804              City of Westland, Michigan v. Purdue           N.D. Ohio
                                                          Pharma L.P., et al.                            1:18-op-45903
1074.   Municipality            MDL No. 2804              City of Whitesburg v. Purdue Pharma L.P.,      N.D. Ohio
                                                          et al.                                         1:19-op-45218
1075.   Municipality            MDL No. 2804              City of Wickliffe v. AmerisourceBergen         N.D. Ohio
                                                          Drug Corp., et al.                             1:18-op-45637
1076.   Municipality            MDL No. 2804              City of Wiggins, Mississippi v.                S.D. Miss.
                                                          AmerisourceBergen Drug Corp., et al.           1:19-cv-00308*
1077.   Municipality            MDL No. 2804              City of Wilkes-Barre, Pennsylvania v.          N.D. Ohio
                                                          Purdue Pharma L.P., et al.                     1:18-op-45545


                                                                  77
                       19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44               Exhibit C
                                                             Pg 79 of 187


                                                                                                                           Court /
                Type                 Jurisdiction                          Case Name                                     Case Number
1078.   Municipality            MDL No. 2804              City of Wilmington v. AmerisourceBergen       E.D.N.C.
                                                          Drug Corp., et al.                            7:18-cv-00081*
1079.   Municipality            MDL No. 2804              City of Winchester v. Purdue Pharma L.P.,     N.D. Ohio
                                                          et al.                                        1:18-op-46348

1080.   Municipality            MDL No. 2804              City of Woburn v. AmerisourceBergen Drug      N.D. Ohio
                                                          Corp., et al.                                 1:18-op-45103
1081.   Municipality            MDL No. 2804              City of Woodbury, Georgia v. Purdue           N.D. Ohio
                                                          Pharma L.P., et al.                           1:18-op-45575
1082.   Municipality            MDL No. 2804              City of Yukon v. Purdue Pharma L.P., et al.   N.D. Ohio
                                                                                                        1:19-op-45716
1083.   Municipality            MDL No. 2804              Claiborne County, Miss v. Purdue Pharma       S.D. Miss.
                                                          L.P., et al.                                  5:17-cv-00150*
1084.   Municipality            MDL No. 2804              Claiborne County, Tennessee v.                E.D. Tenn.
                                                          AmerisourceBergen Drug Corp., et al.          3:19-cv-00231*
1085.   Municipality            MDL No. 2804              Claiborne Parish v. AmerisourceBergen         M.D. La.
                                                          Drug Corp., et al.                            3:18-cv-00872*
1086.   Municipality            MDL No. 2804              Clallam County v. Purdue Pharma L.P., et      N.D. Ohio
                                                          al.                                           1:18-op-45612
1087.   Municipality            MDL No. 2804              Clark County v. Purdue Pharma L.P., et al.    N.D. Ohio
                                                                                                        1:18-op-45410
1088.   Municipality            MDL No. 2804              Clark County v. Purdue Pharma L.P., et al.    N.D. Ohio
                                                                                                        1:17-op-45150
1089.   Municipality            MDL No. 2804              Clarke County, Mississippi v. Purdue          N.D. Ohio
                                                          Pharma L.P., et al.                           1:18-op-45278
1090.   Municipality            MDL No. 2804              Clay County, Alabama v. Cardinal Health,      N.D. Ohio
                                                          Inc., et al.                                  1:18-op-45248
1091.   Municipality            MDL No. 2804              Clay County, Florida v. Purdue Pharma L.P.,   N.D. Ohio
                                                          et al.                                        1:19-op-45591
1092.   Municipality            MDL No. 2804              Clay County, Georgia v. Purdue Pharma         N.D. Ohio
                                                          L.P., et al.                                  1:19-op-45194
1093.   Municipality            MDL No. 2804              Clayton County, Georgia v. Purdue Pharma      N.D. Ohio
                                                          L.P., et al.                                  1:18-op-46298
1094.   Municipality            MDL No. 2804              Cleburne County, Alabama v. Purdue            N.D. Ohio
                                                          Pharma L.P., et al.                           1:18-op-45566




                                                                  78
                       19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44              Exhibit C
                                                             Pg 80 of 187


                                                                                                                          Court /
                Type                 Jurisdiction                         Case Name                                     Case Number
1095.   Municipality            MDL No. 2804              Clermont County Board of County              S.D. Ohio
                                                          Commissioners v. AmerisourceBergen Drug      2:17-cv-00662*
                                                          Corp., et al.
1096.   Third Party Payor       MDL No. 2804              Cleveland Bakers and Teamsters Health and    N.D. Ohio
                                                          Welfare Fund and Pipe Fitters Local Union    1:18-op-45432
                                                          No. 120 Insurance Fund v. Purdue Pharma
                                                          L.P., et al.
1097.   Municipality            MDL No. 2804              Cleveland County v. Purdue Pharma L.P., et   W.D.N.C.
                                                          al.                                          1:18-cv-00061*
1098.   Third Party Payor       MDL No. 2804              Cleveland Teachers Union, Local 279 v.       N.D. Ohio
                                                          Purdue Pharma L.P., et al.                   1:18-op-45135
1099.   Hospital                MDL No. 2804              CLHG-Acadian, LLC d/b/a Acadian              W.D. La.
                                                          Medical Center, Eunice; Allegiance Health    5:19-cv-00756*
                                                          Center of Monroe; Allegiance Health Center
                                                          of Ruston; CLHG-Avoyelles, LLC d/b/a
                                                          Avoyelles Hospital, Marksville; Bienville
                                                          Medical Center, Arcadia; CLHG-Leesville
                                                          d/b/a Byrd Regional Hospital, Leesville;
                                                          CLHG-Ville Platte, LLC d/b/a Mercy
                                                          Regional Medical Center, Ville Platte;
                                                          CLHG-Minden, LLC d/b/a Minden Medical
                                                          Center, Minden; CLHG-Oakdale, LLC d/b/a
                                                          Oakdale Community Hospital, Oakdale;
                                                          Sabine Medical Center, Many; CLHG-Winn,
                                                          LLC d/b/a Winn Parish Medical Center,
                                                          Winnfield; CLHG-DeQuincy d/b/a
                                                          DeQuincy Memorial Hospital, DeQuincy v.
                                                          Purdue Pharma L.P., et al.
1100.   Municipality            MDL No. 2804              Clinch County Hospital Authority v.          N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al.         1:18-op-45453
1101.   Municipality            MDL No. 2804              Clinch County, Georgia v. Purdue Pharma      N.D. Ohio
                                                          L.P., et al.                                 1:19-op-45197
1102.   Municipality            MDL No. 2804              Clinton County Board of Commissioners v.     N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al.         1:18-op-45060
1103.   Tribal                  MDL No. 2804              Cloverdale Rancheria of Pomo Indians v.      N.D. Ohio
                                                          Purdue Pharma L.P., et al.                   1:18-op-46241
1104.   Third Party Payor       MDL No. 2804              CMGH Minden LLC v. Purdue Pharma L.P.,       W.D. La.
                                                          et al.                                       5:19-cv-00750*

                                                                  79
                       19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44              Exhibit C
                                                             Pg 81 of 187


                                                                                                                           Court /
                Type                 Jurisdiction                        Case Name                                       Case Number
1105.   Municipality            MDL No. 2804              Cobb County v. Purdue Pharma L.P., et al.
                                                                                                       N.D. Ohio
                                                                                                       1:18-op-45817
1106.   Tribal                  MDL No. 2804              Coeur Dalene Tribe v. Purdue Pharma L.P.,    N.D. Ohio
                                                          et al.                                       1:19-op-45115
1107.   Municipality            MDL No. 2804              Coffee County, Alabama v.                    M.D. Ala.
                                                          AmerisourceBergen Drug Corp., et al.         1:18-cv-00069*
1108.   Municipality            MDL No. 2804              Cole County, Missouri v. Purdue Pharma       N.D. Ohio
                                                          L.P., et al.                                 1:18-op-46189
1109.   Municipality            MDL No. 2804              Columbia County v. Purdue Pharma L.P., et    N.D. Ohio
                                                          al.                                          1:17-op-45068
1110.   Municipality            MDL No. 2804              Columbia County, Georgia v.                  N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al.         1:18-op-45607
1111.   Municipality            MDL No. 2804              Columbiana County Board of County            S.D. Ohio
                                                          Commissioners v. AmerisourceBergen Drug      2:17-cv-00883*
                                                          Corp., et al.
1112.   Municipality            MDL No. 2804              Columbus County v. AmerisourceBergen         E.D.N.C.
                                                          Drug Corp., et al.                           7:18-cv-00113*
1113.   Municipality            MDL No. 2804              Columbus Georgia v. AmerisourceBergen        M.D. Ga.
                                                          Drug Corp., et al.                           4:18-cv-00079*
1114.   Municipality            MDL No. 2804              Commissioners of St. Mary's County,          D. Md.
                                                          Maryland v. AmerisourceBergen Drug           8:18-cv-03597*
                                                          Corp., et al.
1115.   Third Party Payor       MDL No. 2804              Community Based Care of Brevard, Inc.        N.D. Ohio
                                                          d/b/a Brevard Family Partnership v.          1:18-op-46240
                                                          McKesson Corporation
1116.   Third Party Payor       MDL No. 2804              Community Partership for Children, Inc. v.   N.D. Ohio
                                                          McKesson Corp., et al.                       1:18-op-46005
1117.   Municipality            MDL No. 2804              Concordia Parish v. AmerisourceBergen        M.D. La.
                                                          Drug Corp., et al.                           3:18-cv-00914 *
1118.   Municipality            MDL No. 2804              Conecuh County, Alabama v.                   S.D. Ala.
                                                          AmerisourceBergen Drug Corp., et al.         1:18-cv-00309*
1119.   Municipality            MDL No. 2804              Conejos County, Las Animas County,           N.D. Ohio
                                                          Chaffee County, Otero County, Alamosa        1:18-op-45740
                                                          County, The City of Alamosa v. Purdue
                                                          Pharma L.P., et al.




                                                                  80
                       19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44                 Exhibit C
                                                             Pg 82 of 187


                                                                                                                             Court /
                 Type                Jurisdiction                          Case Name                                       Case Number
1120.   Tribal                  MDL No. 2804              Confederated Salish and Kootenai Tribes of      N.D. Ohio
                                                          the Flathead Reservation; Fort Belknap          1:19-op-45364
                                                          Indian Community of the Fort Belknap
                                                          Indian Reservation of Montana v. Purdue
                                                          Pharma L.P., et al.
1121.   Tribal                  MDL No. 2804              Confederated Tribe of Warm Springs v.           D. Or.
                                                          Purdue Pharma L.P., et al.                      3:19-cv-00125*
1122.   Tribal                  MDL No. 2804              Confederated Tribes and Bands of the            N.D. Ohio
                                                          Yakama Nation v. Purdue Pharma L.P., et al.     1:18-op-46202
1123.   Tribal                  MDL No. 2804              Confederated Tribes of the Colville             N.D. Ohio
                                                          Reservation v. Purdue Pharma L.P., et al.       1:19-op-45312
1124.   Tribal                  MDL No. 2804              Confederated Tribes of the Grand Ronde          N.D. Ohio
                                                          Community of Oregon v. Purdue Pharma            1:19-op-45097
                                                          L.P., et al.
1125.   Tribal                  MDL No. 2804              Confederated Tribes of the Umatilla Indian      N.D. Ohio
                                                          Reservation v. Purdue Pharma L.P., et al.       1:18-op-45541
1126.   Tribal                  MDL No. 2804              Consolidated Tribal Health Project, Inc. v.     N.D. Ohio
                                                          McKesson Corporation, et al.                    1:18-op-45919
1127.   Municipality            MDL No. 2804              Cook County, Georgia v.                         N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al.            1:18-op-45284
1128.   Municipality            MDL No. 2804              Coos County, Oregon v. Purdue Pharma            N.D. Ohio
                                                          L.P., et al.                                    1:18-op-46300
1129.   NAS                     MDL No. 2804              Corey Means, individually and as next           N.D. Ohio
                                                          friend and guardian of Baby E.D.J., on          1:19-op-45470
                                                          behalf of themselves and all others similarly
                                                          situated v. Purdue Pharma L.P., et al.
1130.   Municipality            MDL No. 2804              Coshocton County Board of County                S.D. Ohio
                                                          Commissioners v. AmerisourceBergen Drug         2:17-cv-01105*
                                                          Corp., et al.
1131.   Municipality            MDL No. 2804              County Commission of Clay County v.             N.D. Ohio
                                                          Purdue Pharma L.P., et al.                      1:18-op-45670
1132.   Municipality            MDL No. 2804              County Commissioners of Calvert County,         N.D. Ohio
                                                          Maryland v. Purdue Pharma L.P., et al.          1:19-op-45609
1133.   Municipality            MDL No. 2804              County Commissioners of Charles County,         N.D. Ohio
                                                          Maryland v. Purdue Pharma L.P., et al.          1:19-op-45094
1134.   Municipality            MDL No. 2804              County of Alachua v. Purdue Pharma L.P.,        N.D. Ohio
                                                          et al.                                          1:18-op-45685


                                                                   81
                       19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44                Exhibit C
                                                             Pg 83 of 187


                                                                                                                            Court /
                Type                 Jurisdiction                          Case Name                                      Case Number
1135.   Municipality            MDL No. 2804              County of Alcona, Michigan v. Purdue           N.D. Ohio
                                                          Pharma L.P., et al.                            1:18-op-45340
1136.   Municipality            MDL No. 2804              County of Alger, Michigan v. Purdue            N.D. Ohio
                                                          Pharma L.P., et al.                            1:18op-45360
1137.   Municipality            MDL No. 2804              County of Alpena, Michigan v. Purdue           N.D. Ohio
                                                          Pharma L.P., et al.                            1:18-op-45871
1138.   Municipality            MDL No. 2804              County of Amador, a political subdivision of   E.D. Cal.
                                                          the State of California, The People of the     2:18-cv-02299*
                                                          State of California, acting by and through
                                                          the County of Amador v. Purdue Pharma
                                                          L.P., et al.
1139.   Municipality            MDL No. 2804              County of Angelina v. Purdue Pharma L.P.,      S.D. Texas
                                                          et al.                                         4:18-cv-04707*
1140.   Municipality            MDL No. 2804              County of Anoka, MN                            D. Minn.
                                                                                                         0:18-cv-00062*
1141.   Municipality            MDL No. 2804              County of Antrim, Michigan v. Purdue           N.D. Ohio
                                                          Pharma L.P., et al.                            1:18-op-45354
1142.   Municipality            MDL No. 2804              County of Arenac, Michigan v. Purdue           N.D. Ohio
                                                          Pharma L.P., et al.                            1:18-op-45341
1143.   Municipality            MDL No. 2804              County of Ashtabula v. Purdue Pharma L.P.,     N.D.Ohio
                                                          et al.                                         1:18-op-45050
1144.   Municipality            MDL No. 2804              County of Baraga, Michigan v. Purdue           N.D. Ohio
                                                          Pharma L.P., et al.                            1:18-op-45361
1145.   Municipality            MDL No. 2804              County of Bay, Michigan v. Purdue Pharma       N.D. Ohio
                                                          L.P., et al.                                   1:19-op-45228
1146.   Municipality            MDL No. 2804              County of Benzie, Michigan v. Purdue           N.D. Ohio
                                                          Pharma L.P., et al.                            1:18-op-45356
1147.   Municipality            MDL No. 2804              County of Berkeley, South Carolina v.          N.D. Ohio
                                                          Purdue Pharma L.P., et al.                     1:19-op-45436
1148.   Municipality            MDL No. 2804              County of Berrien, Michigan v. Purdue          N.D. Ohio
                                                          Pharma L.P., et al.                            1:18-op-45887
1149.   Municipality            MDL No. 2804              County of Blanco v. Purdue Pharma L.P., et     N.D. Ohio
                                                          al.                                            1:19-op-45237
1150.   Municipality            MDL No. 2804              County of Bowie v. Purdue Pharma L.P. et       N.D. Ohio
                                                          al.                                            1:17-op-45159
1151.   Municipality            MDL No. 2804              County of Branch v. Purdue Pharma L.P., et     N.D. Ohio
                                                          al.                                            1:18-op-46096


                                                                  82
                       19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44                 Exhibit C
                                                             Pg 84 of 187


                                                                                                                             Court /
                Type                 Jurisdiction                          Case Name                                       Case Number
1152.   Municipality            MDL No. 2804              County of Brevard, Florida v. Purdue            N.D. Ohio
                                                          Pharma L.P., et al.                             1:19-op-45064
1153.   Municipality            MDL No. 2804              County of Butte, a political subdivision of     E.D. Cal.
                                                          the State of California; the People of the      2:18-cv-01151*
                                                          State of California, acting by and through
                                                          the County of Butte v. AmerisourceBergen
                                                          Drug Corp., et al.
1154.   Municipality            MDL No. 2804              County of Calaveras, a political subdivision    E.D. Cal.
                                                          of the State of California; the People of the   1:18-at-00339*
                                                          State of California, acting by and through
                                                          the County of Calaveras v.
                                                          AmerisourceBergen Drug Corp., et al.
1155.   Municipality            MDL No. 2804              County of Camp v. Purdue Pharma L.P., et        N.D. Ohio
                                                          al.                                             1:18-op-45301*
1156.   Municipality            MDL No. 2804              County of Carbon v. Purdue Pharma L.P., et      N.D. Ohio
                                                          al.                                             1:19-op-45337
1157.   Municipality            MDL No. 2804              County of Cascade v. Purdue Pharma L.P.,        N.D. Ohio
                                                          et al.                                          1:18-op-45033
1158.   Municipality            MDL No. 2804              County of Cass, Michigan v. Purdue Pharma       N.D. Ohio
                                                          L.P., et al.                                    1:18-op-45868
1159.   Municipality            MDL No. 2804              County of Charlevoix, Michigan v. Purdue        N.D. Ohio
                                                          Pharma L.P., et al.                             1:18-op-45897
1160.   Municipality            MDL No. 2804              County of Cheboygan v. Purdue Pharma            N.D. Ohio
                                                          L.P., et al.                                    1:19-op-45636
1161.   Municipality            MDL No. 2804              County of Cherokee v. Purdue Pharma L.P.        N.D. Ohio
                                                          et al.                                          1:17-op-45155
1162.   Municipality            MDL No. 2804              County of Childress v. Purdue Pharma L.P.,      N.D. Ohio
                                                          et al.                                          1:18-op-45229
1163.   Municipality            MDL No. 2804              County of Chippewa v. Purdue Pharma L.P.,       N.D. Ohio
                                                          et al.                                          1:18-op-45066
1164.   Municipality            MDL No. 2804              County of Clackamas, County of Lane and         D. Or.
                                                          County of Washington v. Purdue Pharma           3:18-cv-00520*
                                                          L.P., et al.
1165.   Municipality            MDL No. 2804              County of Clay v. Purdue Pharma L.P., et al.    N.D. Ohio
                                                                                                          1:18-op-45169
1166.   Municipality            MDL No. 2804              County of Clinton, Michigan v. Purdue           N.D. Ohio
                                                          Pharma L.P., et al.                             1:18-op-45888


                                                                   83
                       19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44                 Exhibit C
                                                             Pg 85 of 187


                                                                                                                             Court /
                Type                 Jurisdiction                          Case Name                                       Case Number
1167.   Municipality            MDL No. 2804              County of Cochise v. Purdue Pharma L.P., et     N.D. Ohio
                                                          al.                                             1:18-op-45855
1168.   Municipality            MDL No. 2804              County of Contra Costa, a political             N.D. Cal.
                                                          subdivision of the State of California; the     3:18-cv-02705*
                                                          People of the State of California, acting by
                                                          and through the County of Contra Costa v.
                                                          AmerisourceBergen Drug Corp., et al.
1169.   Municipality            MDL No. 2804              County of Crawford, Michigan v. Purdue          N.D. Ohio
                                                          Pharma L.P., et al.                             1:18-op-45105
1170.   Municipality            MDL No. 2804              County of Curry v. Purdue Pharma L.P., et       N.D. Ohio
                                                          al.                                             1:19-op-45512
1171.   Municipality            MDL No. 2804              County of DeKalb v. Purdue Pharma L.P., et      N.D. Ohio
                                                          al.                                             1:18-op-45503
1172.   Municipality            MDL No. 2804              County of Del Norte, a political subdivision    N.D. Ohio
                                                          of the State of California; the People of the   1:18-op-45655
                                                          State of California, acting by and through
                                                          the County of Del Norte v.
                                                          AmerisourceBergen Drug Corp., et al.
1173.   Municipality            MDL No. 2804              County of Delta v. Purdue Pharma L.P., et       N.D. Ohio
                                                          al.                                             1:18-op-45067
1174.   Municipality            MDL No. 2804              County of Dickinson, Michigan v. Purdue         N.D. Ohio
                                                          Pharma L.P., et al.                             1:18-op-45342
1175.   Municipality            MDL No. 2804              County of Douglas, State of Nebraska v.         N.D. Ohio
                                                          Purdue Pharma L.P., et al.                      1:19-op-45068
1176.   Municipality            MDL No. 2804              County of Eaton v. Purdue Pharma L.P., et       N.D. Ohio
                                                          al.                                             1:18-op-45971
1177.   Municipality            MDL No. 2804              County of El Dorado, a political subdivision    N.D. Ohio
                                                          of the State of California; the People of the   1:18-op-45629
                                                          State of California, acting by and through
                                                          the County of El Dorado v.
                                                          AmerisourceBergen Drug Corp., et al.
1178.   Municipality            MDL No. 2804              County of Fannin v. Rite Aid of Georgia,        N.D. Ohio
                                                          Inc., et al.                                    1:19-op-45269
1179.   Municipality            MDL No. 2804              County of Franklin v. Purdue Pharma L.P.,       N.D. Ohio
                                                          et al.                                          1:18-op-45302




                                                                   84
                       19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44                 Exhibit C
                                                             Pg 86 of 187


                                                                                                                             Court /
                Type                 Jurisdiction                          Case Name                                       Case Number
1180.   Municipality            MDL No. 2804              County of Fresno, a political subdivision of    N.D. Ohio
                                                          the State of California; the People of the      1:18-op-45644
                                                          State of California, acting by and through
                                                          the County of Fresno v. AmerisourceBergen
                                                          Drug Corp., et al.
1181.   Municipality            MDL No. 2804              County of Galveston v. Purdue Pharma L.P.,      N.D. Ohio
                                                          et al.                                          1:18-op-45358
1182.   Municipality            MDL No. 2804              County of Glenn, a political subdivision of     E.D. Cal.
                                                          the State of California; the People of the      2:18-cv-01139*
                                                          State of California, acting by and through
                                                          the County of Glenn v. AmerisourceBergen
                                                          Drug Corp., et al.
1183.   Municipality            MDL No. 2804              County of Grand Traverse v. Purdue Pharma       N.D. Ohio
                                                          L.P., et al.                                    1:18-op-45056
1184.   Municipality            MDL No. 2804              County of Gratiot, Michigan v. Purdue           N.D. Ohio
                                                          Pharma L.P., et al.                             1:18-op-45339
1185.   Municipality            MDL No. 2804              County of Grenada v. Purdue Pharma L.P.,        N.D. Ohio
                                                          et al.                                          1:18-op-46279
1186.   Municipality            MDL No. 2804              County of Hardin v. Purdue Pharma L.P., et      S.D. Texas
                                                          al.                                             4:19-cv-00114*
1187.   Municipality            MDL No. 2804              County of Harrison v. Purdue Pharma L.P. et     N.D. Ohio
                                                          al.                                             1:17-op-45087
1188.   Municipality            MDL No. 2804              County of Harvey v. Purdue Pharma L.P., et      N.D. Ohio
                                                          al.                                             1:18-op-45848
1189.   Municipality            MDL No. 2804              County of Henderson, Texas v. Purdue            N.D. Ohio
                                                          Pharma L.P., et al.                             1:19-op-45684
1190.   Municipality            MDL No. 2804              County of Hillsdale, Michigan v. Purdue         N.D. Ohio
                                                          Pharma L.P., et al.                             1:18-op-45355
1191.   Municipality            MDL No. 2804              County of Houghton, Michigan v. Purdue          N.D. Ohio
                                                          Pharma L.P., et al.                             1:18-op-45866
1192.   Municipality            MDL No. 2804              County of Hudson, NJ v. Purdue Pharma           N.D. Ohio
                                                          L.P., et al.                                    1:18-op-45937
1193.   Municipality            MDL No. 2804              County of Imperial, a political subdivision     N.D. Ohio
                                                          of the State of California; the People of the   1:18-op-45631
                                                          State of California, acting by and through
                                                          the County of Imperial v.
                                                          AmerisourceBergen Drug Corp., et al.


                                                                   85
                       19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44                   Exhibit C
                                                             Pg 87 of 187


                                                                                                                               Court /
                Type                 Jurisdiction                          Case Name                                         Case Number
1194.   Municipality            MDL No. 2804              County of Ingham, Michigan v. Purdue              N.D. Ohio
                                                          Pharma L.P. et al.                                1:18-op-46178
1195.   Municipality            MDL No. 2804              County of Inyo, a political subdivision of the    E.D. Cal.
                                                          State of California; the People of the State of   1:18-at-00340*
                                                          California, acting by and through the County
                                                          of Inyo v. AmerisourceBergen Drug Corp.,
                                                          et al.
1196.   Municipality            MDL No. 2804              County of Ionia, Michigan v. Purdue Pharma        N.D. Ohio
                                                          L.P., et al.                                      1:19-op-45261
1197.   Municipality            MDL No. 2804              County of Iosco, Michigan v. Purdue               N.D. Ohio
                                                          Pharma L.P., et al.                               1:18-op-45343
1198.   Municipality            MDL No. 2804              County of Iron, Michigan v. Purdue Pharma         N.D. Ohio
                                                          L.P. et al.                                       1:18-op-46888
1199.   Municipality            MDL No. 2804              County of Isabella, Michigan v. Purdue            N.D. Ohio
                                                          Pharma L.P., et al.                               1:18-op-45349
1200.   Municipality            MDL No. 2804              County of Jasper v. Purdue Pharma L.P., et        N.D. Ohio
                                                          al.                                               1:19-op-45238
1201.   Municipality            MDL No. 2804              County of Jefferson v. Purdue Pharma L.P.,        N.D. Ohio
                                                          et al.                                            1:18-op-45365
1202.   Municipality            MDL No. 2804              County of Jefferson, New York v. Purdue           N.D. Ohio
                                                          Pharma L.P., et al.                               1:19-op-45437
1203.   Municipality            MDL No. 2804              County of Jones v. Purdue Pharma L.P., et         N.D. Texas
                                                          al.                                               1:18-cv-00003*
1204.   Municipality            MDL No. 2804              County of Kent, Michigan v. Purdue Pharma         N.D. Ohio
                                                          L.P. et al.                                       1:19-op-45000
1205.   Municipality            MDL No. 2804              County of Kinney v. Purdue Pharma L.P., et        W.D. Texas
                                                          al.                                               2:18-cv-00011*
1206.   Municipality            MDL No. 2804              County of Knox, State of Nebraska v.              N.D. Ohio
                                                          McKesson Corporation, et al.                      1:18-op-45555
1207.   Municipality            MDL No. 2804              County of La Salle v. Purdue Pharma L.P.,         S.D. Texas
                                                          et al.                                            5:18-cv-00021*
1208.   Municipality            MDL No. 2804              County of Lake, Michigan v. Purdue Pharma         N.D. Ohio
                                                          L.P., et al.                                      1:18-op-45366
1209.   Municipality            MDL No. 2804              County of Lamar v. Purdue Pharma L.P. et          N.D. Ohio
                                                          al.                                               1:17-op-45162




                                                                   86
                       19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44                 Exhibit C
                                                             Pg 88 of 187


                                                                                                                             Court /
                Type                 Jurisdiction                          Case Name                                       Case Number
1210.   Municipality            MDL No. 2804              County of Lassen, a political subdivision of    E.D. Cal.
                                                          the State of California; the People of the      2:18-at-00660*
                                                          State of California, acting by and through
                                                          the County of Lassen v. AmerisourceBergen
                                                          Drug Corp., et al.
1211.   Municipality            MDL No. 2804              County of Leelanau, Michigan v. Purdue          N.D. Ohio
                                                          Pharma L.P., et al.                             1:18-op-45111
1212.   Municipality            MDL No. 2804              County of Lenawee, Michigan v. Purdue           N.D. Ohio
                                                          Pharma L.P., et al.                             1:18-op-45351
1213.   Municipality            MDL No. 2804              County of Leon v. Purdue Pharma L.P. et al.     W.D. Texas
                                                                                                          6:17-cv-00318*
1214.   Municipality            MDL No. 2804              County of Leon v. Purdue Pharma L.P., et        N.D. Ohio
                                                          al.                                             1:19-op-45240
1215.   Municipality            MDL No. 2804              County of Lorain v. Purdue Pharma L.P., et      N.D. Ohio
                                                          al.                                             1:18-op-45078
1216.   Municipality            MDL No. 2804              County of Luce, Michigan v. Purdue Pharma       N.D. Ohio
                                                          L.P., et al.                                    1:18-op-45362
1217.   Municipality            MDL No. 2804              County of Lycoming, Pennsylvania v.             N.D. Ohio
                                                          Purdue Pharma L.P., et al.                      1:19-op-45655
1218.   Municipality            MDL No. 2804              County of Macomb v. Purdue Pharma L.P.,         N.D. Ohio
                                                          et al.                                          1:18-op-45085
1219.   Municipality            MDL No. 2804              County of Madera, a political subdivision of    E.D. Cal.
                                                          the State of California; the People of the      1:18-at-00343*
                                                          State of California, acting by and through
                                                          the County of Madera v.
                                                          AmerisourceBergen Drug Corp., et al.
1220.   Municipality            MDL No. 2804              County of Manistee, Michigan v. Purdue          N.D. Ohio
                                                          Pharma L.P., et al.                             1:18-op-45113
1221.   Municipality            MDL No. 2804              County of Maricopa v. Purdue Pharma L.P.,       N.D. Ohio
                                                          et al.                                          1:19-op-45020
1222.   Municipality            MDL No. 2804              County of Marin v. Purdue Pharma L.P., et       N.D. Ohio
                                                          al.                                             1:18-op-45657
1223.   Municipality            MDL No. 2804              County of Mariposa, a political subdivision     E.D. Cal.
                                                          of the State of California; the People of the   1:18-cv-00626*
                                                          State of California, acting by and through
                                                          the County of Mariposa v.
                                                          AmerisourceBergen Drug Corp., et al.


                                                                   87
                       19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44                Exhibit C
                                                             Pg 89 of 187


                                                                                                                            Court /
                Type                 Jurisdiction                          Case Name                                      Case Number
1224.   Municipality            MDL No. 2804              County of Marquette, Michigan v. Purdue        W.D. Mich.
                                                          Pharma L.P., et al.                            2:18-cv-00001*
1225.   Municipality            MDL No. 2804              County of Mason, Michigan v. Purdue            N.D. Ohio
                                                          Pharma L.P., et al.                            1:18-op-45112
1226.   Municipality            MDL No. 2804              County of McCracken County, Kentucky v.        N.D. Ohio
                                                          Purdue Pharma L.P., et al.                     1:18-op-45611
1227.   Municipality            MDL No. 2804              County of McLennan v. Purdue Pharma L.P.       N.D. Ohio
                                                          et al.                                         1:17-op-45075
1228.   Municipality            MDL No. 2804              County of Mendocino, a political               N.D. Cal.
                                                          subdivision of the State of California; the    1:18-cv-02712*
                                                          People of the State of California, acting by
                                                          and through the County of Mendocino v.
                                                          AmerisourceBergen Drug Corp., et al.
1229.   Municipality            MDL No. 2804              County of Merced, a political subdivision of   E.D. Cal.
                                                          the State of California; the People of the     1:18-at-00338*
                                                          State of California, acting by and through
                                                          the County of Merced v.
                                                          AmerisourceBergen Drug Corp., et al.
1230.   Municipality            MDL No. 2804              County of Mitchell, Texas v. Purdue Pharma     N.D. Texas
                                                          L.P., et al.                                   1:17-cv-00197*
1231.   Municipality            MDL No. 2804              County of Modoc, a political subdivision of    E.D. Cal.
                                                          the State of California; the People of the     2:18-cv-01141*
                                                          State of California, acting by and through
                                                          the County of Modoc v. AmerisourceBergen
                                                          Drug Corp., et al.
1232.   Municipality            MDL No. 2804              County of Mohave v. Purdue Pharma L.P.,        N.D. Ohio
                                                          et al.                                         1:19-op-45117
1233.   Municipality            MDL No. 2804              County of Mono, a political subdivision of     E.D. Cal.
                                                          the State of California; the People of the     2:18-cv-01149*
                                                          State of California, acting by and through
                                                          the County of Mono v. AmerisourceBergen
                                                          Drug Corp., et al.
1234.   Municipality            MDL No. 2804              County of Monroe v. Purdue Pharma L.P., et     N.D. Ohio
                                                          al.                                            1:18-op-45158

1235.   Municipality            MDL No. 2804              County of Montcalm, Michigan v. Purdue         N.D. Ohio
                                                          Pharma L.P. et al.                             1:18-op-45865



                                                                  88
                       19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44                 Exhibit C
                                                             Pg 90 of 187


                                                                                                                              Court /
                Type                 Jurisdiction                          Case Name                                        Case Number
1236.   Municipality            MDL No. 2804              County of Monterey, a political subdivision     N.D. Cal.
                                                          of the State of California; the People of the   7:18-cv-02693*
                                                          State of California, acting by and through
                                                          the County of Monterey v.
                                                          AmerisourceBergen Drug Corp., et al.
1237.   Municipality            MDL No. 2804              County of Montgomery v. Purdue Pharma           S.D. Texas
                                                          L.P., et al.                                    4:17-cv-03756*
1238.   Municipality            MDL No. 2804              County of Montmorency, Michigan v.              N.D. Ohio
                                                          Purdue Pharma L.P., et al.                      1:18-op-45347
1239.   Municipality            MDL No. 2804              County of Mora v. Purdue Pharma L.P., et        N.D. Ohio
                                                          al.                                             1:17-op-45080
1240.   Municipality            MDL No. 2804              County of Morris v. Purdue Pharma L.P. et       N.D. Ohio
                                                          al.                                             1:17-op-45086
1241.   Municipality            MDL No. 2804              County of Multnomah v. Purdue Pharma            N.D. Ohio
                                                          L.P., et al.                                    1:18-op-45377
1242.   Municipality            MDL No. 2804              County of Napa, California v. Purdue            N.D. Ohio
                                                          Pharma L.P., et al.                             1:18-op-45750
1243.   Municipality            MDL No. 2804              County of Navajo v. Purdue Pharma L.P., et      N.D. Ohio
                                                          al.                                             1:19-op-45217
1244.   Municipality            MDL No. 2804              County of Nevada, a political subdivision of    E.D. Cal.
                                                          the State of California; the People of the      2:18-cv-01152 *
                                                          State of California, acting by and through
                                                          the County of Nevada v.
                                                          AmerisourceBergen Drug Corp., et al.
1245.   Municipality            MDL No. 2804              County of Newaygo, Michigan v. Purdue           N.D. Ohio
                                                          Pharma L.P., et al.                             1:18-op-46187
1246.   Municipality            MDL No. 2804              County of Newton v. Purdue Pharma L.P., et      S.D. Texas
                                                          al.                                             4:19-cv-00117*
1247.   Municipality            MDL No. 2804              County of Nolan, Texas v. Purdue Pharma         N.D. Ohio
                                                          L.P., et al.                                    1:18-op-45061
1248.   Municipality            MDL No. 2804              County of Northumberland, Pennsylvania v.       N.D. Ohio
                                                          Purdue Pharma L.P., et al.                      1:19-op-45555
1249.   Municipality            MDL No. 2804              County of Ocean, New Jersey v. Purdue           D.N.J.
                                                          Pharma L.P., et al.                             3:19-cv-17138*
1250.   Municipality            MDL No. 2804              County of Oceana, Michigan v. Purdue            N.D. Ohio
                                                          Pharma L.P., et al.                             1:18-op-45359




                                                                   89
                       19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44                 Exhibit C
                                                             Pg 91 of 187


                                                                                                                              Court /
                Type                 Jurisdiction                          Case Name                                        Case Number
1251.   Municipality            MDL No. 2804              County of Ogemaw, Michigan v. Purdue            N.D. Ohio
                                                          Pharma L.P., et al.                             1:18-op-45348
1252.   Municipality            MDL No. 2804              County of Ontonagon, Michigan v. Purdue         N.D. Ohio
                                                          Pharma L.P., et al.                             1:18-op-45893
1253.   Municipality            MDL No. 2804              County of Osceola, Michigan v. Purdue           N.D. Ohio
                                                          Pharma L.P., et al.                             1:18-op-45357
1254.   Municipality            MDL No. 2804              County of Otsego, Michigan v. Purdue            N.D. Ohio
                                                          Pharma L.P., et al.                             1:18-op-45345
1255.   Municipality            MDL No. 2804              County of Placer, a political subdivision of    E.D. Cal.
                                                          the State of California; the People of the      2:18-cv-01143*
                                                          State of California, acting by and through
                                                          the County of Placer v. AmerisourceBergen
                                                          Drug Corp., et al.
1256.   Municipality            MDL No. 2804              County of Plumas, a political subdivision of    E.D. Cal.
                                                          the State of California; the People of the      2:18-cv-01146 *
                                                          State of California, acting by and through
                                                          the County of Plumas v. AmerisourceBergen
                                                          Drug Corp., et al.
1257.   Municipality            MDL No. 2804              County of Polk, Texas v. Purdue Pharma          N.D. Ohio
                                                          L.P., et al.                                    1:18-op-45077
1258.   Municipality            MDL No. 2804              County of Presque Isle, Michigan v. Purdue      N.D. Ohio
                                                          Pharma L.P., et al.                             1:18-op-45894
1259.   Municipality            MDL No. 2804              County of Red River v. Purdue Pharma L.P.       N.D. Ohio
                                                          et al.                                          1:17-op-45160
1260.   Municipality            MDL No. 2804              County of Reno v. Purdue Pharma L.P., et        N.D. Ohio
                                                          al.                                             1:18-op-45718
1261.   Municipality            MDL No. 2804              County of Riverside, a political subdivision    N.D. Ohio
                                                          of the State of California, The People of the   1:18-op-45878
                                                          State of California, acting by and through
                                                          the County of Riverside v. Purdue Pharma
                                                          L.P., et al.
1262.   Municipality            MDL No. 2804              County of Rockland, New York v. Purdue          N.D. Ohio
                                                          Pharma L.P., et al.                             1:19-op-45662
1263.   Municipality            MDL No. 2804              County of Roscommon, Michigan v. Purdue         N.D. Ohio
                                                          Pharma L.P., et al.                             1:18-op-45102
1264.   Municipality            MDL No. 2804              County of Rusk v. Purdue Pharma L.P. et al.     N.D. Ohio
                                                                                                          1:17-op-45154


                                                                   90
                       19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44                 Exhibit C
                                                             Pg 92 of 187


                                                                                                                             Court /
                Type                 Jurisdiction                          Case Name                                       Case Number
1265.   Municipality            MDL No. 2804              County of Sacramento, a political               E.D. Cal.
                                                          subdivision of the State of California; the     2:18-cv-01135*
                                                          People of the State of California, acting by
                                                          and through the County of Sacramento v.
                                                          AmerisourceBergen Drug Corp., et al.
1266.   Municipality            MDL No. 2804              County of Saginaw v. Purdue Pharma L.P.,        N.D. Ohio
                                                          et al.                                          1:18-op-45082
1267.   Municipality            MDL No. 2804              County of San Bernardino, a political           N.D. Ohio
                                                          subdivision of the State of California, The     1:18-op-46032
                                                          People of the State of California, acting by
                                                          and through the County of San Bernardino v.
                                                          Purdue Pharma L.P., et al.
1268.   Municipality            MDL No. 2804              County of San Diego, a political subdivision    N.D. Ohio
                                                          of the State of California; the People of the   1:18-op-45613
                                                          State of California, acting by and through
                                                          the County of San Diego v.
                                                          AmerisourceBergen Drug Corp., et al.
1269.   Municipality            MDL No. 2804              County of San Joaquin, et. al. v. Purdue        N.D. Ohio
                                                          Pharma L.P., et al.                             1:17-op-45017
1270.   Municipality            MDL No. 2804              County of San Luis Obispo, California v.        N.D. Ohio
                                                          Purdue Pharma L.P., et al.                      1:18-op-46290
1271.   Municipality            MDL No. 2804              County of San Mateo v. Purdue Pharma            N.D. Ohio
                                                          L.P., et al.                                    1:19-op-45126
1272.   Municipality            MDL No. 2804              County of Sanilac, Michigan v. Purdue           N.D. Ohio
                                                          Pharma L.P., et al.                             1:18-op-45352
1273.   Municipality            MDL No. 2804              County of Santa Barbara; The People of the      N.D. Ohio
                                                          State of California v. Purdue Pharma L.P., et   1:19-op-45128
                                                          al.
1274.   Municipality            MDL No. 2804              County of Santa Cruz, California v. Purdue      N.D. Ohio
                                                          Pharma L.P., et al.                             1:18-op-45679
1275.   Municipality            MDL No. 2804              County of Shasta, a political subdivision of    E.D. Cal.
                                                          the State of California; the People of the      2:18-at-00672*
                                                          State of California, acting by and through
                                                          the County of Shasta v. AmerisourceBergen
                                                          Drug Corp., et al.
1276.   Municipality            MDL No. 2804              County of Shiawassee, Michigan v. Purdue        N.D. Ohio
                                                          Pharma L.P., et al.                             1:18-op-45350



                                                                   91
                       19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44                 Exhibit C
                                                             Pg 93 of 187


                                                                                                                             Court /
                Type                 Jurisdiction                          Case Name                                       Case Number
1277.   Municipality            MDL No. 2804              County of Siskiyou, a political subdivision     E.D. Cal.
                                                          of the State of California; the People of the   2:18-cv-01167*
                                                          State of California, acting by and through
                                                          the County of Siskiyou v.
                                                          AmerisourceBergen Drug Corp., et al.
1278.   Municipality            MDL No. 2804              County of Smith v. Purdue Pharma L.P., et       N.D. Ohio
                                                          al.                                             1:18-op-45081
1279.   Municipality            MDL No. 2804              County of Sonoma, California v. Purdue          N.D. Ohio
                                                          Pharma L.P., et al.                             1:18-op-45849
1280.   Municipality            MDL No. 2804              County of St. Clair, Michigan v. Purdue         N.D. Ohio
                                                          Pharma L.P., et al.                             1:18-op-45896
1281.   Municipality            MDL No. 2804              County of Summit, Ohio, et al. v. Purdue        N.D. Ohio
                                                          Pharma L.P., et al.                             1:18-op-45090
1282.   Municipality            MDL No. 2804              County of Sutter, a political subdivision of    E.D. Cal.
                                                          the State of California; the People of the      2:18-cv-01140*
                                                          State of California, acting by and through
                                                          the County of Sutter v. AmerisourceBergen
                                                          Drug Corp., et al.
1283.   Municipality            MDL No. 2804              County of Tarrant v. Purdue Pharma L.P., et     N.D. Ohio
                                                          al.                                             1:18-op-45274
1284.   Municipality            MDL No. 2804              County of Tehama, a political subdivision of    E.D. Cal.
                                                          the State of California; the People of the      2:18-cv-01167*
                                                          State of California, acting by and through
                                                          the County of Tehama v.
                                                          AmerisourceBergen Drug Corp., et al.
1285.   Municipality            MDL No. 2804              County of Throckmorton v. Purdue Pharma         N.D. Ohio
                                                          L.P., et al.                                    1:18-op-45141
1286.   Municipality            MDL No. 2804              County of Titus v. Purdue Pharma L.P. et al.    N.D. Ohio
                                                                                                          1:17-op-45161
1287.   Municipality            MDL No. 2804              County of Trinity, a political subdivision of   E.D. Cal.
                                                          the State of California; the People of the      2:18-cv-01147*
                                                          State of California, acting by and through
                                                          the County of Trinity v. AmerisourceBergen
                                                          Drug Corp., et al.
1288.   Municipality            MDL No. 2804              County of Trumbull v. Purdue Pharma L.P.,       N.D. Ohio
                                                          et al.                                          4:18-cv-00147*
1289.   Municipality            MDL No. 2804              County of Tulare, California v. Purdue          N.D. Ohio
                                                          Pharma L.P., et al.                             1:18-op-45997

                                                                   92
                       19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44                 Exhibit C
                                                             Pg 94 of 187


                                                                                                                              Court /
                Type                 Jurisdiction                          Case Name                                        Case Number
1290.   Municipality            MDL No. 2804              County of Tuolumne, a political subdivision     E.D. Cal.
                                                          of the State of California; the People of the   2:18-cv-01135*
                                                          State of California, acting by and through
                                                          the County of Tuolumne v.
                                                          AmerisourceBergen Drug Corp., et al.
1291.   Municipality            MDL No. 2804              County of Tuscola, Michigan v. Purdue           N.D. Ohio
                                                          Pharma et al.                                   1:18-op-45870
1292.   Municipality            MDL No. 2804              County of Upshur v. Purdue Pharma L.P. et       N.D. Ohio
                                                          al.                                             1:17-op-45085
1293.   Municipality            MDL No. 2804              County of Ventura v. Purdue Pharma L.P., et     N.D. Ohio
                                                          al.                                             1:19-op-45747
1294.   Municipality            MDL No. 2804              County of Volusia, Florida v.                   M.D. Fla.
                                                          AmerisourceBergen Drug Corp., et al.            6:18-cv-00944 *
1295.   Municipality            MDL No. 2804              County of Walker v. Abbott Laboratories,        S.D. Tex.
                                                          Inc., et al.                                    4:19-cv-01767*
1296.   Municipality            MDL No. 2804              County of Washtenaw, Michigan v. Purdue         N.D. Ohio
                                                          Pharma et al.                                   1:18-op-45886
1297.   Municipality            MDL No. 2804              County of Wayne & County of Oakland v.          N.D. Ohio
                                                          Purdue Pharma L.P., et al.                      1:17-op-45102
1298.   Municipality            MDL No. 2804              County of Webb v. Purdue Pharma L.P., et        N.D. Ohio
                                                          al.                                             1:18-op-45175
1299.   Municipality            MDL No. 2804              County of Wexford, Michigan v. Purdue           N.D. Ohio
                                                          Pharma L.P., et al.                             1:18-op-45364
1300.   Municipality            MDL No. 2804              County of Wichita, Texas v. Purdue Pharma       N.D. Ohio
                                                          L.P., et al.                                    1:18-op-45064
1301.   Municipality            MDL No. 2804              County of Wicomico, Maryland v. Purdue          N.D. Ohio
                                                          Pharma L.P., et al.                             1:19-op-45681
1302.   Municipality            MDL No. 2804              County of Wilcox, Georgia v. Purdue             N.D. Ohio
                                                          Pharma L.P., et al.                             1:18-op-45506
1303.   Municipality            MDL No. 2804              County of Yolo, a political subdivision of      E.D. Cal.
                                                          California, the People of the State of          2:19-cv-00813*
                                                          California, acting by and through the Yolo
                                                          County Counsel v. AmerisourceBergen
                                                          Drug Corp., et al.




                                                                   93
                       19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44                 Exhibit C
                                                             Pg 95 of 187


                                                                                                                              Court /
                Type                 Jurisdiction                          Case Name                                        Case Number
1304.   Municipality            MDL No. 2804              County of Yuba, a political subdivision of      E.D. Cal.
                                                          the State of California; the People of the      2:18-cv-01145 *
                                                          State of California, acting by and through
                                                          the County of Yuba v. AmerisourceBergen
                                                          Drug Corp., et al.
1305.   Municipality            MDL No. 2804              County of Yuma v. Purdue Pharma L.P., et        N.D. Ohio
                                                          al.                                             1:19-op-45575
1306.   NAS                     MDL No. 2804              Courtney Herring, individually and as next      N.D. Ohio
                                                          friend and guardian of Baby M.T. v. Purdue      1:19-op-45519
                                                          Pharma L.P., et al.
1307.   Tribal                  MDL No. 2804              Coushatta Tribe of Louisiana v. Purdue          N.D. Ohio
                                                          Pharma L.P., et al.                             1:19-op-45438
1308.   Municipality            MDL No. 2804              Covington County, Alabama v. Purdue             N.D. Ohio
                                                          Pharma L.P., et al.                             1:19-op-45751
1309.   Municipality            MDL No. 2804              Covington County, Mississippi v. Purdue         N.D. Ohio
                                                          Pharma L.P., et al.                             1:19-op-45417
1310.   Tribal                  MDL No. 2804              Cow Creek Band of Umpqua Tribe of               D. Or.
                                                          Indians v. Purdue Phama L.P., et al.            6:18-cv-00535 *
1311.   Tribal                  MDL No. 2804              Coyote Valley Band of Pomo Indians v.           N.D. Cal.
                                                          McKesson Corp., et al.                          3:18-cv-02533*
1312.   Municipality            MDL No. 2804              Craven County v. AmerisourceBergen Drug         E.D.N.C.
                                                          Corp., et al.                                   4:18-cv-00090*
1313.   Municipality            MDL No. 2804              Crawford County Board of County                 S.D. Ohio
                                                          Commissioners v. AmerisourceBergen Drug         2:17-cv-00975*
                                                          Corp., et al.
1314.   Municipality            MDL No. 2804              Crisp County, GA v. AmerisourceBergen           N.D. Ohio
                                                          Drug Corp., et al.                              1:18-op-45238
1315.   Municipality            MDL No. 2804              Crockett County, TN v. AmerisourceBergen        W.D. Tenn.
                                                          Drug Corp., et al.                              1:18-cv-01026*
1316.   Municipality            MDL No. 2804              Cullen Talton in his offocial capacity as the   N.D. Ohio
                                                          Sherriff of Houston County, Georgia v.          1:19-op-45308
                                                          Purdue Pharma L.P., et al.
1317.   Municipality            MDL No. 2804              Cullman County, Alabama v.                      N.D. Ala.
                                                          AmerisourceBergen Drug Corp., et al.            5:18-cv-00230*
1318.   Municipality            MDL No. 2804              Cumberland County v. AmerisourceBergen          E.D.N.C.
                                                          Drug Corp., et al.                              5:18-cv-00399*




                                                                   94
                       19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44                Exhibit C
                                                             Pg 96 of 187


                                                                                                                             Court /
                Type                 Jurisdiction                          Case Name                                       Case Number
1319.   Municipality            MDL No. 2804              Cumberland County, State of Maine v.           N.D. Ohio
                                                          Purdue Pharma L.P., et al.                     1:19-op-45259
1320.   Municipality            MDL No. 2804              Currituck County v. AmerisourceBergen          E.D.N.C.
                                                          Drug Corp., et al.                             2:18-cv-00052*
1321.   Third Party Payor       MDL No. 2804              CWA Local 1182 & 1183 Health & Welfare         E.D.N.Y.
                                                          Funds v. Purdue Pharma L.P., et al.            1:19-cv-04903*
1322.   Municipality            MDL No. 2804              Dakota County, Minnesota v. Purdue             N.D. Ohio
                                                          Pharma L.P., et al.                            1:18-op-46112
1323.   Municipality            MDL No. 2804              Dale County, Alabama v. Purdue Pharma          N.D. Ohio
                                                          L.P., et al.                                   1:18-op-45561
1324.   Municipality            MDL No. 2804              Dane County, Wisconsin v.                      N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al.           1:18-op-45802
1325.   Individual              MDL No. 2804              Daniel Wilson v. Purdue Pharma L.P., et al.    N.D. Ohio
                                                                                                         1:19-op-45026
1326.   Class Action            MDL No. 2804              Darcy C. Sherman, individually and on          D. Minn.
                                                          behalf of all others similarly situated v.     0:18-cv-03335*
                                                          Purdue Pharma L.P., et al.
1327.   Municipality            MDL No. 2804              Dare County v. AmerisourceBergen Drug          E.D.N.C.
                                                          Corp., et al.                                  4:18-cv-00091*
1328.   Municipality            MDL No. 2804              Darke County Board of County                   S.D. Ohio
                                                          Commissioners v. AmerisourceBergen Drug        2:17-cv-01064 *
                                                          Corp., et al.
1329.   NAS                     MDL No. 2804              Darren and Elena Flanagan, individually and    N.D. Ohio
                                                          as adoptive parents and next friends of Baby   1:18-op-45405
                                                          K.L.F., on behalf of themselves and all
                                                          others similarly situated v. Purdue Pharma
                                                          L.P., et al.
1330.   Municipality            MDL No. 2804              David J. Davis, in his offocial capacity as    N.D. Ohio
                                                          the Sherriff of Bibb County, Georgia v.        1:19-op-45360
                                                          Purdue Pharma L.P., et al.
1331.   Municipality            MDL No. 2804              Davidson County v. Purdue Pharma L.P., et      N.D. Ohio
                                                          al.                                            1:18-op-46330
1332.   Municipality            MDL No. 2804              Davie County v. AmerisourceBergen Drug         M.D.N.C.
                                                          Corp., et al.                                  1:18-cv-00874*
1333.   Municipality            MDL No. 2804              Davie County v. AmerisourceBergen Drug         E.D.N.C.
                                                          Corp., et al.                                  2:18-cv-00061*




                                                                  95
                       19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44                Exhibit C
                                                             Pg 97 of 187


                                                                                                                            Court /
                Type                 Jurisdiction                         Case Name                                       Case Number
1334.   Municipality            MDL No. 2804              Dawson County, Georgia v. Purdue Pharma        N.D. Ohio
                                                          L.P., et al.                                   1:19-op-45210
1335.   NAS                     MDL No. 2804              Deborah Dixon, as next friend and guardian     N.D. Ohio
                                                          of baby S.E.T. v. Purdue Pharma L.P., et al.   1:19-op-45511

1336.   Class Action            MDL No. 2804              Deborah Green-Kuchta, individually and on      D.S.D.
                                                          behalf of all others similarly situated v.     4:18-cv-04132*
                                                          Purdue Pharma L.P., et al.
1337.   Class Action            MDL No. 2804              Debra Dawsey, individually and on behalf of    W.D. Mich.
                                                          all others similarly situated v. Purdue        1:19-cv-00094*
                                                          Pharma L.P., et al.
1338.   Municipality            MDL No. 2804              Decatur County, Georgia v.                     N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al.           1:18-op-45334
1339.   Municipality            MDL No. 2804              Delaware County Board of County                S.D. Ohio
                                                          Commissioners v. AmerisourceBergen Drug        2:18-cv-00172*
                                                          Corp., et al.
1340.   Municipality            MDL No. 2804              Delaware County v. Purdue Pharma L.P., et      N.D. Ohio
                                                          al.                                            1:18-op-45963
1341.   Municipality            MDL No. 2804              Delaware County, Pennsylvania v. Purdue        N.D. Ohio
                                                          Pharma L.P., et al.                            1:19-op-45285
1342.   NAS                     MDL No. 2804              Deric Rees and Ceonda Rees, individually       N.D. Ohio
                                                          and as next friend and guardian of baby        1:18-op-45252
                                                          T.W.B. on behalf of themselves and all
                                                          others similarly situated v. McKesson Corp.
1343.   NAS                     MDL No. 2804              Desirae Warren, individually and as next       N.D. Ohio
                                                          friend and guardian of Baby A.W., on behalf    1:19-op-45486
                                                          of themselves and all others similarly
                                                          situated v. Purdue Pharma L.P., et al.
1344.   NAS                     MDL No. 2804              Desiree Carlson, individually and as next      N.D. Ohio
                                                          friend and guardian of Baby J.S., on behalf    1:19-op-45489
                                                          of themselves and all others similarly
                                                          situated v. Purdue Pharma L.P., et al.
1345.   Municipality            MDL No. 2804              DeSoto County, Mississippi v.                  N.D. Miss.
                                                          AmerisourceBergen Drug Corp., et al.           3:19-cv-00115*
1346.   Municipality            MDL No. 2804              Desoto Fire Protection District No. 8 v.       M.D. La.
                                                          AmerisourceBergen Drug Corp., et al.           3:18-cv-00972*
1347.   Municipality            MDL No. 2804              Detroit Wayne Mental Health Authority v.       N.D. Ohio
                                                          Purdue Pharma L.P., et al.                     1:18-op-46332

                                                                   96
                       19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44                 Exhibit C
                                                             Pg 98 of 187


                                                                                                                             Court /
                Type                 Jurisdiction                         Case Name                                        Case Number
1348.   Municipality            MDL No. 2804              Devils Lake v. Purdue Pharma L.P., et al.       N.D. Ohio
                                                                                                          1:19-op-45637
1349.   Municipality            MDL No. 2804              Dickenson County v. Purdue Pharma L.P., et      N.D. Ohio
                                                          al.                                             1:19-op-45252
1350.   Municipality            MDL No. 2804              Dixie County, Florida v. Purdue Pharma          N.D. Ohio
                                                          L.P., et al.                                    1:19-op-45604

1351.   Hospital                MDL No. 2804              Dodge County Hospital Authority d/b/a           S.D. Ga.
                                                          Dodge County Hospital v.                        3:18-cv-00048*
                                                          AmerisourceBergen Drug Corp., et al.
1352.   Municipality            MDL No. 2804              Dodge County v. Purdue Pharma L.P., et al.      N.D. Ohio
                                                                                                          1:17-op-45143
1353.   Municipality            MDL No. 2804              Dooly County, Georgia v.                        N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al.            1:18-op-45712
1354.   Municipality            MDL No. 2804              Door County v. Purdue Pharma L.P., et al.       N.D. Ohio
                                                                                                          1:17-op-45104
1355.   Class Action            MDL No. 2804              Dora Lawrence, individually and on behalf       S.D. Texas
                                                          of all others similarly situated v. Purdue      4:18-cv-02889*
                                                          Pharma L.P., et al.
1356.   Municipality            MDL No. 2804              Dorchester County, Maryland v. Purdue           N.D. Ohio
                                                          Pharma L.P., et al.                             1:19-op-45610
1357.   Municipality            MDL No. 2804              Dougherty County, Georgia v.                    N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al.            1:18-op-45491
1358.   Municipality            MDL No. 2804              Douglas Anderson, Sheriff of Avoyelles          N.D. Ohio
                                                          Parish v. Purdue Pharma L.P., et al.            1:17-op-45164
1359.   Municipality            MDL No. 2804              Douglas County v. Purdue Pharma L.P., et        E.D. Wi.
                                                          al.                                             2:17-cv-01545*
1360.   Municipality            MDL No. 2804              Douglas County, Missouri v. Purdue Pharma       N.D. Ohio
                                                          L.P., et al.                                    1:19-op-45386
1361.   Municipality            MDL No. 2804              Douglas County, MN v. Purdue Pharma L.P.        N.D. Ohio
                                                          et al                                           1:18-op-45428
1362.   Municipality            MDL No. 2804              Douglas Herbert III, duly executed Sheriff      W.D. LA
                                                          of Allen Parish v. Purdue Pharma L.P., et al.   2:18-cv-00055*
1363.   Municipality            MDL No. 2804              Doyle T. Wooten, in his Official Capacity as    N.D. Ohio
                                                          the Sheriff of Coffee County, Georgia v.        1:19-op-45145
                                                          Purdue Pharma L.P., et al.




                                                                   97
                       19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44                 Exhibit C
                                                             Pg 99 of 187


                                                                                                                             Court /
                   Type              Jurisdiction                         Case Name                                        Case Number
1364.   Hospital                MDL No. 2804              Drew Memorial Hospital Inc. v. Purdue           N.D. Ohio
                                                          Pharma L.P., et al.                             1:18-op-45144
1365.   Third Party Payor       MDL No. 2804              Drywall Tapers Insurance Fund v. Purdue         E.D.N.Y.
                                                          Pharma L.P., et al.                             1:19-cv-04952*
1366.   Municipality            MDL No. 2804              Dunn County v. Purdue Pharma L.P., et al.       N.D. Ohio
                                                                                                          1:19-op-45631
1367.   Municipality            MDL No. 2804              Dunn County v. Purdue Pharma L.P., et al.       N.D. Ohio
                                                                                                          1:17-op-45133
1368.   Municipality            MDL No. 2804              Duplin County v. AmerisourceBergen Drug         N.D. Ohio
                                                          Corp., et al.                                   1:19-op-45040
1369.   Municipality            MDL No. 2804              Durham County v. AmerisourceBergen              M.D.N.C.
                                                          Drug Corp., et al.                              1:19-cv-00491*
1370.   Municipality            MDL No. 2804              Dusty Gates, in his capacity as the Sheriff     N.D. Ohio
                                                          for Union Parish v. Purdue Pharma L.P., et      1:18-op-45927
                                                          al.
1371.   Municipality            MDL No. 2804              E. Neal Jump, in his Official Capacity as the   N.D. Ohio
                                                          Sheriff of Glynn County, Georgia v. Purdue      1:19-op-45155
                                                          Pharma L.P., et al.
1372.   Municipality            MDL No. 2804              Early County, Georgia v. Purdue Pharma          N.D. Ohio
                                                          L.P., et al.                                    1:19-op-45180
1373.   Tribal                  MDL No. 2804              Eastern Aleutian Tribes v. Purdue Pharma        D. Alaska
                                                          L.P., et al.                                    3:19-cv-00234*
1374.   Tribal                  MDL No. 2804              Eastern Band of Cherokee Indians v.             E.D.N.C.
                                                          AmerisourceBergen Drug Corp., et al.            1:18-cv-00004*
1375.   Tribal                  MDL No. 2804              Eastern Shoshone Tribe v. Purdue Pharma         N.D. Ohio
                                                          L.P., et al.                                    1:19-op-45412
1376.   Municipality            MDL No. 2804              Eau Claire County v. Purdue Pharma L.P., et     N.D. Ohio
                                                          al.                                             1:17-op-45112
1377.   Municipality            MDL No. 2804              Echols County, Georgia v. Purdue Pharma         N.D. Ohio
                                                          L.P., et al.                                    1:18-op-46204
1378.   Third Party Payor       MDL No. 2804              Edna House for Women, Inc.; Treatment           N.D. Ohio
                                                          Works Inc. d/b/a Absolute House; K.I.S.S.       1:18-op-46209
                                                          Foundation Inc. d/b/a Lia House; Lantern;
                                                          Primary Purpose Center Inc.; and John T.
                                                          Foundation d/b/a Jack Mulhall Center for
                                                          Sober Living v. Purdue Pharma L.P., et al.




                                                                   98
                       19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44                 Exhibit C
                                                            Pg 100 of 187


                                                                                                                              Court /
                Type                 Jurisdiction                           Case Name                                       Case Number
1379.   Municipality            MDL No. 2804              Edrick Soileau, Sherriff of Evangeline          W.D. LA
                                                          Parish v. Purdue Pharma L.P., et al.            6:18-cv-00125*
1380.   Class Action            MDL No. 2804              Edward Grace, individually and on behalf of     D. Mass.
                                                          all others similarly situated v. Purdue         1:18-cv-10857*
                                                          Pharma L.P., et al.
1381.   Municipality            MDL No. 2804              Effingham County, Georgia v. Purdue             N.D. Ohio
                                                          Pharma L.P., et al.                             1:19-op-45178
1382.   Hospital                MDL No. 2804              El Campo Memorial Hospital and West             S.D. Texas
                                                          Wharton County Hospital District v.             4:18-cv-00751*
                                                          McKesson Corporation, et al.
1383.   Municipality            MDL No. 2804              Elbert County, Georgia v.                       N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al.            1:18-op-45381
1384.   Class Action            MDL No. 2804              Eli Medina, individually and on behalf of all   D. Ida.
                                                          others similarly situated v. Purdue Pharma      1:18-cv-00369*
                                                          L.P., et al.
1385.   NAS                     MDL No. 2804              Elizabeth Kommer, individually and as next      N.D. Ohio
                                                          friend and guardian of Baby C.K. v. Purdue      1:19-op-45522
                                                          Pharma L.P., et al.
1386.   Tribal                  MDL No. 2804              Ely Shoshone Tribe of Nevada v. McKesson        N.D. Ohio
                                                          Corp., et al.                                   1:18-op-46003
1387.   Municipality            MDL No. 2804              Emanuel County, Georgia v. Purdue Pharma        N.D. Ohio
                                                          L.P., et al.                                    1:19-op-45209
1388.   Third Party Payor       MDL No. 2804              Employer-Teamsters Local Nos. 175 & 505         N.D. Ohio
                                                          Health & Welfare Fund; Employer-                1:18-op-45446
                                                          Teamsters Local Nos. 175 & 505 Retiree
                                                          Health & Welfare Fund; Ohio Conference of
                                                          Teamsters & Industry Health & Welfare
                                                          Fund; Teamsters Local No. 348 Health &
                                                          Welfare Fund; Teamsters Union Local No.
                                                          52 Health & Welfare Fund v. Purdue
                                                          Pharma L.P, et al.
1389.   Municipality            MDL No. 2804              Erie County Board of County                     S.D. Ohio
                                                          Commissioners v. AmerisourceBergen Drug         2:17-cv-00918 *
                                                          Corp., et al.
1390.   NAS                     MDL No. 2804              Erin Doyle, individually and as Mother and      N.D. Ohio
                                                          Custodian of Baby D.F., on behalf of            1:18-op-46327
                                                          themselves and all others similarly situated
                                                          v. Actavis LLC

                                                                   99
                       19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44                 Exhibit C
                                                            Pg 101 of 187


                                                                                                                              Court /
                Type                 Jurisdiction                           Case Name                                       Case Number
1391.   Municipality            MDL No. 2804              Escambia County, Florida v.                     N.D. Fla.
                                                          AmerisourceBergen Drug Corp., et al.            3:18-cv-01370 *
1392.   NAS                     MDL No. 2804              Esperenza Ellis, individually and as next       N.D. Ohio
                                                          friend and guardian of Baby S.O.D., on          1:19-op-45464
                                                          behalf of themselves and all others similarly
                                                          situated v. Purdue Pharma L.P., et al.
1393.   Municipality            MDL No. 2804              Essex County, New Jersey v. Purdue Pharma       N.D. Ohio
                                                          L.P., et al.                                    1:18-op-45989
1394.   Municipality            MDL No. 2804              Estill County Emergency Medical Services        E.D. Ky.
                                                          v. AmerisourceBergen Drug Corp., et al.         5:18-cv-00590 *
1395.   Municipality            MDL No. 2804              Evangeline Parish Police Jury v. Purdue         N.D. Ohio
                                                          Pharma L.P., et al.                             1:19-op-45450
1396.   Hospital                MDL No. 2804              Evans Memorial Hospital, Inc. v.                S.D. Ga.
                                                          AmerisourceBergen Drug Corp., et al.            6:18-cv-00070 *
1397.   Class Action            MDL No. 2804              F. Kirk Hopkins, individually and on behalf     D. Ariz.
                                                          of all others similarly situated v. Purdue      2:18-cv-02646*
                                                          Pharma L.P., et al.
1398.   Municipality            MDL No. 2804              Fairfax County Board Of Supervisors v.          N.D. Ohio
                                                          Purdue Pharma L.P., et al.                      1:19-op-45766
1399.   Municipality            MDL No. 2804              Fairfield County Board of County                S.D. Ohio
                                                          Commissioners v. AmerisourceBergen Drug         2:17-cv-01012 *
                                                          Corp., et al.
1400.   Municipality            MDL No. 2804              Fairview Township, Pennsylvania v. Purdue       N.D. Ohio
                                                          Pharma L.P., et al.                             1:19-op-45355
1401.   Hospital                MDL No. 2804              Family Practice Clinic of Booneville, Inc.      E.D. Ky.
                                                          and Family Health Care Clinic, PSC v.           6:18-cv-00087*
                                                          Purdue Pharma L.P., et al.
1402.   NAS                     MDL No. 2804              Farrah Williams, individually and as next       N.D. Ohio
                                                          friend and guardian of Baby A.W., on behalf     1:19-op-45485
                                                          of themselves and all others similarly
                                                          situated v. Purdue Pharma L.P., et al.
1403.   Municipality            MDL No. 2804              Fayette County, Alabama; City of Fayette,       N.D. Ohio
                                                          Alabama and Rodney Ingle, Sheriff of            1:18-op-45211
                                                          Fayette County, Alabama v. Purdue Pharma
                                                          L.P., et al.
1404.   Municipality            MDL No. 2804              Fayette County, Georgia v. Purdue Pharma        N.D. Ohio
                                                          L.P., et al.                                    1:19-op-45293


                                                                  100
                       19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44                 Exhibit C
                                                            Pg 102 of 187


                                                                                                                             Court /
                 Type                Jurisdiction                          Case Name                                       Case Number
1405.   Third Party Payor       MDL No. 2804              Feather River Tribal Health, Inc. v. Purdue     N.D. Ohio
                                                          Pharma L.P., et al.                             1:19-op-45334
1406.   Municipality            MDL No. 2804              Fentress County, TN v. AmerisourceBergen        M.D. Tenn.
                                                          Drug Corp., et al.                              2:18-cv-00028*
1407.   Municipality            MDL No. 2804              Fiscal Court of Allen County, on Behalf of      N.D. Ohio
                                                          Allen County v. AmerisourceBergen Drug          1:18-op-45008
                                                          Corp., et al.
1408.   Municipality            MDL No. 2804              Fiscal Court of Anderson County, on Behalf      E.D. Ky.
                                                          of Anderson County v. AmerisourceBergen         3:17-cv-00070*
                                                          Drug Corp., et al.
1409.   Municipality            MDL No. 2804              Fiscal Court of Bell County, on Behalf of       E.D. Ky.
                                                          Bell County v. AmerisourceBergen Drug           6:17-cv-00246*
                                                          Corp., et al.
1410.   Municipality            MDL No. 2804              Fiscal Court of Boone County, on Behalf of      E.D. Ky.
                                                          Boone County v. AmerisourceBergen Drug          2:17-cv-00157*
                                                          Corp., et al.
1411.   Municipality            MDL No. 2804              Fiscal Court of Boyd County, on Behalf of       E.D. Ky.
                                                          Boyd County v. AmerisourceBergen Drug           0:17-cv-00104*
                                                          Corp., et al.
1412.   Municipality            MDL No. 2804              Fiscal Court of Boyle County, on Behalf of      E.D. Ky.
                                                          Boyle County v. AmerisourceBergen Drug          5:17-cv-00367*
                                                          Corp., et al.
1413.   Municipality            MDL No. 2804              Fiscal Court of Bullitt County, on Behalf of    W.D. Ky.
                                                          Bullitt County v. AmerisourceBergen Drug        3:17-cv-00727*
                                                          Corp., et al.
1414.   Tribal                  MDL No. 2804              Flandreau Santee Sioux Tribe, Rosebud           D.S.D.
                                                          Sioux Tribe, and Sisseton-Wahpeton Oyate        4:18-cv-04003*
                                                          v. Purdue Pharma L.P., et al.
1415.   Class Action            MDL No. 2804              Flint Plumbing and Pipefitting Industry         N.D. Ohio
                                                          Health Care Fund, on behalf of itself and all   1:19-op-45430
                                                          others similarly situated v. Purdue Pharma
                                                          L.P., et al.
1416.   Municipality            MDL No. 2804              Florence County v. Purdue Pharma L.P., et       N.D. Ohio
                                                          al.                                             1:17-op-45125
1417.   Municipality            MDL No. 2804              Floyd County, Virginia v. Purdue Pharma         N.D. Ohio
                                                          L.P., et al.                                    1:19-op-45698
1418.   Tribal                  MDL No. 2804              Fond Du Lac Band of Lake Superior               N.D. Ohio
                                                          Chippewa v. Purdue Pharma L.P., et al.          1:18-op-46295

                                                                  101
                       19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44               Exhibit C
                                                            Pg 103 of 187


                                                                                                                            Court /
                Type                 Jurisdiction                         Case Name                                       Case Number
1419.   Municipality            MDL No. 2804              Fond du Lac County v. Purdue Pharma L.P.,     N.D. Ohio
                                                          et al.                                        1:17-op-45106
1420.   Tribal                  MDL No. 2804              Forest County Potawatomi Community v.         N.D. Ohio
                                                          Purdue Pharma L.P., et al.                    1:18-op-46342
1421.   Municipality            MDL No. 2804              Forest County v. Purdue Pharma L.P., et al.   N.D. Ohio
                                                                                                        1:17-op-45134
1422.   Municipality            MDL No. 2804              Forrest County, Miss. v. AmerisourceBergen    S.D. Miss.
                                                          Drug Corp., et al.                            2:18-cv-00009 *
1423.   Municipality            MDL No. 2804              Forsyth County, Georgia v. Purdue Pharma      N.D. Ohio
                                                          L.P., et al.                                  1:19-op-45420
1424.   Tribal                  MDL No. 2804              Four Winds Tribe Louisiana Cherokee v.        N.D. Ohio
                                                          Purdue Pharma L.P., et al.                    1:19-op-45625
1425.   Municipality            MDL No. 2804              Franklin County Board of County               N.D. Ohio
                                                          Commissioners v. AmerisourceBergen Drug       1:18-op-45162
                                                          Corp., et al.
1426.   Municipality            MDL No. 2804              Franklin County v. AmerisourceBergen          E.D.N.C.
                                                          Drug Corp., et al.                            5:18-cv-00500*
1427.   Municipality            MDL No. 2804              Franklin County v. Purdue Pharma L.P., et     N.D. Ohio
                                                          al.                                           1:18-op-45944
1428.   Municipality            MDL No. 2804              Franklin County, Mississippi v.               S.D. Miss.
                                                          AmerisourceBergen Drug Corp., et al.          5:19-cv-00053*
1429.   Municipality            MDL No. 2804              Franklin County, Virginia v. Purdue Pharma    N.D. Ohio
                                                          L.P., et al.                                  1:19-op-45701
1430.   Municipality            MDL No. 2804              Franklin Parish v. AmerisourceBergen Drug     M.D. La.
                                                          Corp., et al.                                 3:18-cv-00915
1431.   Municipality            MDL No. 2804              Gallia County Board of County                 N.D. Ohio
                                                          Commissioners v. AmerisourceBergen Drug       1:17-op-45043
                                                          Corp., et al.
1432.   Municipality            MDL No. 2804              Gary Gilley v. Purdue Pharma L.P., et al.     N.D. Ohio
                                                                                                        1:19-op-45007
1433.   Municipality            MDL No. 2804              Gary Landford, in his Official Capacity as    N.D. Ohio
                                                          the Sheriff of Murray County, Georgia v.      1:19-op-45164
                                                          Purdue Pharma L.P., et al.
1434.   Municipality            MDL No. 2804              Gasconade County, Missouri v. Purdue          N.D. Ohio
                                                          Pharma L.P., et al.                           1:18-op-46190
1435.   Municipality            MDL No. 2804              Gaston County v. AmerisourceBergen Drug       W.D.N.C.
                                                          Corp., et al.                                 3:18-cv-00045*


                                                                  102
                       19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44                 Exhibit C
                                                            Pg 104 of 187


                                                                                                                             Court /
                Type                 Jurisdiction                           Case Name                                      Case Number
1436.   Municipality            MDL No. 2804              Geauga County Board of County                   N.D. Ohio
                                                          Commissioners v. AmerisourceBergen Drug         1:18-cv-00605
                                                          Corp., et al.
1437.   NAS                     MDL No. 2804              Gena Patterson, individually and as next        N.D. Ohio
                                                          friend and guardian of Baby F.P. v. Purdue      1:19-op-45534
                                                          Pharma L.P., et al.
1438.   Municipality            MDL No. 2804              Gene Scarborough, in his Official Capacity      N.D. Ohio
                                                          as the Sheriff of Tift County, Georgia v.       1:19-op-45168
                                                          Purdue Pharma L.P., et al.
1439.   Municipality            MDL No. 2804              Genesee County v. Purdue Pharma L.P., et        N.D. Ohio
                                                          al.                                             1:18-op-45083
1440.   Municipality            MDL No. 2804              George County, Mississippi v.                   S.D. Miss.
                                                          AmerisourceBergen Drug Corp., et al.            1:19-cv-00120*
1441.   Municipality            MDL No. 2804              Georgetown City, South Carolina v. Purdue       N.D. Ohio
                                                          Pharma L.P., et al.                             1:19-op-45613
1442.   Municipality            MDL No. 2804              Georgetown County, South Carolina v.            N.D. Ohio
                                                          Purdue Pharma L.P., et al.                      1:19-op-45612
1443.   Tribal                  MDL No. 2804              Gila River Indian Community; Pascua Yaqui       N.D. Ohio
                                                          Tribe; and San Carlos Apache Tribe v.           1:19-op-45366
                                                          Purdue Pharma L.P., et al.
1444.   Municipality            MDL No. 2804              Gilchrist County, Florida v. Purdue Pharma      N.D. Ohio
                                                          L.P., et al.                                    1:19-op-45605
1445.   Municipality            MDL No. 2804              Giles County v. Purdue Pharma L.P., et al.      N.D. Ohio
                                                                                                          1:19-op-45236
1446.   Municipality            MDL No. 2804              Glascock County, Georgia v. Purdue Pharma       N.D. Ohio
                                                          L.P., et al.                                    1:19-op-45175
1447.   Class Action            MDL No. 2804              Glenn Golden, Gretta Golden and Michael         E.D. La.
                                                          Christy, individually, and on behalf of all     2:19-cv-01048*
                                                          others similarly situated v. Purdue Pharma
                                                          L.P., et al.
1448.   Class Action            MDL No. 2804              Glorida Cruz, individually and as next friend   N.D. Ohio
                                                          and guardian of Baby C.E.L., on behalf of       1:19-op-45466
                                                          themselves and all others similarly situated
                                                          v. Purdue Pharma L.P., et al.
1449.   Municipality            MDL No. 2804              Glynn County, Georgia v. Purdue Pharma          N.D. Ohio
                                                          L.P., et al.                                    1:18-op-46115




                                                                  103
                       19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44                Exhibit C
                                                            Pg 105 of 187


                                                                                                                            Court /
                   Type              Jurisdiction                          Case Name                                      Case Number
1450.   Hospital                MDL No. 2804              Gonzales Healthcare Systems v. McKesson        N.D. Ohio
                                                          Corporation, et al.                            1:18-op-45867
1451.   Municipality            MDL No. 2804              Gooding County, Idaho v. Purdue Pharma         N.D. Ohio
                                                          L.P., et al.                                   1:19-op-45404
1452.   Municipality            MDL No. 2804              Grady County, Georgia v. Purdue Pharma         N.D. Ohio
                                                          L.P., et al.                                   1:18-op-46338
1453.   Municipality            MDL No. 2804              Grafton County v. Purdue Pharma L.P., et al.   N.D. Ohio
                                                                                                         1:19-op-45691
1454.   Municipality            MDL No. 2804              Grand Forks County v. Purdue Pharma L.P.,      N.D. Ohio
                                                          et al.                                         1:19-op-45647
1455.   Municipality            MDL No. 2804              Grant County v. Pharma L.P., et al.            E.D. Wi.
                                                                                                         2:17-cv-01557*
1456.   Municipality            MDL No. 2804              Grant County, New Mexico v. Purdue             N.D. Ohio
                                                          Pharma L.P., et al.                            1:19-op-45108
1457.   Municipality            MDL No. 2804              Grant Parish, Louisiana, by and through its    N.D. Ohio
                                                          duly elected Police Jury v. Purdue Pharma      1:19-op-45277
                                                          L.P., et al.
1458.   Municipality            MDL No. 2804              Grayson County, Virginia v.                    N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al.           1:18-op-46069
1459.   Municipality            MDL No. 2804              Green County v. Purdue Pharma L.P., et al.     E.D. Wi.
                                                                                                         2:17-cv-01535*
1460.   Municipality            MDL No. 2804              Green Lake County, Taylor County and           E.D. Wi.
                                                          Vilas County v. Purdue Pharma L.P., et al.     2:18-cv-00819*
1461.   Municipality            MDL No. 2804              Green River, Wyoming v. Purdue Pharma          D. Wyo.
                                                          L.P., et al.                                   1:19-cv-00155*
1462.   Municipality            MDL No. 2804              Greenbrier County Commission v.                N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al.           1:19-op-45080
1463.   Municipality            MDL No. 2804              Greene County, Alabama v.                      N.D. Ala.
                                                          AmerisourceBergen Drug Corp., et al.           7:18-cv-00169*
1464.   Municipality            MDL No. 2804              Greene County, Georgia v. Purdue Pharma        N.D. Ohio
                                                          L.P., et al.                                   1:19-op-45203
1465.   Municipality            MDL No. 2804              Greene County, North Carolina v.               E.D.N.C.
                                                          AmerisourceBergen Drug Corp., et al.           4:18-cv-00085*
1466.   Municipality            MDL No. 2804              Greene County, TN v. AmerisourceBergen         E.D. Tenn.
                                                          Drug Corp., et al.                             2:18-cv-00002*
1467.   Hospital                MDL No. 2804              Greenwood Leflore Hospital v. McKesson         N.D. Ohio
                                                          Corporation, et al.                            1:18-op-45551


                                                                  104
                       19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44              Exhibit C
                                                            Pg 106 of 187


                                                                                                                          Court /
                Type                 Jurisdiction                          Case Name                                    Case Number
1468.   Municipality            MDL No. 2804              Guernsey County Board of County              S.D. Ohio
                                                          Commissioners v. AmerisourceBergen Drug      2:17-cv-00886*
                                                          Corp., et al.
1469.   Tribal                  MDL No. 2804              Guidiville Rancheria of California v.        N.D. Cal.
                                                          McKesson Corp.                               3:18-cv-02532*
1470.   Municipality            MDL No. 2804              Guildford County v. AmerisourceBergen        M.D.N.C.
                                                          Drug Corp., et al.                           1:19-cv-00468*
1471.   Municipality            MDL No. 2804              Gulf County v. AmerisourceBergen Drug        M.D. Fla.
                                                          Corp., et al.                                5:18-cv-00162*
1472.   Municipality            MDL No. 2804              Gwinnett County, Georgia v. Purdue Pharma    N.D. Ohio
                                                          L.P., et al.                                 1:18-op-45758
1473.   Municipality            MDL No. 2804              H.W. "Billy" Hancock, in his official        N.D. Ohio
                                                          capacity as the Sheriff of Crisp County,     1:19-op-45562
                                                          Georgia v. Purdue Pharma L.P., et al.
1474.   Hospital                MDL No. 2804              Habersham County Medical Center v.           N.D. Ga.
                                                          AmerisourceBergen Drug Corp., et al.         2:18-cv-00162*
1475.   Municipality            MDL No. 2804              Habersham County, Georgia v.                 N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al.         1:18-op-45559
1476.   Municipality            MDL No. 2804              Hale County, Alabama v. Actavis LLC et al.   N.D. Ohio
                                                                                                       1:18-op-45420
1477.   Municipality            MDL No. 2804              Halifax County v. AmerisourceBergen Drug     E.D.N.C.
                                                          Corp., et al.                                4:18-cv-00049*
1478.   Municipality            MDL No. 2804              Halifax County, Virginia v. Purdue Pharma    N.D. Ohio
                                                          L.P., et al.                                 1:19-op-45692
1479.   Municipality            MDL No. 2804              Hall County, Georgia v. AmerisourceBergen    N.D. Ohio
                                                          Drug Corp., et al.                           1:18-op-45286
1480.   Municipality            MDL No. 2804              Hamilton County Board of County              S.D. Ohio
                                                          Commissioners v. AmerisourceBergen Drug      1:18-cv-00150*
                                                          Corp., et al.
1481.   Municipality            MDL No. 2804              Hamilton County, Florida v. Purdue Pharma    N.D. Ohio
                                                          L.P., et al.                                 1:19-op-45589
1482.   Municipality            MDL No. 2804              Hamilton County, TN v. Purdue Pharma         N.D. Ohio
                                                          L.P., et al.                                 1:18-op-45507
1483.   Municipality            MDL No. 2804              Hancock County Board of County               N.D. Ohio
                                                          Commissioners v. AmerisourceBergen Drug      1:18-op-45572
                                                          Corp., et al.




                                                                 105
                       19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44               Exhibit C
                                                            Pg 107 of 187


                                                                                                                           Court /
                Type                 Jurisdiction                          Case Name                                     Case Number
1484.   Municipality            MDL No. 2804              Hancock County, Georgia v.                    N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al.          1:18-op-45535
1485.   Municipality            MDL No. 2804              Hancock County, Mississippi v.                S.D. Miss.
                                                          AmerisourceBergen Drug Corp., et al.          1:18-cv-00200*
1486.   Municipality            MDL No. 2804              Hancock County, TN v. AmerisourceBergen       E.D. Tenn.
                                                          Drug Corp., et al.                            2:18-cv-00010*
1487.   Municipality            MDL No. 2804              Hanover Township, Pennsylvania v. Purdue      N.D. Ohio
                                                          Pharma L.P., et al.                           1:19-op-45654
1488.   Municipality            MDL No. 2804              Harford County, Maryland, et al. v. Purdue    N.D. Ohio
                                                          Pharma L.P., et al.                           1:18-op-45853
1489.   Municipality            MDL No. 2804              Harris County v. Purdue Pharma L.P., et al.   N.D. Ohio
                                                                                                        1:18-op-45677
1490.   Municipality            MDL No. 2804              Harrison County Board of County               N.D. Ohio
                                                          Commissioners v. Purdue Pharma L.P., et al.   1:18-op-45547
1491.   Municipality            MDL No. 2804              Harrison County, Mississippi v. McKesson      N.D. Ohio
                                                          Corp., et al.                                 1:19-op-45113
1492.   Municipality            MDL No. 2804              Hartford County, Maryland; Caroline           D. Md.
                                                          County, Maryland; Garrett County,             1:18-cv-01913*
                                                          Maryland; Frederick County, Maryland;
                                                          Talbot County, Maryland; City of Frederick,
                                                          Maryland; The Mayor and Common Council
                                                          of Westminster, Maryland; City of Bowie,
                                                          Maryland; The Mayor and Council of
                                                          Rockville, Maryland v. Purdue Pharma L.P.,
                                                          et al.
1493.   Municipality            MDL No. 2804              Haskell County, Texas v. Purdue Pharma        N.D. Ohio
                                                          L.P., et al.                                  1:18-op-45223
1494.   Municipality            MDL No. 2804              Hawkins County, TN v. AmerisourceBergen       E.D. Tenn.
                                                          Drug Corp., et al.                            2:18-cv-00030*
1495.   Municipality            MDL No. 2804              Haywood County v. AmerisourceBergen           W.D.N.C.
                                                          Drug Corp., et al.                            1:18-cv-00363*
1496.   Municipality            MDL No. 2804              Haywood County, TN v.                         W.D. Tenn.
                                                          AmerisourceBergen Drug Corp., et al.          2:18-cv-02016*




                                                                  106
                       19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44               Exhibit C
                                                            Pg 108 of 187


                                                                                                                           Court /
                   Type              Jurisdiction                           Case Name                                    Case Number
1497.   Hospital                MDL No. 2804              Health Care Authority of the City of          N.D. Ohio
                                                          Huntsville d/b/a HH Health System d/b/a       1:19-op-45143
                                                          Huntsville Hospital d/b/a Madison Hospital
                                                          d/b/a Huntsville Hospital for Women and
                                                          Children; HH Health System-Morgan, LLC
                                                          d/b/a Decatur Morgan Hospital d/b/a
                                                          Decatur Morgan Hospital-Parkway; Health
                                                          Care Authority of Morgan County-City of
                                                          Decatur; HH Health System-Shoals, LLC
                                                          d/b/a Helen Keller Hospital d/b/a Red Bay
                                                          Hospital; HH Health System-Athens
                                                          Limestone, LLC d/b/a Athens Limestone
                                                          Hospital; Attentus Moulton, LLC d/b/a
                                                          Lawrence Medical Center
1498.   Municipality            MDL No. 2804              Heard County, Georgia v.                      N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al.          1:19-op-45130
1499.   Class Action            MDL No. 2804              Heather Enders, individually and on behalf    S.D. Ohio
                                                          of all others similarly situated v. Purdue    2:19-cv-00448*
                                                          Pharma L.P., et al.
1500.   NAS                     MDL No. 2804              Heather Goss, individually and as next        N.D. Ohio
                                                          friend and guardian of Babies C.B. and V.B.   1:19-op-45518
                                                          v. Purdue Pharma L.P., et al.
1501.   NAS                     MDL No. 2804              Heather Puckett, individually and as next     N.D. Ohio
                                                          friend and guardian of Baby C.M.B. v.         1:19-op-45539
                                                          Purdue Pharma L.P., et al.
1502.   Municipality            MDL No. 2804              Henderson County, TN v.                       W.D. Tenn.
                                                          AmerisourceBergen Drug Corp., et al.          1:18-cv-01048*
1503.   Municipality            MDL No. 2804              Hennepin County, MN v. Purdue Pharma          N.D. Ohio
                                                          L.P., et al.                                  1:18-op-45232
1504.   Municipality            MDL No. 2804              Henry County, Alabama v. Purdue Pharma        N.D. Ohio
                                                          L.P., et al.                                  1:18-op-45543
1505.   Municipality            MDL No. 2804              Henry County, Georgia v. Purdue Pharma        N.D. Ohio
                                                          L.P., et al.                                  1:18-op-46310
1506.   Municipality            MDL No. 2804              Henry County, Virginia v. Purdue Pharma       N.D. Ohio
                                                          L.P., et al.                                  1:19-op-45245
1507.   Municipality            MDL No. 2804              Hernando County v. AmerisourceBergen          M.D. Fla.
                                                          Drug Corp., et al.                            8:19-cv-01388*



                                                                  107
                       19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44                 Exhibit C
                                                            Pg 109 of 187


                                                                                                                             Court /
                Type                 Jurisdiction                           Case Name                                      Case Number
1508.   Municipality            MDL No. 2804              Hillsborough County, a political subdivision    M.D. Fla.
                                                          of the State of Florida v. Purdue Pharma        8:18-cv-02716*
                                                          L.P., et al.
1509.   Municipality            MDL No. 2804              Hillsborough County, New Hampshire v.           N.D. Ohio
                                                          Purdue Pharma L.P., et al.                      1:18-op-46353
1510.   Municipality            MDL No. 2804              Hocking County Board of County                  N.D. Ohio
                                                          Commissioners v. AmerisourceBergen Drug         1:17-op-45044
                                                          Corp., et al.
1511.   Municipality            MDL No. 2804              Holmes County v. AmerisourceBergen Drug         N.D. Fla.
                                                          Corp., et al.                                   5:18-cv-00087*
1512.   Municipality            MDL No. 2804              Holmes County, Mississippi v.                   N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al.            1:18-op-45793
1513.   Tribal                  MDL No. 2804              Hopland Band of Pomo Indians v.                 N.D. Cal.
                                                          McKesson Corp., et al.                          3:18-cv-02528*
1514.   Municipality            MDL No. 2804              Hospital Authority of Bainbridge and            M.D. Ga.
                                                          Decatur County, Georgia v.                      1:18-cv-00066*
                                                          AmerisourceBergen Drug Corp., et al.
1515.   Municipality            MDL No. 2804              Hospital Authority of Baxley and Appling        S.D. Ga.
                                                          County d/b/a Appling Health Care System v.      2:18-cv-00115*
                                                          AmerisourceBergen Drug Corp., et al.
1516.   Hospital                MDL No. 2804              Hospital Authority of Bleckley County d/b/a     M.D. Ga.
                                                          Bleckley Memorial Hospital v.                   5:18-cv-00366*
                                                          AmerisourceBergen Drug Corp., et al.
1517.   Hospital                MDL No. 2804              Hospital Authority of Valdosta and Lowndes      N.D. Ohio
                                                          County, Georgia d/b/a South Georgia             1:19-op-45133
                                                          Medical Center v. Purdue Pharma L.P., et al.
1518.   Hospital                MDL No. 2804              Hospital Service District No. 1 of the Parish   N.D. Ohio
                                                          of LaSalle, State of Louisiana d/b/a Hardtner   1:18-op-46150
                                                          Medical Center v. Purdue Pharma L.P. et al
1519.   Tribal                  MDL No. 2804              Houlton Band of Maliseet Indians v.             N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al.            1:19-op-45315
1520.   Municipality            MDL No. 2804              Houston County v. Purdue Pharma L.P., et        M.D. Ga.
                                                          al.                                             5:18-cv-00248*
1521.   Municipality            MDL No. 2804              Houston County, Alabama v. Purdue               N.D. Ohio
                                                          Pharma L.P., et al.                             1:18-op-45019
1522.   Municipality            MDL No. 2804              Howard County, Indiana v.                       S.D. Ind.
                                                          AmerisourceBergen Drug Corp., et al.            1:18-cv-00242*


                                                                  108
                       19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44                Exhibit C
                                                            Pg 110 of 187


                                                                                                                             Court /
                Type                 Jurisdiction                         Case Name                                        Case Number
1523.   Municipality            MDL No. 2804              Howell County, Missouri v. Purdue Pharma       N.D. Ohio
                                                          L.P., et al.                                   1:19-op-45368
1524.   Tribal                  MDL No. 2804              Hualapai Tribe v. Purdue Pharma L.P., et al.   N.D. Ohio
                                                                                                         1:19-op-45004
1525.   Municipality            MDL No. 2804              Huerfano County v. Purdue Pharma L.P., et      N.D. Ohio
                                                          al.                                            1:18-op-45168
1526.   Municipality            MDL No. 2804              Humboldt County v. Purdue Pharma L.P., et      N.D. Ohio
                                                          al.                                            1:18-op-45942
1527.   Municipality            MDL No. 2804              Humphreys County, Miss. V. Purdue              N.D. Miss.
                                                          Pharma L.P., et al.                            4:17-cv-00190*
1528.   Municipality            MDL No. 2804              Huntington Beach v. Purdue Pharma L.P.         N.D. Ohio
                                                                                                         1:18-op-45588
1529.   Municipality            MDL No. 2804              Huron County Board of County                   S.D. Ohio
                                                          Commissioners v. AmerisourceBergen Drug        2:17-cv-00891 *
                                                          Corp., et al.
1530.   Municipality            MDL No. 2804              Iberia Parish School Board v.                  M.D. La.
                                                          AmerisourceBergen Drug Corp., et al.           3:18-cv-00960*
1531.   Municipality            MDL No. 2804              Iberia Parish v. AmerisourceBergen Drug        M.D. La.
                                                          Corp., et al.                                  3:18-cv-00940*
1532.   Municipality            MDL No. 2804              Iberville Parish Council, a Louisiana          M.D. La.
                                                          governmental entity v. Purdue Pharma L.P.      3:19-cv-00121*
                                                          d/b/a Purdue Pharma (Delaware), Limited
                                                          Partnership
1533.   Third Party Payor       MDL No. 2804              IBEW Local 38 Health and Welfare Fund v.       N.D. Ohio
                                                          Purdue Pharma L.P., et al.                     1:17-cv-02171
1534.   Third Party Payor       MDL No. 2804              IBEW Local 90 Benefits Plan v. Purdue          N.D. Ohio
                                                          Pharma L.P., et al.                            1:18-op-45069
1535.   Third Party Payor       MDL No. 2804              Illinois Public Risk Fund v. Purdue Pharma     N.D. Ill.
                                                          L.P., et al.                                   1:19-cv-03210*
1536.   Third Party Payor       MDL No. 2804              Indian Health Council, Inc. v. Purdue          N.D. Ohio
                                                          Pharma L.P., et al.                            1:18-op-46316
1537.   Municipality            MDL No. 2804              Indiana County, PA v. Purdue Pharma L.P.,      N.D. Ohio
                                                          et al.                                         1:18-op-45249
1538.   Third Party Payor       MDL No. 2804              Intergovernmental Risk Management              N.D. Ill.
                                                          Agency and Intergovernmental Personnel         1:18-cv-06959*
                                                          Benefit Cooperative v. McKesson Corp., et
                                                          al.


                                                                  109
                       19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44                Exhibit C
                                                            Pg 111 of 187


                                                                                                                            Court /
                 Type                Jurisdiction                         Case Name                                       Case Number
1539.   Third Party Payor       MDL No. 2804              International Union of Operating Engineers,    N.D. Ohio
                                                          Local 150; Midwest Operating Engineers         1:19-op-45414
                                                          Health and Welfare Fund; Chicago Regional
                                                          Council of Carpenter; and Chicago Regional
                                                          Council of Carpenters Welfare Fund v.
                                                          Purdue Pharma L.P., et al.
1540.   Municipality            MDL No. 2804              Iowa County v. Purdue Pharma L.P., et al.      N.D. Ohio
                                                                                                         1:17-op-45099
1541.   Municipality            MDL No. 2804              Iredell County v. Purdue Pharma L.P., et al.   N.D. Ohio
                                                                                                         1:18-op-45774
1542.   Municipality            MDL No. 2804              Irwin County, Georgia v.                       N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al.           1:18-op-45283
1543.   Municipality            MDL No. 2804              Island County v. Purdue Pharma L.P., et al.    N.D. Ohio
                                                                                                         1:18-op-45982
1544.   Municipality            MDL No. 2804              Itasca County, Minnesota v. Purdue Pharma      N.D. Ohio
                                                          L.P., et al.                                   1:18-op-45958
1545.   Municipality            MDL No. 2804              Itawamba County, Miss. v.                      N.D. Miss.
                                                          AmerisourceBergen Drug Corp., et al.           1:18-cv-00055*
1546.   Municipality            MDL No. 2804              Ivy Woods, Sheriff of Jefferson Davis Parish   N.D. Ohio
                                                          v. Purdue Pharma L.P., et al.                  1:18-op-45099
1547.   Hospital                MDL No. 2804              J. Paul Jones Hospital v. McKesson Corp., et   S.D. Ala.
                                                          al.                                            2:18-cv-00029*
1548.   Municipality            MDL No. 2804              Jackson County Board of County                 S.D. Ohio
                                                          Commissioners v. AmerisourceBergen Drug        2:17-cv-00680*
                                                          Corp., et al.
1549.   Municipality            MDL No. 2804              Jackson County Health Care Authority v.        N.D. Ohio
                                                          Purdue Pharma L.P., et al.                     1:19-op-45134
1550.   Municipality            MDL No. 2804              Jackson County v. AmerisourceBergen Drug       N.D. Fla.
                                                          Corp., et al.                                  4:19-cv-00149*
1551.   Municipality            MDL No. 2804              Jackson County v. Purdue Pharma L.P., et       E.D. Wi.
                                                          al.                                            2:17-cv-01544*
1552.   Municipality            MDL No. 2804              Jackson County, Alabama; City of               N.D. Ohio
                                                          Bridgeport, Alabama; City of Henagar,          1:18-op-45634
                                                          Alabama; City of New Hope, Alabama; City
                                                          of Scottsboro, Alabama; Town of Geraldine,
                                                          Alabama; Town of Woodville, Alabama v.
                                                          AmerisourceBergen Drug Corp., et al.


                                                                  110
                       19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44                 Exhibit C
                                                            Pg 112 of 187


                                                                                                                             Court /
                Type                 Jurisdiction                           Case Name                                      Case Number
1553.   Municipality            MDL No. 2804              Jackson County, Georgia v.                      N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al.            1:18-op-45581
1554.   Municipality            MDL No. 2804              Jackson County, Indiana v.                      S.D. Ind.
                                                          AmerisourceBergen Drug Corp., et al.            4:18-cv-00054*
1555.   Municipality            MDL No. 2804              Jackson County, Missouri v. Purdue Pharma       N.D. Ohio
                                                          L.P., et al.                                    1:18-op-45965
1556.   Municipality            MDL No. 2804              Jackson Parish Police Jury v.                   M.D. La.
                                                          AmerisourceBergen Drug Corp., et al.            3:18-cv-00973*
1557.   NAS                     MDL No. 2804              Jacquelynn Martinez, individually and as        N.D. Ohio
                                                          next friend and guardian of Baby J.M., on       1:19-op-45484
                                                          behalf of themselves and all others similarly
                                                          situated v. Purdue Pharma L.P., et al.
1558.   NAS                     MDL No. 2804              Jamie Johnson, individually and as next         N.D. Ohio
                                                          friend and guardian of Babies K.D. and J.D.     1:19-op-45504
                                                          v. Purdue Pharma L.P., et al.
1559.   NAS                     MDL No. 2804              Jamiee Gilson, as next friend and guardian      N.D. Ohio
                                                          of Baby M.M.D. v. Purdue Pharma L.P., et        1:19-op-45461
                                                          al.
1560.   Estate                  MDL No. 2804              Janna Lowry, as Spouse of Decedent, Brian       N.D. Ohio
                                                          Lowry v. Purdue Pharma Inc., et al.             1:19-op-45348
1561.   Class Action            MDL No. 2804              Jason Reynolds, individually and on behalf      D. Or.
                                                          of all others similarly situated v. Purdue      3:18-cv-01911*
                                                          Pharma L.P., et al.
1562.   Municipality            MDL No. 2804              Jasper County, Georgia v.                       N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al.            1:18-op-45504
1563.   Individual              MDL No. 2804              Jay Brodsky v. Purdue Pharma L.P., et al.       N.D. Ohio
                                                                                                          1:18-op-45751
1564.   Municipality            MDL No. 2804              Jay Russell, Sheriff of Ouachita Parish v.      N.D. Ohio
                                                          Purdue Pharma L.P., et al.                      1:18-op-45154
1565.   Municipality            MDL No. 2804              Jean Lafitte Town v. Purdue Pharma L.P., et     N.D. Ohio
                                                          al.                                             1:19-op-45041
1566.   Municipality            MDL No. 2804              Jeff Davis County, GA v.                        N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al.            1:18-op-45237
1567.   Municipality            MDL No. 2804              Jefferson County Commission v. Purdue           N.D. Ohio
                                                          Pharmaceutical Products L.P., et al.            1:17-op-45170
1568.   Municipality            MDL No. 2804              Jefferson County v. Purdue Pharma L.P., et      W.D. Wa.
                                                          al.                                             3:18-cv-05661*


                                                                  111
                       19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44                  Exhibit C
                                                            Pg 113 of 187


                                                                                                                              Court /
                Type                 Jurisdiction                           Case Name                                       Case Number
1569.   Municipality            MDL No. 2804              Jefferson County v. Purdue Pharma L.P., et       N.D. Ohio
                                                          al.                                              1:17-op-45122
1570.   Municipality            MDL No. 2804              Jefferson County, AL; Mike Hale, in his          N.D. Ohio
                                                          capacity as Sherriff of Jefferson County,        1:18-op-45558
                                                          Alabama; City of Pleasant Grove, AL; City
                                                          of Hueytown, AL; and City of Mountain
                                                          Brook, AL v. Purdue Pharma L.P., et al.
1571.   Municipality            MDL No. 2804              Jefferson County, Georgia v. Purdue Pharma       N.D. Ohio
                                                          L.P., et al.                                     1:18-op-45201
1572.   Municipality            MDL No. 2804              Jefferson County, Mississippi v.                 S.D. Miss.
                                                          AmerisourceBergen Drug Corp., et al              5:18-cv-00067*
1573.   Municipality            MDL No. 2804              Jefferson Davis County, Miss. V.                 S.D. Miss.
                                                          AmerisourceBergen Drug Corp., et al.             2:17-cv-00200*
1574.   Municipality            MDL No. 2804              Jefferson Davis Parish Police Jury v.            M.D. La.
                                                          AmerisourceBergen Drug Corp., et al.             3:18-cv-00879*
1575.   NAS                     MDL No. 2804              Jenni Goldman, individually and as next          N.D. Ohio
                                                          friend and guardian of Babies J.K.W. and         1:19-op-45516
                                                          M.J.R. v. Purdue Pharma L.P., et al.
1576.   NAS                     MDL No. 2804              Jennifer Artz, individually and as next friend   N.D. Ohio
                                                          and guardian of Baby I.A.A., on behalf of        1:19-op-45459
                                                          themselves and all others similarly situated
                                                          v. Purdue Pharma L.P., et al.
1577.   NAS                     MDL No. 2804              Jennifer Thomas, individually and as next        N.D. Ohio
                                                          friend and guardian of Baby A.S. v. Purdue       1:19-op-45542
                                                          Pharma L.P., et al.
1578.   Municipality            MDL No. 2804              Jennings County v. Purdue Pharma L.P., et        N.D. Ohio
                                                          al.                                              1:18-op-45131
1579.   NAS                     MDL No. 2804              Jenny Scully, individually and as next friend    N.D. Ohio
                                                          and guardian of Baby I.S. v. Purdue Pharma       1:19-op-45544
                                                          L.P., et al.
1580.   Municipality            MDL No. 2804              Jerry Philley, sherriff of West Carroll Parish   W.D. La.
                                                          v. Purdue Pharma L.P., et al.                    3:18-cv-00264*
1581.   NAS                     MDL No. 2804              Jessica Collier, individually and as next        N.D. Ohio
                                                          friend and guardian of Baby A.P. v. Purdue       1:19-op-45506
                                                          Pharma L.P., et al.




                                                                  112
                       19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44                  Exhibit C
                                                            Pg 114 of 187


                                                                                                                               Court /
                 Type                Jurisdiction                           Case Name                                        Case Number
1582.   NAS                     MDL No. 2804              Jessica Hampel, individually and as next         N.D. Ohio
                                                          friend and guardian of Baby A.M.H., on           1:19-op-45473
                                                          behalf of themselves and all others similarly
                                                          situated v. Purdue Pharma L.P., et al.
1583.   NAS                     MDL No. 2804              Jessica Perkins, individually and as next        N.D. Ohio
                                                          friend and guardian of Babies P.A. and R.A.      1:19-op-45535
                                                          v. Purdue Pharma L.P., et al.
1584.   NAS                     MDL No. 2804              Jessica Rodriguez, individually and as next      N.D. Ohio
                                                          friend and guardian of Baby M.A.P., on           1:19-op-45463
                                                          behalf of themselves and all others similarly
                                                          situated v. Purdue Pharma L.P., et al.
1585.   NAS                     MDL No. 2804              Jessica Taylor, individually and as next         N.D. Ohio
                                                          friend and guardian of Baby D.S. v. Purdue       1:19-op-45528
                                                          Pharma L.P., et al.
1586.   NAS                     MDL No. 2804              Jodi Shaffer, individually and as next friend    S.D. W. Va.
                                                          and guardian of minor R.C., on behalf of         2:18-cv-01448*
                                                          themselves and all others similarly situated
                                                          v. Purdue Pharma L.P., et al.
1587.   Individual              MDL No. 2804              Joel Bishop, Dean Colman, and Pete Lavite        S.D. Ill.
                                                          v. Purdue Pharma L.P., et al.                    3:19-cv-00442 *
1588.   Municipality            MDL No. 2804              John Craft (Vernon Parish) v. Purdue             N.D. Ohio
                                                          Pharma L.P., et al.                              1:18-op-45140
1589.   NAS                     MDL No. 2804              John Doe, by and through Jane Does, his          E.D. Pa.
                                                          parent and natural guardian, on behalf of        2:18-cv-03637*
                                                          himself and all others similarly situated v.
                                                          Purdue Pharma L.P., et al.
1590.   Municipality            MDL No. 2804              John E. Ballance, in his capacity as the         N.D. Ohio
                                                          Sheriff for Bienville Parish v. Purdue           1:18-op-45925
                                                          Pharma L.P., et al.
1591.   Municipality            MDL No. 2804              John G. Carter, in his Official Capacity as      N.D. Ohio
                                                          the Sheriff of Wayne County, Georgia v.          1:19-op-45170
                                                          Purdue Pharma L.P., et al.
1592.   Municipality            MDL No. 2804              John Pohlmann, Sheriff of St. Bernard            N.D. Ohio
                                                          Parish, Louisiana in his capacity as officer     1:18-op-46292
                                                          ex officio of the St. Bernard Parish Sheriff's
                                                          Office and the St. Bernard Parish Law
                                                          Enforcement District v. Purdue Pharma L.P.,
                                                          et al.

                                                                  113
                       19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44                 Exhibit C
                                                            Pg 115 of 187


                                                                                                                             Court /
                Type                 Jurisdiction                          Case Name                                       Case Number
1593.   Municipality            MDL No. 2804              Johnson County, Georgia v.                      N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al.            1:18-op-45716
1594.   Municipality            MDL No. 2804              Johnson County, Kansas v. Purdue Pharma         N.D. Ohio
                                                          L.P., et al.                                    1:19-op-45443
1595.   Municipality            MDL No. 2804              Johnson County, Missouri v. Purdue Pharma       N.D. Ohio
                                                          L.P., et al.                                    1:19-op-45363
1596.   Municipality            MDL No. 2804              Johnson County, TN v. AmerisourceBergen         E.D. Tenn.
                                                          Drug Corp., et al.                              2:18-cv-00003*
1597.   Municipality            MDL No. 2804              Jones County v. AmerisourceBergen Drug          E.D.N.C.
                                                          Corp., et al.                                   4:19-cv-00029*
1598.   Municipality            MDL No. 2804              Jones County, Georgia v.                        N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al.            1:18-op-45424
1599.   Class Action            MDL No. 2804              Jordan Chu v. Purdue Pharma L.P., et al.        N.D. Ohio
                                                                                                          1:18-op-45930
1600.   Individual              MDL No. 2804              Jorge A. Martinez v. Purdue Pharma Inc., et     N.D. Ohio
                                                          al.                                             1:19-op-45353
1601.   Municipality            MDL No. 2804              Joseph P. Lopinto, III, in his capacity as      E.D. La.
                                                          Sherriff on behalf of the Jefferson Parish      2:18-cv-10021*
                                                          Sherriff’s Office
1602.   Municipality            MDL No. 2804              Kalamazoo County, Michigan v. Purdue            N.D. Ohio
                                                          Pharma L.P., et al.                             1:19-op-45561
1603.   NAS                     MDL No. 2804              Katherine Whittington, individually and as      N.D. Ohio
                                                          next friend and guardian of Babies S.W. and     1:19-op-45541
                                                          A.W. v. Purdue Pharma L.P., et al.
1604.   Municipality            MDL No. 2804              Kaufman County v. Purdue Pharma L.P., et        N.D. Ohio
                                                          al.                                             1:18-op-46081
1605.   NAS                     MDL No. 2804              Kayla Shockley, individually and as next        N.D. Ohio
                                                          friend and guardian of Baby M.G.L. v.           1:19-op-45527
                                                          Purdue Pharma L.P., et al.
1606.   Tribal                  MDL No. 2804              Kenaitze Indian Tribe; Asa’ Carsamiut           N.D. Ohio
                                                          Tribe; Akiak Native Community; Native           1:18-op-46309
                                                          Village of Port Heiden; and Native Village
                                                          of Afognak, individually and on behalf of all
                                                          others similarly situated v. Purdue Pharma
                                                          L.P., et al.
1607.   Municipality            MDL No. 2804              Kennebec County, State of Maine v. Purdue       N.D. Ohio
                                                          Pharma L.P., et al.                             1:19-op-45257


                                                                  114
                       19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44                 Exhibit C
                                                            Pg 116 of 187


                                                                                                                             Court /
                Type                 Jurisdiction                           Case Name                                      Case Number
1608.   Municipality            MDL No. 2804              Kenosha County v. Purdue Pharma L.P., et        N.D. Ohio
                                                          al.                                             1:17-op-45144
1609.   Third Party Payor       MDL No. 2804              Kentucky League of Cities Insurance             N.D. Ohio
                                                          Services v. Purdue Pharma L.P., et al.          1:18-op-45968
1610.   Class Action            MDL No. 2804              Kentucky River District Health Department,      N.D. Ohio
                                                          on behalf of themselves and all others          1:19-op-45050
                                                          similarly situated v. Purdue Pharma L.P., et
                                                          al.
1611.   Individual              MDL No. 2804              Kevin Schwartz and Stephanie Schwartz v.        N.D. Ohio
                                                          Purdue Pharma L.P., et al.                      1:18-op-46354
1612.   Class Action            MDL No. 2804              Kevin Wilk, individually and on behalf of all   E.D.N.C.
                                                          others similarly situated v. Purdue Pharma      5:18-cv-00517*
                                                          L.P., et al.
1613.   NAS                     MDL No. 2804              Kiana Hutchins, individually and as next        N.D. Ohio
                                                          friend and guardian of Baby T.E. v. Purdue      1:19-op-45505
                                                          Pharma L.P., et al.
1614.   Tribal                  MDL No. 2804              Kickapoo Tribe in Kansas v. Purdue Pharma       N.D. Ohio
                                                          L.P., et al.                                    1:19-op-45381
1615.   Third Party Payor       MDL No. 2804              Kids First of Florida, Inc. v. McKesson         N.D. Ohio
                                                          Corp., et al.                                   1:18-op-46101
1616.   Class Action            MDL No. 2804              Kimberly Brand, individually and on behalf      W.D. Mo.
                                                          of all others similarly situated v. Purdue      4:18-cv-00653*
                                                          Pharma L.P., et al.
1617.   NAS                     MDL No. 2804              Kimberly Martin, individually and as next       N.D. Ohio
                                                          friend and guardian of Baby A.M. v. Purdue      1:19-op-45510
                                                          Pharma L.P., et al.
1618.   Municipality            MDL No. 2804              King County v. Purdue Pharma L.P., et al.       N.D. Ohio
                                                                                                          1:18-op-45231
1619.   Municipality            MDL No. 2804              Kingston Township, Pennsylvania v. Purdue       M.D. Pa.
                                                          Pharma L.P., et al.                             3:19-cv-00998*
1620.   Municipality            MDL No. 2804              Kinloch Fire Protection District of St. Louis   E.D. Mo.
                                                          County, Missouri v. Purdue Pharma L.P., et      4:19-cv-01700*
                                                          al.
1621.   Municipality            MDL No. 2804              Kitsap County v. Purdue Pharma L.P., et al.     N.D. Ohio
                                                                                                          1:18-op-45956
1622.   Municipality            MDL No. 2804              Kittitas County v. Purdue Pharma L.P., et al.   N.D. Ohio
                                                                                                          1:18-op-46008


                                                                  115
                       19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44                 Exhibit C
                                                            Pg 117 of 187


                                                                                                                             Court /
                 Type                Jurisdiction                          Case Name                                       Case Number
1623.   NAS                     MDL No. 2804              Kjellsi Meinecke, individually and as next      N.D. Ohio
                                                          friend and guardian of Baby J.B., on behalf     1:19-op-45493
                                                          of themselves and all others similarly
                                                          situated v. Purdue Pharma L.P., et al.
1624.   Municipality            MDL No. 2804              Knox County Board of County                     S.D. Ohio
                                                          Commissioners v. AmerisourceBergen Drug         2:18-cv-00466*
                                                          Corp., et al.
1625.   Tribal                  MDL No. 2804              Kodiak Area Native Association v. Purdue        N.D. Ohio
                                                          Pharma L.P., et al.                             1:18-op-46260
1626.   Tribal                  MDL No. 2804              Kootenai Tribe of Idaho v. Purdue Pharma        N.D. Ohio
                                                          L.P., et al.                                    1:18-op-46153-DAP
1627.   Estate                  MDL No. 2804              Kris Koechley, Administrator of the Estate      N.D. Ohio
                                                          of James P. Koechley, Deceased v. Purdue        1:18-op-46165
                                                          Pharma L.P., et al.
1628.   NAS                     MDL No. 2804              Krista Gauthier, Angela Sawyers, and            N.D. Ohio
                                                          Jessica Springborn, individually and as next    1:19-op-45478
                                                          friends and guardians of Babies D.L.D.,
                                                          M.A.S., and N.S., on behalf of themselves
                                                          and all others similarly situated v. Purdue
                                                          Pharma L.P., et al.
1629.   NAS                     MDL No. 2804              Krystle Kirk, individually and as next friend   N.D. Ohio
                                                          and guardian of Baby B.K. v. Purdue             1:19-op-45509
                                                          Pharma L.P., et al.
1630.   Tribal                  MDL No. 2804              La Posta Band of Diegueno Mission Indians       N.D. Ohio
                                                          of the La Posta Indian Reservation v. Purdue    1:19-op-45397
                                                          Pharma L.P., et al.
1631.   Third Party Payor       MDL No. 2804              Laborers 17 Health Benefit Fund v. Purdue       N.D. Ohio
                                                          Pharma L.P., et al.                             1:18-op-45072
1632.   Third Party Payor       MDL No. 2804              Laborers Local 1298 of Nassau & Suffolk         E.D.N.Y.
                                                          Counties Welfare Fund v. Purdue Pharma          1:19-cv-04976*
                                                          L.P., et al.
1633.   Third Party Payor       MDL No. 2804              Laborers Local 235 Welfare Fund v. Purdue       E.D.N.Y.
                                                          Pharma L.P., et al.                             1:19-cv-04915*
1634.   Tribal                  MDL No. 2804              Lac Courte Oreilles Band of Lake Superior       W.D. WI.
                                                          Chippewa Indians vs. McKesson                   3:18-cv-00286*
                                                          Corporation, et al.
1635.   Tribal                  MDL No. 2804              Lac du Flambeau Band of Chippewa Indians        N.D. Ohio
                                                          v. McKesson Corp., et al.                       1:18-op-45502

                                                                  116
                       19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44              Exhibit C
                                                            Pg 118 of 187


                                                                                                                          Court /
                   Type              Jurisdiction                        Case Name                                      Case Number
1636.   Tribal                  MDL No. 2804              Lac Vieux Desert Band of Lake Superior       N.D. Ohio
                                                          Chippewa Indians v. Purdue Pharma L.P., et   1:18-op-46239
                                                          al.
1637.   Municipality            MDL No. 2804              Lafayette County, Mississippi v.             N.D. Miss.
                                                          AmerisourceBergen Drug Corp., et al.         3:19-cv-00095*
1638.   Hospital                MDL No. 2804              Lafayette General Health System, Inc. v.     N.D. Ohio
                                                          Purdue Pharma L.P., et al.                   1:18-op-46082
1639.   Municipality            MDL No. 2804              Lake County v. Purdue Pharma L.P., et al.    N.D. Ohio
                                                                                                       1:18-op-45156
1640.   Municipality            MDL No. 2804              Lake County v. Purdue Pharma L.P., et al.    N.D. Ohio
                                                                                                       1:18-op-45156
1641.   Municipality            MDL No. 2804              Lake County, Florida v. Purdue Pharma        N.D. Ohio
                                                          L.P., et al.                                 1:19-op-45588
1642.   Third Party Payor       MDL No. 2804              Lakeview Center, Inc. v. McKesson            N.D. Ohio
                                                          Corporation, et al.                          1:18-op-45549
1643.   Municipality            MDL No. 2804              Lamar County, Alabama; City of Vernon,       N.D. Ohio
                                                          Alabama and Hal Allred, Sheriff of Lamar     1:18-op-45210
                                                          County, Alabama v. Purdue Pharma L.P., et
                                                          al.
1644.   Municipality            MDL No. 2804              Langlade County v. Purdue Pharma L.P., et    N.D. Ohio
                                                          al.                                          1:17-op-45124
1645.   Municipality            MDL No. 2804              Lanier County, Georgia v. Purdue Pharma      N.D. Ohio
                                                          L.P., et al.                                 1:18-op-46066
1646.   Municipality            MDL No. 2804              LaPorte County v. Purdue Pharma L.P., et     N.D. Ohio
                                                          al.                                          1:18-op-45280
1647.   Municipality            MDL No. 2804              Larry H. Dean, in his Official Capacity as   N.D. Ohio
                                                          the Sheriff of Laurens County, Georgia v.    1:19-op-45163
                                                          Purdue Pharma L.P., et al.
1648.   Municipality            MDL No. 2804              Lasalle Parish v. AmerisourceBergen Drug     M.D. La.
                                                          Corp., et al.                                3:18-cv-00880*
1649.   Municipality            MDL No. 2804              Lauderdale County, TN v.                     W.D. Tenn.
                                                          AmerisourceBergen Drug Corp., et al.         2:18-cv-02806*
1650.   Municipality            MDL No. 2804              Laurens County, Georgia v.                   N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al.         1:18-op-45945
1651.   Municipality            MDL No. 2804              Lawrence County Board of County              S.D. Ohio
                                                          Commissioners v. AmerisourceBergen Drug      2:17-cv-00770*
                                                          Corp., et al.


                                                                  117
                       19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44                Exhibit C
                                                            Pg 119 of 187


                                                                                                                            Court /
                Type                 Jurisdiction                        Case Name                                        Case Number
1652.   Municipality            MDL No. 2804              Lawrence County v. Purdue Pharma L.P., et      N.D. Ohio
                                                          al.                                            1:18-op-46188
1653.   Municipality            MDL No. 2804              Lawrence County, Alabama v.                    N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al.           1:18-op-45228
1654.   Municipality            MDL No. 2804              Lawrence County, Miss. V.                      N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al.           1:18-op-45036
1655.   Municipality            MDL No. 2804              Lee County v. AmerisourceBergen Drug           M.D.N.C.
                                                          Corp., et al.                                  1:19-cv-00384*
1656.   Municipality            MDL No. 2804              Lee County v. Purdue Pharma L.P., et al.       W.D. Va.
                                                                                                         2:18-cv-00049*
1657.   Municipality            MDL No. 2804              Lee County, Florida v. Purdue Pharma L.P.,     M.D. Fla.
                                                          et al.                                         2:19-cv-00471*
1658.   Municipality            MDL No. 2804              Lee County, Georgia v. AmerisourceBergen       N.D. Ohio
                                                          Drug Corp., et al.                             1:18-op-46171
1659.   Municipality            MDL No. 2804              Lee County, Mississippi v.                     N.D. Miss.
                                                          AmerisourceBergen Drug Corp., et al.           1:19-cv-00045*
1660.   Municipality            MDL No. 2804              Leflore County, Mississippi v.                 N.D. Miss.
                                                          AmerisourceBergen Drug Corp., et al.           4:19-cv-00086*
1661.   Municipality            MDL No. 2804              Lenoir County v. AmerisourceBergen Drug        E.D.N.C.
                                                          Corp., et al.                                  4:18-cv-00134*
1662.   Municipality            MDL No. 2804              Leon County, Florida v. AmerisourceBergen      N.D. Fla.
                                                          Drug Corp., et al.                             4:18-cv-00485*
1663.   Municipality            MDL No. 2804              Levy County v. Purdue Pharma L.P., et al.      N.D. Ohio
                                                                                                         1:18-op-46119
1664.   Municipality            MDL No. 2804              Lewis County, Missouri v. Purdue Pharma        N.D. Ohio
                                                          L.P., et al.                                   1:18-op-46263
1665.   Municipality            MDL No. 2804              Lewis County, Washington v. Purdue             N.D. Ohio
                                                          Pharma L.P., et al.                            1:18-op-46301
1666.   Municipality            MDL No. 2804              Lewis S. Walker, in his Official Capacity as   N.D. Ohio
                                                          the Sheriff of Crawford County, Georgia v.     1:19-op-45146
                                                          Purdue Pharma L.P., et al.
1667.   Municipality            MDL No. 2804              Lexington, TN v. AmerisourceBergen Drug        W.D. Tenn.
                                                          Corp., et al.                                  2:18-cv-02220*
1668.   Municipality            MDL No. 2804              Lexington-Fayette Urban County                 E.D. Ky.
                                                          Government v. AmerisourceBergen Drug           5:17-cv-00442*
                                                          Corp., et al.



                                                                  118
                       19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44                Exhibit C
                                                            Pg 120 of 187


                                                                                                                             Court /
                Type                 Jurisdiction                         Case Name                                        Case Number
1669.   Municipality            MDL No. 2804              Liberty County , Georgia v. Purdue Pharma      N.D. Ohio
                                                          L.P., et al.                                   1:19-op-45200
1670.   Municipality            MDL No. 2804              Licking County Board of County                 S.D. Ohio
                                                          Commissioners v. AmerisourceBergen Drug        2:17-cv-00904*
                                                          Corp., et al.
1671.   Municipality            MDL No. 2804              Limestone County, Alabama v. Purdue            N.D. Ohio
                                                          Pharma L.P., et al.                            1:18-op-45328
1672.   Municipality            MDL No. 2804              Lincoln County v. AmerisourceBergen Drug       W.D.N.C.
                                                          Corp., et al.                                  5:18-cv-00085*
1673.   Municipality            MDL No. 2804              Lincoln County v. Purdue Pharma L.P., et al.   N.D. Ohio
                                                                                                         1:19-op-45190
1674.   Municipality            MDL No. 2804              Lincoln County v. Purdue Pharma L.P., et al.   N.D. Ohio
                                                                                                         1:17-op-45167
1675.   Municipality            MDL No. 2804              Lincoln County, Georgia v.                     N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al.           1:18-op-45508
1676.   Municipality            MDL No. 2804              Lincoln County, Mississippi v.                 S.D. Miss.
                                                          AmerisourceBergen Drug Corp., et al.           5:18-cv-00057*
1677.   Municipality            MDL No. 2804              Livingston County, Missouri v.                 W.D. Mo.
                                                          AmerisourceBergen Drug Corp., et al.           5:18-cv-06146 *
1678.   Third Party Payor       MDL No. 2804              Local 22 Health Benefit Fund v. Purdue         E.D.N.Y.
                                                          Pharma L.P., et al.                            1:19-cv-04964*
1679.   Third Party Payor       MDL No. 2804              Local 8A-28A Welfare Fund v. Purdue            E.D.N.Y.
                                                          Pharma L.P., et al.                            1:19-cv-04961*
1680.   Third Party Payor       MDL No. 2804              Local Initiative Health Authority for Los      N.D. Ohio
                                                          Angeles County, a California local public      1:19-op-45212
                                                          agency operating as L.A. Care Health Plan
                                                          v. Purdue Pharma L.P., et al.
1681.   Municipality            MDL No. 2804              Logan County Board of County                   S.D. Ohio
                                                          Commissioners v. AmerisourceBergen Drug        2:17-cv-01097*
                                                          Corp., et al.
1682.   Municipality            MDL No. 2804              Long County , Georgia v. Purdue Pharma         N.D. Ohio
                                                          L.P., et al.                                   1:19-op-45196
1683.   Hospital                MDL No. 2804              Loretto Hospital of Chicago v. Purdue          N.D. Ohio
                                                          Pharma L.P., et al.                            1:19-op-45455
1684.   NAS                     MDL No. 2804              Lori Taylor, individually and as next friend   N.D. Ohio
                                                          and guardian of Baby M.T. v. Purdue            1:19-op-45529
                                                          Pharma L.P., et al.


                                                                  119
                       19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44                Exhibit C
                                                            Pg 121 of 187


                                                                                                                            Court /
                Type                 Jurisdiction                           Case Name                                     Case Number
1685.   Municipality            MDL No. 2804              Lou Sardella, individually and on behalf of    D.N.J.
                                                          all others similarly situated v. Purdue        3:18-cv-08706*
                                                          Pharma L.P., et al.
1686.   Municipality            MDL No. 2804              Louis M. Ackal, duly elected Sheriff of        N.D. Ohio
                                                          Iberia Parish, Louisiana, in his capacity as   1:18-op-46052
                                                          Ex Officio of the Iberia Parish Sheriff's
                                                          Office and the Iberia Parish Law
                                                          Enforcement District v. Purdue Pharma L.P.,
                                                          et al.
1687.   Municipality            MDL No. 2804              Louisa County, Virginia v. Purdue Pharma       N.D. Ohio
                                                          L.P., et al.                                   1:19-op-45720
1688.   Third Party Payor       MDL No. 2804              Louisiana Assessors' Insurance Fund a/k/a      M.D. La.
                                                          The Insurance Committee of the Assessors'      3:18-cv-00950*
                                                          Insurance Fund v. AmerisourceBergen Drug
                                                          Corp., et al.
1689.   Third Party Payor       MDL No. 2804              Louisiana Health Service & Indemnity           M.D. LA
                                                          Company d/b/a Blue Cross and Blue Shield       3:17-cv-01766*
                                                          of Louisiana, and HMO Louisiana Inc. v.
                                                          Purdue Pharma L.P., et al.
1690.   Municipality            MDL No. 2804              Louisville/Jefferson County Government v.      W.D. Ky.
                                                          AmerisourceBergen Drug Corp., et al.           3:17-cv-00508*
1691.   Third Party Payor       MDL No. 2804              Lovelace Health Systems, Inc. v. Purdue        N.D. Ohio
                                                          Pharma L.P., et al.                            1:19-op-45458
1692.   Tribal                  MDL No. 2804              Lower Brule Sioux Tribe v.                     N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al.           1:19-op-45350
1693.   Tribal                  MDL No. 2804              Lower Sioux Indian Community in the State      N.D. Ohio
                                                          of Minnesota v. Purdue Pharma L.P., et al.     1:18-op-45975
1694.   Municipality            MDL No. 2804              Lowndes County, Alabama v.                     M.D. Ala.
                                                          AmerisourceBergen Drug Corp., et al.           2:18-cv-00070*
1695.   Municipality            MDL No. 2804              Lowndes County, Georgia v. Purdue Pharma       N.D. Ohio
                                                          L.P., et al.                                   1:18-op-45835
1696.   Municipality            MDL No. 2804              Lumpkin County, Georgia v. Purdue Pharma       N.D. Ohio
                                                          L.P., et al.                                   1:19-op-45211
1697.   Municipality            MDL No. 2804              Luzerne County, PA v. Purdue Pharma L.P.,      N.D. Ohio
                                                          et al.                                         1:17-op-45100
1698.   Tribal                  MDL No. 2804              Lytton Band of Pomo Indians v.                 N.D. Cal.
                                                          AmerisourceBergen Drug Corp., et al.           3:19-cv-03224*


                                                                  120
                       19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44                Exhibit C
                                                            Pg 122 of 187


                                                                                                                            Court /
                Type                 Jurisdiction                          Case Name                                      Case Number
1699.   Municipality            MDL No. 2804              Macon County, Georgia v. Purdue Pharma         N.D. Ohio
                                                          L.P.                                           1:18-op-45577
1700.   Municipality            MDL No. 2804              Madison County v. AmerisourceBergen            W.D.N.C.
                                                          Drug Corp., et al.                             1:18-cv-00237*
1701.   Municipality            MDL No. 2804              Madison County, Alabama v.                     N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al.           1:19-op-45006
1702.   Municipality            MDL No. 2804              Madison County, Georgia v.                     N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al.           1:18op45296
1703.   Municipality            MDL No. 2804              Madison County, TN v. AmerisourceBergen        W.D. Tenn.
                                                          Drug Corp., et al.                             1:18-cv-01047*
1704.   Municipality            MDL No. 2804              Madison County, Virginia v. Purdue Pharma      N.D. Ohio
                                                          L.P., et al.                                   1:19-op-45702
1705.   Municipality            MDL No. 2804              Manatee County, Florida v. Purdue Pharma       N.D. Ohio
                                                          L.P., et al.                                   1:19-op-45044
1706.   Municipality            MDL No. 2804              Manitowoc County v. Purdue Pharma L.P.,        N.D. Ohio
                                                          et al.                                         1:17-op-45135
1707.   Municipality            MDL No. 2804              Marathon County v. Purdue Pharma L.P., et      N.D. Ohio
                                                          al.                                            1:17-op-45095
1708.   Municipality            MDL No. 2804              Marengo County, Alabama v.                     S.D. Ala.
                                                          AmerisourceBergen Drug Corp., et al.           2:18-cv-00043*
1709.   NAS                     MDL No. 2804              Maria Ortiz, individually and as next friend   N.D. Ohio
                                                          and guardian of Baby A.O., on behalf of        1:19-op-45492
                                                          themselves and all others similarly situated
                                                          v. Purdue Pharma L.P., et al.
1710.   Municipality            MDL No. 2804              Maries County, Missouri v. Purdue Pharma       N.D. Ohio
                                                          L.P., et al.                                   1:18-op-46194
1711.   NAS                     MDL No. 2804              Marijha Hamawi, individually and as next       N.D. Ohio
                                                          friend and guardian of Babies K.L.H. and       1:19-op-45477
                                                          N.A.W., on behalf of themselves and all
                                                          others similarly situated v. Purdue Pharma
                                                          L.P., et al.
1712.   Municipality            MDL No. 2804              Marinette County v. Purdue Pharma L.P., et     N.D. Ohio
                                                          al.                                            1:17-op-45145
1713.   Municipality            MDL No. 2804              Marion County Board of County                  N.D. Ohio
                                                          Commissioners v. AmerisourceBergen Drug        1:18-op-45529
                                                          Corp., et al.




                                                                  121
                       19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44                 Exhibit C
                                                            Pg 123 of 187


                                                                                                                             Court /
                Type                 Jurisdiction                          Case Name                                       Case Number
1714.   Municipality            MDL No. 2804              Marion County, Florida v. Purdue Pharma         N.D. Ohio
                                                          L.P., et al.                                    1:19-op-45272
1715.   Municipality            MDL No. 2804              Marion County, Miss. V.                         S.D. Miss.
                                                          AmerisourceBergen Drug Corp., et al.            2:17-cv-00202*
1716.   Municipality            MDL No. 2804              Marion County; Pickens County; Walker           N.D. Ohio
                                                          County; City of Dora; City of Jasper; City of   1:18-op-45171
                                                          Sumiton v. Purdue Pharma L.P., et al.
1717.   Municipality            MDL No. 2804              Mark Garber, Sheriff of Lafayette Parish v.     N.D. Ohio
                                                          Purdue Pharma L.P., et al.                      1:17-op-45180
1718.   Municipality            MDL No. 2804              Mark Melton in his offocial capacity as the     N.D. Ohio
                                                          Sherriff of Appling County, Georgia v.          1:19-op-45307
                                                          Purdue Pharma L.P., et al.
1719.   Class Action            MDL No. 2804              Mark Tilley, as next friend of K.B. Tilley, a   S.D. WV
                                                          minor child under the age of 18 v. Purdue       2:19-cv-00566*
                                                          Pharma L.P., et al.
1720.   Third Party Payor       MDL No. 2804              Marketing Services of Indiana, Inc.,            S.D. Ind.
                                                          individually and on behalf of all others        1:18-cv-02778*
                                                          similarly situated v. Purdue Pharma L.P., et
                                                          al.
1721.   Municipality            MDL No. 2804              Marlin N. Gusman, Sheriff of Orleans Parish     N.D. Ohio
                                                          v. Purdue Pharma L.P., et al.                   1:18-op-45663
1722.   Municipality            MDL No. 2804              Marquette County v. Purdue Pharma L.P., et      N.D. Ohio
                                                          al.                                             1:18-op-45104
1723.   Municipality            MDL No. 2804              Marshall County, AL; City of Albertville,       N.D. Ohio
                                                          AL; Arab, AL; City of Boaz, AL; City of         1:18-op-45230
                                                          Guntersville, AL; City of Douglas, AL; and
                                                          Town of Grant, AL v. Purdue Pharma L.P.,
                                                          et al.
1724.   Municipality            MDL No. 2804              Marshall County, Miss. v.                       N.D. Miss.
                                                          AmerisourceBergen Drug Corp., et al.            3:18-cv-00075*
1725.   Municipality            MDL No. 2804              Martin County, NC v. AmerisourceBergen          E.D.N.C.
                                                          Drug Corp., et al.                              4:18-cv-00071*
1726.   Tribal                  MDL No. 2804              Mashantucket (Western) Pequot Tribe v.          N.D. Ohio
                                                          Purdue Pharma L.P., et al.                      1:19-op-45405
1727.   Individual              MDL No. 2804              Masmoud Bamdad, M.D., o.b.o. State of CA        C.D. Cal.
                                                          v. Purdue Pharma L.P., et al.                   2:18-cv-03662*




                                                                  122
                       19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44               Exhibit C
                                                            Pg 124 of 187


                                                                                                                            Court /
                Type                 Jurisdiction                         Case Name                                       Case Number
1728.   Municipality            MDL No. 2804              Maverick County, Texas v. Purdue Pharma       N.D. Ohio
                                                          L.P., et al.                                  1:19-op-45426
1729.   Wrongful Death          MDL No. 2804              Maxwell A. Newman and Caroline S.             E.D. La.
                                                          Newman v. Purdue Pharma L.P., et al.          2:19-cv-01594*
1730.   Municipality            MDL No. 2804              Mayor Charles Sparks, o.b.o The Town of       N.D. Ohio
                                                          Kermit v. Purdue Pharma L.P., et al.          1:17-op-45058
1731.   Municipality            MDL No. 2804              Mayor David Adkins, o.b.o. The Town of        N.D. Ohio
                                                          Hamlin v. Purdue Pharma L.P., et al.          1:18-op-45386
1732.   Municipality            MDL No. 2804              Mayor Farris Burton, o.b.o. The Town of       N.D. Ohio
                                                          West Hamlin v. Purdue Pharma L.P., et al.     1:18-op-45941
1733.   Municipality            MDL No. 2804              Mayor Raaimie Barker, o.b.o. The Town of      N.D. Ohio
                                                          Chapmanville v. Purdue Pharma L.P., et al.    1:17-op-45055
1734.   Municipality            MDL No. 2804              Mayor Reba Honaker, o.b.o. The City of        N.D. Ohio
                                                          Welch v. Purdue Pharma L.P., et al.           1:17-op-45065
1735.   Municipality            MDL No. 2804              Mayor Robert Carlton, o.b.o. The City of      N.D. Ohio
                                                          Williamson v. Purdue Pharma L.P., et al.      1:17-op-45057
1736.   Municipality            MDL No. 2804              Mayor Vivian Livinggood, o.b.o. The Town      N.D. Ohio
                                                          of Gilbert                                    1:17-op-45059
1737.   Municipality            MDL No. 2804              McDowell County, NC v.                        W.D.N.C.
                                                          AmerisourceBergen Drug Corp., et al.          1:18-cv-00100*
1738.   Municipality            MDL No. 2804              McDuffie County, Georgia v. Purdue            N.D. Ohio
                                                          Pharma L.P., et al.                           1:18-op-45509
1739.   Municipality            MDL No. 2804              McIntosh County, Georgia v. Purdue            N.D. Ohio
                                                          Pharma L.P., et al.                           1:19-op-45173
1740.   Municipality            MDL No. 2804              McKenzie County v. Purdue Pharma L.P., et     D.N.D.
                                                          al.                                           1:19-cv-00119 *
1741.   Municipality            MDL No. 2804              McLean County v. Purdue Pharma L.P., et       N.D. Ohio
                                                          al.                                           1:19-op-45632
1742.   Municipality            MDL No. 2804              McLeod County v. Purdue Pharma L.P., et       N.D. Ohio
                                                          al.                                           1:19-op-45332
1743.   NAS                     MDL No. 2804              Mechelle Gauthier, individually and as next   N.D. Ohio
                                                          friend and guardian of Baby B.L. v. Purdue    1:19-op-45514
                                                          Pharma L.P., et al.
1744.   Tribal                  MDL No. 2804              Mechoopda Indian Tribe of Chico Rancheria     N.D. Ohio
                                                          v. Purdue Pharma L.P., et al.                 1:19-op-45403
1745.   Municipality            MDL No. 2804              Mecklenburg County v. Purdue Pharma           N.D. Ohio
                                                          L.P., et al.                                  1:18-op-45221


                                                                  123
                       19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44                  Exhibit C
                                                            Pg 125 of 187


                                                                                                                              Court /
                 Type                Jurisdiction                        Case Name                                          Case Number
1746.   Third Party Payor       MDL No. 2804              Medical Mutual of Ohio v. Purdue Pharma          N.D. Ohio
                                                          L.P., et al.                                     1:18-op-45307
1747.   Municipality            MDL No. 2804              Meeker County v. Purdue Pharma L.P., et al.      N.D. Ohio
                                                                                                           1:19-op-45343
1748.   Municipality            MDL No. 2804              Meigs County, Ohio v. Cardinal Health Inc.,      N.D. Ohio
                                                          et al.                                           1:19-op-45229
1749.   NAS                     MDL No. 2804              Melanie Massey, individually and as next         N.D. Ohio
                                                          friend and guardian of Babies S.L.M. and         1:19-op-45525
                                                          K.D.R. v. Purdue Pharma L.P., et al.
1750.   NAS                     MDL No. 2804              Melba Alexander, individually and as next        N.D. Ohio
                                                          friend and guardian of Baby B.H.R. v.            1:19-op-45502
                                                          Purdue Pharma L.P., et al.
1751.   NAS                     MDL No. 2804              Melissa Ambrosio, individually and as next       N.D. Ohio
                                                          friend of Baby G.A., on behalf of themselves     1:18-op-45375
                                                          and all others similarly situated v. Purdue
                                                          Pharma L.P., et al.
1752.   Hospital                MDL No. 2804              Mennonite General Hospital, Inc.; Hospital       N.D. Ohio
                                                          Menonita Caguas, Inc.; Hospital Menonita         1:19-op-45109
                                                          Gauyama, Inc. v. Purdue Pharma L.P., et al.
1753.   Third Party Payor       MDL No. 2804              Mental Health & Recovery Services Board          N.D. Ohio
                                                          of Allen, Auglaize and Hardin Counties v.        1:18-op-46344
                                                          Purdue Pharma L.P. et al
1754.   Municipality            MDL No. 2804              Mercer County Board of County                    N.D. Ohio
                                                          Commissioners v. AmerisourceBergen Drug          1:18-op-46094
                                                          Corp., et al.
1755.   Municipality            MDL No. 2804              Mercer County v. Purdue Pharma L.P., et al.      N.D. Ohio
                                                                                                           1:19-op-45635
1756.   Class Action            MDL No. 2804              Mercy House Teen Challenge, a non-for-           S.D. Miss.
                                                          profit Corporation on behalf of itself and all   3:18-cv-00584*
                                                          others similarly situated v. Purdue Pharma
                                                          L.P., et al.
1757.   Municipality            MDL No. 2804              Meriwether County, Georgia v. Purdue             N.D. Ohio
                                                          Pharma L.P., et al.                              1:19-op-45305
1758.   Tribal                  MDL No. 2804              Mescalero Apache Tribe v. Purdue Pharma          N.D. Ohio
                                                          L.P., et al.                                     1:19-op-45317
1759.   Hospital                MDL No. 2804              MetroHealth System v. Purdue Pharma L.P.,        N.D. Ohio
                                                          et al.                                           1:18-op-46004


                                                                  124
                       19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44                  Exhibit C
                                                            Pg 126 of 187


                                                                                                                              Court /
                Type                 Jurisdiction                         Case Name                                         Case Number
1760.   Municipality            MDL No. 2804              Metropolitan Government of Nashville and         M.D. Tenn.
                                                          Davidson County, Tennessee v. Purdue             3:17-cv-01605*
                                                          Pharma L.P., et al.
1761.   Municipality            MDL No. 2804              Miami-Dade County, Florida v.                    S.D. Fla.
                                                          AmerisourceBergen Drug Corp., et al.             1:18-cv-21608*
1762.   Tribal                  MDL No. 2804              Miccosukee Tribe of Indians of Florida v.        N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al.             1:19-op-45121
1763.   Personal Injury         MDL No. 2804              Michael Espinosa v. Jane Joiner, M.D., et al.    N.D. Ohio
                                                                                                           1:19-op-45053
1764.   Class Action            MDL No. 2804              Michael Klodzinski individually and on           S.D.N.Y.
                                                          behalf of all others similarly situated v.       1:18-cv-03927*
                                                          Purdue Pharma L.P., et al.
1765.   Class Action            MDL No. 2804              Michael Konig, individually and on behalf        S.D. Fla.
                                                          of all others similarly situated v. Purdue       0:18-cv-61960*
                                                          Pharma L.P., et al.
1766.   Class Action            MDL No. 2804              Michael Lopez, individually and on behalf        D. Ut.
                                                          of all others similarly situated v. Purdue       2:18-cv-00719*
                                                          Pharma L.P., et al.
1767.   Class Action            MDL No. 2804              Michael Masiowski, M.D., on behalf of            D.S.C.
                                                          himself and all others similarly situated v.     2:18-cv-02080*
                                                          AmerisourceBergen Drug Corp., et al.
1768.   Class Action            MDL No. 2804              Michael Ray Lewis, individually and on           W.D. Ark.
                                                          behalf of all others similarly situated v.       5:17-cv-05118*
                                                          Purdue Pharma L.P., et al.
1769.   Municipality            MDL No. 2804              Mike Jolley, in his Official Capacity as the     N.D. Ohio
                                                          Sheriff of Harris County, Georgia v. Purdue      1:19-op-45147
                                                          Pharma L.P., et al.
1770.   Municipality            MDL No. 2804              Mike Kile, in his Official Capacity as the       N.D. Ohio
                                                          Sheriff of Screven County, Georgia v.            1:19-op-45167
                                                          Purdue Pharma L.P., et al.
1771.   Municipality            MDL No. 2804              Mike Stone, in his capacity as the Sheriff for   N.D. Ohio
                                                          Lincoln Parish v. Purdue Pharma L.P., et al.     1:18-op-45920
1772.   Municipality            MDL No. 2804              Milwaukee County, Wisconsin v.                   E.D. Wi.
                                                          AmerisourceBergen Drug Corp., et al.             2:18-cv-00403*
1773.   Municipality            MDL No. 2804              Minute Men, Inc. and Minute Men Select,          N.D. Ohio
                                                          Inc. v. Purdue Pharma L.P., et al.               1:18-cv-00688*




                                                                  125
                       19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44               Exhibit C
                                                            Pg 127 of 187


                                                                                                                           Court /
                 Type                Jurisdiction                          Case Name                                     Case Number
1774.   Tribal                  MDL No. 2804              Mississippi Band of Choctaw Indians v.        N.D. Ohio
                                                          Purdue Pharma L.P., et al.                    1:19-op-45279
1775.   Municipality            MDL No. 2804              Missoula County v. Purdue Pharma L.P., et     N.D. Ohio
                                                          al.                                           1:19-op-45112
1776.   Municipality            MDL No. 2804              Mitchell County v. AmerisourceBergen          W.D.N.C.
                                                          Drug Corp., et al.                            1:19-cv-00176*
1777.   Municipality            MDL No. 2804              Moapa Band of Paiute Indians v. Purdue        N.D. Ohio
                                                          Pharma L.P., et al.                           1:19-op-45650
1778.   Third Party Payor       MDL No. 2804              Mobile County Emergency Medical Services      S.D. Ala.
                                                          Rescue Squad, Inc., a nonprofit corporation   1:18-cv-00016*
                                                          v. AmerisourceBergen Drug Corp., et al.
1779.   Municipality            MDL No. 2804              Moniteau County, Missouri v. Purdue           N.D. Ohio
                                                          Pharma L.P., et al.                           1:18-op-46352
1780.   Municipality            MDL No. 2804              Monmouth County v. Purdue Pharma L.P.,        N.D. Ohio
                                                          et al.                                        1:18-op-46118
1781.   Municipality            MDL No. 2804              Monroe County Board of County                 S.D. Ohio
                                                          Commissioners v. AmerisourceBergen Drug       2:18-cv-00433*
                                                          Corp., et al.
1782.   Municipality            MDL No. 2804              Monroe County v. Purdue Pharma L.P., et       N.D. Ohio
                                                          al.                                           1:17-op-45146
1783.   Municipality            MDL No. 2804              Monroe County, Georgia v.                     M.D. Ga.
                                                          AmerisourceBergen Drug Corp., et al.          5:18-cv-00167*
1784.   Municipality            MDL No. 2804              Monroe County, Mississippi v.                 N.D. Miss.
                                                          AmerisourceBergen Drug Corp., et al.          1:18-cv-00183*
1785.   Municipality            MDL No. 2804              Montgomery County v. Purdue Pharma L.P.,      N.D. Ohio
                                                          et al.                                        1:19-op-45234
1786.   Municipality            MDL No. 2804              Montgomery County, AL v. Purdue Pharma        N.D. Ohio
                                                          L.P., et al.                                  1:18-op-45445
1787.   Municipality            MDL No. 2804              Montgomery County, Georgia v. Purdue          N.D. Ohio
                                                          Pharma L.P., et al.                           1:19-op-45292
1788.   Municipality            MDL No. 2804              Montgomery County, Kansas v.                  D. Kan.
                                                          AmerisourceBergen Drug Corp., et al.          2:18-cv-02311*
1789.   Municipality            MDL No. 2804              Montgomery County, Maryland v. Purdue         N.D. Ohio
                                                          Pharma L.P., et al.                           1:18-op-45212
1790.   Municipality            MDL No. 2804              Montgomery County, Missouri v. Purdue         N.D. Ohio
                                                          Pharma L.P., et al.                           1:18-op-46197



                                                                  126
                       19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44               Exhibit C
                                                            Pg 128 of 187


                                                                                                                           Court /
                Type                 Jurisdiction                           Case Name                                    Case Number
1791.   Municipality            MDL No. 2804              Montgomery County, TN v.                      M.D. Tenn.
                                                          AmerisourceBergen Drug Corp., et al.          3:18-cv-00314*
1792.   Municipality            MDL No. 2804              Moore County v. AmerisourceBergen Drug        M.D.N.C.
                                                          Corp., et al.                                 1:18-cv-00703*
1793.   Municipality            MDL No. 2804              Morehouse Parish Police Jury v. Purdue        N.D. Ohio
                                                          Pharma L.P., et al.                           1:19-op-45452
1794.   Municipality            MDL No. 2804              Morgan City v. AmerisourceBergen Drug         M.D. La.
                                                          Corp., et al.                                 3:18-cv-00942*
1795.   Municipality            MDL No. 2804              Morgan County Commission v. Purdue            N.D. W. Va.
                                                          Pharmaceutial Products L.P., et al.           3:18-cv-00044*
1796.   Municipality            MDL No. 2804              Morgan County v. Purdue Pharma L.P., et       S.D. Ind.
                                                          al.                                           1:18-cv-01731*
1797.   Municipality            MDL No. 2804              Morgan County, Alabama v.                     N.D. Ala.
                                                          AmerisourceBergen Drug Corp., et al.          5:18-cv-00170*
1798.   Municipality            MDL No. 2804              Morgan County, Missouri v. Purdue Pharma      N.D. Ohio
                                                          L.P., et al.                                  1:19-op-45367
1799.   Municipality            MDL No. 2804              Morgan County, TN v. Purdue Pharma L.P.,      E.D. Tenn.
                                                          et al.                                        3:19-cv-00036*
1800.   Municipality            MDL No. 2804              Morrison County, MN v. Purdue Pharma          N.D. Ohio
                                                          L.P. et al                                    1:18-op-45429
1801.   Municipality            MDL No. 2804              Morrisville Borough, Pennsylvania v.          N.D. Ohio
                                                          Purdue Pharma L.P., et al.                    1:19-op-45435
1802.   Municipality            MDL No. 2804              Morrow County Board of County                 S.D. Ohio
                                                          Commissioners v. AmerisourceBergen Drug       2:17-cv-01126*
                                                          Corp., et al.
1803.   Municipality            MDL No. 2804              Mountrail County v. Purdue Pharma L.P., et    D.N.D.
                                                          al.                                           1:19-cv-00121*
1804.   Municipality            MDL No. 2804              Mower County, MN v. Purdue Pharma L.P.,       D. Minn.
                                                          et al.                                        0:17-cv-05263*
1805.   Class Action            MDL No. 2804              MSI Corporation, individually and on behalf   W.D. Pa.
                                                          of all others similarly situated v. Purdue    2:18-cv-01109*
                                                          Pharma L.P., et al.
1806.   Third Party Payor       MDL No. 2804              MSP Recovery Claims, Services LLC v.          N.D. Ohio
                                                          Purdue Pharma L.P., et al.                    1:18-cv-00040*




                                                                  127
                       19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44                  Exhibit C
                                                            Pg 129 of 187


                                                                                                                               Court /
                 Type                Jurisdiction                           Case Name                                        Case Number
1807.   Third Party Payor       MDL No. 2804              MSPA Claims 1, LLC; MAO-MSO                      N.D. Ohio
                                                          Recovery II, LLC; and MSP Recovery               1:18-cv-00130*
                                                          Claims, Series LLC v. Purdue Pharma L.P.,
                                                          et al.
1808.   Third Party Payor       MDL No. 2804              MSPA Claims I, LLC; MAO-MSO                      N.D. Ohio
                                                          Recovery II, LLC; MSP Recovery Claims            1:18-op-45526
                                                          Series LLC v. Anda Inc., et al.
1809.   Tribal                  MDL No. 2804              Muckleshoot Indian Tribe v. Purdue Pharma        N.D. Ohio
                                                          L.P., et al.                                     1:19-op-45213
1810.   Municipality            MDL No. 2804              Municipality of Arroyo, Puerto Rico, et al.      D. P.R.
                                                          v. Purdue Pharma L.P., et al.                    3:19-cv-01816*
1811.   Municipality            MDL No. 2804              Municipality of Bayamon, Puerto Rico, et al.     D. P.R.
                                                          v. Purdue Pharma L.P., et al.                    3:19-cv-01815*
1812.   Municipality            MDL No. 2804              Municipality of Caguas, Puerto Rico, et al.      D. P.R.
                                                          v. Purdue Pharma L.P., et al.                    3:19-cv-01814*
1813.   Municipality            MDL No. 2804              Municipality of Canovanas, Puerto Rico v.        N.D. Ohio
                                                          Purdue Pharma L.P., et al.                       1:18-op-46018
1814.   Municipality            MDL No. 2804              Municipality of Catano, Puerto Rico, et al. v.   D. P.R.
                                                          Purdue Pharma L.P., et al.                       3:19-cv-01824 *
1815.   Municipality            MDL No. 2804              Municipality of Ceiba, Puerto Rico, et al. v.    D. P.R.
                                                          Purdue Pharma L.P., et al.                       3:19-cv-01818*
1816.   Municipality            MDL No. 2804              Municipality of Coamo, Puerto Rico, et al.       D. P.R.
                                                          v. Purdue Pharma L.P., et al.                    3:19-cv-01819*
1817.   Municipality            MDL No. 2804              Municipality of Guayama, Puerto Rico v.          D. P.R.
                                                          Purdue Pharma L.P., et al.                       3:17-cv-02356*
1818.   Municipality            MDL No. 2804              Municipality of Guayanilla, Puerto Rico v.       N.D. Ohio
                                                          Purdue Pharma L.P., et al.                       1:18-op-45176
1819.   Municipality            MDL No. 2804              Municipality of Juncos, Puerto Rico v.           N.D. Ohio
                                                          Purdue Pharma L.P., et al.                       1:18-op-45994
1820.   Municipality            MDL No. 2804              Municipality of Loiza, Puerto Rico v.            N.D. Ohio
                                                          Purdue Pharma L.P., et al.                       1:18-op-45177
1821.   Municipality            MDL No. 2804              Municipality of Rio Grande, Puerto Rico v.       N.D. Ohio
                                                          Purdue Pharma L.P., et al.                       1:18-op-45895
1822.   Municipality            MDL No. 2804              Municipality of Sabana Grande, Puerto            N.D. Ohio
                                                          Rico, et al. v. Purdue Pharma L.P., et al.       1:18-op-45197
1823.   Municipality            MDL No. 2804              Municipality of Vega Alta, Puerto Rico v.        N.D. Ohio
                                                          Purdue Pharma L.P., et al.                       1:18-op-46011


                                                                  128
                       19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44                 Exhibit C
                                                            Pg 130 of 187


                                                                                                                              Court /
                Type                 Jurisdiction                           Case Name                                       Case Number
1824.   Municipality            MDL No. 2804              Municipality of Villalba, Puerto Rico, et al.   PR
                                                          v. Purdue Pharma L.P., et al.                   3:19-cv-01821*
1825.   Municipality            MDL No. 2804              Municipality of Yabucoa, Puerto Rico v.         N.D. Ohio
                                                          Purdue Pharma L.P., et al.                      1:18-op-45731
1826.   NAS                     MDL No. 2804              Musette Chancey, individually and as next       N.D. Ohio
                                                          friend and guardian of Babies D.C.1. and        1:19-op-45533
                                                          D.C.2. v. Purdue Pharma L.P., et al.
1827.   Municipality            MDL No. 2804              Muskegon County, Michigan v. Purdue             N.D. Ohio
                                                          Pharma L.P., et al.                             1:18-op-46199
1828.   Municipality            MDL No. 2804              Muskingum County Board of County                S.D. Ohio
                                                          Commissioners v. AmerisourceBergen Drug         2:18-cv-00040*
                                                          Corp., et al.
1829.   Class Action            MDL No. 2804              Nadja Streiter, individually and on behalf of   CT
                                                          all others similarly situated v. Purdue         3:18-cv-01425*
                                                          Pharma L.P., et al.
1830.   NAS                     MDL No. 2804              Naomi Wright, individually and as next          N.D. Ohio
                                                          friend and guardian of Baby M.W. v. Purdue      1:19-op-45543
                                                          Pharma L.P., et al.
1831.   Hospital                MDL No. 2804              Nassau University Medical Center v. Purdue      E.D.N.Y.
                                                          Pharma L.P., et al.                             1:19-cv-04972*
1832.   Third Party Payor       MDL No. 2804              National Roofers Union & Employers Joint        N.D. Ohio
                                                          Health & Welfare Fund v. Purdue Pharma          1:18-op-45833
                                                          L.P., et al
1833.   Municipality            MDL No. 2804              Neshoba County, Mississippi v.                  N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al             1:18-op-45843

1834.   Municipality            MDL No. 2804              New Hanover County v.                           E.D.N.C.
                                                          AmerisourceBergen Drug Corp., et al.            7:17-cv-00241 *
1835.   Third Party Payor       MDL No. 2804              New Orleans Mission, Inc. v. McKesson           N.D. Ohio
                                                          Corporation, et al.                             1:18-op-46030
1836.   Third Party Payor       MDL No. 2804              Newman's Medical Services, Inc. v.              S.D. Ala.
                                                          AmerisourceBergen Drug Corp., et al.            1:18-cv-00358*
1837.   Municipality            MDL No. 2804              Newton County, Georgia v.                       N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al.            1:18-op-45578
1838.   Tribal                  MDL No. 2804              Nez Pierce Tribe v. Purdue Pharma L.P., et      D. Ida.
                                                          al.                                             3:18-cv-00222*




                                                                  129
                       19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44                  Exhibit C
                                                            Pg 131 of 187


                                                                                                                               Court /
                   Type              Jurisdiction                           Case Name                                        Case Number
1839.   NAS                     MDL No. 2804              Nichole Tindall, individually and as next        N.D. Ohio
                                                          friend and guardian of Baby L.M. v. Purdue       1:19-op-45530
                                                          Pharma L.P., et al.
1840.   NAS                     MDL No. 2804              Nicole Tuttle, individually and as next friend   N.D. Ohio
                                                          and guardian of Baby A.T., on behalf of          1:19-op-45476
                                                          themselves and all others similarly situated
                                                          v. Purdue Pharma L.P., et al.
1841.   NAS                     MDL No. 2804              Niola Lechuga, individually and as next          N.D. Ohio
                                                          friend and guardian of Babies Q.H.L. and         1:19-op-45468
                                                          A.G.L., on behalf of themselves and all
                                                          others similarly situated v. Purdue Pharma
                                                          L.P., et al.
1842.   Municipality            MDL No. 2804              Noble County, Ohio v. Cardinal Health Inc.,      N.D. Ohio
                                                          et al.                                           1:19-op-45096
1843.   Municipality            MDL No. 2804              Nodaway County, Missouri v.                      N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al.             1:18-op-45795
1844.   Third Party Payor       MDL No. 2804              NOITU Insurance Trust Fund v. Purdue             E.D.N.Y.
                                                          Pharma L.P., et al.                              1:19-cv-04958*
1845.   Municipality            MDL No. 2804              North Caddo Hospital Service District d/b/a      M.D. La.
                                                          North Caddo Medical Center v.                    3:18-cv-00959*
                                                          AmerisourceBergen Drug Corp., et al.
1846.   Hospital                MDL No. 2804              North Mississippi Medical Center Inc.; Clay      N.D. Ohio
                                                          County Medical Corporation; Pontonoc             1:18-op-45936
                                                          Health Services, Inc.; Webster Health
                                                          Services, Inc.; Tishomingo Health Services;
                                                          and Marion Regional Medical Center, Inc. v.
                                                          McKesson Corporation, et al.
1847.   Municipality            MDL No. 2804              Northeast Ambulance and Fire Protection          E.D. Mo.
                                                          District of St. Louis County, Missouri v.        4:19-cv-01699 *
                                                          Purdue Pharma L.P., et al.
1848.   Third Party Payor       MDL No. 2804              Northeast Carpenters Funds v. Purdue             N.D. Ohio
                                                          Pharma L.P., et al.                              1:18-op-45741
1849.   Tribal                  MDL No. 2804              Northern Arapaho Tribe v. Purdue Pharma          N.D. Ohio
                                                          L.P., et al.                                     1:18-op-45438
1850.   Tribal                  MDL No. 2804              Northern Cheyenne Tribe v. Purdue Pharma         N.D. Ohio
                                                          L.P., et al.                                     1:19-op-45010
1851.   Municipality            MDL No. 2804              Northumberland County, Virginia v. Purdue        N.D. Ohio
                                                          Pharma L.P., et al.                              1:19-op-45688

                                                                  130
                       19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44               Exhibit C
                                                            Pg 132 of 187


                                                                                                                           Court /
                 Type                Jurisdiction                          Case Name                                     Case Number
1852.   Third Party Payor       MDL No. 2804              Northwest Arizona Employee Benefit Trust      N.D. Ohio
                                                          v. Purdue Pharma L.P., et al.                 1:18-op-46043
1853.   Third Party Payor       MDL No. 2804              Norton Sound Health Corporation v. Purdue     N.D. Ohio
                                                          Pharma L.P., et al.                           1:18-op-46261
1854.   Municipality            MDL No. 2804              Nye County, Nevada v. AmerisourceBergen       D. Nev.
                                                          Drug Corp., et al.                            2:18-cv-02050*
1855.   Hospital                MDL No. 2804              Ochiltree County Hospital District v.         N.D. Ohio
                                                          McKesson Corporation, et al.                  1:18-op-45869
1856.   Municipality            MDL No. 2804              Oconee County, GA v. AmerisourceBergen        N.D. Ohio
                                                          Drug Corp., et al.                            1:18-op-45219
1857.   Municipality            MDL No. 2804              Oconto County v. Purdue Pharma L.P., et al.   N.D. Ohio
                                                                                                        1:17-op-45120
1858.   Third Party Payor       MDL No. 2804              Odyssey House Louisiana, Inc. v. Morris &     N.D. Ohio
                                                          Dickson Co. LLC, et al.                       1:18-op-45757
1859.   Tribal                  MDL No. 2804              Oglala Lakota Sioux Tribe v. Purdue           N.D. Ohio
                                                          Pharma L.P., et al.                           1:18-op-45353
1860.   Municipality            MDL No. 2804              Oglethorpe County, Georgia v.                 N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al.          1:18-op-45262
1861.   Third Party Payor       MDL No. 2804              Ohio Carpenters Health Fund v. Purdue         N.D. Ohio
                                                          Pharma L.P., et al.                           1:19-op-45072
1862.   Municipality            MDL No. 2804              Olmsted County, Minnesota v. Purdue           N.D. Ohio
                                                          Pharma L.P., et al.                           1:19-op-45547
1863.   Municipality            MDL No. 2804              Oneida County v. Purdue Pharma L.P., et al.   N.D. Ohio
                                                                                                        1:17-op-45129
1864.   Tribal                  MDL No. 2804              Oneida Nation v. AmerisourceBergen Drug       N.D. Ohio
                                                          Corp., et al.                                 1:18-op-46034
1865.   Municipality            MDL No. 2804              Onslow County v. AmerisourceBergen Drug       E.D.N.C.
                                                          Corp., et al.                                 7:18-cv-00001*
1866.   Hospital                MDL No. 2804              Opelousas General Hospital Authority d/b/a    N.D. Ohio
                                                          Opelousas General Health System               1:18-op-46083
1867.   Municipality            MDL No. 2804              Orange County v. AmerisourceBergen Drug       M.D.N.C.
                                                          Corp., et al.                                 4:18-cv-00049*
1868.   Municipality            MDL No. 2804              Orange County, Florida v. Purdue Pharma       M.D. Fla.
                                                          L.P., et al.                                  6:19-cv-01700*
1869.   Municipality            MDL No. 2804              Orange County, Indiana v. Purdue Pharma       N.D. Ohio
                                                          L.P., et al.                                  1:19-op-45356



                                                                  131
                       19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44              Exhibit C
                                                            Pg 133 of 187


                                                                                                                          Court /
                   Type              Jurisdiction                          Case Name                                    Case Number
1870.   Hospital                MDL No. 2804              Orleans Parish Hospital Service District -   N.D. Ohio
                                                          District A v. Purdue Pharma L.P., et al.     1:18-op-46212
1871.   Municipality            MDL No. 2804              Osage County, Missouri v. Purdue Pharma      N.D. Ohio
                                                          L.P., et al.                                 1:18-op-46191
1872.   Tribal                  MDL No. 2804              Otoe-Missouria Tribe of Indians v. Purdue    N.D. Ohio
                                                          Pharma L.P., et al.                          1:19-op-45402
1873.   Municipality            MDL No. 2804              Ottawa County Board of County                N.D. Ohio
                                                          Commissioners v. AmerisourceBergen Drug      3:17-cv-02570*
                                                          Corp., et al.
1874.   Municipality            MDL No. 2804              Overton County, TN v. AmerisourceBergen      M.D. Tenn.
                                                          Drug Corp., et al.                           2:18-cv-00031*
1875.   Municipality            MDL No. 2804              Ozark County, Missouri v. Purdue Pharma      N.D. Ohio
                                                          L.P., et al.                                 1:18-op-46198
1876.   Municipality            MDL No. 2804              Page County v. Purdue Pharma L.P., et al.    N.D. Ohio
                                                                                                       1:19-op-45275
1877.   Third Party Payor       MDL No. 2804              Painting Industry Insurance Fund v. Purdue   E.D.N.Y.
                                                          Pharma L.P., et al.                          1:19-cv-04940*
1878.   Tribal                  MDL No. 2804              Paiute-Shoshone Tribe of the Fallon          N.D. Ohio
                                                          Reservation and Colony v. McKesson           1:18-op-45697
                                                          Corporation, et al.
1879.   Tribal                  MDL No. 2804              Pala Band of Mission Indians v. Purdue       N.D. Ohio
                                                          Pharma L.P., et al.                          1:18-op-46341
1880.   Municipality            MDL No. 2804              Palm Beach County v. Purdue Pharma L.P.,     N.D. Ohio
                                                          et al.                                       1:18-op-46121

1881.   Municipality            MDL No. 2804              Pamlico County v. AmerisourceBergen          E.D.N.C.
                                                          Drug Corp., et al.                           4:19-cv-00010*
1882.   Municipality            MDL No. 2804              Panama City, Florida v. AmerisourceBergen    N.D. Fla.
                                                          Drug Corp., et al.                           5:18-cv-00068*
1883.   Municipality            MDL No. 2804              Panola County, Mississippi v.                N.D. Miss.
                                                          AmerisourceBergen Drug Corp., et al.         3:19-cv-00045*
1884.   Municipality            MDL No. 2804              Parish of DeSoto v. Purdue Pharma L.P., et   N.D. Ohio
                                                          al.                                          1:19-op-45090
1885.   Municipality            MDL No. 2804              Pasco County v. AmerisourceBergen Drug       M.D. Fla.
                                                          Corp., et al.                                8:18-cv-01558*
1886.   Municipality            MDL No. 2804              Pasquotank County v. AmerisourceBergen       E.D.N.C.
                                                          Drug Corp., et al.                           2:18-cv-00038*


                                                                  132
                       19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44                  Exhibit C
                                                            Pg 134 of 187


                                                                                                                              Court /
                Type                 Jurisdiction                          Case Name                                        Case Number
1887.   Municipality            MDL No. 2804              Passaic County, New Jersey v. Purdue             N.D. Ohio
                                                          Pharma L.P., et al.                              1:19-op-45741
1888.   Tribal                  MDL No. 2804              Passamaquoddy Tribe-Indian Township v.           N.D. Ohio
                                                          Purdue Pharma L.P., et al.                       1:18-op-45876
1889.   Tribal                  MDL No. 2804              Passamaquoddy Tribe-Pleasant Point v.            N.D. Ohio
                                                          Purdue Pharma L.P., et al.                       1:19-op-45100
1890.   Hospital                MDL No. 2804              Patients' Choice Medical Center of               N.D. Ohio
                                                          Claiborne, LLC v. Purdue Pharma L.P., et         1:19-op-45300
                                                          al.
1891.   Hospital                MDL No. 2804              Patients' Choice Medical Center of Erin,         N.D. Ohio
                                                          Tennessee v. Purdue Pharma L.P., et al.          1:19-op-45771
1892.   Hospital                MDL No. 2804              Patients' Choice Medical Center of               N.D. Ohio
                                                          Humphreys County, LLC v. Purdue Pharma           1:19-op-45299
                                                          L.P., et al.
1893.   NAS                     MDL No. 2804              Paula Watson, individually and as next           N.D. Ohio
                                                          friend and guardian of Baby D.M. v. Purdue       1:19-op-45545
                                                          Pharma L.P., et al.
1894.   Municipality            MDL No. 2804              Peach County, Georgia v. Purdue Pharma           N.D. Ohio
                                                          L.P., et al.                                     1:18-op-45579
1895.   Municipality            MDL No. 2804              Pearl River County, Mississippi v.               S.D. Miss.
                                                          AmerisourceBergen Drug Corp., et al.             1:19-cv-00304*
1896.   Municipality            MDL No. 2804              Pembina County v. Purdue Pharma L.P., et         N.D. Ohio
                                                          al.                                              1:19-op-45674
1897.   NAS                     MDL No. 2804              Penny Martin, individually and as next           N.D. Ohio
                                                          friend and guardian of Baby D.M. v. Purdue       1:19-op-45508
                                                          Pharma L.P., et al.
1898.   Municipality            MDL No. 2804              Penobscot County v. Purdue Pharma L.P., et       N.D. Ohio
                                                          al.                                              1:19-op-45184
1899.   Municipality            MDL No. 2804              People of the State of Illinois, Calhoun         N.D. Ohio
                                                          County v. Purdue Pharma L.P., et al.             1:18-op-46294
1900.   Municipality            MDL No. 2804              People of the State of Illinois, Jefferson       N.D. Ohio
                                                          County v. AmerisourceBergen Drug Corp.,          1:18-op-45539
                                                          et al.
1901.   Municipality            MDL No. 2804              People of the State of Illinois, Lee County v.   N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al.             1:18-op-45606




                                                                  133
                       19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44                  Exhibit C
                                                            Pg 135 of 187


                                                                                                                               Court /
                Type                 Jurisdiction                           Case Name                                        Case Number
1902.   Municipality            MDL No. 2804              People of the State of Illinois, Livingston      N.D. Ohio
                                                          County v. AmerisourceBergen Drug Corp.,          1:18-op-45527
                                                          et al.
1903.   Municipality            MDL No. 2804              People of the State of Illinois, Marion          N.D. Ohio
                                                          County v. AmerisourceBergen Drug Corp.,          1:18-op-45532
                                                          et al.
1904.   Municipality            MDL No. 2804              People of the State of Illinois, Saline County   N.D. Ohio
                                                          v. AmerisourceBergen Drug Corp., et al.          1:18-op-45528
1905.   Municipality            MDL No. 2804              People of the State of Illinois, the People of   N.D. Ohio
                                                          Effingham County, and County of                  1:18-op-45499
                                                          Effingham v. AmerisourceBergen Drug
                                                          Corp., et al.
1906.   Municipality            MDL No. 2804              People of the State of Illinois, the People of   N.D. Ohio
                                                          Lawrence County, and County of Lawrence          1:18-op-45518
                                                          v. AmerisourceBergen Drug Corp., et al.
1907.   Municipality            MDL No. 2804              People of the State of Illinois, the People of   N.D. Ohio
                                                          Massac County, and County of Massac v.           1:18-op-45519
                                                          AmerisourceBergen Drug Corp., et al.
1908.   Municipality            MDL No. 2804              Perry County Board of County                     S.D. Ohio
                                                          Commissioners v. AmerisourceBergen Drug          2:18-cv-00158*
                                                          Corp., et al.
1909.   Municipality            MDL No. 2804              Perry County, Mississippi v.                     S.D. Miss.
                                                          AmerisourceBergen Drug Corp., et al.             2:18-cv-00089*
1910.   Municipality            MDL No. 2804              Person County v. AmerisourceBergen Drug          N.D. NC
                                                          Corp., et al.                                    1:18-cv-00158*
1911.   Municipality            MDL No. 2804              Pettis County, Mississippi v. Purdue Pharma      N.D. Ohio
                                                          L.P., et al.                                     1:19-op-45416
1912.   Municipality            MDL No. 2804              Phelps County, Missouri v. Purdue Pharma         N.D. Ohio
                                                          L.P., et al.                                     1:18-op-46195
1913.   Municipality            MDL No. 2804              Phenix City, Alabama v.                          M.D. Ala.
                                                          AmerisourceBergen Drug Corp., et al.             3:18-cv-00072 *
1914.   Class Action            MDL No. 2804              Philadelphia Federation of Teachers Health       E.D. Pa.
                                                          and Welfare Fund, individually and on            2:17-cv-04746 *
                                                          behalf of all others similarly situated v.
                                                          Purdue Pharma L.P., et al.
1915.   Municipality            MDL No. 2804              Pickett County, TN v. AmerisourceBergen          M.D. Tenn.
                                                          Drug Corp., et al.                               2:18-cv-00020*


                                                                  134
                       19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44               Exhibit C
                                                            Pg 136 of 187


                                                                                                                           Court /
                Type                 Jurisdiction                         Case Name                                      Case Number
1916.   Municipality            MDL No. 2804              Pierce County v. Purdue Pharma L.P., et al.   N.D. Ohio
                                                                                                        1:19-op-45683
1917.   Municipality            MDL No. 2804              Pierce County v. Purdue Pharma L.P., et al.   N.D. Ohio
                                                                                                        1:18-op-45195
1918.   Municipality            MDL No. 2804              Pierce County v. Purdue Pharma L.P., et al.   N.D. Ohio
                                                                                                        1:17-op-45165
1919.   Municipality            MDL No. 2804              Pierce County, Georga v.                      S.D. Ga.
                                                          AmerisourceBergen Drug Corp., et al.          5:18-cv-00068*
1920.   Municipality            MDL No. 2804              Pike County Board of County                   S.D. Ohio
                                                          Commissioners v. AmerisourceBergen Drug       2:17-cv-00696*
                                                          Corp., et al.
1921.   Municipality            MDL No. 2804              Pike County, Alabama v.                       M.D. Ala.
                                                          AmerisourceBergen Drug Corp., et al.          2:18-cv-00582*
1922.   Municipality            MDL No. 2804              Pike County, Georgia v. Purdue Pharma         N.D. Ohio
                                                          L.P., et al.                                  1:19-op-45179
1923.   Municipality            MDL No. 2804              Pima County, a political subdivision of the   D. Ariz.
                                                          State of Arizona v. Purdue Pharma L.P., et    4:19-cv-00167*
                                                          al.
1924.   Municipality            MDL No. 2804              Pine County, Minnesota v. Purdue Pharma       N.D. Ohio
                                                          L.P., et al.                                  1:19-op-45738
1925.   Municipality            MDL No. 2804              Pinellas County, Florida v.                   M.D. Fla.
                                                          AmerisourceBergen Drug Corp., et al.          8:18-cv-01211*
1926.   Third Party Payor       MDL No. 2804              Pioneer Telephone Cooperative, Inc.           N.D. Ohio
                                                          Employee Benefits Plan; Bios Companies,       1:18-op-46186
                                                          Inc. Welfare Plan; Pioneer Telephone
                                                          Cooperative, Inc. as plan sponsor and
                                                          fiduciary of Pioneer Telephone Cooperative,
                                                          Inc. Employee Benefits Plan; and Bios
                                                          Companies, Inc. as plan sponsor and
                                                          fiduciary of Bios Companies, Inc. Welfare
                                                          Plan, all individually and on behalf of all
                                                          others similarly situated v. Purdue Pharma
                                                          L.P., et al.
1927.   Municipality            MDL No. 2804              Pitt County v. AmerisourceBergen Drug         E.D.N.C.
                                                          Corp., et al.                                 4:18-cv-00018*
1928.   Municipality            MDL No. 2804              Pittsylvania County v. Purdue Pharma L.P.,    N.D. Ohio
                                                          et al.                                        1:19-op-45247



                                                                  135
                       19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44                Exhibit C
                                                            Pg 137 of 187


                                                                                                                             Court /
                Type                 Jurisdiction                          Case Name                                       Case Number
1929.   Municipality            MDL No. 2804              Plains Township, Pennsylvania v. Purdue        N.D. Ohio
                                                          Pharma L.P., et al.                            1:18-op-46215
1930.   Class Action            MDL No. 2804              Plumbers & Steamfitters Local 166 Health       N.D. Ohio
                                                          and Welfare Fund v. Purdue Pharma L.P., et     1:19-op-45432
                                                          al.
1931.   Third Party Payor       MDL No. 2804              Plumbers Local Union No. 1 Welfare Fund        N.D. Ohio
                                                          v. Purdue Pharma L.P., et al.                  1:18-op-45838
1932.   Municipality            MDL No. 2804              Pocahontas County Commission v. Purdue         N.D. W. Va.
                                                          Pharmaceutial Products L.P., et al.            2:18-cv-00034 *
1933.   Municipality            MDL No. 2804              Pointe Coupee Parish Health Services           N.D. Ohio
                                                          District Number 1 v. Purdue Pharma L.P., et    1:19-op-45019
                                                          al.
1934.   Municipality            MDL No. 2804              Police Jury of the Parish of Pointe Coupee,    N.D. Ohio
                                                          Louisiana v. Purdue Pharma L.P., et al.        1:19-op-45012
1935.   Municipality            MDL No. 2804              Polk County v. Purdue Pharma L.P., et al.      N.D. Ohio
                                                                                                         1:18-op-45116
1936.   Municipality            MDL No. 2804              Polk County, Florida v. Purdue Pharma L.P.,    N.D. Ohio
                                                          et al.                                         1:18-op-45970
1937.   Municipality            MDL No. 2804              Polk County, Georgia v. AmerisourceBergen      N.D. Ga.
                                                          Drug Corp., et al.                             4:19-cv-00008*
1938.   Tribal                  MDL No. 2804              Ponca Tribe of Indians of Oklahoma v.          N.D. Ohio
                                                          Purdue Pharma L.P., et al.                     1:18-op-45327
1939.   Tribal                  MDL No. 2804              Ponca Tribe of Nebraska v. McKesson            N.D. Ohio
                                                          Corporation, et al.                            1:18-op-45557
1940.   Tribal                  MDL No. 2804              Port Gamble S’Klallam Tribe, Suquamish         N.D. Ohio
                                                          Tribe, and Jamestown S’Klallam Tribe v.        1:18-op-45271
                                                          Purdue Pharma L.P., et al.
1941.   Municipality            MDL No. 2804              Porter County v. Purdue Pharma L.P., et al.    N.D. Ind.
                                                                                                         2:19-cv-00050*
1942.   Tribal                  MDL No. 2804              Prairie Island Indian Community v. Purdue      N.D. Ohio
                                                          Pharma L.P. et al                              1:18-op-45975
1943.   Municipality            MDL No. 2804              Prentiss County, Mississippi v.                N.D. Miss.
                                                          AmerisourceBergen Drug Corp., et al.           1:18-cv-00097*
1944.   Municipality            MDL No. 2804              Preston Bohannon, in his Official Capacity     N.D. Ohio
                                                          as the Sheriff of Jeff Davis County, Georgia   1:19-op-45161
                                                          v. Purdue Pharma L.P., et al.




                                                                  136
                       19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44                 Exhibit C
                                                            Pg 138 of 187


                                                                                                                             Court /
                Type                 Jurisdiction                         Case Name                                        Case Number
1945.   Municipality            MDL No. 2804              Price County v. Purdue Pharma L.P., et al.      E.D. Wi.
                                                                                                          2:17-cv-01556*
1946.   Municipality            MDL No. 2804              Prince George's County, Maryland v. Purdue      N.D. Ohio
                                                          Pharma L.P., et al.                             1:18-op-45501
1947.   Municipality            MDL No. 2804              Pueblo County v. Purdue Pharma L.P., et al.     N.D. Ohio
                                                                                                          1:18-op-45801
1948.   Municipality            MDL No. 2804              Pulaski County v. Purdue Pharma L.P., et al.    N.D. Ohio
                                                                                                          1:18-op-46110
1949.   Municipality            MDL No. 2804              Pulaski County, Georgia v. Purdue Pharma        N.D. Ohio
                                                          L.P., et al.                                    1:19-op-45176
1950.   Municipality            MDL No. 2804              Pulaski County, Missouri v. Purdue Pharma       N.D. Ohio
                                                          L.P., et al.                                    1:18-op-46192
1951.   Municipality            MDL No. 2804              Pulaski County, Virginia v.                     N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al.            1:18-op-46076
1952.   Tribal                  MDL No. 2804              Quapaw Tribe of Oklahoma v.                     N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al.            1:19-op-45460
1953.   Tribal                  MDL No. 2804              Quinault Indian Nation v. Purdue Pharma         N.D. Ohio
                                                          L.P., et al.                                    1:18-op-46154
1954.   NAS                     MDL No. 2804              Quincy Weatherwax, individually and as          N.D. Ohio
                                                          next friend and guardian of Baby L.W., on       1:19-op-45483
                                                          behalf of themselves and all others similarly
                                                          situated v. Purdue Pharma L.P., et al.
1955.   Individual              MDL No. 2804              R. Chris Nevils v. Purdue Pharma L.P., et al.   N.D. Ohio
                                                                                                          1:19-op-45296
1956.   Class Action            MDL No. 2804              R.D. Burns v. Purdue Pharma L.P., et al.        N.D. Ohio
                                                                                                          1:18-op-45934
1957.   Municipality            MDL No. 2804              R.N. "Butch" Reece, in his Official Capacity    N.D. Ohio
                                                          as the Sheriff of Jones County, Georgia v.      1:19-op-45162
                                                          Purdue Pharma L.P., et al.
1958.   Municipality            MDL No. 2804              Rabun County, Georgia v. Purdue Pharma          N.D. Ohio
                                                          L.P., et al.                                    1:19-op-45177
1959.   NAS                     MDL No. 2804              Rachel Wood, individually and as next           N.D. Ohio
                                                          friend and adopted mother of Baby O.W., on      1:18-op-45264
                                                          behalf of themselves and all others similarly
                                                          situated v. Purdue Pharma L.P., et al.




                                                                  137
                       19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44                Exhibit C
                                                            Pg 139 of 187


                                                                                                                            Court /
                Type                 Jurisdiction                           Case Name                                     Case Number
1960.   Municipality            MDL No. 2804              Ramsey Bennett, in his Official Capacity as    N.D. Ohio
                                                          the Sheriff of Pierce County, Georgia v.       1:19-op-45166
                                                          Purdue Pharma L.P., et al.
1961.   Municipality            MDL No. 2804              Ramsey County v. Purdue Pharma L.P., et        N.D. Ohio
                                                          al.                                            1:19-op-45641
1962.   Municipality            MDL No. 2804              Ramsey County, MN v. Purdue Pharma             N.D. Ohio
                                                          L.P., et al.                                   1:17-op-45073
1963.   Municipality            MDL No. 2804              Randolph County v. AmerisourceBergen           N.D. N.C.
                                                          Drug Corp., et al.                             1:18-cv-00157*
1964.   Municipality            MDL No. 2804              Randolph County, Georgia v. Purdue             N.D. Ohio
                                                          Pharma L.P., et al.                            1:19-op-45202
1965.   Municipality            MDL No. 2804              Randolph County, Missouri v. Purdue            N.D. Ohio
                                                          Pharma L.P., et al.                            1:19-op-45409
1966.   Municipality            MDL No. 2804              Randy F. Royal, in his Official Capacity as    N.D. Ohio
                                                          the Sheriff of Ware County, Georgia v.         1:19-op-45169
                                                          Purdue Pharma L.P., et al.
1967.   Municipality            MDL No. 2804              Randy Seal, Sheriff of Washington Parish v.    N.D. Ohio
                                                          Purdue Pharma L.P., et al.                     1:18-op-45093
1968.   Municipality            MDL No. 2804              Randy Smith, Sheriff of St. Tammany            N.D. Ohio
                                                          Parish, Louisiana in his capacity as officer   1:18-op-46280
                                                          ex officio of the St. Tammany Parish
                                                          Sheriff's Office and the St. Tammany Parish
                                                          Law Enforcement District v. Purdue Pharma
                                                          L.P., et al.
1969.   Municipality            MDL No. 2804              Ransom County v. Purdue Pharma L.P., et        N.D. Ohio
                                                          al.                                            1:19-op-45645
1970.   NAS                     MDL No. 2804              Reannan Howell, individually and as next       N.D. Ohio
                                                          friend and guardian of Baby N.J.D. v.          1:19-op-45520
                                                          Purdue Pharma L.P., et al.
1971.   NAS                     MDL No. 2804              Rebecca Goforth, individually and as next      N.D. Ohio
                                                          friend and guardian of Babies A.S. and N.S.    1:19-op-45532
                                                          v. Purdue Pharma L.P., et al.
1972.   Tribal                  MDL No. 2804              Red Cliff Band of Lake Superior Chippewa       W.D. Wi.
                                                          Indians vs. McKesson Corporation, et al.       3:18-cv-00380*
1973.   Tribal                  MDL No. 2804              Red Lake Chippewa Band of Chippewa             D. Minn.
                                                          Indians v. AmerisourceBergen Drug Corp.,       0:18-cv-02107*
                                                          et al.


                                                                  138
                       19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44               Exhibit C
                                                            Pg 140 of 187


                                                                                                                            Court /
                Type                 Jurisdiction                          Case Name                                      Case Number
1974.   Municipality            MDL No. 2804              Red River Fire Protection District v.         M.D. La.
                                                          AmerisourceBergen Drug Corp., et al.          3:18-cv-00974 *
1975.   Municipality            MDL No. 2804              Red River Parish v. AmerisourceBergen         M.D. La.
                                                          Drug Corp., et al.                            3:18-cv-00949*
1976.   Tribal                  MDL No. 2804              Redwood Valley or Little River Band of        N.D. Cal.
                                                          Pomo Indians of the Redwood Valley            3:18-cv-02531*
                                                          Rancheria v. McKesson Corp., et al.
1977.   Personal Injury         MDL No. 2804              Regina Hapgood, Individually and on behalf    N.D. Ohio
                                                          of the Estate of Richard Coelho v. Purdue     1:18-op-45110
                                                          Pharma L.P., et al.
1978.   Tribal                  MDL No. 2804              Reno-Sparks Indian Colony v. McKesson         N.D. Ohio
                                                          Corporation, et al.                           1:18-op-45699
1979.   Municipality            MDL No. 2804              Reynolds County, Missouri v. Purdue           N.D. Ohio
                                                          Pharma L.P., et al.                           1:18-op-46193
1980.   Estate                  MDL No. 2804              Rhonda Belcher and Ella Louise Johnson as     E.D. Ky.
                                                          Administratrix of the Estate of Mackenzie     6:18-cv-00246*
                                                          Paige Hays v. Purdue Pharma L.P., et al.
1981.   Class Action            MDL No. 2804              Richland County Children's Services v.        N.D. Ohio
                                                          Purdue Pharma L.P., et al.                    1:17-cv-02185*
1982.   Municipality            MDL No. 2804              Richland County v. Purdue Pharma L.P., et     N.D. Ohio
                                                          al.                                           1:19-op-45644
1983.   Municipality            MDL No. 2804              Richland County, South Carolina v. Purdue     N.D. Ohio
                                                          Pharma L.P., et al.                           1:19-op-45327
1984.   Municipality            MDL No. 2804              Richland Parish v. AmerisourceBergen Drug     M.D. La.
                                                          Corp., et al.                                 3:18-cv-00952 *
1985.   Municipality            MDL No. 2804              Richmond County, North Carolina v.            M.D.N.C.
                                                          AmerisourceBergen Drug Corp., et al.          1:18-cv-00350*
1986.   Tribal                  MDL No. 2804              Rincon Band of Luiseno Indians v. Purdue      N.D. Ohio
                                                          Pharma L.P., et al.                           1:18-op-46151
1987.   Municipality            MDL No. 2804              Ripley County v. Purdue Pharma L.P., et al.   N.D. Ohio
                                                                                                        1:18-op-46155
1988.   Municipality            MDL No. 2804              Ripley County, Missouri v. Purdue Pharma      N.D. Ohio
                                                          L.P., et al.                                  1:18-op-46262
1989.   Third Party Payor       MDL No. 2804              Risk Management, Inc. v. Purdue Pharma        N.D. Ohio
                                                          L.P., et al.                                  1:18-op-45857
1990.   Tribal                  MDL No. 2804              Riverside-San Bernadino County Indian         C.D. Cal.
                                                          Health, Inc. v. Purdue Pharma L.P., et al.    5:19-cv-00005*


                                                                  139
                       19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44                Exhibit C
                                                            Pg 141 of 187


                                                                                                                            Court /
                Type                 Jurisdiction                          Case Name                                      Case Number
1991.   Municipality            MDL No. 2804              Riverton, Wyoming v. Purdue Pharma L.P.,       N.D. Ohio
                                                          et al.                                         1:19-op-45558
1992.   Municipality            MDL No. 2804              Roanoke County, Virginia v. Purdue Pharma      N.D Ohio
                                                          L.P., et al.                                   1:19-op-45695
1993.   Municipality            MDL No. 2804              Robeson County v. Purdue Pharma L.P., et       N.D Ohio
                                                          al.                                            1:18-op-46141
1994.   Tribal                  MDL No. 2804              Robinson Rancheria v. McKesson                 N.D. Ohio
                                                          Corporation, et al.                            1:18-op-45912
1995.   Municipality            MDL No. 2804              Rock County v. Purdue Pharma L.P., et al.      N.D. Ohio
                                                                                                         1:17-op-45108
1996.   Municipality            MDL No. 2804              Rock Springs, Wyoming v. Purdue Pharma         N.D. Ohio
                                                          L.P., et al.                                   1:19-op-45265
1997.   Municipality            MDL No. 2804              Rockbridge County, Virginia v. Purdue          N. Ohio
                                                          Pharma L.P., et al.                            1:19-op-45694
1998.   Municipality            MDL No. 2804              Rockdale County, Georgia v. Purdue             N.D. Ohio
                                                          Pharma L.P., et al.                            1:18-op-46296
1999.   Municipality            MDL No. 2804              Rockingham County v. AmerisourceBergen         M.D.N.C.
                                                          Drug Corp., et al.                             1:17-cv-01114*
2000.   Municipality            MDL No. 2804              Rockingham County v. Purdue Pharma L.P.,       N.D. Ohio
                                                          et al.                                         1:19-cv-333*
2001.   Municipality            MDL No. 2804              Rolette County v. Purdue Pharma L.P., et al.   N.D. Ohio
                                                                                                         1:19-op-45646
2002.   Class Action            MDL No. 2804              Ronald D. Stracener, individually and on       N.D. Ohio
                                                          behalf of all others similarly situated v.     1:19-op-45144
                                                          Purdue Pharma L.P., et al.
2003.   Municipality            MDL No. 2804              Ronald Richardson, duly executed Sheriff of    N.D. Ohio
                                                          Sabine Parish v. Purdue Pharma L.P., et al.    1:18-op-45143
2004.   Class Action            MDL No. 2804              Roofers Local 149 Security Benefit Trust       N.D. Ohio
                                                          Fund, on behalf of itself and all others       1:19-op-45429
                                                          similarly situated v. Purdue Pharma L.P., et
                                                          al.
2005.   Hospital                MDL No. 2804              Rosary Hall and St. Vincent Charity Medical    N.D. Ohio
                                                          Center                                         1:18-op-45610
2006.   Municipality            MDL No. 2804              Roseau County v. Purdue Pharma L.P., et al.    N.D. Ohio
                                                                                                         1:19-op-45344




                                                                  140
                       19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44                Exhibit C
                                                            Pg 142 of 187


                                                                                                                             Court /
                Type                 Jurisdiction                          Case Name                                       Case Number
2007.   Municipality            MDL No. 2804              Ross County Board of County                    S.D. Ohio
                                                          Commissioners v. AmerisourceBergen Drug        2:17-cv-00704*
                                                          Corp., et al.
2008.   Tribal                  MDL No. 2804              Round Valley Indian Tribes and Round           N.D. Ohio
                                                          Valley Indian Health Center, Inc. v.           1:18-op-45915
                                                          McKesson Corporation, et al.
2009.   Municipality            MDL No. 2804              Rowan County v. AmerisourceBergen Drug         M.D.N.C.
                                                          Corp., et al.                                  1:18-cv-00524*
2010.   NAS                     MDL No. 2804              Roxie Whitley, individually and as next        N.D. Ohio
                                                          friend of Baby Z.B.D.; Chris and Diane         1:18-op-45598
                                                          Denson, individually and as next friends of
                                                          Bably L.D.L, on behalf of themselves and all
                                                          others similarly situated v. Purdue Pharma
                                                          L.P., et al.
2011.   Hospital                MDL No. 2804              Rush Health Systems, Inc. v. McKesson, et      N.D. Ohio
                                                          al.                                            1:18-op-45034
2012.   Municipality            MDL No. 2804              Rusk County v. Purdue Pharma L.P., et al.      N.D. Ohio
                                                                                                         1:17-op-45116
2013.   Municipality            MDL No. 2804              Russell County, Virginia v.                    N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al.           1:18-op-46073
2014.   Municipality            MDL No. 2804              Rutherford County v. AmerisourceBergen         W.D.N.C.
                                                          Drug Corp., et al.                             1:18-cv-00047*
2015.   Municipality            MDL No. 2804              Rutherford County, TN v. Purdue Pharma         N.D. Ohio
                                                          L.P., et al.                                   1:18-op-45258
2016.   Municipality            MDL No. 2804              Sagadahoc County v. Purdue Pharma L.P., et     N.D. Ohio
                                                          al.                                            1:19-op-45189
2017.   Hospital                MDL No. 2804              Saint Elizabeth Medical Center, Inc. d/b/a     E.D. Ky.
                                                          St. Elizabeth Healthcare; St. Claire Medical   2:18-cv-00146 *
                                                          Center, Inc. d/b/a St. Claire Regional
                                                          Medical Center; Highlands Hospital
                                                          Corporation d/b/a Highlands Regional
                                                          Medical Center v. AmerisourceBergen Drug
                                                          Corp., et al.
2018.   Tribal                  MDL No. 2804              Saint Regis Mohawk Tribe v. Purdue             N.D. Ohio
                                                          Pharma L.P., et al.                            1:19-op-45018




                                                                  141
                       19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44                 Exhibit C
                                                            Pg 143 of 187


                                                                                                                              Court /
                   Type              Jurisdiction                           Case Name                                       Case Number
2019.   NAS                     MDL No. 2804              Sally Peterson, individually and as next        N.D. Ohio
                                                          friend and guardian of Baby E.A.P., on          1:19-op-45472
                                                          behalf of themselves and all others similarly
                                                          situated v. Purdue Pharma L.P., et al.
2020.   NAS                     MDL No. 2804              Samantha DeMaro, individually and as next       N.D. Ohio
                                                          friend and guardian of Baby J.W.L.B., on        1:19-op-45465
                                                          behalf of themselves and all others similarly
                                                          situated v. Purdue Pharma L.P., et al.
2021.   NAS                     MDL No. 2804              Samantha McAnany, individually and as           N.D. Ohio
                                                          next friend and guardian of Baby A.L.M. v.      1:19-op-45526
                                                          Purdue Pharma L.P., et al.
2022.   Municipality            MDL No. 2804              Sampson County v. AmerisourceBergen             E.D.N.C.
                                                          Drug Corp., et al.                              7:19-cv-00107 *
2023.   Municipality            MDL No. 2804              San Juan County v. Purdue Pharma L.P., et       N.D. Ohio
                                                          al.                                             1:18-op-46291
2024.   Municipality            MDL No. 2804              San Juan County v. Purdue Pharma L.P., et       N.D. Ohio
                                                          al.                                             1:18-op-45829
2025.   Municipality            MDL No. 2804              Sandoval County, NM v. Purdue Pharma            N.D. Ohio
                                                          L.P., et al.                                    1:19-op-45421
2026.   NAS                     MDL No. 2804              Sandra Atkinson, individually and as next       N.D. Ohio
                                                          friend and guardian of Baby L.C. v. Purdue      1:19-op-45531
                                                          Pharma L.P., et al.
2027.   Municipality            MDL No. 2804              Sandusky County Board of Commissioners          N.D. Ohio
                                                          v. Actavis Inc., et al.                         3:18-cv-00593*
2028.   Municipality            MDL No. 2804              Santa Rosa County v. AmerisourceBergen          N.D. Fla.
                                                          Drug Corp., et al.                              3:18-cv-01439*
2029.   Hospital                MDL No. 2804              Sarasota County Public Hospital District        M.D. Fla.
                                                          d/b/a Memorial Healthcare System, Inc.          8:18-cv-02236*
2030.   Municipality            MDL No. 2804              Sarasota County, Florida v. Purdue Pharma       N.D. Ohio
                                                          L.P., et al.                                    1:19-op-45339
2031.   Municipality            MDL No. 2804              Sargeant County v. Purdue Pharma L.P., et       D. N.D.
                                                          al.                                             3:19-cv-00112*
2032.   Municipality            MDL No. 2804              Sarpy County, Nebraska, a municipal             D. Ne.
                                                          corporation v. AmerisourceBergen Drug           8:18-cv-00387*
                                                          Corp., et al
2033.   Municipality            MDL No. 2804              Sauk County v. Purdue Pharma L.P., et al.       N.D. Ohio
                                                                                                          1:17-op-45098


                                                                  142
                       19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44                 Exhibit C
                                                            Pg 144 of 187


                                                                                                                             Court /
                Type                 Jurisdiction                       Case Name                                          Case Number
2034.   Municipality            MDL No. 2804              Sawyer County v. Purdue Pharma L.P., et al.     N.D. Ohio
                                                                                                          1:17-op-45137
2035.   Municipality            MDL No. 2804              Schley County, Georgia v. Purdue Pharma         N.D. Ohio
                                                          L.P., et al.                                    1:18-op-45580
2036.   Municipality            MDL No. 2804              Schuyler County, Missouri v. Purdue             N.D. Ohio
                                                          Pharma L.P., et al.                             1:19-op-45408
2037.   Municipality            MDL No. 2804              Scioto County Board of County                   S.D. Ohio
                                                          Commissioners v. AmerisourceBergen Drug         2:17-cv-00682*
                                                          Corp., et al.
2038.   Municipality            MDL No. 2804              Scotland County v. AmerisourceBergen            M.D.N.C.
                                                          Drug Corp., et al.                              1:19-cv-00385*
2039.   Municipality            MDL No. 2804              Scott Anslum in his capacity as sheriff on      M.D. La.
                                                          behalf of the St. Mary Parish Sheriff’s         3:18-cv-00955*
                                                          Office v. AmerisourceBergen Drug Corp., et
                                                          al.
2040.   Municipality            MDL No. 2804              Scott County Board of Supervisors v.            N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al.            1:18-op-46074
2041.   Municipality            MDL No. 2804              Scott County Indiana, a Political Subdivision   N.D. Ohio
                                                          of The State of Indiana, by and through its     1:17-op-45094
                                                          board of Commissioners v. Purdue Pharma
                                                          L.P., et al.
2042.   Municipality            MDL No. 2804              Scott County, TN v. Purdue Pharma L.P., et      N.D. Ohio
                                                          al.                                             1:18-op-45273
2043.   Municipality            MDL No. 2804              Scott R. Berry, in his Official Capacity as     N.D. Ohio
                                                          the Sheriff of Oconee County, Georgia v.        1:19-op-45165
                                                          Purdue Pharma L.P., et al.
2044.   Tribal                  MDL No. 2804              Scotts Valley Band of Pomo Indians v.           N.D. Cal.
                                                          McKesson Corp., et al.                          3:18-cv-02529*
2045.   Municipality            MDL No. 2804              Screven County, Georgia v. Purdue Pharma        N.D. Ohio
                                                          L.P., et al.                                    1:19-op-45198
2046.   Third Party Payor       MDL No. 2804              Seattle Indian Health Board v. McKesson         N.D. Ohio
                                                          Corp., et al.                                   1:18-op-45745
2047.   Municipality            MDL No. 2804              Sedgwick County Board of County                 D. Kan.
                                                          Commissioners v. AmerisourceBergen Drug         6:17-cv-01313*
                                                          Corp., et al.
2048.   Municipality            MDL No. 2804              Seminole County, Florida v. Purdue Pharma       N.D. Ohio
                                                          L.P., et al.                                    1:19-op-45565


                                                                  143
                       19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44                 Exhibit C
                                                            Pg 145 of 187


                                                                                                                             Court /
                Type                 Jurisdiction                         Case Name                                        Case Number
2049.   Municipality            MDL No. 2804              Seminole County, Georgia v. Purdue              N.D. Ohio
                                                          Pharma L.P., et al.                             1:19-op-45181
2050.   Municipality            MDL No. 2804              Seneca County Board of County                   S.D. Ohio
                                                          Commissioners v. AmerisourceBergen Drug         2:18-cv-00168*
                                                          Corp., et al.
2051.   Tribal                  MDL No. 2804              Shakopee Mdewakanton Sioux Community            N.D. Ohio
                                                          v. Purdue Pharma L.P., et al.                   1:18-op-45977
2052.   Municipality            MDL No. 2804              Shannon County, Missouri v. Purdue              N.D. Ohio
                                                          Pharma L.P., et al.                             1:19-op-45401
2053.   NAS                     MDL No. 2804              Shannon Hunt v. Purdue Pharma L.P., et al.      N.D. Ohio
                                                                                                          1:18-op-45681
2054.   Third Party Payor       MDL No. 2804              Sharkey-Issaquena Community Hospital v.         N.D. Ohio
                                                          McKesson Corp., et al.                          1:18-op-45765
2055.   Municipality            MDL No. 2804              Shawano County v. Purdue Pharma L.P., et        N.D. Ohio
                                                          al.                                             1:17-op-45119
2056.   Municipality            MDL No. 2804              Sheboygan County v. Purdue Pharma L.P.,         N.D. Ohio
                                                          et al.                                          1:17-op-45128
2057.   Third Party Payor       MDL No. 2804              Sheet Metal Workers Local No. 25 Health         E.D. Pa.
                                                          and Welfare Fund v. Purdue Pharma L.P., et      2:17-cv-05079*
                                                          al.
2058.   Municipality            MDL No. 2804              Shelby County Board of County                   S.D. Ohio
                                                          Commissioners v. AmerisourceBergen Drug         3:18-cv-00164*
                                                          Corp., et al.
2059.   Municipality            MDL No. 2804              Shelby County v. Purdue Pharma L.P., et al.     N.D. Ohio
                                                                                                          1:18-op-45992
2060.   Municipality            MDL No. 2804              Shelby County, Alabama v. Purdue Pharma         N.D. Ala.
                                                          L.P., et al.                                    2:18-cv-00469*
2061.   Municipality            MDL No. 2804              Shelby County, Missouri v. Purdue Pharma        N.D. Ohio
                                                          L.P., et al.                                    1:18-op-46264
2062.   NAS                     MDL No. 2804              Shelby L. Brant, individually and as next       N.D. Ohio
                                                          friend and guardian of Baby L.A.Z., on          1:19-op-45494
                                                          behalf of themselves and all others similarly
                                                          situated v. Purdue Pharma L.P., et al.




                                                                  144
                       19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44                Exhibit C
                                                            Pg 146 of 187


                                                                                                                            Court /
                 Type                Jurisdiction                          Case Name                                      Case Number
2063.   NAS                     MDL No. 2804              Shelley Whittaker, individually and as next    N.D. Ohio
                                                          friend and guardian of Babies E.W., G.L.O.,    1:19-op-45475
                                                          and N.S.G., on behalf of themselves and all
                                                          others similarly situated v. Purdue Pharma
                                                          L.P., et al.
2064.   Municipality            MDL No. 2804              Sheriff Jeffrey F. Wiley, as Officer Ex        N.D. Ohio
                                                          Officio of the Ascension Parish Sheriff's      1:18-op-45842
                                                          Office and Ascension Parish Law
                                                          Enforcement District v. Purdue Pharma L.P.,
                                                          et al.
2065.   Municipality            MDL No. 2804              Sheriff Michael Tubbs, as Officer Ex Officio   W.D. La.
                                                          of the Morehouse Parish Sheriff's Office and   3:18-cv-00846*
                                                          Morehouse Parish Law Enforcement District
                                                          v. Purdue Pharma L.P., et al.
2066.   NAS                     MDL No. 2804              Shilo Shewmake, individually and as next       N.D. Ohio
                                                          friends and guardians of Babies L.G., A.S.,    1:19-op-45482
                                                          and J.S., on behalf of themselves and all
                                                          others similarly situated v. Purdue Pharma
                                                          L.P., et al.
2067.   Tribal                  MDL No. 2804              Shinnecock Indian Nation v. McKesson           N.D. Ohio
                                                          Corp., et al.                                  1:18-op-46142
2068.   Tribal                  MDL No. 2804              Shoshone-Bannock Tribes v. Purdue Pharma       N.D. Ohio
                                                          L.P., et al.                                   1:19-op-45373
2069.   Municipality            MDL No. 2804              Sibley County v. Purdue Pharma L.P., et al.    N.D. Ohio
                                                                                                         1:19-op-45333
2070.   Municipality            MDL No. 2804              Sid J. Gautreaux III, Parish of East Baton     N.D. Ohio
                                                          Rouge v. Purdue Pharma L.P., et al.            1:18-op-45325
2071.   Municipality            MDL No. 2804              Skagit County, City of Sedro Woolley, City     N.D. Ohio
                                                          of Burlington, City of Mount Vernon v.         1:18-op-45173
                                                          Purdue Pharma L.P., et al.
2072.   Municipality            MDL No. 2804              Smith County, TN v. Purdue Pharma L.P., et     N.D. Ohio
                                                          al.                                            1:18-op-45029
2073.   Municipality            MDL No. 2804              Smyth County, Virginia v.                      N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al.           1:18-op-46077
2074.   Municipality            MDL No. 2804              Snohomish County, a Washington municipal       N.D. Ohio
                                                          corporation v. Purdue Pharma L.P., et al.      1:19-op-45370
2075.   Tribal                  MDL No. 2804              Sokaogon Chippewa Community v. Purdue          N.D. Ohio
                                                          Pharma L.P., et al.                            1:19-op-45410

                                                                  145
                       19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44               Exhibit C
                                                            Pg 147 of 187


                                                                                                                           Court /
                Type                 Jurisdiction                          Case Name                                     Case Number
2076.   Municipality            MDL No. 2804              Somerset County v. Purdue Pharma L.P., et     N.D. Ohio
                                                          al.                                           1:19-op-45186
2077.   Hospital                MDL No. 2804              South Central Regional Medical Center v.      N.D. Ohio
                                                          McKesson Corp., et al.                        1:18-op-45763
2078.   Third Party Payor       MDL No. 2804              South Central UFCW Unions and                 N.D. Ohio
                                                          Employers Health & Welfare Trust v.           1:18-op-45998
                                                          McKesson Corp., et al.
2079.   Tribal                  MDL No. 2804              South Fork Band of the Te-Moak Tribe of       N.D. Ohio
                                                          Western Shoshone Indians v. McKesson          1:18-op-46016
                                                          Corp., et al.
2080.   Third Party Payor       MDL No. 2804              SouthEast Alaska Regional Health              N.D. Ohio
                                                          Consortium v. Purdue Pharma L.P., et al.      1:18-op-46149
2081.   Third Party Payor       MDL No. 2804              Southern Illinois Healthcare Foundation v.    N.D. Ohio
                                                          Purdue Pharma L.P., et al.                    1:19-cv-01376
2082.   Hospital                MDL No. 2804              Southwest Mississippi Regional Medical        N.D. Ohio
                                                          Center et al v. AmerisourceBergen Drug        1:17-op-45175
                                                          Corporation et al
2083.   Municipality            MDL No. 2804              Spalding County, Georgia v. Purdue Pharma     N.D. Ohio
                                                          L.P., et al.                                  1:19-op-45208
2084.   Tribal                  MDL No. 2804              Spirit Lake Tribe v. Purdue Pharma L.P., et   N.D. Ohio
                                                          al.                                           1:18-op-45520
2085.   Municipality            MDL No. 2804              Spokane County v. Purdue Pharma L.P., et      N.D. Ohio
                                                          al.                                           1:18-op-45943
2086.   Tribal                  MDL No. 2804              Squaxin Island Tribe v. Purdue Pharma L.P.,   N.D. Ohio
                                                          et al.                                        1:18-op-45531
2087.   Municipality            MDL No. 2804              St. Bernard Parish Government v. Wilkinson    N.D. Ohio
                                                          Family Pharmacy LLC, et al.                   1:18-op-45756
2088.   Municipality            MDL No. 2804              St. Charles County, Missouri v. Purdue        N.D. Ohio
                                                          Pharma L.P., et al.                           1:18-op-46059
2089.   Municipality            MDL No. 2804              St. Clair County, Alabama v. Purdue Pharma    N.D. Ohio
                                                          L.P., et al.                                  1:18-op-45614
2090.   Tribal                  MDL No. 2804              St. Croix Chippewa Indians of Wisconsin v.    W.D. Wi.
                                                          McKesson Corp., et al.                        3:17-cv-00914
2091.   Municipality            MDL No. 2804              St. Croix County v. Purdue Pharma L.P., et    N.D. Ohio
                                                          al.                                           1:17-op-45147
2092.   Municipality            MDL No. 2804              St. James Parish v. AmerisourceBergen         M.D. La.
                                                          Drug Corp., et al.                            3:18-cv-00818*


                                                                  146
                       19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44                Exhibit C
                                                            Pg 148 of 187


                                                                                                                            Court /
                Type                 Jurisdiction                           Case Name                                     Case Number
2093.   Municipality            MDL No. 2804              St. John the Baptist Parish v.                 E.D. La.
                                                          AmerisourceBergen Drug Corp., et al.           2:18-cv-07070*
2094.   Municipality            MDL No. 2804              St. Johns County, Florida v. Purdue Pharma     N.D. Ohio
                                                          L.P., et al.                                   1:19-op-45563
2095.   Municipality            MDL No. 2804              St. Joseph County v. Purdue Pharma L.P., et    N.D. Ohio
                                                          al.                                            1:18-op-45500
2096.   Municipality            MDL No. 2804              St. Landry Parish, Louisiana by and through    N.D. Ohio
                                                          its duly elected President William K. "Bull"   1:18-op-46042
                                                          Fontenot, Jr. v. Purdue Pharma L.P., et al.
2097.   Municipality            MDL No. 2804              St. Louis County v. Purdue Pharma L.P., et     N.D. Ohio
                                                          al.                                            1:18-op-45430
2098.   Municipality            MDL No. 2804              St. Louis County, MN v. Purdue Pharma          N.D. Ohio
                                                          L.P., et al.                                   1:18-op-45430
2099.   Municipality            MDL No. 2804              St. Lucie County, Florida v. Purdue Pharma     N.D. Ohio
                                                          L.P., et al.                                   1:19-op-45656
2100.   Municipality            MDL No. 2804              St. Martin Parish v. AmerisourceBergen         M.D. La.
                                                          Drug Corp., et al.                             3:18-cv-00569*
2101.   Municipality            MDL No. 2804              St. Mary Parish School Board v.                M.D. La.
                                                          AmerisourceBergen Drug Corp., et al.           3:18-cv-00957*
2102.   Municipality            MDL No. 2804              St. Mary Parish v. AmerisourceBergen Drug      M.D. La.
                                                          Corp., et al.                                  3:18-cv-00938*
2103.   Municipality            MDL No. 2804              St. Tammany Fire Protection District No. 1     M.D. La.
                                                          v. AmerisourceBergen Drug Corp., et al.        3:18-cv-00968*
2104.   Municipality            MDL No. 2804              St. Tammany Fire Protection District No. 12    M.D. La.
                                                          v. AmerisourceBergen Drug Corp., et al.        3:18-cv-00965*
2105.   Municipality            MDL No. 2804              St. Tammany Fire Protection District No. 13    M.D. La.
                                                          v. AmerisourceBergen Drug Corp., et al.        3:18-cv-00964*
2106.   Municipality            MDL No. 2804              St. Tammany Fire Protection District No. 2     M.D. La.
                                                          v. AmerisourceBergen Drug Corp., et al.        3:18-cv-00962*
2107.   Municipality            MDL No. 2804              St. Tammany Fire Protection District No. 3     M.D. La.
                                                          v. AmerisourceBergen Drug Corp., et al.        3:18-cv-00966*
2108.   Municipality            MDL No. 2804              St. Tammany Fire Protection District No. 4     M.D. La.
                                                          v. AmerisourceBergen Drug Corp., et al.        3:18-cv-00969*
2109.   Municipality            MDL No. 2804              St. Tammany Fire Protection District No. 5     M.D. La.
                                                          v. AmerisourceBergen Drug Corp., et al.        3:18-cv-00963*




                                                                  147
                       19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44                    Exhibit C
                                                            Pg 149 of 187


                                                                                                                                 Court /
                Type                 Jurisdiction                           Case Name                                          Case Number
2110.   Municipality            MDL No. 2804              St. Tammany Parish Coroner's Office and            E.D. La.
                                                          Dr. Charles Preston v. Purdue Pharma L.P.,         2:18-cv-03457*
                                                          et al.
2111.   Municipality            MDL No. 2804              St. Tammany Parish Government v. Purdue            E.D. La.
                                                          Pharma L.P., et al.                                2:18-cv-08687*
2112.   Tribal                  MDL No. 2804              Standing Rock Sioux Tribe v. Purdue                N.D. Ohio
                                                          Pharma L.P., et al.                                1:18-op-45220
2113.   Municipality            MDL No. 2804              Stark County, Ohio Board of County                 N.D. Ohio
                                                          Commissioners v. Purdue Pharma L.P., et al.        1:18-op-46340
2114.   Municipality            MDL No. 2804              Starke County, Indiana v.                          N.D. Ind.
                                                          AmerisourceBergen Drug Corp., et al.               3:18-cv-00970*
2115.   Municipality            MDL No. 2804              State of Illinois and St. Clair County, Illinois   S.D. Ill
                                                          v. Purdue Pharma L.P., et al.                      3:17-cv-00616*
2116.   Municipality            MDL No. 2804              Steele County, Minnesota, Waseca County,           D. Minn.
                                                          Minnesota, and Minnesota Prairie Alliance          0:19-cv-02389*
                                                          v. Purdue Pharma L.P., et al.
2117.   Municipality            MDL No. 2804              Stephens County v. Purdue Pharma L.P., et          N.D. Ohio
                                                          al.                                                1:18-op-45804
2118.   Municipality            MDL No. 2804              Stephens County, Georgia v. Purdue Pharma          N.D. Ohio
                                                          L.P., et al.                                       1:19-op-45195
2119.   Tribal                  MDL No. 2804              Stockbridge-Munsee Community v. Purdue             N.D. Ohio
                                                          Pharma L.P., et al.                                1:19-op-45032
2120.   Municipality            MDL No. 2804              Stokes County v. AmerisourceBergen Drug            M.D.N.C.
                                                          Corp., et al.                                      1:18-cv-00070*
2121.   Municipality            MDL No. 2804              Stone County, Mississippi v.                       N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al.               1:18-op-45775
2122.   Municipality            MDL No. 2804              Strafford County v. Purdue Pharma L.P., et         N.D. Ohio
                                                          al.                                                1:19-op-45689
2123.   Municipality            MDL No. 2804              Sullivan County v. Purdue Pharma L.P., et          N.D. Ohio
                                                          al.                                                1:19-op-45704
2124.   Municipality            MDL No. 2804              Sumner County, TN v. Purdue Pharma L.P.,           N.D. Ohio
                                                          et al.                                             1:18-op-45255
2125.   Municipality            MDL No. 2804              Sumter County, Alabama v.                          N.D. Ala.
                                                          AmerisourceBergen Drug Corp., et al.               7:18-cv-00166 *
2126.   Municipality            MDL No. 2804              Sumter County, Georgia v.                          N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al.               1:18-op-45250



                                                                   148
                       19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44               Exhibit C
                                                            Pg 150 of 187


                                                                                                                           Court /
                Type                 Jurisdiction                         Case Name                                      Case Number
2127.   Municipality            MDL No. 2804              Sunflower County, Miss v. Purdue Pharma       N.D. Miss.
                                                          L.P., et al.                                  4:17-cv-00189*
2128.   Municipality            MDL No. 2804              Surry County v. AmerisourceBergen Drug        M.D.N.C.
                                                          Corp., et al.                                 1:17-cv-01159*
2129.   Municipality            MDL No. 2804              Sussex County, Delaware v. Purdue Pharma      N.D. Ohio
                                                          L.P., et al.                                  1:19-op-45723
2130.   Municipality            MDL No. 2804              Sussex County, New Jersey v. Purdue           N.D. Ohio
                                                          Pharma L.P., et al.                           1:19-op-45616
2131.   Municipality            MDL No. 2804              Suwannee County, Florida v. Purdue            N.D. Ohio
                                                          Pharma L.P., et al.                           1:19-op-45590
2132.   Municipality            MDL No. 2804              Sweetwater County v. Purdue Pharma L.P.,      N.D. Ohio
                                                          et al.                                        1:19-op-45031
2133.   Tribal                  MDL No. 2804              Swinomish Tribe v. Purdue Pharma L.P., et     N.D. Ohio
                                                          al.                                           1:18-op-45892
2134.   Tribal                  MDL No. 2804              Sycuan Band of Kumeyaay Nation v. Purdue      N.D. Ohio
                                                          Pharma L.P., et al.                           1:19-op-45582
2135.   Municipality            MDL No. 2804              Taliaferro County, Georgia v.                 N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al.          1:18-op-45562
2136.   Municipality            MDL No. 2804              Talladega County, Alabama and Cityof          N.D. Ohio
                                                          Talledega, Alabama v. Cardinal Health Inc.,   1:18-op-45190
                                                          et al.
2137.   Municipality            MDL No. 2804              Talladega County, Alabama and Cityof          N.D. Ala.
                                                          Talledega, Alabama v. Cardinal Health Inc.,   1:18-cv-00152*
                                                          et al.
2138.   Municipality            MDL No. 2804              Tallahatchie County, Miss. v.                 N.D. Miss.
                                                          AmerisourceBergen Drug Corp., et al.          1:18-cv-00077*
2139.   Municipality            MDL No. 2804              Tallapoosa County, AL v.                      M.D. Ala.
                                                          AmerisourceBergen Drug Corp., et al.          3:17-cv-00763*
2140.   Tribal                  MDL No. 2804              Tanana Chiefs Conference; Chugachmiut,        D. Alaska
                                                          Inc.; Copper River Native Association;        3:18-cv-00260*
                                                          Yukon-Kuskowkwim Health Corporation;
                                                          Southcentral Foundation v.
                                                          AmerisourceBergen Drug Corp., et al.
2141.   Municipality            MDL No. 2804              Tate County, Mississippi v.                   N.D. Miss.
                                                          AmerisourceBergen Drug Corp., et al.          3:19-cv-00044*
2142.   Municipality            MDL No. 2804              Tattnall County, Georgia v.                   N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al.          1:18-op-45574


                                                                  149
                       19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44                Exhibit C
                                                            Pg 151 of 187


                                                                                                                            Court /
                   Type              Jurisdiction                          Case Name                                      Case Number
2143.   NAS                     MDL No. 2804              Taylor Brooke Underwood, individually and      N.D. Ohio
                                                          as next friend and guardian of Baby C.U. v.    1:19-op-45537
                                                          Purdue Pharma L.P., et al.
2144.   Municipality            MDL No. 2804              Taylor County, Florida v. Purdue Pharma        N.D. Ohio
                                                          L.P., et al.                                   1:19-op-45597
2145.   Hospital                MDL No. 2804              Taylor Regional Hospital v.                    M.D. Ga.
                                                          AmerisourceBergen Drug Corp., et al.           5:18-cv-00451*
2146.   Municipality            MDL No. 2804              Tazewell County, Virginia v.                   N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al.           1:18-op-46167
2147.   Third Party Payor       MDL No. 2804              Teamsters Health Service and Insurance         N.D. Ohio
                                                          Plan Local 404 v. Purdue Pharma L.P., et al.   1:18-op-45001
2148.   Third Party Payor       MDL No. 2804              Teamsters Local 237 Retirees' Benefit Fund     N.D. Ohio
                                                          and Teamsters Local 237 Welfare Fund v.        1:18-op-45174
                                                          Purdue Pharma L.P., et al.
2149.   Third Party Payor       MDL No. 2804              Teamsters Local 493 Health Service &           D. Conn.
                                                          Insurance Fund v. Purdue Pharma L.P., et al.   1:18-op-45074
2150.   Third Party Payor       MDL No. 2804              Teamsters Local 671 Health Service &           D. Conn.
                                                          Insurance Fund v. Purdue Pharma L.P., et al.   3:17-cv-02093*
2151.   Third Party Payor       MDL No. 2804              Teamsters Local 677 Health Service &           N.D. Ohio
                                                          Insurance Fund v. Purdue Pharma L.P., et al.   1:18-op-45071
2152.   Municipality            MDL No. 2804              Terry Deese in his offocial capacity as the    N.D. Ohio
                                                          Sherriff of Peach County, Georgia v. Purdue    1:19-op-45314
                                                          Pharma L.P., et al.
2153.   Third Party Payor       MDL No. 2804              The Arizona School Alliance for Workers’       N.D. Ohio
                                                          Compensation, Inc. v. Purdue Pharma L.P.,      1:18-op-45540
                                                          et al.
2154.   Tribal                  MDL No. 2804              The Bear River Band of Rohnerville             N.D. Ohio
                                                          Rancheria v. Purdue Pharma L.P., et al.        1:18-op-46362
2155.   Tribal                  MDL No. 2804              The Blackfeet Tribe of the Blackfeet Indian    N.D. Ohio
                                                          Reservation v. AmerisourceBergen Drug          1:18-op-45749
                                                          Corp., et al.
2156.   Municipality            MDL No. 2804              The Board of Commissioners of the County       N.D. Ohio
                                                          of Allen v. Purdue Pharma L.P., et al.         1:18-op-45121
2157.   Municipality            MDL No. 2804              The Board of Commissioners of the County       N.D. Ohio
                                                          of Franklin v. Purdue Pharma L.P., et al.      1:18-op-45827




                                                                  150
                       19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44              Exhibit C
                                                            Pg 152 of 187


                                                                                                                         Court /
                Type                 Jurisdiction                         Case Name                                    Case Number
2158.   Municipality            MDL No. 2804              The Board of County Commissioners for        N.D. Ohio
                                                          Greenwood County, Kansas and Joe Lee,        1:19-op-45384
                                                          Greenwood County Attorney v. Purdue
                                                          Pharma L.P., et al.
2159.   Municipality            MDL No. 2804              The Board of County Commissioners for        N.D. Ohio
                                                          Meade County, Kansas and Laura Lewis,        1:19-op-45390
                                                          Meade County Attorney v. Purdue Pharma
                                                          L.P., et al.
2160.   Municipality            MDL No. 2804              The Board of County Commissioners for        N.D. Ohio
                                                          Stanton County, Kansas and David Black,      1:19-op-45388
                                                          Stanton County Attorney v. Purdue Pharma
                                                          L.P., et al.
2161.   Municipality            MDL No. 2804              The Board of County Commissioners of         N.D. Ohio
                                                          Delaware County, State of Oklahoma v.        1:18-op-46321
                                                          Purdue Pharma L.P., et al.
2162.   Municipality            MDL No. 2804              The Board of County Commissioners of         N.D. Ohio
                                                          Garvin County, State of Oklahoma v. Purdue   1:18-op-46304
                                                          Pharma L.P., et al.
2163.   Municipality            MDL No. 2804              The Board of County Commissioners of         N.D. Ohio
                                                          McClain County, State of Oklahoma v.         1:18-op-46303
                                                          Purdue Pharma L.P., et al.
2164.   Municipality            MDL No. 2804              The Board of County Commissioners of         N.D. Ohio
                                                          Osage County, State of Oklahoma v. Purdue    1:18-op-46322
                                                          Pharma L.P., et al.
2165.   Municipality            MDL No. 2804              The Board of County Commissioners of         N.D. Ohio
                                                          Ottawa County, State of Oklahoma v.          1:18-op-46323
                                                          Purdue Pharma L.P., et al.
2166.   Municipality            MDL No. 2804              The Board of County Commissioners of         N.D. Ohio
                                                          Pawnee County, State of Oklahoma v.          1:18-op-46320
                                                          Purdue Pharma L.P., et al.
2167.   Municipality            MDL No. 2804              The Board of County Commissioners of         N.D. Ohio
                                                          Seminole County, State of Oklahoma v.        1:19-op-45260
                                                          Purdue Pharma L.P., et al.
2168.   Municipality            MDL No. 2804              The Board of County Commissioners of the     N.D. Ohio
                                                          County of Jefferson v. Purdue Pharma L.P.,   1:19-op-45035
                                                          et al.




                                                                 151
                       19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44             Exhibit C
                                                            Pg 153 of 187


                                                                                                                        Court /
                Type                 Jurisdiction                         Case Name                                   Case Number
2169.   Municipality            MDL No. 2804              The Board of County Counsellors for         N.D. Ohio
                                                          Wabaunsee County, Kansas and Tim            1:19-op-45377
                                                          Leismann, Wabaunsee County Attorney v.
                                                          Purdue Pharma L.P., et al.
2170.   Municipality            MDL No. 2804              The Board of County Counselors for          N.D. Ohio
                                                          Dickenson County, Kansas and Andrea         1:19-op-45379
                                                          Purvis, Dickinson County Attorney v.
                                                          Purdue Pharma L.P., et al.
2171.   Municipality            MDL No. 2804              The Board of County Counselors for Elk      N.D. Ohio
                                                          County, Kansas and Joe Lee, Elk County      1:19-op-45382
                                                          Attorney v. Purdue Pharma L.P., et al.
2172.   Municipality            MDL No. 2804              The Board of County Counselors for Grant    N.D. Ohio
                                                          County, Kansas and Jessica Akers, Grant     1:19-op-45394
                                                          County Attorney v. Purdue Pharma L.P., et
                                                          al.
2173.   Municipality            MDL No. 2804              The Borough of Ridgefield v. Purdue         N.D. Ohio
                                                          Pharma L.P., et al.                         1:18-op-46117
2174.   Hospital                MDL No. 2804              The Candler County Hospital Authority v.    N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al.        1:18-op-45167
2175.   Tribal                  MDL No. 2804              The Cherokee Nation v. Purdue Pharma        N.D. Ohio
                                                          L.P., et al.                                1:18-op-46325




                                                                  152
                  19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44                 Exhibit C
                                                       Pg 154 of 187


                                                                                                                       Court /
                Type            Jurisdiction                           Case Name                                     Case Number
2176.   Municipality       MDL No. 2804              The City of Barberton; The Village of           N.D. Ohio
                                                     Boston Heights; Boston Township; The            1:18-op-45767
                                                     Village of Clinton; Copley Township;
                                                     Coventry Township; The City of Cuyahoga
                                                     Falls; The City of Fairlawn; The City of
                                                     Green; The Village of Lakemore; The
                                                     Village of Mogadore; The City of Munroe
                                                     Falls; The City of New Franklin; The City of
                                                     Norton; The Village of Peninsula; The
                                                     Village of Richfield; The Village of Silver
                                                     Lake; Springfield Township; The City of
                                                     Stow; The City of Tallmadge; Summit
                                                     County Public Health; Valley Fire District;
                                                     State of Ohio ex rel., The Director of Law
                                                     for the City of Barberton, Lisa Miller, The
                                                     Director of Law for the City of Tallmadge,
                                                     Megan Raber; the Law Director for The City
                                                     of Cuyahoga Falls, Russ Balthis, The Law
                                                     Director for The City of Fairlawn, Bryan
                                                     Nace, the Law Director for The City of
                                                     Green, Interim Law Director Bill Chris, the
                                                     Law Director for the City of Mogadore,
                                                     Marshal M. Pitchford, the Law Director for
                                                     the City of Munroe Falls, Tom Kostoff, the
                                                     Law Director for the City of New Franklin,
                                                     Irving B. Sugerman, the Law Director for
                                                     the City of Norton, Justin Markey; the Law
                                                     Director for the City of Stow, Amber
                                                     Zibritosky; the Village Solicitor for the
                                                     Village of Boston Heights, Marshal
                                                     Pitchford, the Solicitor for Boston
                                                     Township, Ed Pullekins, Solicitor for the
                                                     Village of Clinton, Marshal Pitchford, the
                                                     Law Director for Copley Township, Irving
                                                     B. Sugerman, the Law Director for Coventry
                                                     Township, Irving B. Sugerman, the Solicitor
                                                     for the Village of Lakemore, Irving B.
                                                     Sugerman, the Solicitor for the Village of
                                                     Peninsula, Brad Bryan, the Law Solicitor for
                                                     the Village of Richfield, William Hanna, the
                                                     Solicitor153
                                                               for the Village of Silver Lake, Bob
                                                     Heydorn, and the Administrator & Legal
                                                     Counsel for Springfield Township, Warren
                                                     Price v. Purdue Pharma L.P., et al.
                       19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44                Exhibit C
                                                            Pg 155 of 187


                                                                                                                            Court /
                Type                 Jurisdiction                          Case Name                                      Case Number
2177.   Municipality            MDL No. 2804              The City of Broadview Heights v. Purdue        N.D. Ohio
                                                          Pharma L.P., et al.                            1:18-cv-00721*
2178.   Municipality            MDL No. 2804              The City of Brunswick v. Purdue Pharma         N.D. Ohio
                                                          L.P., et al.                                   1:18-cv-00423*
2179.   Municipality            MDL No. 2804              The City of Buckhannon, West Virginia v.       N.D. Ohio
                                                          McKesson Corporation, et al.                   1:18-op-46085
2180.   Municipality            MDL No. 2804              The City of Charleston, West Virginia v.       N.D. Ohio
                                                          Rite Aid of Maryland, Inc., et al.             1:18-op-45224
2181.   Municipality            MDL No. 2804              The City of Clarksville, Tennessee v. Purdue   N.D. Ohio
                                                          Pharma L.P., et al.                            1:18-cv-01008
2182.   Municipality            MDL No. 2804              The City of Coconut Creek, Florida v.          N.D. Ohio
                                                          Purdue Pharma L.P., et al.                     1:19-op-45089
2183.   Municipality            MDL No. 2804              The City of Columbus v. Purdue Pharma          S.D. Ohio
                                                          L.P., et al.                                   2:17-cv-01102*
2184.   Municipality            MDL No. 2804              The City of Coral Gables v. Purdue Pharma      N.D. Ohio
                                                          L.P., et al.                                   1:18-op-45852
2185.   Municipality            MDL No. 2804              The City of Dayton v. Purdue Pharma L.P.,      S.D. Ohio
                                                          et al.                                         3:17-cv-00229*
2186.   Municipality            MDL No. 2804              The City of Dunbar, West Virginia v.           N.D. Ohio
                                                          AmerisourceBergen Drug Corporation, et al.     1:18-op-45546
2187.   Municipality            MDL No. 2804              The City of Eagle Pass, Texas v. Purdue        N.D. Ohio
                                                          Pharma L.P., et al.                            1:18-op-46033
2188.   Municipality            MDL No. 2804              The City of Elkhardt, Morton County,           N.D. Ohio
                                                          Kansas v. Purdue Pharma L.P., et al.           1:19-op-45380
2189.   Municipality            MDL No. 2804              The City of Elyria v. Purdue Pharma L.P., et   N.D. Ohio
                                                          al.                                            1:18-cv-00017*
2190.   Municipality            MDL No. 2804              The City of Euclid v. Purdue Pharma L.P., et   N.D. Ohio
                                                          al.                                            1:18-op-46013*
2191.   Municipality            MDL No. 2804              The City of Fall River v. Purdue Pharma        N.D. Ohio
                                                          L.P., et al.                                   1:18-op-46285
2192.   Municipality            MDL No. 2804              The City of Fargo v. Purdue Pharma L.P., et    N.D. Ohio
                                                          al.                                            1:19-op-45675
2193.   Municipality            MDL No. 2804              The City of Findlay v. Purdue Pharma L.P.,     N.D. Ohio
                                                          et al.                                         1:18-op-46339
2194.   Municipality            MDL No. 2804              The City of Fitchburg v. Purdue Pharma         N.D. Ohio
                                                          L.P., et al.                                   1:19-op-45030



                                                                  154
                       19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44                Exhibit C
                                                            Pg 156 of 187


                                                                                                                            Court /
                Type                 Jurisdiction                         Case Name                                       Case Number
2195.   Municipality            MDL No. 2804              The City of Florence, Alabama v. Purdue        N.D. Ohio
                                                          Pharma L.P., et al.                            1:19-op-45073
2196.   Municipality            MDL No. 2804              The City of Gainesville, Georgia v.            N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al.           1:18-op-45486
2197.   Municipality            MDL No. 2804              The City of Gulfport, Mississippi v. Purdue    N.D. Ohio
                                                          Pharma L.P., et al.                            1:19-op-45291
2198.   Municipality            MDL No. 2804              The City of Hallandale Beach, Florida v.       N.D. Ohio
                                                          Purdue Pharma L.P., et al.                     1:19-op-45119
2199.   Municipality            MDL No. 2804              The City of Inez, a Political Subdivision of   N.D. Ohio
                                                          the Commonwealth of Kentucky v.                1:19-op-45499
                                                          AmerisourceBergen Drug Corp., et al.
2200.   Municipality            MDL No. 2804              The City of Kenova, West Virginia, a West      S.D. W. Va.
                                                          Virginia municipal corporation v.              2:18-cv-01472*
                                                          AmerisourceBergen Drug Corp., et al.
2201.   Municipality            MDL No. 2804              The City of Lakewood and The City of           N.D. Ohio
                                                          Wheat Ridge v. Purdue Pharma L.P., et al.      1:18-op-45800
2202.   Municipality            MDL No. 2804              The City of Laredo, Texas v. Purdue Pharma     N.D. Ohio
                                                          L.P., et al.                                   1:18-op-46026
2203.   Municipality            MDL No. 2804              The City of Lauderhill, Florida v. Purdue      N.D. Ohio
                                                          Pharma L.P., et al.                            1:19-op-45120
2204.   Municipality            MDL No. 2804              The City of Lebanon, Ohio v.                   S.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al.           2:18-cv-00078*
2205.   Municipality            MDL No. 2804              The City of Long Beach, Mississippi v.         N.D. Ohio
                                                          Purdue Pharma L.P., et al.                     1:19-op-45517
2206.   Municipality            MDL No. 2804              The City of Lorain v. Purdue Pharma L.P., et   N.D. Ohio
                                                          al.                                            1:17-op-45000
2207.   Municipality            MDL No. 2804              The City of Manter, Stanton County, Kansas     N.D. Ohio
                                                          v. Purdue Pharma L.P., et al.                  1:19-op-45389
2208.   Municipality            MDL No. 2804              The City of Medford v. Purdue Pharma L.P.,     N.D. Ohio
                                                          et al.                                         1:19-op-45110
2209.   Municipality            MDL No. 2804              The City of Miami v. Purdue Pharma L.P., et    N.D. Ohio
                                                          al.                                            1:18-op-45664
2210.   Municipality            MDL No. 2804              The City of Milledgeville, Georgia v.          N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al.           1:18-op-45495
2211.   Municipality            MDL No. 2804              The City of Miramar, Florida v. Purdue         N.D. Ohio
                                                          Pharma L.P., et al.                            1:19-op-45088



                                                                  155
                       19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44                Exhibit C
                                                            Pg 157 of 187


                                                                                                                           Court /
                Type                 Jurisdiction                          Case Name                                     Case Number
2212.   Municipality            MDL No. 2804              The City of Montgomery, West Virginia v.       N.D. Ohio
                                                          AmerisourceBergen Drug Corporation, et al.     1:18-op-46128
2213.   Municipality            MDL No. 2804              The City of Nashua v. Purdue Pharma L.P.,      N.D. Ohio
                                                          et al.                                         1:18-op-45062
2214.   Municipality            MDL No. 2804              The City of Nauvoo, Alabama; The City of       N.D. Ohio
                                                          Cardova, Alabama; The City of Carbon Hill,     1:18-op-45737
                                                          Alabama; The City of Sipsey, Alabama; The
                                                          City of Parrish, Alabama; The City of
                                                          Oakman, Alabama v. Purdue Pharma L.P., et
                                                          al.
2215.   Tribal                  MDL No. 2804              The City of New Castle, City of Aliquippa      N.D. Ohio
                                                          and Union Township, on behalf of               1:18-op-45939
                                                          themselves and all others similarly situated
                                                          v. Purdue Pharma L.P., et al.
2216.   Municipality            MDL No. 2804              The City of Newark, NJ v. Purdue Pharma        N.D. Ohio
                                                          L.P., et al.                                   1:18-op-45761
2217.   Municipality            MDL No. 2804              The City of North Olmstead v. Purdue           N.D. Ohio
                                                          Pharma L.P., et al.                            1:18-op-46012
2218.   Municipality            MDL No. 2804              The City of Olmsted Falls v. Purdue Pharma     N.D. Ohio
                                                          L.P., et al.                                   1:18-op-46014
2219.   Municipality            MDL No. 2804              The City of Paintsville, a Political           N.D. Ohio
                                                          Subdivision of the Commonwealth of             1:19-op-45559
                                                          Kentucky v. AmerisourceBergen Drug
                                                          Corp., et al.
2220.   Municipality            MDL No. 2804              The City of Parma Heights v. Purdue            N.D. Ohio
                                                          Pharma L.P., et al.                            1:18-op-45733
2221.   Municipality            MDL No. 2804              The City of Parma v. Purdue Pharma L.P., et    N.D. Ohio
                                                          al.                                            1:17-op-45001
2222.   Municipality            MDL No. 2804              The City of Paterson, NJ v. Purdue Pharma      N.D. Ohio
                                                          L.P., et al.                                   1:18-op-45371
2223.   Municipality            MDL No. 2804              The City of Pompano Beach, Florida v.          N.D. Ohio
                                                          Purdue Pharma L.P., et al.                     1:19-op-45087
2224.   Municipality            MDL No. 2804              The City of Prestonburg, a Political           N.D. Ohio
                                                          Subdivision of the Commonwealth of             1:19-op-45294
                                                          Kentucky v. AmersouceBergen Drug Corp.,
                                                          et al.




                                                                  156
                       19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44               Exhibit C
                                                            Pg 158 of 187


                                                                                                                           Court /
                Type                 Jurisdiction                           Case Name                                    Case Number
2225.   Municipality            MDL No. 2804              The City of Princeton, West Virginia, a       S.D. W. Va.
                                                          West Virginia municipal corporation v.        1:18-cv-01242*
                                                          AmerisourceBergen Drug Corp., et al.
2226.   Municipality            MDL No. 2804              The City of Quincy v. Purdue Pharma L.P.,     N.D. Ohio
                                                          et al.                                        1:19-op-45008
2227.   Municipality            MDL No. 2804              The City of Saint Albans, West Virginia v.    N.D. Ohio
                                                          AmerisourceBergen Drug Corporation, et al.    1:18-op-45269
2228.   Municipality            MDL No. 2804              The City of San Diego and the People of the   S.D. Cal.
                                                          State of California, by and through Mara W.   3:19-cv-00420*
                                                          Elliott, City Attorney of San Diego v.
                                                          Purdue Pharma L.P., et al.
2229.   Municipality            MDL No. 2804              The City of Sandy Springs, Georgia, a         N.D. Ohio
                                                          municipal corporation v.                      1:18-cv-01006*
                                                          AmerisourceBergen Drug Corp., et al.
2230.   Municipality            MDL No. 2804              The City of Seat Pleasant, Maryland v.        N.D. Ohio
                                                          Purdue Pharma L.P., et al.                    1:19-op-45288
2231.   Municipality            MDL No. 2804              The City of Smithers, West Virginia v.        N.D. Ohio
                                                          AmerisourceBergen Drug Corporation, et al.    1:18-op-45319
2232.   Municipality            MDL No. 2804              The City of Springfield, Missouri v. Purdue   N.D. Ohio
                                                          Pharma L.P., et al.                           1:18-op-45899
2233.   Municipality            MDL No. 2804              The City of Strongsville v. Purdue Pharma     N.D. Ohio
                                                          L.P., et al.                                  1:18-op-46111
2234.   Municipality            MDL No. 2804              The City of Summersville, West Virginia v.    N.D. Ohio
                                                          AmerisourceBergen Drug Corporation, et al.    1:18-op-45316
2235.   Municipality            MDL No. 2804              The City of Tampa v. Purdue Pharma L.P.,      N.D. Ohio
                                                          et al.                                        1:18-op-46282
2236.   Municipality            MDL No. 2804              The City of Tifton, Georgia v.                N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al.          1:18-op-45454
2237.   Municipality            MDL No. 2804              The City of Toledo v. Purdue Pharma L.P.,     N.D. Ohio
                                                          et al.                                        1:17-op-45005
2238.   Municipality            MDL No. 2804              The City of Ulysses, Grant County, Kansas     N.D. Ohio
                                                          v. Purdue Pharma L.P., et al.                 1:19-op-45392
2239.   Municipality            MDL No. 2804              The City of Vienna, West Virginia, a West     S.D. W. Va.
                                                          Virginia municipal corporation v.             2:19-cv-00052*
                                                          AmerisourceBergen Drug Corp., et al.




                                                                  157
                       19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44           Exhibit C
                                                            Pg 159 of 187


                                                                                                                       Court /
                Type                 Jurisdiction                         Case Name                                  Case Number
2240.   Municipality            MDL No. 2804              The City of West Liberty, a Political     N.D. Ohio
                                                          Subdivision of the Commonwealth of        1:19-op-45329
                                                          Kentucky v. AmersouceBergen Drug Corp.,
                                                          et al.
2241.   Municipality            MDL No. 2804              The City of Winfield, Alabama v. Purdue   N.D. Ohio
                                                          Pharma L.P., et al.                       1:18-op-45738
2242.   Tribal                  MDL No. 2804              The Comanche Nation v. Purdue Pharma      N.D. Ohio
                                                          L.P., et al.                              1:19-op-45442
2243.   Municipality            MDL No. 2804              The County Commission of Craig County,    N.D. Ohio
                                                          Oklahoma v. Purdue Pharma L.P., et al.    1:19-op-45652
2244.   Municipality            MDL No. 2804              The County Commission of Creek County,    N.D. Ohio
                                                          Oklahoma v. Purdue Pharma L.P., et al.    1:19-op-45226
2245.   Municipality            MDL No. 2804              The County Commission of Mayes County,    N.D. Okla.
                                                          Oklahoma v. Purdue Pharma L.P., et al.    4:19-cv-00136*
2246.   Municipality            MDL No. 2804              The Count Commission of McDowell          N.D. Ohio
                                                          County v. Purdue Pharma L.P., et al.      1:17-op-45066
2247.   Municipality            MDL No. 2804              The County Commission of Mingo County     N.D. Ohio
                                                          v. Purdue Pharma, L.P., et al             1:18-op-45940
2248.   Municipality            MDL No. 2804              The County Commission of Monroe County,   N.D. Ohio
                                                          Florida v. Purdue Pharma L.P., et al.     1:19-op-45273
2249.   Municipality            MDL No. 2804              The County Commission of Nowata County,   N.D. Ohio
                                                          Oklahoma v. Purdue Pharma L.P., et al.    1:19-op-45225
2250.   Municipality            MDL No. 2804              The County Commission of Okmulgee         N.D. Ohio
                                                          County, Oklahoma v. Purdue Pharma L.P.,   1:19-op-45223
                                                          et al.
2251.   Municipality            MDL No. 2804              The County Commission of Payne County,    N.D. Ohio
                                                          Oklahoma v. Purdue Pharma L.P., et al.    1:19-op-45653
2252.   Municipality            MDL No. 2804              The County Commission of Putnam County    S.D. WV
                                                          v. AmerisourceBergen Drug Corp., et al    3:18-cv-00350*
2253.   Municipality            MDL No. 2804              The County Commission of Rogers County,   N.D. Ohio
                                                          Oklahoma v. Purdue Pharma L.P., et al.    1:19-op-45224
2254.   Municipality            MDL No. 2804              The County Commission of Washington       N.D. Ohio
                                                          County, Oklahoma v. Purdue Pharma L.P.,   1:19-op-45222
                                                          et al.
2255.   Municipality            MDL No. 2804              The County of Albany, NY v. Purdue        N.D.N.Y.
                                                          Pharma L.P., et al.                       1:18-cv-00024*




                                                                 158
                       19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44              Exhibit C
                                                            Pg 160 of 187


                                                                                                                         Court /
                Type                 Jurisdiction                          Case Name                                   Case Number
2256.   Municipality            MDL No. 2804              The County of Ballard, Kentucky v. Purdue    N.D. Ohio
                                                          Pharma, L.P. et al.                          1:18-op-45593
2257.   Municipality            MDL No. 2804              The County of Cuyahoga, Ohio, and State of   N.D. Ohio
                                                          Ohio ex rel., Prosecuting Attorney of        1:17-op-45004
                                                          Cuyahoga County, Michael C. O’Malley v.
                                                          Purdue Pharma L.P., et al.
2258.   Municipality            MDL No. 2804              The County of Floyd v. Purdue Pharma L.P.,   N.D. Ohio
                                                          et al.                                       1:18-op-45369
2259.   Municipality            MDL No. 2804              The County of Fulton v. Purdue Pharma        N.D. Ohio
                                                          L.P., et al.                                 1:18-op-45374
2260.   Municipality            MDL No. 2804              The County of Knott v. Purdue Pharma L.P.,   N.D. Ohio
                                                          et al.                                       1:18-op-45370
2261.   Municipality            MDL No. 2804              The County of Oneida, NY v. Purdue           N.D. Ohio
                                                          Pharma L.P., et al.                          1:18-op-45338
2262.   Municipality            MDL No. 2804              The County of Onondaga, NY v. Purdue         N.D. Ohio
                                                          Pharma L.P., et al.                          1:18-op-45170
2263.   Municipality            MDL No. 2804              The County of Osceola v. Purdue Pharma       N.D. Ohio
                                                          L.P., et al.                                 1:18-op-45357
2264.   Municipality            MDL No. 2804              The County of Pike v. Purdue Pharma L.P.,    N.D. Ohio
                                                          et al.                                       1:18-op-45368
2265.   Municipality            MDL No. 2804              The County of Portage, Ohio; City of         N.D. Ohio
                                                          Ravenna, Ohio; City of Kent, Ohio; City of   1:18-op-45993
                                                          Aurora, Ohio v. Purdue Pharma L.P., et al.
2266.   Municipality            MDL No. 2804              The County of Rio Arriba v. Purdue Pharma    N.D. Ohio
                                                          L.P., et al.                                 1:19-op-45054
2267.   Municipality            MDL No. 2804              The County of Roosevelt v. Purdue Pharma     N.D. Ohio
                                                          L.P., et al.                                 1:18-op-46343
2268.   Municipality            MDL No. 2804              The County of Tuscarawas, Ohio v. Purdue     N.D. Ohio
                                                          Pharma L.P., et al.                          1:19-op-45098
2269.   Municipality            MDL No. 2804              The County of Zavala, Texas v. Purdue        N.D. Ohio
                                                          Pharma L.P., et al.                          1:18-op-46036
2270.   Municipality            MDL No. 2804              The Fiscal Court of Bourbon County v.        N.D. Ohio
                                                          Purdue Pharma L.P., et al.                   1:18-op-45533
2271.   Municipality            MDL No. 2804              The Fiscal Court of Bracken County, on       N.D. Ohio
                                                          behalf of Bracken County v.                  1:18-op-45395
                                                          AmerisourceBergen Drug Corp., et al.




                                                                 159
                       19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44                 Exhibit C
                                                            Pg 161 of 187


                                                                                                                             Court /
                Type                 Jurisdiction                          Case Name                                       Case Number
2272.   Municipality            MDL No. 2804              The Fiscal Court of Breckinridge County, on     W.D. Ky.
                                                          behalf of Breckinridge County v.                3:18-cv-00714*
                                                          AmerisourceBergen Drug Corp., et al.
2273.   Municipality            MDL No. 2804              The Fiscal Court of Campbell County, on         E.D. Ky.
                                                          behalf of Campbell County v.                    2:17-cv-00167*
                                                          AmerisourceBergen Drug Corp., et al.
2274.   Municipality            MDL No. 2804              The Fiscal Court of Carlisle County, on         W.D. Ky.
                                                          behalf of Carlisle County v.                    5:17-cv-00136*
                                                          AmerisourceBergen Drug Corp., et al.
2275.   Municipality            MDL No. 2804              The Fiscal Court of Carter County, on behalf    E.D. Ky.
                                                          of Carter County v. AmerisourceBergen           0:18-cv-00035*
                                                          Drug Corp., et al.
2276.   Municipality            MDL No. 2804              The Fiscal Court of Christian County, on        W.D. Ky.
                                                          behalf of Christian County v.                   5:17-cv-00146*
                                                          AmerisourceBergen Drug Corp., et al.
2277.   Municipality            MDL No. 2804              The Fiscal Court of Clark County, on behalf     E.D. Ky.
                                                          of Clark County v. AmerisourceBergen            5:17-cv-00473*
                                                          Drug Corp., et al.
2278.   Municipality            MDL No. 2804              The Fiscal Court of Clay County, on behalf      E.D. Ky.
                                                          of Clay County v. AmerisourceBergen Drug        6:17-cv-00255*
                                                          Corp., et al.
2279.   Municipality            MDL No. 2804              The Fiscal Court of Cumberland County, on       W.D. Ky.
                                                          behalf of Cumberland County v.                  1:17-cv-00163*
                                                          AmerisourceBergen Drug Corp., et al.
2280.   Municipality            MDL No. 2804              The Fiscal Court of Elliott County, on behalf   E.D. Ky.
                                                          of Elliott County v. AmerisourceBergen          0:18-cv-00036*
                                                          Drug Corp., et al.
2281.   Municipality            MDL No. 2804              The Fiscal Court of Estill County, on behalf    E.D. Ky.
                                                          of Estill County v. AmerisourceBergen Drug      5:18-cv-00536*
                                                          Corp., et al.
2282.   Municipality            MDL No. 2804              The Fiscal Court of Fleming County, on          E.D. Ky.
                                                          behalf of Fleming County v.                     5:17-cv-00368*
                                                          AmerisourceBergen Drug Corp., et al.
2283.   Municipality            MDL No. 2804              The Fiscal Court of Franklin County, on         E.D. Ky.
                                                          behalf of Franklin County v.                    3:17-cv-00071*
                                                          AmerisourceBergen Drug Corp., et al.




                                                                  160
                       19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44               Exhibit C
                                                            Pg 162 of 187


                                                                                                                            Court /
                Type                 Jurisdiction                          Case Name                                      Case Number
2284.   Municipality            MDL No. 2804              The Fiscal Court of Garrard County, on        E.D. Ky.
                                                          behalf of Garrard County v.                   5:17-cv-00369*
                                                          AmerisourceBergen Drug Corp., et al.
2285.   Municipality            MDL No. 2804              The Fiscal Court of Green County, on behalf   N.D. Ohio
                                                          of Green County v. AmerisourceBergen          1:18-op-46272
                                                          Drug Corp., et al.
2286.   Municipality            MDL No. 2804              The Fiscal Court of Greenup County, on        E.D. Ky.
                                                          behalf of Greenup County v.                   0:17-cv-00105*
                                                          AmerisourceBergen Drug Corp., et al.
2287.   Municipality            MDL No. 2804              The Fiscal Court of Hardin County, on         W.D. Ky.
                                                          behalf of Hardin County v.                    3:18-cv-00715*
                                                          AmerisourceBergen Drug Corp., et al.
2288.   Municipality            MDL No. 2804              The Fiscal Court of Harlan County, on         E.D. Ky.
                                                          behalf of Harlan County v.                    6:17-cv-00247 *
                                                          AmerisourceBergen Drug Corp., et al.
2289.   Municipality            MDL No. 2804              The Fiscal Court of Henderson County, on      W.D. Ky.
                                                          behalf of Henderson County v.                 4:17-cv-00130*
                                                          AmerisourceBergen Drug Corp., et al.
2290.   Municipality            MDL No. 2804              The Fiscal Court of Henry County, on behalf   E.D. Ky.
                                                          of Henry County v. AmerisourceBergen          3:17-cv-00073*
                                                          Drug Corp., et al.
2291.   Municipality            MDL No. 2804              The Fiscal Court of Hopkins County, on        W.D. Ky.
                                                          behalf of Hopkins County v.                   4:17-cv-00157*
                                                          AmerisourceBergen Drug Corp., et al.
2292.   Municipality            MDL No. 2804              The Fiscal Court of Jessamine County, on      E.D. Ky.
                                                          behalf of Jessamine County v.                 5:17-cv-00438*
                                                          AmerisourceBergen Drug Corp., et al.
2293.   Municipality            MDL No. 2804              The Fiscal Court of Kenton County, on         E.D. Ky.
                                                          behalf of Kenton County v.                    2:17-cv-00182*
                                                          AmerisourceBergen Drug Corp., et al.
2294.   Municipality            MDL No. 2804              The Fiscal Court of Knox County, on behalf    E.D. Ky.
                                                          of Knox County v. AmerisourceBergen           6:17-cv-00248*
                                                          Drug Corp., et al.
2295.   Municipality            MDL No. 2804              The Fiscal Court of Laurel County, on         E.D. Ky.
                                                          behalf of Laurel County v.                    6:17-cv-00269*
                                                          AmerisourceBergen Drug Corp., et al.
2296.   Municipality            MDL No. 2804              The Fiscal Court of Lee County, Kentucky      N.D. Ohio
                                                          v. Purdue Pharma L.P., et al.                 1:18-op-46100

                                                                  161
                       19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44                Exhibit C
                                                            Pg 163 of 187


                                                                                                                             Court /
                Type                 Jurisdiction                          Case Name                                       Case Number
2297.   Municipality            MDL No. 2804              The Fiscal Court of Leslie County, on behalf   E.D. Ky.
                                                          of Leslie County v. AmerisourceBergen          6:17-cv-00249*
                                                          Drug Corp., et al.
2298.   Municipality            MDL No. 2804              The Fiscal Court of Letcher County, on         E.D. Ky.
                                                          behalf of Letcher County v.                    7:18-cv-00107*
                                                          AmerisourceBergen Drug Corp., et al.
2299.   Municipality            MDL No. 2804              The Fiscal Court of Lincoln County, on         E.D. Ky.
                                                          behalf of Lincoln County v.                    5:17-cv-00370*
                                                          AmerisourceBergen Drug Corp., et al.
2300.   Municipality            MDL No. 2804              The Fiscal Court of Madison County, on         E.D. Ky.
                                                          behalf of Madison County v.                    5:17-cv-00371*
                                                          AmerisourceBergen Drug Corp., et al.
2301.   Municipality            MDL No. 2804              The Fiscal Court of Marshall County, on        N.D. Ohio
                                                          behalf of Marshall County v.                   1:17-op-45071
                                                          AmerisourceBergen Drug Corp., et al.
2302.   Municipality            MDL No. 2804              The Fiscal Court of Martin County, on          E.D. Ky.
                                                          behalf of Martin County v.                     7:18-cv-00036 *
                                                          AmerisourceBergen Drug Corp., et al.
2303.   Municipality            MDL No. 2804              The Fiscal Court of Meade County, on           W.D. Ky.
                                                          behalf of Meade County v.                      3:18-cv-00716*
                                                          AmerisourceBergen Drug Corp., et al.
2304.   Municipality            MDL No. 2804              The Fiscal Court of Montgomery County, on      E.D. Ky.
                                                          behalf of Montgomery County v.                 5:18-cv-00541*
                                                          AmerisourceBergen Drug Corp., et al.
2305.   Municipality            MDL No. 2804              The Fiscal Court of Morgan County, on          N.D. Ohio
                                                          behalf of Morgan County v.                     1:19-op-45571
                                                          AmerisourceBergen Drug Corp., et al.
2306.   Municipality            MDL No. 2804              The Fiscal Court of Nicholas County, on        N.D. Ohio
                                                          behalf of Nicholas County v.                   1:17-op-45025
                                                          AmerisourceBergen Drug Corp., et al.
2307.   Municipality            MDL No. 2804              The Fiscal Court of Oldham County, on          N.D. Ohio
                                                          behalf of Oldham County v.                     1:17-op-45067
                                                          AmerisourceBergen Drug Corp., et al.
2308.   Municipality            MDL No. 2804              The Fiscal Court of Owen County v. Purdue      N.D. Ohio
                                                          Pharma L.P., et al.                            1:18-op-45534
2309.   Municipality            MDL No. 2804              The Fiscal Court of Owsley County, on          N.D. Ohio
                                                          behalf of Owsley County v.                     1:18-op-46235
                                                          AmerisourceBergen Drug Corp., et al.

                                                                  162
                       19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44               Exhibit C
                                                            Pg 164 of 187


                                                                                                                           Court /
                Type                 Jurisdiction                          Case Name                                     Case Number
2310.   Municipality            MDL No. 2804              The Fiscal Court of Pendleton County, on      N.D. Ohio
                                                          behalf of Pendleton County v.                 1:17-op-45021
                                                          AmerisourceBergen Drug Corp., et al.
2311.   Municipality            MDL No. 2804              The Fiscal Court of Perry County, on behalf   N.D. Ohio
                                                          of Perry County v. AmerisourceBergen Drug     1:17-op-45110
                                                          Corp., et al.
2312.   Municipality            MDL No. 2804              The Fiscal Court of Powell County, on         N.D. Ohio
                                                          behalf of Powell County v.                    1:18-op-46145
                                                          AmerisourceBergen Drug Corp., et al.
2313.   Municipality            MDL No. 2804              The Fiscal Court of Pulaski County, on        N.D. Ohio
                                                          behalf of Pulaski County v.                   1:17-op-45109
                                                          AmerisourceBergen Drug Corp., et al.
2314.   Municipality            MDL No. 2804              The Fiscal Court of Rowan County, on          N.D. Ohio
                                                          behalf of Rowan County v.                     1:18-op-45018
                                                          AmerisourceBergen Drug Corp., et al.
2315.   Municipality            MDL No. 2804              The Fiscal Court of Scott County, on behalf   N.D. Ohio
                                                          of Scott County v. AmerisourceBergen Drug     1:17-op-45173
                                                          Corp., et al.
2316.   Municipality            MDL No. 2804              The Fiscal Court of Shelby County, on         N.D. Ohio
                                                          behalf of Shelby County v.                    1:17-op-45009
                                                          AmerisourceBergen Drug Corp., et al.
2317.   Municipality            MDL No. 2804              The Fiscal Court of Spencer County, on        N.D. Ohio
                                                          behalf of Spencer County v.                   1:17-op-45014
                                                          AmerisourceBergen Drug Corp., et al.
2318.   Municipality            MDL No. 2804              The Fiscal Court of Union County, on behalf   N.D. Ohio
                                                          of Union County v. AmerisourceBergen          1:17-op-45015
                                                          Drug Corp., et al.
2319.   Municipality            MDL No. 2804              The Fiscal Court of Wayne County, on          E.D. Ky.
                                                          behalf of Wayne County v.                     6:18-cv-00089*
                                                          AmerisourceBergen Drug Corp., et al.
2320.   Municipality            MDL No. 2804              The Fiscal Court of Whitley, on behalf of     E.D. Ky.
                                                          Whitley County v. AmerisourceBergen Drug      6:17-cv-00250*
                                                          Corp., et al.
2321.   Municipality            MDL No. 2804              The Fiscal Court of Wolfe County,             N.D. Ohio
                                                          Kentucky v. Purdue Pharma L.P., et al.        1:18-op-46099
2322.   Municipality            MDL No. 2804              The Fiscal Court of Woodford, on behalf of    E.D. Ky.
                                                          Woodford County v. AmerisourceBergen          5:17-cv-00475*
                                                          Drug Corp., et al.

                                                                  163
                       19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44               Exhibit C
                                                            Pg 165 of 187


                                                                                                                          Court /
                Type                 Jurisdiction                           Case Name                                   Case Number
2323.   Municipality            MDL No. 2804              The Gilmer County Commission v. Cardinal      N.D. Ohio
                                                          Health Inc., et al.                           1:18-op-46131
2324.   Tribal                  MDL No. 2804              The Hoopah Valley Tribe v. Purdue Pharma      N.D. Ohio
                                                          L.P., et al.                                  1:18-op-46361
2325.   Municipality            MDL No. 2804              The Hospital Authority of Wayne County,       N.D. Ohio
                                                          Georgia v. Purdue Pharma L.P., et al.         1:19-op-45278
2326.   Tribal                  MDL No. 2804              The Jicarilla Apache Nation v. Purdue         N.D. Ohio
                                                          Pharma L.P., et al.                           1:19-op-45385
2327.   Tribal                  MDL No. 2804              The Leech Lake Band of Ojibwe                 N.D. Ohio
                                                                                                        1:18-op-45052
2328.   Tribal                  MDL No. 2804              The Lummi Tribe of the Lummi Reservation      N.D. Ohio
                                                          v. Purdue Pharma L.P., et al.                 1:18-op-45955
2329.   Tribal                  MDL No. 2804              The Makah Indian Tribe, a federally           N.D. Ohio
                                                          recognized Indian Tribe v. Purdue Pharma      1:18-op-46022
                                                          L.P., et al.
2330.   Hospital                MDL No. 2804              The Marshall County Health Care Authority     N.D. Ohio
                                                          v. Purdue Pharma L.P., et al.                 1:18-op-45538
2331.   Municipality            MDL No. 2804              The Mayor and Alderman of the City of         N.D. Ohio
                                                          Savannah v. AmerisourceBergen Drug            1:18-op-45550
                                                          Corp., et al.
2332.   Tribal                  MDL No. 2804              The Menominee Indian Tribe of Wisconsin       N.D. Ohio
                                                          v. Purdue Pharma L.P., et al.                 1:18-op-45426
2333.   Tribal                  MDL No. 2804              The Modoc Nation, f/k/a The Modoc Tribe       N.D. Ohio
                                                          of Oklahoma v. Purdue Pharma L.P., et al.     1:19-op-45439
2334.   Municipality            MDL No. 2804              The Montgomery County Board of County         N.D. Ohio
                                                          Commissioners v. Purdue Pharma L.P., et al.   1:18-op-46080
2335.   Tribal                  MDL No. 2804              The Muscogee (Creek) Nation v. Purdue         N.D. Ohio
                                                          Pharma L.P., et al.                           1:18-op-45459
2336.   Tribal                  MDL No. 2804              The Navajo Nation v. Purdue Pharma L.P.,      N.D. Ohio
                                                          et al.                                        1:18-op-45496
2337.   Municipality            MDL No. 2804              The Nicholas County Commission, West          N.D. Ohio
                                                          Virginia v. AmerisourceBergen Drug            1:18-op-45314
                                                          Corporation, et al.
2338.   Tribal                  MDL No. 2804              The Nisqually Indian Tribe v. Purdue          N.D. Ohio
                                                          Pharma L.P., et al.                           1:18-op-45412




                                                                  164
                       19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44                Exhibit C
                                                            Pg 166 of 187


                                                                                                                           Court /
                Type                 Jurisdiction                          Case Name                                     Case Number
2339.   Municipality            MDL No. 2804              The Parish of Jefferson; Jefferson Parish      N.D. Ohio
                                                          Hospital Service No. 1; and Jefferson Parish   1:18-op-45885
                                                          Hospital Service No. 2 v.
                                                          AmerisourceBergen Drug Corp., et al.
2340.   Municipality            MDL No. 2804              The People of the State of California acting   N.D. Ohio
                                                          by and through San Francisco City Attorney     1:19-op-45022
                                                          Dennis J. Herrera and the City and County
                                                          of San Francisco v. Purdue Pharma L.P., et
                                                          al.
2341.   Municipality            MDL No. 2804              The People of the State of Illinois and        N.D. Ohio
                                                          Williamson County v. Purdue Pharma L.P.,       1:19-op-45657
                                                          et al.
2342.   Municipality            MDL No. 2804              The People of the State of Illinois, the       N.D. Ohio
                                                          people of Alexander County and County of       1:17-op-45049
                                                          Alexander v. AmerisourceBergen Drug
                                                          Corp., et al.
2343.   Municipality            MDL No. 2804              The People of the State of Illinois, the       N.D. Ohio
                                                          people of Bond County and County of Bond       1:18-op-45004
                                                          v. AmerisourceBergen Drug Corp., et al.
2344.   Municipality            MDL No. 2804              The People of the State of Illinois, the       N.D. Ohio
                                                          people of Christian County and County of       1:17-op-45078
                                                          Christian v. AmerisourceBergen Drug Corp.,
                                                          et al.
2345.   Municipality            MDL No. 2804              The People of the State of Illinois, the       N.D. Ohio
                                                          people of Coles County and County of Coles     1:18-op-45138
                                                          v. AmerisourceBergen Drug Corp., et al.
2346.   Municipality            MDL No. 2804              The People of the State of Illinois, the       N.D. Ohio
                                                          people of Edwards County and County of         1:18-op-45049
                                                          Edwards v. AmerisourceBergen Drug Corp.,
                                                          et al.
2347.   Municipality            MDL No. 2804              The People of the State of Illinois, the       N.D. Ohio
                                                          people of Gallatin County and County of        1:17-op-45152
                                                          Gallatin v. AmerisourceBergen Drug Corp.,
                                                          et al.
2348.   Municipality            MDL No. 2804              The People of the State of Illinois, the       N.D. Ohio
                                                          people of Hamilton County and County of        1:17-op-45157
                                                          Hamilton v. AmerisourceBergen Drug
                                                          Corp., et al.

                                                                  165
                       19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44              Exhibit C
                                                            Pg 167 of 187


                                                                                                                         Court /
                Type                 Jurisdiction                         Case Name                                    Case Number
2349.   Municipality            MDL No. 2804              The People of the State of Illinois, the     N.D. Ohio
                                                          people of Hardin County and County of        1:17-op-45003
                                                          Hardin v. AmerisourceBergen Drug Corp.,
                                                          et al.
2350.   Municipality            MDL No. 2804              The People of the State of Illinois, the     N.D. Ohio
                                                          people of Jasper County and County of        1:18-op-45026
                                                          Jasper v. AmerisourceBergen Drug Corp., et
                                                          al.
2351.   Municipality            MDL No. 2804              The People of the State of Illinois, The     N.D. Ohio
                                                          People of Johnson County, and County of      1:18-op-46148
                                                          Johnson v. Purdue Pharma L.P., et al.
2352.   Municipality            MDL No. 2804              The People of the State of Illinois, the     N.D. Ohio
                                                          people of Pulaski County and County of       1:18-op-45158
                                                          Pulaski v. AmerisourceBergen Drug Corp.,
                                                          et al.
2353.   Municipality            MDL No. 2804              The People of the State of Illinois, The     N.D. Ohio
                                                          People of Schuyler County, and County of     1:18-op-46147
                                                          Schuyler v. Purdue Pharma L.P., et al.
2354.   Municipality            MDL No. 2804              The People of the State of Illinois, the     N.D. Ohio
                                                          people of Shelby County and County of        1:18-op-45007
                                                          Shelby v. AmerisourceBergen Drug Corp.,
                                                          et al.
2355.   Municipality            MDL No. 2804              The People of the State of Illinois, the     N.D. Ohio
                                                          people of Union County and Union County      1:19-op-45286
                                                          v. Purdue Pharma L.P., et al.
2356.   Municipality            MDL No. 2804              The People of the State of Illinois, the     N.D. Ohio
                                                          people of Wabash County and County of        1:17-op-45103
                                                          Wabash v. AmerisourceBergen Drug Corp.,
                                                          et al.
2357.   Municipality            MDL No. 2804              The People of the State of Illinois, the     N.D. Ohio
                                                          people of Washington County and County of    1:17-op-45151
                                                          Washington v. AmerisourceBergen Drug
                                                          Corp., et al.
2358.   Municipality            MDL No. 2804              The People of the State of Illinois, the     N.D. Ohio
                                                          people of White County and County of         1:18-op-45024
                                                          White v. AmerisourceBergen Drug Corp., et
                                                          al.



                                                                 166
                       19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44              Exhibit C
                                                            Pg 168 of 187


                                                                                                                         Court /
                Type                 Jurisdiction                          Case Name                                   Case Number
2359.   Municipality            MDL No. 2804              The Town of Cherokee, Alabama, et al. v.     N.D. Ohio
                                                          Purdue Pharma L.P., et al.                   1:18-op-45005
2360.   Municipality            MDL No. 2804              The Town of Clendenin, West Virginia v.      N.D. Ohio
                                                          AmerisourceBergen Drug Corp, et al.          1:18-op-46127
2361.   Municipality            MDL No. 2804              The Town of Eleanor, West Virginia v.        N.D. Ohio
                                                          AmerisourceBergen Drug Corporation, et al.   1:18-op-45387
2362.   Municipality            MDL No. 2804              The Town of Gauley Bridge, West Virginia,    N.D. Ohio
                                                          a West Virginia municipal corporation v.     1:18-op-46278
                                                          AmerisourceBergen Drug Corp., et al.
2363.   Municipality            MDL No. 2804              The Town of Glenville, West Virginia v.      N.D. Ohio
                                                          AmerisourceBergen Drug Corporation, et al.   1:18-op-45384
2364.   Municipality            MDL No. 2804              The Town of Granville, West Virginia v.      N.D. Ohio
                                                          AmerisourceBergen Drug Corporation, et al.   1:18-op-45320
2365.   Municipality            MDL No. 2804              The Town of Man, West Virginia v.            N.D. Ohio
                                                          AmerisourceBergen Drug Corporation, et al.   1:18-op-45385
2366.   Municipality            MDL No. 2804              The Town of Rainelle, West Virginia v.       N.D. Ohio
                                                          AmerisourceBergen Drug Company, et al.       1:18-op-45322
2367.   Municipality            MDL No. 2804              The Town of Rupert, West Virginia v.         N.D. Ohio
                                                          AmerisourceBergen Drug Corporation, et al.   1:18-op-45323
2368.   Municipality            MDL No. 2804              The Town of Sophia, West Virginia v.         N.D. Ohio
                                                          AmerisourceBergen Drug Corp, et al.          1:18-op-46129
2369.   Municipality            MDL No. 2804              The Town of Sutton, West Virginia v.         N.D. Ohio
                                                          Cardinal Health, Inc., et al.                1:18-op-45318
2370.   Municipality            MDL No. 2804              The Town of Whitesville, West Virginia v.    N.D. Ohio
                                                          AmerisourceBergen Drug Corp, et al.          1:18-op-46130
2371.   Municipality            MDL No. 2804              The Unified Government of Macon Bibb         N.D. Ohio
                                                          County Georgia v. AmerisourceBergen Drug     1:18-op-45407
                                                          Corp., et al.
2372.   Third Party Payor       MDL No. 2804              The University System of Louisiana v.        N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al.         1:19-op-45627
2373.   Tribal                  MDL No. 2804              Three Affiliated Tribes v. Purdue Pharma     N.D. Ohio
                                                          L.P., et al.                                 1:19-op-45376
2374.   Municipality            MDL No. 2804              Thurston County v. Purdue Pharma L.P., et    N.D. Ohio
                                                          al.                                          1:18-op-45409
2375.   Municipality            MDL No. 2804              Tippah County, Miss. v. AmerisourceBergen    N.D. Ohio
                                                          Drug Corp., et al.                           1:18-op-45118



                                                                 167
                       19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44              Exhibit C
                                                            Pg 169 of 187


                                                                                                                         Court /
                Type                 Jurisdiction                          Case Name                                   Case Number
2376.   Municipality            MDL No. 2804              Tippecanoe County, Indiana v.                N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al.         1:18-op-45796
2377.   Tribal                  MDL No. 2804              Tohono O'Odham Nation v. Purdue Pharma       N.D. Ohio
                                                          L.P., et al.                                 1:19-op-45411
2378.   Tribal                  MDL No. 2804              Tonto Apache Tribe v. Purdue Pharma L.P.,    N.D. Ohio
                                                          et al.                                       1:19-op-45398
2379.   Municipality            MDL No. 2804              Tony Mancuso, Sheriff of Calcasieu Parish    N.D. Ohio
                                                          v. Purdue Pharma L.P., et al.                1:17-op-45179
2380.   Municipality            MDL No. 2804              Toombs County, Georgia v.                    N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al.         1:18-op-45576
2381.   Tribal                  MDL No. 2804              Torres Martinez Desert Cahuilla Indians v.   N.D. Ohio
                                                          Purdue Pharma L.P., et al.                   1:18-op-46152
2382.   Hospital                MDL No. 2804              Touchette Regional Hospital v. Purdue        N.D. Ohio
                                                          Pharma L.P., et al.                          1:19-op-45457
2383.   Municipality            MDL No. 2804              Town of Acquinnah v. AmerisourceBergen       N.D. Ohio
                                                          Drug Corp., et al.                           1:18-op-46091
2384.   Municipality            MDL No. 2804              Town of Acushnet, Massachusetts v.           N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al.         1:18-op-45676
2385.   Municipality            MDL No. 2804              Town of Agawam v. AmerisourceBergen          N.D. Ohio
                                                          Drug Corp., et al.                           1:18-op-45792
2386.   Municipality            MDL No. 2804              Town of Amesbury v. AmerisourceBergen        N.D. Ohio
                                                          Drug Corp., et al.                           1:18-op-45678
2387.   Municipality            MDL No. 2804              Town of Arcola, Mississippi v. Purdue        N.D. Ohio
                                                          Pharma L.P., et al.                          1:19-op-45419
2388.   Municipality            MDL No. 2804              Town of Arlington, Tennessee v. Purdue       N.D. Ohio
                                                          Pharma L.P., et al.                          1:19-op-45471
2389.   Municipality            MDL No. 2804              Town of Athol, Massachusetts v.              N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al.         1:19-op-45058
2390.   Municipality            MDL No. 2804              Town of Auburn v. AmerisourceBergen          N.D. Ohio
                                                          Drug Corp., et al.                           1:18-op-45688
2391.   Municipality            MDL No. 2804              Town of Ayer, Massachusetts v.               N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al.         1:19-op-45570
2392.   Municipality            MDL No. 2804              Town of Baldwin v. AmerisourceBergen         N.D. Ohio
                                                          Drug Corp., et al.                           1:18-op-46220
2393.   Municipality            MDL No. 2804              Town of Barnstable v. AmerisourceBergen      N.D. Ohio
                                                          Drug Corp., et al.                           1:18-op-45862



                                                                  168
                       19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44               Exhibit C
                                                            Pg 170 of 187


                                                                                                                          Court /
                Type                 Jurisdiction                          Case Name                                    Case Number
2394.   Municipality            MDL No. 2804              Town of Barrington v. AmerisourceBergen       N.D. Ohio
                                                          Drug Corp., et al                             1:18-op-45469
2395.   Municipality            MDL No. 2804              Town of Belchertown v.                        N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al.          1:18-op-45905
2396.   Municipality            MDL No. 2804              Town of Berwick v. AmerisourceBergen          N.D. Ohio
                                                          Drug Corp., et al.                            1:18-op-46217
2397.   Municipality            MDL No. 2804              Town of Billerica v. AmerisourceBergen        N.D. Ohio
                                                          Drug Corp., et al.                            1:18-op-45560
2398.   Municipality            MDL No. 2804              Town of Braintree v. Purdue Pharma L.P., et   N.D. Ohio
                                                          al.                                           1:19-op-45673
2399.   Municipality            MDL No. 2804              Town of Brewster v. AmerisourceBergen         N.D. Ohio
                                                          Drug Corp., et al                             1:18-op-45556
2400.   Municipality            MDL No. 2804              Town of Bridgewater v. AmerisourceBergen      N.D. Ohio
                                                          Drug Corp., et al.                            1:18-op-45754
2401.   Municipality            MDL No. 2804              Town of Bristol v. AmerisourceBergen Drug     N.D. Ohio
                                                          Corp., et al                                  1:18-op-45468
2402.   Municipality            MDL No. 2804              Town of Brookline, Massachusetts v.           N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al.          1:19-op-45062
2403.   Municipality            MDL No. 2804              Town of Brownstown, Indiana v.                N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al.          1:18-op-45666
2404.   Municipality            MDL No. 2804              Town of Burrillville v. AmerisourceBergen     N.D. Ohio
                                                          Drug Corp., et al                             1:18-op-45470
2405.   Municipality            MDL No. 2804              Town of Butler, AL v. Purdue Pharma L.P.,     N.D. Ohio
                                                          et al.                                        1:18-op-45216
2406.   Municipality            MDL No. 2804              Town of Caledonia, Mississippi v.             N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al.          1:19-op-45057
2407.   Municipality            MDL No. 2804              Town of Carver v. AmerisourceBergen Drug      N.D. Ohio
                                                          Corp., et al.                                 1:18-op-45691
2408.   Municipality            MDL No. 2804              Town of Centerville, Tennessee v. Purdue      N.D. Ohio
                                                          Pharma L.P., et al.                           1:19-op-45425
2409.   Municipality            MDL No. 2804              Town of Chandler, Indiana v.                  N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al.          1:18-op-45440
2410.   Municipality            MDL No. 2804              Town of Charlestown, RI v.                    N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al           1:18-op-45467
2411.   Municipality            MDL No. 2804              Town of Charlton v. AmerisourceBergen         N.D. Ohio
                                                          Drug Corp., et al.                            1:18-op-45689



                                                                  169
                       19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44             Exhibit C
                                                            Pg 171 of 187


                                                                                                                        Court /
                Type                 Jurisdiction                          Case Name                                  Case Number
2412.   Municipality            MDL No. 2804              Town of Chelmsford v. AmerisourceBergen     N.D. Ohio
                                                          Drug Corp., et al.                          1:18-op-45952
2413.   Municipality            MDL No. 2804              Town of Clarksburg v. AmerisourceBergen     N.D. Ohio
                                                          Drug Corp., et al.                          1:18-op-45882
2414.   Municipality            MDL No. 2804              Town of Coventry, RI v.                     N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al         1:18-op-45471
2415.   Municipality            MDL No. 2804              Town of Cumberland, RI v.                   N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al         1:18-op-45465
2416.   Municipality            MDL No. 2804              Town of Danvers v. AmerisourceBergen        N.D. Ohio
                                                          Drug Corp., et al.                          1:18-op-45760
2417.   Municipality            MDL No. 2804              Town of Danville, Indiana v.                N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al.        1:19-op-45215
2418.   Municipality            MDL No. 2804              Town of Dedham, Massachusetts v.            N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al.        1:19-op-45039
2419.   Municipality            MDL No. 2804              Town of Dennis, Massachusetts v.            N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al.        1:19-op-45124
2420.   Municipality            MDL No. 2804              Town of Derry, New Hampshire v.             N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al.        1:18-op-45582
2421.   Municipality            MDL No. 2804              Town of Double Springs, Alabama, a          N.D. Ohio
                                                          municipal corporation v. Purdue Pharma      1:18-op-45739
                                                          L.P., et al.
2422.   Municipality            MDL No. 2804              Town of Douglas v. AmerisourceBergen        N.D. Ohio
                                                          Drug Corp., et al.                          1:18-op-45706
2423.   Municipality            MDL No. 2804              Town of Dudley v. AmerisourceBergen         N.D. Ohio
                                                          Drug Corp., et al.                          1:18-op-45707
2424.   Municipality            MDL No. 2804              Town of East Bridgewater v.                 N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al.        1:18-op-45721
2425.   Municipality            MDL No. 2804              Town of East Greenwich v.                   N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al         1:18-op-45515
2426.   Municipality            MDL No. 2804              Town of Eastham v. AmerisourceBergen        N.D. Ohio
                                                          Drug Corp., et al.                          1:18-op-45864
2427.   Municipality            MDL No. 2804              Town of Enfield v. Purdue Pharma L.P., et   N.D. Ohio
                                                          al.                                         1:19-op-45581
2428.   Municipality            MDL No. 2804              Town of Fairhaven, Massachusetts v.         N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al.        1:19-op-45060
2429.   Municipality            MDL No. 2804              Town of Falmouth v. AmerisourceBergen       N.D. Ohio
                                                          Drug Corp., et al.                          1:18-op-46095


                                                                 170
                       19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44               Exhibit C
                                                            Pg 172 of 187


                                                                                                                          Court /
                Type                 Jurisdiction                          Case Name                                    Case Number
2430.   Municipality            MDL No. 2804              Town of Ferriday, Louisiana v. Purdue         N.D. Ohio
                                                          Pharma L.P., et al.                           1:18-op-46166
2431.   Municipality            MDL No. 2804              Town of Fort Deposit, Alabama v. Purdue       N.D. Ohio
                                                          Pharma L.P., et al.                           1:19-op-45427
2432.   Municipality            MDL No. 2804              Town of Fort Gay, West Virginia v. Rite Aid   N.D. Ohio
                                                          of Maryland, Inc. et al.                      1:18-op-45225
2433.   Municipality            MDL No. 2804              Town of Foster v. AmerisourceBergen Drug      N.D. Ohio
                                                          Corp., et al                                  1:18-op-45473
2434.   Municipality            MDL No. 2804              Town of Freetown v. AmerisourceBergen         N.D. Ohio
                                                          Drug Corp., et al.                            1:18-op-45705
2435.   Municipality            MDL No. 2804              Town of Georgetown v. AmerisourceBergen       N.D. Ohio
                                                          Drug Corp., et al.                            1:18-op-45879
2436.   Municipality            MDL No. 2804              Town of Glocester v. AmerisourceBergen        N.D. Ohio
                                                          Drug Corp., et al                             1:18-op-45474
2437.   Municipality            MDL No. 2804              Town of Grafton v. AmerisourceBergen          N.D. Ohio
                                                          Drug Corp., et al.                            1:18-op-45753
2438.   Municipality            MDL No. 2804              Town of Hanson v. AmerisourceBergen           N.D. Ohio
                                                          Drug Corp., et al.                            1:18-op-45704
2439.   Municipality            MDL No. 2804              Town of Holliston v. AmerisourceBergen        N.D. Ohio
                                                          Drug Corp., et al.                            1:18-op-45874
2440.   Municipality            MDL No. 2804              Town of Hopedale v. AmerisourceBergen         N.D. Ohio
                                                          Drug Corp., et al.                            1:18-op-45708
2441.   Municipality            MDL No. 2804              Town of Hopkinton, RI v.                      N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al           1:18-op-45475
2442.   Municipality            MDL No. 2804              Town of Jamestown, a municipal                N.D. Ohio
                                                          corporation v. AmerisourceBergen Drug         1:18-op-45476
                                                          Corp., et al
2443.   Municipality            MDL No. 2804              Town of Johnston, RI v. AmerisourceBergen     N.D. Ohio
                                                          Drug Corp., et al                             1:18-op-45462
2444.   Municipality            MDL No. 2804              Town of Lake Providence, Louisiana v.         N.D. Ohio
                                                          Purdue Pharma L.P., et al.                    1:18-op-46002
2445.   Municipality            MDL No. 2804              Town of Lakeville v. AmerisourceBergen        N.D. Ohio
                                                          Drug Corp., et al.                            1:18-op-45743
2446.   Municipality            MDL No. 2804              Town of Leicester v. AmerisourceBergen        N.D. Ohio
                                                          Drug Corp., et al.                            1:18-op-45709
2447.   Municipality            MDL No. 2804              Town of Leverett v. AmerisourceBergen         N.D. Ohio
                                                          Drug Corp., et al.                            1:18-op-45836


                                                                  171
                       19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44                Exhibit C
                                                            Pg 173 of 187


                                                                                                                           Court /
                Type                 Jurisdiction                          Case Name                                     Case Number
2448.   Municipality            MDL No. 2804              Town of Londonderry, New Hampshire v.          N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al.           1:18-op-45727
2449.   Municipality            MDL No. 2804              Town of Longmeadow v.                          N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al.           1:18-op-46097
2450.   Municipality            MDL No. 2804              Town of Ludlow v. AmerisourceBergen            N.D. Ohio
                                                          Drug Corp., et al.                             1:18-op-45906
2451.   Municipality            MDL No. 2804              Town of Lunenberg v. AmerisourceBergen         N.D. Ohio
                                                          Drug Corp., et al.                             1:18-op-46156
2452.   Municipality            MDL No. 2804              Town of Madisonville v. Purdue Pharma          N.D. Ohio
                                                          L.P., et al.                                   1:18-op-46063
2453.   Municipality            MDL No. 2804              Town of Marblehead v. AmerisourceBergen        N.D. Ohio
                                                          Drug Corp., et al.                             1:18-op-45791
2454.   Municipality            MDL No. 2804              Town of Marshfield v. AmerisourceBergen        N.D. Ohio
                                                          Drug Corp., et al.                             1:18-op-45752
2455.   Municipality            MDL No. 2804              Town of Mashpee v. AmerisourceBergen           N.D. Ohio
                                                          Drug Corp., et al.                             1:18-op-45755
2456.   Municipality            MDL No. 2804              Town of Mattapoisett v. AmerisourceBergen      N.D. Ohio
                                                          Drug Corp., et al.                             1:18-op-45890
2457.   Municipality            MDL No. 2804              Town of McKenzie, AL v. Purdue Pharma          N.D. Ohio
                                                          L.P., et al.                                   1:18-op-45435
2458.   Municipality            MDL No. 2804              Town of Middleborough v.                       N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al.           1:18-op-46200
2459.   Municipality            MDL No. 2804              Town of Middletown, Rhode Island, a            N.D. Ohio
                                                          municipal corporation v.                       1:18-op-45818
                                                          AmerisourceBergen Drug Corp., et al
2460.   Municipality            MDL No. 2804              Town of Milford v. AmerisourceBergen           N.D. Ohio
                                                          Drug Corp., et al.                             1:18-op-45783
2461.   Municipality            MDL No. 2804              Town of Monroe, Connecticut v. Purdue          N.D. Ohio
                                                          Pharma L.P., et al.                            1:19-op-45441
2462.   Municipality            MDL No. 2804              Town of Mooresville, Indiana v.                N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al.           1:19-op-45016
2463.   Municipality            MDL No. 2804              Town of Munford, Alabama, a municipal          N.D. Ohio
                                                          corporation v. Cardinal Health, Inc., et al.   1:18-op-45785
2464.   Municipality            MDL No. 2804              Town of Nantucket v. AmerisourceBergen         N.D. Ohio
                                                          Drug Corp., et al.                             1:18-op-45703
2465.   Municipality            MDL No. 2804              Town of Narragansett v.                        N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al            1:18-op-45478


                                                                  172
                       19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44              Exhibit C
                                                            Pg 174 of 187


                                                                                                                         Court /
                Type                 Jurisdiction                          Case Name                                   Case Number
2466.   Municipality            MDL No. 2804              Town of New Delhi, Louisiana v. Purdue       N.D. Ohio
                                                          Pharma L.P., et al.                          1:18-op-45973
2467.   Municipality            MDL No. 2804              Town of North Andover v.                     N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al.         1:18-op-46159
2468.   Municipality            MDL No. 2804              Town of North Attleborough v.                N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al.         1:18-op-45744
2469.   Municipality            MDL No. 2804              Town of North Kingstown v.                   N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al          1:18-op-45477
2470.   Municipality            MDL No. 2804              Town of North Providence v.                  N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al          1:18-op-45461
2471.   Municipality            MDL No. 2804              Town of North Reading v.                     N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al.         1:18-op-45856
2472.   Municipality            MDL No. 2804              Town of Norton v. AmerisourceBergen          N.D. Ohio
                                                          Drug Corp., et al.                           1:18-op-45787
2473.   Municipality            MDL No. 2804              Town of Norwell v. AmerisourceBergen         N.D. Ohio
                                                          Drug Corp., et al.                           1:18-op-45815
2474.   Municipality            MDL No. 2804              Town of Norwood, Massachusetts v.            N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al.         1:19-op-45061
2475.   Municipality            MDL No. 2804              Town of Orange, Massachusetts v.             N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al.         1:19-op-45070
2476.   Municipality            MDL No. 2804              Town of Oxford, Massachusetts v.             N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al.         1:19-op-45568
2477.   Municipality            MDL No. 2804              Town of Palmer v. AmerisourceBergen          N.D. Ohio
                                                          Drug Corp., et al.                           1:18-op-45812
2478.   Municipality            MDL No. 2804              Town of Pearl River v. Purdue Pharma L.P.,   N.D. Ohio
                                                          et al.                                       1:19-op-45754
2479.   Municipality            MDL No. 2804              Town of Pembroke v. AmerisourceBergen        N.D. Ohio
                                                          Drug Corp., et al.                           1:18-op-45823
2480.   Municipality            MDL No. 2804              Town of Plainfield, Indiana v.               N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al.         1:19-op-45017
2481.   Municipality            MDL No. 2804              Town of Plainville v. AmerisourceBergen      N.D. Ohio
                                                          Drug Corp., et al.                           1:18-op-45808
2482.   Municipality            MDL No. 2804              Town of Plymouth v. AmerisourceBergen        N.D. Ohio
                                                          Drug Corp., et al.                           1:18-op-45675
2483.   Municipality            MDL No. 2804              Town of Portsmouth, Rhode Island, a          N.D. Ohio
                                                          municipal corporation v.                     1:19-op-45554
                                                          AmerisourceBergen Drug Corp., et al


                                                                  173
                       19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44               Exhibit C
                                                            Pg 175 of 187


                                                                                                                          Court /
                Type                 Jurisdiction                          Case Name                                    Case Number
2484.   Municipality            MDL No. 2804              Town of Provincetown, Massachusetts v.        N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al.          1:19-op-45125
2485.   Municipality            MDL No. 2804              Town of Quinwood, West Virginia v.            N.D. Ohio
                                                          AmerisourceBergen Drug Corporation, et al.    1:18-op-45324
2486.   Municipality            MDL No. 2804              Town of Rehoboth, Massachusetts v.            N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al.          1:19-op-45059
2487.   Municipality            MDL No. 2804              Town of Richmond v. AmerisourceBergen         N.D. Ohio
                                                          Drug Corp., et al                             1:18-op-45480
2488.   Municipality            MDL No. 2804              Town of Richwood, Louisiana v. Purdue         N.D. Ohio
                                                          Pharma L.P., et al.                           1:18-op-45772
2489.   Municipality            MDL No. 2804              Town of Rockland v. AmerisourceBergen         N.D. Ohio
                                                          Drug Corp., et al.                            1:18-op-45824
2490.   Municipality            MDL No. 2804              Town of Salisbury v. AmerisourceBergen        N.D. Ohio
                                                          Drug Corp., et al.                            1:18-op-45595
2491.   Municipality            MDL No. 2804              Town of Sandwich v. AmerisourceBergen         N.D. Ohio
                                                          Drug Corp., et al.                            1:18-op-45891
2492.   Municipality            MDL No. 2804              Town of Scituate, Massachusetts v.            N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al.          1:19-op-45063
2493.   Municipality            MDL No. 2804              Town of Scituate, Rhode Island, a municipal   N.D. Ohio
                                                          corporation v. AmerisourceBergen Drug         1:19-op-45282
                                                          Corp., et al
2494.   Municipality            MDL No. 2804              Town of Seekonk v. AmerisourceBergen          N.D. Ohio
                                                          Drug Corp., et al.                            1:18-op-45881
2495.   Municipality            MDL No. 2804              Town of Sheffield v. AmerisourceBergen        N.D. Ohio
                                                          Drug Corp., et al.                            1:18-op-46001
2496.   Municipality            MDL No. 2804              Town of Sheridan v. AmerisourceBergen         N.D. Ohio
                                                          Drug Corp., et al.                            1:18-op-45055
2497.   Municipality            MDL No. 2804              Town of Shirley v. AmerisourceBergen          N.D. Ohio
                                                          Drug Corp., et al.                            1:18-op-45880
2498.   Municipality            MDL No. 2804              Town of Smithfield v. AmerisourceBergen       N.D. Ohio
                                                          Drug Corp., et al                             1:18-op-45481
2499.   Municipality            MDL No. 2804              Town of Somerset v. AmerisourceBergen         N.D. Ohio
                                                          Drug Corp., et al.                            1:18-op-45769
2500.   Municipality            MDL No. 2804              Town of South Hadley v.                       N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al.          1:18-op-46000




                                                                  174
                       19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44            Exhibit C
                                                            Pg 176 of 187


                                                                                                                       Court /
                Type                 Jurisdiction                          Case Name                                 Case Number
2501.   Municipality            MDL No. 2804              Town of South Kingstown Municipal          N.D. Ohio
                                                          Corporation v. AmerisourceBergen Drug      1:18-op-45482
                                                          Corp., et al
2502.   Municipality            MDL No. 2804              Town of Southbridge v. AmerisourceBergen   N.D. Ohio
                                                          Drug Corp., et al.                         1:18-op-45686
2503.   Municipality            MDL No. 2804              Town of Spencer v. AmerisourceBergen       N.D. Ohio
                                                          Drug Corp., et al.                         1:18-op-45809
2504.   Municipality            MDL No. 2804              Town of Stoneham v. AmerisourceBergen      N.D. Ohio
                                                          Drug Corp., et al.                         1:18-op-46164
2505.   Municipality            MDL No. 2804              Town of Stoughton, Massachusetts v.        N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al.       1:19-op-45023
2506.   Municipality            MDL No. 2804              Town of Sturbridge v. AmerisourceBergen    N.D. Ohio
                                                          Drug Corp., et al.                         1:18-op-45990
2507.   Municipality            MDL No. 2804              Town of Sudbury v. AmerisourceBergen       N.D. Ohio
                                                          Drug Corp., et al.                         1:18-op-45877
2508.   Municipality            MDL No. 2804              Town of Summit, Mississippi v. Purdue      N.D. Ohio
                                                          Pharma L.P., et al.                        1:19-op-45418
2509.   Municipality            MDL No. 2804              Town of Sutton v. AmerisourceBergen Drug   N.D. Ohio
                                                          Corp., et al.                              1:18-op-45810
2510.   Municipality            MDL No. 2804              Town of Swampscott v. AmerisourceBergen    N.D. Ohio
                                                          Drug Corp., et al.                         1:18-op-45911
2511.   Municipality            MDL No. 2804              Town of Templeton, Massachusetts v.        N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al.       1:18-op-45784
2512.   Municipality            MDL No. 2804              Town of Tewksbury, Massachusetts v.        N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al.       1:19-op-45077
2513.   Municipality            MDL No. 2804              Town of Truro v. AmerisourceBergen Drug    N.D. Ohio
                                                          Corp., et al.                              1:18-op-45816
2514.   Municipality            MDL No. 2804              Town of Tyngsborough v.                    N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al.       1:18-op-45770
2515.   Municipality            MDL No. 2804              Town of Upland, Indiana v.                 N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al.       1:18-op-46356
2516.   Municipality            MDL No. 2804              Town of Upton v. AmerisourceBergen Drug    N.D. Ohio
                                                          Corp., et al.                              1:18-op-46160
2517.   Municipality            MDL No. 2804              Town of Ware v. AmerisourceBergen Drug     N.D. Ohio
                                                          Corp., et al.                              1:18-op-45907
2518.   Municipality            MDL No. 2804              Town of Warren v. AmerisourceBergen        N.D. Ohio
                                                          Drug Corp., et al.                         1:18-op-45811


                                                                 175
                       19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44             Exhibit C
                                                            Pg 177 of 187


                                                                                                                        Court /
                Type                 Jurisdiction                          Case Name                                  Case Number
2519.   Municipality            MDL No. 2804              Town of Warren, Rhode Island, a municipal   N.D. Ohio
                                                          corporation v. AmerisourceBergen Drug       1:19-op-45281
                                                          Corp., et al
2520.   Municipality            MDL No. 2804              Town of Watertown v. AmerisourceBergen      N.D. Ohio
                                                          Drug Corp., et al.                          1:18-op-45674
2521.   Municipality            MDL No. 2804              Town of Wellfleet, Massachusetts v.         N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al.        1:19-op-45556
2522.   Municipality            MDL No. 2804              Town of West Boylston v.                    N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al.        1:18-op-45858
2523.   Municipality            MDL No. 2804              Town of West Bridgewater v.                 N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al.        1:18-op-46102
2524.   Municipality            MDL No. 2804              Town of West Greenwich v.                   N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al         1:18-op-45483
2525.   Municipality            MDL No. 2804              Town of West Springfield v.                 N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al.        1:18-op-45813
2526.   Municipality            MDL No. 2804              Town of West Tisbury, Massachusetts v.      N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al.        1:18-op-45790
2527.   Municipality            MDL No. 2804              Town of West Warwick, RI v.                 N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al         1:18-op-45484
2528.   Municipality            MDL No. 2804              Town of Westborough v.                      N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al.        1:18-op-45859
2529.   Municipality            MDL No. 2804              Town of Westerly v. AmerisourceBergen       N.D. Ohio
                                                          Drug Corp., et al                           1:18-op-45485
2530.   Municipality            MDL No. 2804              Town of Westford v. AmerisourceBergen       N.D. Ohio
                                                          Drug Corp., et al.                          1:18-op-46007
2531.   Municipality            MDL No. 2804              Town of Wethersfield v. Purdue Pharma       N.D. Ohio
                                                          L.P., et al.                                1:19-op-45663
2532.   Municipality            MDL No. 2804              Town of Weymouth v. Purdue Pharma L.P.,     N.D. Ohio
                                                          et al.                                      1:19-op-45672
2533.   Municipality            MDL No. 2804              Town of Wilmington v. AmerisourceBergen     N.D. Ohio
                                                          Drug Corp., et al.                          1:18-op-46158
2534.   Municipality            MDL No. 2804              Town of Winchendon, Massachusetts v.        N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al.        1:18-op-45687
2535.   Municipality            MDL No. 2804              Town of Winthrop v. AmerisourceBergen       N.D. Ohio
                                                          Drug Corp., et al.                          1:18-op-45814




                                                                 176
                       19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44                Exhibit C
                                                            Pg 178 of 187


                                                                                                                           Court /
                Type                 Jurisdiction                         Case Name                                      Case Number
2536.   Municipality            MDL No. 2804              Town of Woonsocket, Rhode Island, a            N.D. Ohio
                                                          municipal corporation v.                       1:19-op-45328
                                                          AmerisourceBergen Drug Corp., et al
2537.   Municipality            MDL No. 2804              Town of Yellow Bluff, Alabama v. Purdue        N.D. Ohio
                                                          Pharma L.P., et al.                            1:18-op-45423
2538.   Municipality            MDL No. 2804              Town of Zionsville, Indiana v.                 N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al.           1:18-op-45846
2539.   Municipality            MDL No. 2804              Towner County v. Purdue Pharma L.P., et al.    N.D. Ohio
                                                                                                         1:19-op-45639
2540.   Municipality            MDL No. 2804              Towns County, Georgia v. Purdue Pharma         N.D. Ohio
                                                          L.P., et al.                                   1:19-op-45172
2541.   Municipality            MDL No. 2804              Township of Bloomfield v. Purdue Pharma        N.D. Ohio
                                                          L.P., et al.                                   1:18-op-45053
2542.   Municipality            MDL No. 2804              Township of Irvington v. Purdue Pharma         N.D. Ohio
                                                          L.P., et al.                                   1:17-op-45156
2543.   Municipality            MDL No. 2804              Township of Saddle Brook, New Jersey v.        N.D. Ohio
                                                          Purdue Pharma L.P., et al.                     1:19-op-45431
2544.   Municipality            MDL No. 2804              Township of Teaneck, NJ v. Purdue Pharma       N.D. Ohio
                                                          L.P., et al.                                   1:18-op-45295
2545.   Municipality            MDL No. 2804              Trempealeau County v. Purdue Pharma L.P.,      N.D. Ohio
                                                          et al.                                         1:17-op-45138
2546.   Municipality            MDL No. 2804              Troup County, Georgia v.                       N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al.           1:18-op-45715
2547.   Tribal                  MDL No. 2804              Tulalip Tribes v. Purdue Pharma L.P., et al.   N.D. Ohio
                                                                                                         1:18-op-45589
2548.   Tribal                  MDL No. 2804              Tule River Indian Tribe of Califoria v.        N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al.           1:19-op-45579
2549.   Tribal                  MDL No. 2804              Tunica-Biloxi Tribe of Louisiana v. Purdue     N.D. Ohio
                                                          Pharma L.P., et al.                            1:18-op-45996
2550.   Tribal                  MDL No. 2804              Turtle Mountain Band of Chippewa Indians       N.D. Ohio
                                                          v. Purdue Pharma L.P., et al.                  1:18-op-45521
2551.   Municipality            MDL No. 2804              Twiggs County, Georgia v.                      N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al.           1:18-op-45379




                                                                  177
                       19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44               Exhibit C
                                                            Pg 179 of 187


                                                                                                                          Court /
                 Type                Jurisdiction                          Case Name                                    Case Number
2552.   NAS                     MDL No. 2804              Tyler M. Roach, natural Tutor on behalf of    N.D. Ohio
                                                          his minor child, Baby K.E.R., and as class    1:18-op-45662
                                                          representative for all Neonatal Abstinence
                                                          Syndrome afflicted babies born in Louisiana
                                                          v. McKesson Corp., et al.
2553.   Municipality            MDL No. 2804              Tyrrell County v. AmerisourceBergen Drug      N.D. Ohio
                                                          Corp., et al.                                 1:18-op-45725
2554.   Municipality            MDL No. 2804              Unified Government of Wyandotte               N.D. Ohio
                                                          County/Kansas City, Kansas v.                 1:19-op-45015
                                                          AmerisourceBergen Drug Corp., et al.
2555.   Municipality            MDL No. 2804              Union County v. Purdue Pharma L.P., et al.    N.D. Ohio
                                                                                                        1:19-op-45374
2556.   Municipality            MDL No. 2804              Union County, Florida v. Purdue Pharma        N.D. Ohio
                                                          L.P., et al.                                  1:19-op-45603
2557.   Municipality            MDL No. 2804              Union County, Georgia v.                      N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al.          1:18-op-46284
2558.   Municipality            MDL No. 2804              Union County, Miss. v. AmerisourceBergen      N.D. Ohio
                                                          Drug Corp., et al.                            1:18-op-45120
2559.   Municipality            MDL No. 2804              Union Parish v. AmerisourceBergen Drug        N.D. Ohio
                                                          Corp., et al.                                 1:18-op-46183
2560.   Third Party Payor       MDL No. 2804              United Food and Commercial Workers            N.D. Ohio
                                                          Health and Welfare Fund of Northeastern       1:17-op-45177
                                                          Pennsylvania v. Purdue Pharma L.P., et al.
2561.   Third Party Payor       MDL No. 2804              United Food and Commercial Workers            N.D. Ohio
                                                          Local 1000 Oklahoma Health and Welfare        1:18-op-45733
                                                          Fund v. McKesson Corp., et al.
2562.   Third Party Payor       MDL No. 2804              United Food and Commercial Workers            N.D. Ohio
                                                          Union UFCW Local 1529 and Employers           1:18-op-45700
                                                          Health and Welfare Plan and Trust v.
                                                          McKesson Corporation, et al.
2563.   Third Party Payor       MDL No. 2804              United Food and Commercial Workers            N.D. Ohio
                                                          Unions and Employers Health and Welfare       1:19-op-45005
                                                          Fund - Atlanta v. McKesson Corporation
2564.   Third Party Payor       MDL No. 2804              United Food and Commericial Workers           N.D. Ohio
                                                          Local 1995 Employers Health and Welfare       1:18-op-46109
                                                          Fund v. McKesson Corp., et al.




                                                                  178
                       19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44                Exhibit C
                                                            Pg 180 of 187


                                                                                                                           Court /
                Type                 Jurisdiction                           Case Name                                    Case Number
2565.   Municipality            MDL No. 2804              United Government of Athens-Clarke             N.D. Ohio
                                                          County Georgia v. AmerisourceBergen Drug       1:18-op-45218
                                                          Corp., et al.
2566.   Tribal                  MDL No. 2804              United Keetoowah Band of Cherokee              N.D. Ohio
                                                          Indians v. AmerisourceBergen Drug Corp.,       1:19-op-45600
                                                          et al.
2567.   Tribal                  MDL No. 2804              Upper Sioux Community v. Purdue Pharma         N.D. Ohio
                                                          L.P., et al.                                   1:18-op-45974
2568.   Municipality            MDL No. 2804              Utah County, Utah v. Purdue Pharma Inc., et    N.D. Ohio
                                                          al.                                            1:18-op-46184
2569.   Third Party Payor       MDL No. 2804              Valley Hope Association, on behalf of itself   N.D. Ohio
                                                          and all other entities similarly situated v.   1:18-op-45734
                                                          AmerisourceBergen Drug Corp., et al.
2570.   Municipality            MDL No. 2804              Van Wert County Board of County                N.D. Ohio
                                                          Commissioners v. AmerisourceBergen Drug        1:18-op-45571
                                                          Corp., et al.
2571.   Municipality            MDL No. 2804              Vance County v. AmerisourceBergen Drug         N.D. Ohio
                                                          Corp., et al.                                  1:18-op-45759
2572.   Municipality            MDL No. 2804              Vanderburgh County v. Purdue Pharma L.P.,      N.D. Ohio
                                                          et al.                                         1:18-op-45498
2573.   Municipality            MDL No. 2804              Vermilion Parish Police Jury v.                N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al.           1:18-op-46224
2574.   Municipality            MDL No. 2804              Vernon County v. Purdue Pharma L.P., et al.    N.D. Ohio
                                                                                                         1:17-op-45148
2575.   Municipality            MDL No. 2804              Vigo County, Indiana v. AmerisourceBergen      N.D. Ohio
                                                          Drug Corp., et al.                             1:18-op-45128
2576.   Municipality            MDL No. 2804              Village of Brooklyn Heights v.                 N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al.           1:18-op-45450
2577.   Municipality            MDL No. 2804              Village of Herkimer, New York v. Purdue        N.D. Ohio
                                                          Pharma L.P., et al.                            1:18-op-45964
2578.   Municipality            MDL No. 2804              Village of Melrose Park, Village of            N.D. Ohio
                                                          Belwood, Village of Berkeley, City of          1:18-op-46312
                                                          Berwyn, City of Chicago Heights, Village of
                                                          Hillside, City of Northlake, Village of Oak
                                                          Lawn, City of Pekin, Village of River
                                                          Forest, and Village of Tinley Park v. Purdue
                                                          Pharma L.P., et al.


                                                                  179
                       19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44               Exhibit C
                                                            Pg 181 of 187


                                                                                                                          Court /
                Type                 Jurisdiction                           Case Name                                   Case Number
2579.   Municipality            MDL No. 2804              Village of Newburgh Heights v.                N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al.          1:18-op-45449
2580.   Municipality            MDL No. 2804              Vinton County Board of County                 N.D. Ohio
                                                          Commissioners v. AmerisourceBergen Drug       1:17-op-45036
                                                          Corp., et al.
2581.   Class Action            MDL No. 2804              W. Andrew Fox, individually and on behalf     N.D. Ohio
                                                          of all others similarly situated v. Purdue    1:18-op-46049
                                                          Pharma L.P., et al.
2582.   NAS                     MDL No. 2804              W.E., on behalf of herself and all others     N.D. Ohio
                                                          similarly situated, by and through her Next   1:18-op-46347
                                                          Friend Pamela Osborne v. Purdue Pharma
                                                          L.P., et al.
2583.   NAS                     MDL No. 2804              Waikeisha Richardson, individually and as     N.D. Ohio
                                                          next friend and guardian of Babies E.M.1.     1:19-op-45538
                                                          and E.M.2. v. Purdue Pharma L.P., et al.
2584.   Municipality            MDL No. 2804              Waldo County v. Purdue Pharma L.P., et al.    N.D. Ohio
                                                                                                        1:19-op-45309
2585.   Tribal                  MDL No. 2804              Walker River Paiute Tribe of The Walker       N.D. Ohio
                                                          River Reservation v. McKesson                 1:18-op-45698
                                                          Corporation, et al.
2586.   Municipality            MDL No. 2804              Walla Walla County v. Purdue Pharma L.P.,     N.D. Ohio
                                                          et al.                                        1:18-op-46010
2587.   Municipality            MDL No. 2804              Walsh County v. Purdue Pharma L.P., et al.    N.D. Ohio
                                                                                                        1:19-op-45638
2588.   NAS                     MDL No. 2804              Walter and Virginia Salmons, individually     N.D. Ohio
                                                          and as the next friend or guardian of Minor   1:18-op-45268
                                                          W.D. and on behalf of all other similarly
                                                          situated v. Purdue Pharma L.P., et al.
2589.   Municipality            MDL No. 2804              Walthall County, Miss. v.                     N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al.          1:18-op-45411
2590.   Municipality            MDL No. 2804              Walton County, Florida v. Purdue Pharma       N.D. Ohio
                                                          L.P., et al.                                  1:19-op-45423
2591.   Municipality            MDL No. 2804              Walton County, Georgia v.                     N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al.          1:18-op-45297
2592.   Municipality            MDL No. 2804              Walworth County, Wisconsin v.                 N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al.          1:18-op-45988




                                                                  180
                       19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44                  Exhibit C
                                                            Pg 182 of 187


                                                                                                                             Court /
                Type                 Jurisdiction                          Case Name                                       Case Number
2593.   Municipality            MDL No. 2804              Warren County, Georgia v.                        N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al.             1:18-op-45425
2594.   Municipality            MDL No. 2804              Warren County, Missouri v. Purdue Pharma         N.D. Ohio
                                                          L.P., et al.                                     1:18-op-46196
2595.   Municipality            MDL No. 2804              Warren County, NC v. AmerisourceBergen           N.D. Ohio
                                                          Drug Corp., et al.                               1:18-op-45536
2596.   Municipality            MDL No. 2804              Warrensville Heights, Ohio v. Purdue             N.D. Ohio
                                                          Pharma L.P., et al.                              1:18-op-46299
2597.   Municipality            MDL No. 2804              Washburn County v. Purdue Pharma L.P., et        N.D. Ohio
                                                          al.                                              1:17-op-45123
2598.   Municipality            MDL No. 2804              Washington County v. AmerisourceBergen           N.D. Ohio
                                                          Drug Corp., et al.                               1:19-op-45002
2599.   Municipality            MDL No. 2804              Washington County v. Purdue Pharma L.P.,         N.D. Ohio
                                                          et al.                                           1:19-op-45185
2600.   Municipality            MDL No. 2804              Washington County v. Purdue Pharma L.P.,         N.D. Ohio
                                                          et al.                                           1:19-op-45254
2601.   Municipality            MDL No. 2804              Washington County v. Purdue Pharma L.P.,         N.D. Ohio
                                                          et al.                                           1:17-op-45114
2602.   Municipality            MDL No. 2804              Washington County, Alabama v.                    N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al.             1:18-op-45180
2603.   Municipality            MDL No. 2804              Washington County, Florida v.                    N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al.             1:18-op-45523
2604.   Municipality            MDL No. 2804              Washington County, Georgia v.                    N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al.             1:18-op-45563
2605.   Municipality            MDL No. 2804              Washington County, Miss. v. Purdue               N.D. Ohio
                                                          Pharma L.P., et al.                              1:18-op-45022
2606.   Municipality            MDL No. 2804              Washington County, MN v. Purdue Pharma           N.D. Ohio
                                                          L.P., et al.                                     1:17-op-45074
2607.   Municipality            MDL No. 2804              Washington County, Ohio and City of              N.D. Ohio
                                                          Marietta, Ohio v. Cardinal Health Inc., et al.   1:19-op-45230
2608.   Municipality            MDL No. 2804              Washington County, TN v.                         N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al.             1:18-op-46317
2609.   Municipality            MDL No. 2804              Washington Parish Government v. Purdue           N.D. Ohio
                                                          Pharma L.P., et al.                              1:19-op-45773
2610.   Municipality            MDL No. 2804              Watauga County, NC v. AmerisourceBergen          N.D. Ohio
                                                          Drug Corp., et al.                               1:18-op-45525



                                                                  181
                       19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44                 Exhibit C
                                                            Pg 183 of 187


                                                                                                                             Court /
                Type                 Jurisdiction                         Case Name                                        Case Number
2611.   Municipality            MDL No. 2804              Waukesha County, Wisconsin v.                   N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al.            1:18-op-45978
2612.   Municipality            MDL No. 2804              Waupaca County v. Purdue Pharma L.P., et        N.D. Ohio
                                                          al.                                             1:17-op-45166
2613.   Municipality            MDL No. 2804              Waushara County v. Purdue Pharma L.P., et       N.D. Ohio
                                                          al.                                             1:17-op-45139
2614.   Municipality            MDL No. 2804              Wayne County Board of County                    N.D. Ohio
                                                          Commissioners v. AmerisourceBergen Drug         5:18-cv-00275
                                                          Corp., et al.
2615.   Municipality            MDL No. 2804              Wayne County, Georgia v. Purdue Pharma          N.D. Ohio
                                                          L.P., et al.                                    1:19-op-45204
2616.   Municipality            MDL No. 2804              Wayne County, North Carolina v.                 N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al.            1:18-op-45585
2617.   Municipality            MDL No. 2804              Webster County, Missouri v. Purdue Pharma       N.D. Ohio
                                                          L.P., et al.                                    1:18-op-46350
2618.   Municipality            MDL No. 2804              Webster Parish v. AmerisourceBergen Drug        N.D. Ohio
                                                          Corp., et al.                                   1:18-op-45980
2619.   Municipality            MDL No. 2804              Wells County v. Purdue Pharma L.P., et al.      N.D. Ohio
                                                                                                          1:19-op-45682
2620.   NAS                     MDL No. 2804              Wendy Stewart, individually and as next         N.D. Ohio
                                                          friend and guardian of Baby K.J.C., on          1:19-op-45481
                                                          behalf of themselves and all others similarly
                                                          situated v. Purdue Pharma L.P., et al.
2621.   Municipality            MDL No. 2804              West Baton Rouge Fire Protection District       N.D. Ohio
                                                          No. 1 v. AmerisourceBergen Drug Corp., et       1:18-op-46251
                                                          al.
2622.   Third Party Payor       MDL No. 2804              West Bend Mutual Insurance Company v.           N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al.            1:19-op-45139
2623.   Municipality            MDL No. 2804              West Boca Medical Center, Inc. v.               N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al.            1:18-op-45530
2624.   Third Party Payor       MDL No. 2804              WestCare Foundation, Inc. v. Purdue             N.D. Ohio
                                                          Pharma L.P., et al.                             1:18-op-45724
2625.   Third Party Payor       MDL No. 2804              Westchester Heavy Construction Laborers         E.D.N.Y.
                                                          Local 60 Health & Welfare Fund v. Purdue        1:19-cv-04944*
                                                          Pharma L.P., et al.
2626.   Municipality            MDL No. 2804              Westwego City v. Purdue Pharma L.P., et al.     N.D. Ohio
                                                                                                          1:19-op-45047


                                                                  182
                       19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44                Exhibit C
                                                            Pg 184 of 187


                                                                                                                           Court /
                Type                 Jurisdiction                          Case Name                                     Case Number
2627.   Municipality            MDL No. 2804              Whatcom County v. Purdue Pharma L.P., et       N.D. Ohio
                                                          al.                                            1:18-op-45954
2628.   Tribal                  MDL No. 2804              White Earth Nation v. AmerisourceBergen        N.D. Ohio
                                                          Drug Corp., et al.                             1:19-op-45357
2629.   Municipality            MDL No. 2804              Whitman County v. Purdue Pharma L.P., et       N.D. Ohio
                                                          al.                                            1:18-op-46009
2630.   Municipality            MDL No. 2804              Wilcox County, Alabama v.                      N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al.           1:18-op-45181
2631.   Municipality            MDL No. 2804              Wilkes County v. AmerisourceBergen Drug        N.D. Ohio
                                                          Corp., et al.                                  1:18-op-45239
2632.   Municipality            MDL No. 2804              Wilkes County, Georgia v. Purdue Pharma        N.D. Ohio
                                                          L.P., et al.                                   1:19-op-45171
2633.   Municipality            MDL No. 2804              Wilkes-Barre Township, Pennsylvania v.         N.D. Ohio
                                                          Purdue Pharma L.P., et al.                     1:19-op-45325
2634.   Municipality            MDL No. 2804              Wilkinson County, Georgia v.                   N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al.           1:18-op-45671
2635.   Municipality            MDL No. 2804              William C. Masse, Jr., in his offocial         N.D. Ohio
                                                          capacity as the Sherriff of Baldwin County,    1:19-op-45361
                                                          Georgia v. Purdue Pharma L.P., et al.
2636.   Municipality            MDL No. 2804              William Hilton, Sheriff of Rapides Parish v.   N.D. Ohio
                                                          Purdue Pharma L.P., et al.                     1:17-op-45178
2637.   Municipality            MDL No. 2804              Williams County Board of County                N.D. Ohio
                                                          Commissioners v. AmerisourceBergen Drug        1:18-op-45257
                                                          Corp., et al.
2638.   Municipality            MDL No. 2804              Williams County v. Purdue Pharma L.P., et      N.D. Ohio
                                                          al.                                            1:19-op-45633
2639.   Municipality            MDL No. 2804              Williamson County, TN v.                       N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al.           1:18-op-45134
2640.   Municipality            MDL No. 2804              Winn Parish, Louisiana v. Purdue Pharma        N.D. Ohio
                                                          L.P., et al.                                   1:19-op-45295
2641.   Municipality            MDL No. 2804              Winnebago County v. AmerisourceBergen          N.D. Ohio
                                                          Drug Corp., et al.                             1:18-op-45310
2642.   Tribal                  MDL No. 2804              Winnebago Tribe of Nebraska v. McKesson        N.D. Ohio
                                                          Corporation, et al.                            1:18-op-45621
2643.   Municipality            MDL No. 2804              Winona County v. Purdue Pharma L.P., et        N.D. Ohio
                                                          al.                                            1:19-op-45271



                                                                  183
                       19-23649-rdd   Doc 74-3      Filed 09/18/19 Entered 09/18/19 18:34:44              Exhibit C
                                                            Pg 185 of 187


                                                                                                                         Court /
                 Type                Jurisdiction                       Case Name                                      Case Number
2644.   Third Party Payor       MDL No. 2804              Winston Medical Center v. Purdue Pharma,     N.D. Ohio
                                                          L.P. et al                                   1:18-op-45193
2645.   Municipality            MDL No. 2804              Wood County v. Purdue Pharma L.P., et al.    N.D. Ohio
                                                                                                       1:17-op-45127
2646.   Municipality            MDL No. 2804              Worth County, Georgia v.                     N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al.         1:18-op-45602
2647.   Municipality            MDL No. 2804              Worth County, Missouri v.                    N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al.         1:18-op-45777
2648.   Municipality            MDL No. 2804              Wright County, Minnesota v. Purdue           N.D. Ohio
                                                          Pharma L.P., et al.                          1:19-op-45661
2649.   Municipality            MDL No. 2804              Wright County, Missouri v. Purdue Pharma     N.D. Ohio
                                                          L.P., et al.                                 1:19-op-45383
2650.   Municipality            MDL No. 2804              Wright Township, Pennsylvania v. Purdue      N.D. Ohio
                                                          Pharma L.P., et al.                          1:19-op-45574
2651.   Municipality            MDL No. 2804              Wyandot County Board of County               N.D. Ohio
                                                          Commissioners v. AmerisourceBergen Drug      1:18-op-46078
                                                          Corp., et al.
2652.   Tribal                  MDL No. 2804              Wyandotte Nation v. AmerisourceBergen        N.D. Ohio
                                                          Drug Corp., et al.                           1:19-op-45601
2653.   Municipality            MDL No. 2804              Wydette Williams, sherriff of East Carroll   N.D. Ohio
                                                          Parish v. Purdue Pharma L.P., et al.         1:18-op-45259
2654.   Municipality            MDL No. 2804              Wyoming County, PA v. Purdue Pharma          N.D. Ohio
                                                          L.P., et al.                                 1:18-op-45488
2655.   Municipality            MDL No. 2804              Wythe County, Virginia v.                    N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al.         1:18-op-46072
2656.   Municipality            MDL No. 2804              Yadkin County v. AmerisourceBergen Drug      N.D. Ohio
                                                          Corp., et al.                                1:18-op-45014
2657.   Municipality            MDL No. 2804              Yalobusha County, Mississippi v.             N.D. Ohio
                                                          AmerisourceBergen Drug Corp., et al.         1:19-op-45152
2658.   Municipality            MDL No. 2804              Yancey County v. AmerisourceBergen Drug      N.D. Ohio
                                                          Corp., et al.                                1:18-op-46071
2659.   Municipality            MDL No. 2804              Yellow Medicine County, Minnesota v.         N.D. Ohio
                                                          Purdue Pharma L.P., et al.                   1:19-op-45358
2660.   Tribal                  MDL No. 2804              Yerington Paiute Tribe v. Purdue Pharma      N.D. Ohio
                                                          L.P., et al.                                 1:18-op-46355
2661.   Municipality            MDL No. 2804              York County v. Purdue Pharma L.P., et al.    N.D. Ohio
                                                                                                       1:19-op-45191


                                                                 184
                        19-23649-rdd   Doc 74-3         Filed 09/18/19 Entered 09/18/19 18:34:44                 Exhibit C
                                                                Pg 186 of 187


                                                                                                                                Court /
                  Type                Jurisdiction                            Case Name                                       Case Number
2662.    Tribal                  MDL No. 2804                 Yurok Tribe v. Purdue Pharma L.P., et al.       N.D. Ohio
                                                                                                              1:18-op-45311
2663.    Class Action            MDL No. 2804                 Zachary R. Schneider, individually and on       N.D. Ohio
                                                              behalf of all others similarly situated v.      1:19-op-45326
                                                              Purdue Pharma L.P., et al.
2664.    Third Party Payor       MDL No. 2804                 Zenith Insurance Company and Znat               N.D. Ohio
                                                              Insurance Company v. AmerisoureBergen           1:18-op-46181
                                                              Drug Corp., et al.
2665.    Municipality            MDL No. 2804                 Freeborn County, Minnesota v. Purdue            N.D. Ohio
                                                              Pharma L.P., et al.                             1:19-op-45737
2666.    Municipality            MDL No. 2804                 The City of North Ridgeville v. Purdue          N.D. Ohio
                                                              Pharma L.P., et al.                             1:18-op-46015
Canada
2667.    Individual              Alberta                      Lindsay Black v. Purdue Pharma, et al.          Court of Queen’s Bench of Alberta
                                                                                                              0801-08779
2668.    Individual              British Columbia             Dominic Gugliotta v. Purdue Pharma Inc., et     Supreme Court of British Columbia
                                                              al.                                             S150872
2669.    Provincial              British Columbia             Her Majesty the Queen in Right of the           Supreme Court of British Columbia
                                                              Province of British Columbia v. Apotex Inc.,    S189395
                                                              et al.
2670.    Individual              British Columbia             Laurie Jayne Newton v. Purdue Pharma, et        Supreme Court of British Columbia
                                                              al.                                             07586
2671.    Individual              New Brunswick                Gary Melanson v. Purdue Frederick Inc., et      Court of Queen’s Bench of New Brunswick
                                                              al.                                             W/C/44/09
2672.    Individual              Newfoundland and Labrador    George Critchley v. Purdue Frederick Inc.,      Supreme Court of Newfoundland and Labrador
                                                              et al.                                          2009 01T/2102 CP
2673.    Individual              Nova Scotia                  George Bellefontaine and Stephen                Supreme Court of Nova Scotia
                                                              MacGillivray v. Purdue Frederick Inc., et al.   285995 (Halifax)
2674.    Individual              Ontario                      Colin MacKay, et al. v. Purdue Pharma Inc.,     Ontario Superior Court of Justice
                                                              et al.                                          070CV-343201CP
2675.    Individual              Ontario                      Darryl Gebien v. Apotex Inc., et al.            Ontario Superior Court of Justice
                                                                                                              CV-19-00620048
2676.    Individual              Prince Edward Island         L. Annette Stewart v. Purdue Frederick Inc.,    Supreme Court of Prince Edward Island
                                                              et al.                                          S1-GS 23185
2677.    Individual              Quebec                       Claude Larose, et al. v. Purdue Pharma Inc.,    Superior Court of Quebec
                                                              et al.                                          200-06-000080-070



                                                                      185
                     19-23649-rdd   Doc 74-3        Filed 09/18/19 Entered 09/18/19 18:34:44               Exhibit C
                                                            Pg 187 of 187


                                                                                                                            Court /
                 Type                Jurisdiction                        Case Name                                       Case Number
2678.   Individual            Saskatchewan                Adolph Stan Juchacz v. Purdue Pharma, et      Court of Queen’s Bench of Saskatchewan
                                                          al.                                           1163 of 2008 (QB)
2679.   Individual            Saskatchewan                Demetrios Perdikaris v. Purdue Pharma Inc.,   Court of Queen’s Bench of Saskatchewan
                                                          et al.                                        Q.B.G. 1073/2012




                                                                  186
